Exhibit 10




LEASE

FC EIGHTH AVE., LLC

as Landlord,

to

LEGG MASON, INC.,
as Tenant




Date: August 16, 2006


Premises:

Entire 45th, 46th, 47th, 48th, 49th and 50th floors,

Tenant’s Roof Top Space and certain storage space

on the lower level of the building located at

620 Eighth Avenue

New York, New York







































  

Page 1

       

ARTICLE 1

DEFINITIONS; PREMISES; TERM………………………………

1

   

ARTICLE 2

COMMENCEMENT OF TERM; ACCESS TO AND POSSESSION OF DEMISED PREMISES; DELIVERY
CONDITIONS……………………………………………………...

40

   

ARTICLE 3

RENT……………………………………………………………….

62

   

ARTICLE 4

TAXES, OPERATING EXPENSE PAYMENTS, ADJUSTMENT OF RENT,
ESCALATION…………………………………………

69

   

ARTICLE 5

USE…………………………………………………………………

97

   

ARTICLE 6

SERVICES AND EQUIPMENT…………………………………...

102

   

ARTICLE 7

ELECTRIC…………………………………………………………

119

   

ARTICLE 8

ASSIGNMENT, SUBLETTING, MORTGAGING………………..

124

   

ARTICLE 9

SUBORDINATION, NON DISTURBANCE, SUPERIOR INSTRUMENTS……………………………………………………

144

   

ARTICLE 10

ENTRY; RIGHT TO CHANGE PUBLIC PORTIONS OF THE BUILDING…………………………………………………………

150

   

ARTICLE 11

LAWS, ORDINANCES, REQUIREMENTS OF PUBLIC

AUTHORITIES…………………………………………………….

154

   

ARTICLE 12

REPAIRS…………………………………………………………...

155

   

ARTICLE 13

TENANT CHANGES; FIXTURES………………………………...

157

   

ARTICLE 14

RIGHT TO PERFORM OBLIGATIONS…………………………..

176

   

ARTICLE 15

NO LIABILITY OF LANDLORD; FORCE MAJEURE…………..

177

   

ARTICLE 16

INSURANCE; INDEMNIFICATION……………………………...

180

   

ARTICLE 17

DAMAGE BY FIRE OR OTHER CAUSE………………………...

186

   

ARTICLE 18

CONDEMNATION………………………………………………...

189

   

ARTICLE 19

BANKRUPTCY…………………………………………………….

191

   

ARTICLE 20

DEFAULTS AND REMEDIES; WAIVER OF REDEMPTION…..

193

           





1














ARTICLE 21

COVENANT OF QUIET ENJOYMENT…………………………..

197

   

ARTICLE 22

SURRENDER OF PREMISES……………………………………..

197

   

ARTICLE 23

DEFINITION OF LANDLORD……………………………………

198

   

ARTICLE 24

NOTICES…………………………………………………………...

199

   

ARTICLE 25

ARBITRATION…………………………………………………….

201

   

ARTICLE 26

RULES AND REGULATIONS……………………………………

204

   

ARTICLE 27

BROKER…………………………………………………………...

205

   

ARTICLE 28

ZONING RIGHTS………………………………………………….

206

   

ARTICLE 29

RESERVED…………………………………………………………

207

   

ARTICLE 30

WINDOW CLEANING…………………………………………….

207

   

ARTICLE 31

CONSENTS; ESTOPPEL CERTIFICATES……………………….

207

   

ARTICLE 32

MISCELLANEOUS………………………………………………..

208

   

ARTICLE 33

SUCCESSORS AND ASSIGNS…………………………………...

213

   

ARTICLE 34

HAZARDOUS MATERIALS……………………………………...

213

   

ARTICLE 35

CONDOMINIUM…………………………………………………..

214

   

ARTICLE 36

LANDLORD’S CONTRIBUTION………………………………...

217

   

ARTICLE 37

SATELLITE ANTENNA…………………………………………..

221

   

ARTICLE 38

FLOATING EXPANSION OPTION………………………………

223

   

ARTICLE 39

RENEWAL OPTION………………………………………………

230

   

ARTICLE 40

NAME OF BUILDING; SIGNAGE………………………………..

234

   

ARTICLE 41

MESSAGE CENTER………………………………………………

236

   

ARTICLE 42

MEMORANDUM OF LEASE……………………………………..

238

   

ARTICLE 43

EMERGENCY POWER……………………………………………

238

   

ARTICLE 44

TENANT’S ROOF TOP SPACE…………………………………..

245





2













TABLE OF CONTENTS - EXHIBITS











EXHIBIT A

FLOOR PLANS

EXHIBIT B

DESCRIPTION OF LAND

EXHIBIT C

RENTABLE SQUARE FEET OF OFFICE FLOORS

EXHIBIT D

BASE BUILDING CRITERIA

EXHIBIT E

DESIGN GUIDELINES

EXHIBIT F

TENANT’S ROOF TOP SPACE

EXHIBIT G

51ST FLOOR SPACE

EXHIBIT H

STORAGE SPACE

  

EXHIBIT 2.02A(i)

HOIST IMPACTED AREAS

EXHIBIT 2.02A(vi)

TEMPORARY POWER AND HEAT AND STAGGERED HOIST HOUR

EXHIBIT 4.06C

FORM OF CONFIDENTIALITY AGREEMENT

EXHIBIT 5.07

FLOOR LOAD

EXHIBIT 6.01A(i)

ELEVATOR SPECIFICATIONS

EXHIBIT 6.01A(ii)

BASE HVAC SPECIFICATIONS

EXHIBIT 6.01A(iii)

CLEANING SPECIFICATIONS

EXHIBIT 6.01A(v)

ACCESS CONTROL STANDARDS

EXHIBIT 6.01B

KITCHEN EXHAUST SHAFT SPACE

EXHIBIT 6.03A

SHAFT SPACE LOCATION FOR CONDUIT

EXHIBIT 8.03

FORM OF ASSIGNMENT AND ASSUMPTION OF LEASE

EXHIBIT 8.05E-1

FORM OF CONSENT TO ASSIGNMENT

EXHIBIT 8.05E-2

FORM OF CONSENT TO SUBLEASE

EXHIBIT 8.12

FORM OF SNDA FOR SUBTENANTS

EXHIBIT 9.02A-1

FORM OF SUPERIOR LESSOR SNDA

EXHIBIT 9.02A-2

FORM OF SUPERIOR MORTGAGEE SNDA

EXHIBIT 13.01B

FIN TUBE RADIATION SYSTEM

EXHIBIT 13.03

LIST OF APPROVED CONTRACTORS

EXHIBIT 13.06B

CONSTRUCTION RULES AND REGULATIONS

EXHIBIT 13.12E

DESCRIPTION OF TEMPORARY ENCLOSURE REQUIREMENTS FOR HOIST IMPACTED AREAS

EXHIBIT 13.14C

LANDLORD’S EXCLUSIVE ACCESS AREA

EXHIBIT 26.01

RULES AND REGULATIONS

EXHIBIT 37.01

ANTENNA INSTALLATION REQUIREMENTS

EXHIBIT 40.02A

EIGHTH AVENUE PYLON SIGNAGE

EXHIBIT 40.02B

NORTH CONCIERGE DESK SIGNAGE

EXHIBIT 40.04

LIST OF COMPETITORS

EXHIBIT 42.01

FORM OF MEMORANDUM OF LEASE












































INDENTURE OF LEASE, dated as of this 16th day of August, 2006 between FC EIGHTH
AVE., LLC, a Delaware limited liability company, having an office at c/o Forest
City Ratner Companies, One MetroTech Center North, Brooklyn, New York 11201
(hereinafter referred to as “Landlord”) and LEGG MASON, INC., a Maryland
corporation, having offices at 100 Light Street, Baltimore, MD 21202
(hereinafter referred to as “Tenant”).

W I T N E S S E T H

In consideration of the mutual covenants and conditions herein contained,
Landlord and Tenant hereby covenant and agree as follows:

ARTICLE 1

DEFINITIONS; PREMISES; TERM

1.01

A.

Defined Terms.  As used in this Lease, the following terms shall have the
following meanings (such meanings to be equally applicable to both the singular
and plural forms of the terms defined):

“42DP” shall mean 42nd St. Development Project, Inc., a subsidiary of New York
State Urban Development Corporation d/b/a Empire State Development Corporation,
a corporate governmental agency of the State of New York constituting a
political subdivision and public benefit corporation, having an office at 633
Third Avenue, 33rd floor, New York, New York 10017.

“51st Floor Space” shall mean a portion of the Special FC Limited Area (as
defined in the Condominium Documents) located on a portion of the 51st floor of
the Building (which shall be used solely for the RTS Kitchen Use) either (A) as
shown on Exhibit G annexed hereto and made a part hereof or (B) an alternative
location on the 51st floor of the Building (1) of substantially the same size as
the space shown on Exhibit G and which shall be mutually agreed upon by Landlord
and Tenant (each acting reasonably and in good faith) on or prior to the date on
which Tenant is required to advise Landlord if it is electing to lease the 51st
Floor Space as required hereunder (it being agreed if an alternative location is
so agreed upon by Landlord and Tenant, Exhibit G will be appropriately amended
to reflect the same) and (2) which shall be configured such that the remaining
portions of the 51st floor of the Building are accessible and useable in a
commercially reasonable manner.  

“51st Floor Space Electrical Capacity” shall have the meaning set forth in
Section 1.05B hereof.

“AAA” shall mean the American Arbitration Association or any successor thereto.

“Actual Damages” shall mean actual, direct damages of Tenant or Landlord (as the
case may be) but in no event to include (i) consequential, indirect or punitive
damages or (ii) damages on account of loss of business, inconvenience or
annoyance.





1













“ADA” shall mean the Americans with Disabilities Act, Title III, 42 U.S.C.S.
§§ 12181-12189 and any amendments thereto.

“Additional Office Space Electrical Capacity” shall have the meaning set forth
in Section 7.01A hereof.

“Additional Rent” shall mean any and all sums and payments that this Lease
requires Tenant to pay Landlord or any third party to which Landlord might be
liable as required under this Lease whether or not expressly designated as
Additional Rent, except Fixed Rent and RTS Fixed Rent.

“Adjusted Operating Expense Payment Amount” shall have the meaning set forth in
Section 4.03B(ii) hereof.

“Adjustment Notice” shall have the meaning set forth in Section 4.06E hereof.

“Affected Portion” shall have the meaning set forth in Section 6.07A hereof.

“Affiliate” shall mean (A) with respect to any Person, any Person who or which
directly or indirectly controls, is controlled by or is under common control
with such Person and (B) with respect to Original Tenant, Affiliates shall be
deemed to include ClearBridge Advisors, LLC (“ClearBridge”) and Western Asset
Management Company (“WAM”) for so long as Original Tenant Controls such
entities.  The term Affiliated shall have the correlative meaning.

“After-hours Service” shall have the meaning set forth in Section 6.04A hereof.

“Air Purification System” shall have the meaning set forth in Section 6.01B(i)
hereof.

“alterations” shall mean every alteration, installation, improvement, addition,
removal, demolition, decoration or other physical change.

“Alteration Threshold Amount” shall have the meaning set forth in Section
13.07B(i) hereof.

“Ancillary Food Service Use” shall have the meaning set forth in Section 5.01B
hereof.

“Ancillary Uses” shall have the meaning set forth in Section 5.01B hereof.

“Antenna” shall have the meaning set forth in Section 37.01 hereof.

“Antenna Option” shall have the meaning set forth in Section 37.01 hereof.

“Anticipated Delivery Date” shall have the meaning set forth in Section
2.02G(i) hereof.

“Approved Examiner” shall have the meaning set forth in Section 4.06A hereof.





2













“Arbiter” shall have the meaning set forth in Section 4.06D hereof.

“Arbitrator” shall have the meaning set forth in Section 25.02C hereof.

“Assignment Consideration” shall have the meaning set forth in Section
8.07C hereof.

“Assignment Profit” shall have the meaning set forth in Section 8.07C hereof.

“Available Enclosed Roof Top Space” shall mean 10,000 usable square feet.

“Bankruptcy Code” shall mean the United States Bankruptcy Code, 11 U.S.C. §101
et. seq., as amended.

“Bankruptcy Event” shall mean any or all of the following events:  there shall
be filed by or against Tenant in any court pursuant to any statute either of the
United States or of any State a petition in bankruptcy, or there shall be
commenced a case under the Bankruptcy Code by or against Tenant, or a petition
filed for insolvency or for reorganization or for the appointment of a receiver
or trustee of all or a portion of Tenant’s property, and, in any case (other
than a voluntary filing by Tenant), within ninety (90) days thereof Tenant fails
to secure a discharge thereof, or if Tenant makes a general assignment for the
benefit of creditors, or petitions for or enters into an arrangement with its
creditors.

“Bankruptcy Requirements” shall have the meaning set forth in Section 19.01
hereof.

“Base Building Contractor” shall mean the contractor retained to perform the
Base Building Work.

“Base Building Criteria” shall mean the criteria for the Base Building Work
described on Exhibit D annexed hereto, as the same (subject to the limitations
contained herein) may be modified from time to time.

“Base Building Work” shall mean the construction of the Building in accordance
with the Base Building Criteria, as such work (subject to the limitations
contained herein) may be modified from time to time.

“Base HVAC Specifications” shall have the meaning set forth in Section 6.01A(ii)
hereof.

“Base HVAC System” shall mean the HVAC System for the Building described in the
Base Building Criteria.

“Base Management Fee” shall have the meaning set forth in Section 4.03A(iii)(B)
hereof.

“Base Operating Expense Year” shall have the meaning set forth in
Section 4.03A(i) hereof.





3













“Base Systems” shall mean all utilities, systems and fixtures (including,
without limitation, all plumbing systems, heating systems, all electrical
branches and systems, the Base HVAC System, and all fire safety/life safety
systems)  serving all or any portion of the Unit other than the NYTC Limited
Common Elements (as defined in the Condominium Documents); it being agreed that
in no event shall any Tenant Change, the RTS Build-out Work and/or the RTS
Shuttle Elevator be part of any of the Base Systems.

“Base Year Operating Expense” shall have the meaning set forth in
Section 4.03A(ii) hereof.

“Base Year Taxes” shall have the meaning set forth in Section 4.02A(i) hereof.

“BID” shall mean a Business Improvement District or any successor in function.

“BID Assessment” shall have the meaning set forth in Section 4.02A(ii) hereof.

“BID Due Date” shall have the meaning set forth in Section 4.02D(ii) hereof.

“BID Statement” shall have the meaning set forth in Section 4.02D(iii) hereof.

“Block” shall have the meaning set forth in Section 8.12 hereof.

“Broker” shall mean, collectively, CB Richard Ellis, Inc. and Ascot Brokerage
Ltd.

“Building” shall mean the building known as The New York Times Building and
which is or is to be located on the Land.

“Building common areas” shall mean collectively all of the common facilities in
the Building and the Land designed and intended for use by tenants or other
occupants in the Building in common with Landlord, the other Unit Owners and
each other, including, without limitation, elevators, fire stairs, mechanical
areas and telephone and electrical closets and riser shafts, walkways, truck
docks, plazas, courts, public areas within the property line of the Building,
service areas, lobbies, landscaped and garden areas and all other common and
service areas of the Building; it being agreed that no portion of Tenant’s Roof
Top Space, the RTS Shuttle Elevator nor, if leased by Tenant hereunder, the 51st
Floor Space, shall be deemed to be a Building common area.

“Building Engineer” shall mean the “engineer of record” with respect to the Base
Building Work.

“Building Insurance” shall have the meaning set forth in Section 16.01 hereof.

“Building Service Employees Union Contract” shall mean the contract from time to
time in effect between Locals 32B and 32J of the Building Service Employees
Union AFL-CIO (or any successor thereto) and the Real Estate Advisory Board of
New York, Inc. (or any successor thereto).





4













“Business Days” shall mean Monday through Friday exclusive of Holidays.

“Business Hours” shall mean 8:00 A.M. to 6:00 P.M. on Business Days or such
additional (but not lesser) hours of operations that Landlord may designate for
the Unit from time to time.

“Casualty Abatement Period Expiration Date” shall have the meaning set forth in
Section 17.01 hereof.

“City” shall mean the City of New York, both geographically and as a
governmental entity, as the context requires.

“Cleaning Specifications” shall have the meaning set forth in Section 6.01A(iii)
hereof.

“Commencement Date” shall mean the date on which the Initial Delivery Conditions
have been satisfied or deemed satisfied in accordance with the terms hereof.

“Common Charges” shall have the meaning set forth in Section 4.03A(iii)(A)
hereof.  

“Common Elements” shall initially mean the Core and Shell (as defined in the
Ground Lease); provided, however, that from and after the Condominium Conversion
Date, “Common Elements” shall have the meaning set forth in the Condominium
Declaration (it being acknowledged, however, that “Common Elements” shall not
include any NYTC Limited Common Elements or any FC Limited Common Elements (as
defined in the Condominium Declaration) but shall expressly include the Common
Elements Leaseable Space (as defined in the Unit Ground Lease).

“Comparable Buildings” shall mean first class office buildings of comparable
size located in the area bounded by 34th Street to 60th Street, from 1st Avenue
to 8th Avenue, City of New York.  

“Comparable Management Companies” shall have the meaning set forth in Section
4.03A(iii)(B) hereof.  

“Competitively Bid” shall mean the process of having bid in a commercially
reasonable manner to at least three (3) reputable, unrelated entities on an
arm’s length basis.

“Competitor” shall mean those Persons listed on Exhibit 40.04 attached hereto
and made a part hereof and any Affiliate of any of such Persons (provided that
no such Affiliate shall be deemed to be a Competitor of Tenant unless such
Affiliate (i) is substantially similarly competitive to Tenant and (ii) is not a
Parent Company of such Person).

“Condominium” shall mean that certain condominium known as The New York Times
Building Condominium formed or to be formed pursuant to the Condominium
Declaration.





5













“Condominium Act” shall mean Article 9-B of the Real Property Law of the State
of New York or any statute enacted in lieu thereof.

“Condominium Board” shall mean, as applicable, the Board of Managers, the FC
Board of Managers and/or the NYTC Board of Managers (as such terms are each
defined in the Condominium Declaration).

“Condominium By-Laws” shall mean the by-laws annexed to the Condominium
Declaration, together with (but subject to the applicable provisions of this
Lease) all amendments, modifications and supplements thereto and/or replacements
thereof.

“Condominium Conversion Date” shall mean the date on which the Condominium
Declaration becomes effective.

“Condominium Declaration” shall mean the instrument by which Landlord’s
leasehold estate in the Real Property is subjected to the Condominium Act,
together with (but subject to the applicable provisions of this Lease) all
amendments, modifications and supplements thereto and/or replacements thereof.

“Condominium Documents” shall mean, collectively, the Condominium Declaration,
the Condominium By-Laws and any other documents executed or recorded in
connection with subjecting the Real Property to the Condominium Act, together
with (but subject to the applicable provisions of this Lease) all amendments,
modifications and supplements thereto and/or restatements thereof.

“Condominium Obligation” shall have the meaning set forth in Section 35.02B
hereof.

“Confidentiality Agreement” shall have the meaning set forth in Section 4.06C
hereof.

“Confirmation Notice” shall have the meaning set forth in
Section 2.02G(ii) hereof.

“Construction Representative” shall have the meaning set forth in Section 13.14A
hereof.

“Construction Rules and Regulations” shall have the meaning set forth in
Section 13.06B hereof.

“Contractors” shall have the meaning set forth in Section 36.01B(i) hereof.

“Control” or “control” shall mean either (A) ownership of fifty percent (50%) or
more of the outstanding voting stock of a corporation or other majority equity
and control interest if not a corporation or (B) ownership of twenty-five
(25%) percent or more of the outstanding voting stock of a corporation or other
majority equity and beneficial interest if not a corporation and the possession
of power to direct or cause the direction of the management and





6













policy of such corporation or other entity, whether through the ownership of
voting securities, by statute or according to the provisions of a contract or
other agreement.

“CPI” shall mean “The Consumer Price Index (New Series) (Base Period
1982-84=100) (all items for all urban consumers for New York-Northeastern New
Jersey (CPI-U) Area)” as published by the Bureau of Labor Statistics of the
United States Department of Labor or if the same is discontinued, a replacement
index published by the Department of Labor or other applicable Governmental
Authority, appropriately adjusted.  In the event that the CPI is converted to a
different standard reference base or otherwise revised, the determination of
those increases provided for herein to be made with reference to the CPI shall
be made with the use of such conversion factor, formula or table for converting
the CPI as may be published by the Bureau of Labor Statistics or, if said Bureau
shall not publish the same, then with the use of such conversion factor, formula
or table as may be published by Prentice Hall, Inc., or any other nationally
recognized publisher of similar statistical information reasonably selected by
Landlord and reasonably approved by Tenant.  If the CPI ceases to be published,
and there is no successor thereto, such other index as Landlord and Tenant shall
agree upon in writing shall be substituted for the CPI.  If Landlord and Tenant
are unable to agree as to such substituted index, such matter shall be resolved
by arbitration in accordance with the provisions of Section 25.01 hereof.
 Pending the resolution of such dispute, CPI-based increases provided for herein
shall be determined in accordance with the substituted index selected by
Landlord; subject to adjustment when finally determined with the appropriate
party being entitled to a prompt refund from the other party of any overpayment
as a result of the use of such index selected by Landlord together with interest
at the Prime Rate from the date of such overpayment until the date so repaid to
the appropriate party.

“Critical Areas” shall mean (A) the Data Center, (A) the Supplemental Cooling
System Area and (C) the secure area, if any, in the POE for Tenant's
communications connections.

“Critical Systems” shall mean (A) Tenant's switchgear for Tenant’s Emergency
Power from the Emergency Generators, which Tenant acknowledges is required to be
located within the Premises and (B) Tenant's Supplemental Cooling System.

“Current Form Condominium Documents” shall mean the forms of Condominium
Documents annexed as Exhibit D to the Unit Ground Lease, as such forms are
required to be modified in accordance with the terms of the Tri-Party Agreement;
it being agreed that the Current Form Condominium Documents will be modified to
include the Special FC Limited Areas.

“Curtain Wall Engineer” shall mean the “engineer of record” with respect to the
installation of the curtain wall of the Building for the purposes of the New
York City Buildings Department.

“Damage Statement” shall have the meaning set forth in Section 17.01 hereof.

“Data Center” shall mean those portion(s) of the Office Space designated by
Tenant as being used for its data center functions.





7













“DDs” shall have the meaning set forth in Section 13.02A(i)(B) hereof.

“Deferred Additional Fixed Rental Amount” shall mean the sum of $205,000.

“Deferred Additional Fixed Rental Payment” shall mean an amount equal to the
greater of (A) the Deferred Additional Fixed Rent Amount or (B) $82.00
multiplied by the usable square footage of the Enclosed Roof Top Space as shown
on the approved RTS Final CDs; it being agreed, however, if, during the RTS
Election Period, Tenant elects to not have the Enclosed Roof Top Space in
Tenant’s Roof Top Space as permitted hereunder, then, in such instance only, the
Deferred Additional Fixed Rental Payment shall be deemed to be the Deferred
Additional Fixed Rent Amount.

“Delivery Condition Notice” shall have the meaning set forth in Section
2.02G(i) hereof.

“Delivery Date” shall have the meaning set forth in Section 38.01B hereof.

“Demised Premises” or “Premises” shall mean the Initial Space, taking into
account any reduction or increase in or expansion of the space comprising the
Demised Premises pursuant to the terms hereof.

“Designated Executive Floor” shall mean one (1) floor of the Office Space
designated as an “executive” floor by Tenant; which designation shall be made by
Tenant on or before submission of the Final Working Drawings for Tenant’s
Initial Work.

“Design Architect” shall have the meaning set forth in the Initial Ground Lease.

“Design Guidelines” shall mean the guidelines for any Tenant Change as set forth
on Exhibit E annexed hereto and made a part hereof, as the same may (subject to
the provisions of this Lease) be modified from time to time.

“Dispute Notice” shall have the meaning set forth in Section 25.02B hereof.

“DUO” shall mean the Design, Use and Operating Requirements which are attached
to the Unit Ground Lease as Exhibits E-1 through E-7, which Exhibits are
incorporated herein by reference.

“EDC” shall mean the New York City Economic Development Corporation or any
successor thereto.

“Electric Rates” shall have the meaning set forth in Section 7.04 hereof.

“Electrical Capacity” shall mean the Office Space Electrical Capacity, the RTS
Electrical Capacity, the Storage Space Electrical Capacity and, if applicable,
the 51st Floor Space Electrical Capacity, as the context may require.

“Electrical Work” shall have the meaning set forth in Section 7.03B hereof.





8













“Electricity Additional Rent” shall have the meaning set forth in Section 7.01A
hereof.

“Elevator Specifications” shall have the meaning set forth in Section 6.01A(i)
hereof.

“Eligible Interior Signage Subtenant” shall mean a permitted subtenant that has
directly sublet three (3) or more floors of Office Space from Tenant as
permitted hereunder.

“Eligible Space” shall have the meaning set forth in Section 8.12 hereof.

“Emergency Generators” shall have the meaning set forth in Section 43.02A
hereof.

“Enclosed Roof Top Space” shall mean one or more portions of Tenant’s Roof Top
Space that is enclosed space as part of the RTS Build-out Work, which Enclosed
Roof Top Space shall consist of not less than 2,500 usable square feet nor more
than the Available Enclosed Roof Top Space as designated by Tenant in accordance
with the provisions of Section 44.02A hereof, subject, however, to Tenant’s
right, if applicable, during the RTS Election Period to elect to not have the
Enclosed Roof Top Space in Tenant’s Roof Top Space as permitted hereunder; it
being agreed, that if Tenant so elects, then, (A) for the purposes of clause
(aa) of Section 3.01A(iii)(A)(5) hereof and (B) clause (ii) of Section 7.01A
hereof, the Enclosed Roof Top Space shall be deemed to be 2,500 usable square
feet.

“Environmental Laws” shall have the meaning set forth in Section 34.02 hereof.

“ESDC” shall mean The New York State Urban Development Corporation d/b/a Empire
State Development Corporation, or any successor thereto.

“Estimated BID Statement” shall have the meaning set forth in Section
4.02D(ii) hereof.

“Estimated Delivery Date” shall have the meaning set forth in Section 38.01B
hereof.

“Estimated Operating Expense Statement” shall have the meaning set forth in
Section 4.03B(ii) hereof.

“Estimated Tax Statement” shall have the meaning set forth in Section
4.02B(ii) hereof.

“Excessive Delivery Delay Sublease” shall mean a sublease for the entire Demised
Premises and the entire term (less one day) that Tenant enters into in
accordance with the terms hereof after either (A) the Initial Delivery
Conditions Delay Sublease Date if the Initial Delivery Conditions have not been
satisfied by such date or (B) the Occupancy Date Delivery Conditions Delay
Sublease Date if the Occupancy Date Delivery Conditions have not been satisfied
by such date; provided, however, if the Initial Delivery Conditions or the
Occupancy Date Delivery Conditions, as the case may be, are satisfied or deemed
satisfied prior to Tenant





9













entering into an Excessive Delivery Delay Sublease, then Tenant shall have no
right to enter into an Excessive Delivery Delay Sublease.

“Excluded Taxes” shall have the meaning set forth in Section 4.02A(vii) hereof.

“Execution Date” shall mean the date upon which this Lease is fully executed and
unconditionally delivered by both parties hereto as set forth in Section 32.17
hereof.

“Exempt Transaction” shall have the meaning set forth in Section 8.01E hereof.  

“Expansion Notice” shall have the meaning set forth in Section 38.01A hereof.

“Expansion Space Sublease Floors” shall mean up to a maximum of any of the
following two (2) full floors:  the 45th, 46th, 47th, 48th, or 49th floors of
the Building  or, if leased by Tenant hereunder, the Short Term Expansion Space,
as designated in a notice from Tenant given to Landlord not later than December
31, 2007.

“Expansion Space Sublease” shall mean any sublease entered into by Tenant at
anytime prior to the fifth (5th) anniversary of the Occupancy Date for all or
any portion of the Expansion Space Sublease Floors and any further subletting of
such floors in accordance with the terms hereof, but subject to the limitations
contained herein, including Section 8.05B(xiii) hereof.  Any Expansion Space
Sublease (when aggregated with all other Expansion Space Subleases then in
effect) shall (A) consist of not more than two (2) full floors of the Expansion
Space Sublease Floors (except that if Tenant has ever occupied all or any
portion of the Expansion Space Sublease Floors to be included in any proposed
Expansion Space Sublease, such sublease shall not constitute an Expansion Space
Sublease hereunder), (B) have a term which expires on or before the date which
is twelve (12) months prior to the Stated Expiration Date and (C) have a Net
Effective Rent which is not less than $64.00 per RSF, except that this clause
(C) shall not be applicable upon the earlier to occur of (1) June 1, 2008 and
(2) the expiration of the Initial Lease-up Period.

“Expiration Date” shall mean the Stated Expiration Date or, if the Term is
renewed as provided in Article 39 hereof, the Stated First Renewal Term
Expiration Date and, if applicable, the Stated Second Renewal Term Expiration
Date, or the date upon which the Term of this Lease shall otherwise terminate
sooner pursuant to any of the terms of this Lease or pursuant to law.

“Fees” shall have the meaning set forth in Section 32.05 hereof.

“FF&E Work” shall refer to the work which Tenant shall be responsible to perform
and to pay for at Tenant’s sole cost and expense (it being agreed that the cost
of which work shall not be subject to reimbursement from Landlord’s
Contribution) to provide furniture, fixtures and equipment for the Demised
Premises, including, without limitation, telephones, computers, monitors, data
center equipment, networking equipment, movable work stations, office equipment,
radios and related equipment, audio visual equipment, and/or any kitchen or
related equipment for the RTS Kitchen Use in connection with Tenant’s
preparation of the Demised Premises for Tenant’s initial occupancy thereof
except that FF&E Work shall not include any RTS Build-out Work.





10













“Fin Tube Radiation System” shall mean a fin tube heating radiation system to be
located entirely within the baseboard running along the perimeter of the curtain
wall throughout the Office Space substantially as shown on Exhibit 13.01B
attached hereto, no portion of which shall have a vertical height that exceeds
the height of the top face of the horizontal curtain wall sill; provided,
however, such system (including the vertical height thereof) shall in all
instances be subject to the approval of the Landlord, Design Architect and
Curtain Wall Engineer subject to and in accordance with Section 13.01B hereof.

“Final Working Drawings” shall have the meaning set forth in Section
13.02A(i)(A) hereof.

“First Renewal Election Notice” shall have the meaning set forth in
Section 39.01A hereof.

“First Renewal Option” shall have the meaning set forth in Section 39.01A
hereof.

“First Renewal Term” shall have the meaning set forth in Section 39.01A hereof.

“First Renewal Term Commencement Date” shall have the meaning set forth in
Section 39.01A hereof.

“First Rent Period” shall have the meaning set forth in Section 3.01A(i)(A)
hereof.  

“Fixed Rent” shall have the meaning set forth in Section 3.01A hereof.

“Five-Year Option Floor” shall mean the 38th floor of the Building.

“Five-Year Renewal Option” shall have the meaning set forth in Section 39.01A
hereof.

“Fixtures” shall have the meaning set forth in Section 13.10A hereof.

“Floating Expansion Option” shall have the meaning set forth in Section 38.01A
hereof.

“Floating Option Space” shall have the meaning set forth in Section
38.01A hereof.

“Floor Plans” shall mean the floor plans for the Initial Space annexed hereto as
Exhibits A, F, G and H and made a part hereof.

“Flue” shall mean all ventilation work and appurtenances thereto, including all
electrical power and control wiring as required for any kitchen facility
installed (A) by Tenant in the Office Space as permitted hereunder, which Flue
shall be installed in the Kitchen Exhaust Shaft Space, at Tenant’s sole cost and
expense, or (B) in respect of the RTS Kitchen Use, in the





11













51st Floor Space as part of the RTS Build-out Work if the 51st Floor Space is
leased by Tenant hereunder.

“Force Majeure” shall mean any delays resulting from any causes beyond
Landlord’s or Tenant’s reasonable control, as the case may be, including,
without limitation, governmental regulation, governmental restriction, strike,
labor dispute, riot, inability to obtain materials or supplies (exclusive of
delays inherent in ordering Long Lead Items except as otherwise expressly
provided herein), acts of God, war, terrorist or bio-chemical attack, fire or
other casualty and other like circumstances.  Under no circumstances shall the
non-payment of money or a failure attributable to a lack of funds be deemed to
be (or to have caused) an event of Force Majeure nor shall weather conditions
which are reasonably anticipatable as to frequency, duration and severity in
their season of occurrence be deemed an event of Force Majeure except that
weather conditions that under good construction practices would prevent or limit
the performance of the RTS Build-out Work on Tenant’s Roof Top Space shall be
deemed to be Force Majeure.  For purposes of this Lease, Force Majeure delays
shall be deemed to exist only if Landlord or Tenant (as the case may be)
promptly notifies the other party in writing of such delay and, after such
initial notification promptly after request of the other party, Landlord or
Tenant (as the case may be) notifies the other party of the status of such
delay.  Each party shall use all commercially reasonable efforts to mitigate the
delay caused by any event of Force Majeure to the extent reasonably commercially
practicable, but without the necessity of employing overtime or premium pay
labor unless such party elects to do so within its sole discretion or unless the
other party elects to pay for such overtime or premium pay labor.  Any dispute
as to whether any matter constitutes Force Majeure shall be resolved by
arbitration pursuant to Section 25.02 hereof.

“Fourth Rent Period” shall have the meaning set forth in Section 3.01A(i)(D)
hereof.  

“Full Taxes” shall have the meaning set forth in the Unit Ground Lease.

“GAAP” shall mean generally accepted accounting principles (consistently
applied).

“Governmental Authority” shall mean the United States of America, the State of
New York, the City of New York, any political subdivision thereof and any
agency, department, commission, board, bureau or instrumentality of any of the
foregoing, or any quasi-governmental authority, now existing or hereafter
created, having jurisdiction over the Real Property or any portion thereof.

“Ground Lease” shall mean the Initial Ground Lease, as the same has been amended
by the Tri-Party Agreement and as may (subject to the provisions of this Lease)
be further amended, modified, supplemented, severed and/or restated from time to
time.

“Ground Lease Landlord” shall mean the then landlord under the Ground Lease.

“Hard Costs” shall mean all labor costs and all forms of demolition,
construction, materials, alterations and decoration work included in the
Premises as part of Tenant’s Initial Work (but not any costs relating to the
FF&E Work or the RTS Build-out Work).





12













“Hazardous Materials” shall have the meaning set forth in Section 34.02 hereof.

“High-Rise Elevator Bank” shall mean the passenger elevators in the Building
serving the High-Rise Floors.

“High-Rise Floors” shall mean the 43rd through 50th floors of the Building.

“Hoist” shall mean the portion of the construction hoist(s) installed in
connection with the Base Building Work that services the Unit.

“Hoist Area Work” shall have the meaning set forth in Section 2.02D(i) hereof.

“Hoist Impacted Areas” shall have the meaning set forth in Section 2.02A(i)
hereof.

“Holidays” or “holidays” shall mean all Building Service Employees Union
Contract holidays of general applicability to all employees.

“HVAC” shall mean heating, ventilation and air-conditioning.

“Impacted Floor” shall have the meaning set forth in Section 13.06B hereof.

“Improvements” shall mean the Unit, and any building machinery, equipment and
fixtures (including Base Systems) affixed to and forming a part of the Building
(including the Unit and the Common Elements), which may be erected or located
wholly or partially on the Building during the Term of this Lease by or on
behalf of the Condominium Board, Landlord, Tenant or any subtenant or any other
occupant, but excluding any personal property owned or leased by Landlord,
Tenant or any subtenant or any other occupant.

“Incoming Deliveries” shall have the meaning set forth in Section 41.03 hereof.

“Incomplete Work” shall have the meaning set forth in Section 2.02G(iv) hereof.

“Indemnified Party” shall have the meaning set forth in Section 16.07C hereof.

“Indemnified Party Notice” shall have the meaning set forth in Section 16.07C
hereof.

“Indemnifying Party” shall have the meaning set forth in Section 16.07C hereof.

“Indemnitees” shall mean Landlord, each other Landlord Party and their
respective partners, shareholders, officers, directors, members, employees,
agents and contractors, the Public Parties, the Ground Lease Landlord, the
Superior Lessors and the Superior Mortgagees.

“Initial Delivery Conditions” shall have the meaning set forth in Section 2.02A
hereof.





13













“Initial Delivery Conditions Delay Sublease Date” shall have the meaning set
forth in Section 2.02H(i)(C) hereof.

“Initial Ground Lease” shall mean that certain Agreement of Lease, dated as of
December 12, 2001, between 42DP, as landlord, and NYTB, as tenant, entered into
in respect of the Real Property, as modified by the Tri-Party Agreement and as
the same may (subject to the provisions of this Lease) be further amended or
otherwise modified prior to the Lease Assignment Date.

“Initial Leases” shall have the meaning set forth in Section 38.10D hereof.

“Initial Lease-up Period” shall mean the period up to and including the date on
which Landlord has entered into leases for at least ninety five percent (95%) of
the above grade RSF of the Unit.

“Initial Office Space” shall mean the entire rentable area of the floors
designated as 45, 46, 47, 48, 49 and 50 of the Building, which rentable area is
shown on the Floor Plans and Exhibit C and, if Tenant exercises its option under
Section 1.03 hereof, the entire rentable area of the Short Term Expansion Space,
which rentable area is shown on the Floor Plans and Exhibit C.

“Initial Space” shall mean the Initial Office Space, the Storage Space, Tenant’s
Roof Top Space and, if Tenant exercises its option under Section 1.04A hereof,
the entire rentable area of the 51st Floor Space, which rentable area is shown
on the Floor Plans and Exhibit G (subject to amendment of Exhibit G as
contemplated hereunder).

“Initial Term” shall mean the initial term of this Lease commencing on the
Commencement Date and ending on the Expiration Date.

“Insurance Requirements” shall mean all customary requirements, now or
hereinafter in effect, of any insurance policy covering or applicable to all or
any part of the Real Property, the Building, the Unit or the Demised Premises or
the use thereof, all requirements of the issuer of any such policy and all
orders, rules, regulations, and other customary requirements of the Insurance
Services Office, Inc. or any other body exercising the same or similar functions
and having jurisdiction of all or any part of the Real Property, the Building,
the Unit or the Demised Premises.

“Interest Rate” shall mean the Prime Rate plus two percent (2%) per annum.

“Interim Delivery Conditions” shall have the meaning set forth in Section 2.02B
hereof.





14













“Interim Vacancy” shall mean that a Tenant Entity ceases to be in actual
occupancy (i.e., exclusive of assignees, subtenants or other occupants which are
not Tenant Entities) of any portion of the Office Space on an interim basis
while the Tenant Entity is either reconfiguring or renovating its space for its
own use or because of fire, casualty or, subject to the limitations contained
herein, other Force Majeure causes, but in no event in connection with any
assignment or subletting.

“Interruption Notice” shall have the meaning set forth in Section 2.02R(i)
hereof.

“Kitchen Exhaust Shaft Space” shall mean certain shaft space in the core of the
Building for a kitchen exhaust flue in the location set forth on Exhibit 6.01B
annexed hereto and made a part hereof running continuously and uninterruptedly
from the 45th floor through the 50th floor of the Building.

“Land” shall mean the land described in Exhibit B annexed hereto and made a part
hereof, in the Borough of Manhattan, City, County and State of New York.

“Landlord” on the date as of which this Lease is made, shall mean, FC Eighth
Ave., LLC, a Delaware limited liability company, having an office at c/o Forest
City Ratner Companies, One MetroTech Center North, Brooklyn, New York 11201, and
thereafter, shall mean only the owner, at the time in question, of the Unit or
that portion of the Unit of which the Demised Premises are a part, or of a lease
of the Unit or that portion of the Unit of which the Demised Premises are a
part.

“Landlord Delay” shall have the meaning set forth in Section 2.02N(ii) hereof.

“Landlord Entity” shall mean the named Landlord herein (i.e., FC Eighth Ave.,
LLC) and Affiliates of Landlord and after any transfer of Landlord’s interest
herein, the then landlord and the Affiliates of the then landlord.

“Landlord Party” shall mean a Landlord Entity and any principal, partner,
member, officer, stockholder, director, trustees, employee or agent of a
Landlord Entity or of any partner or member of any Person constituting a
Landlord Entity or any other direct or indirect holder of an ownership interest
in Landlord, disclosed or undisclosed.

“Landlord Services” shall have the meaning set forth in Section 6.01A hereof.

“Landlord’s Benefits Cooperation” shall have the meaning set forth in Section
7.09A hereof.

“Landlord’s Consultant” shall have the meaning set forth in Section
13.02A(ii) hereof.

“Landlord’s Contribution” shall have the meaning set forth Section 36.01A
hereof.

“Landlord’s Statement” shall have the meaning set forth in Section 4.06A hereof.





15













“Landlord’s TCO” shall have the meaning set forth in Section 2.02C(i) hereof.

“Landlord’s Violation” shall have the meaning set forth in Section 13.08B
hereof.

“Lease Assignment Date” shall have the meaning set forth in the Initial Ground
Lease.

“Legal Requirements” shall mean all laws, statutes and ordinances (including,
without limitation, all building codes and zoning regulations and
ordinances) and the orders, rules, regulations, directives and requirements of
all Governmental Authorities, which may be applicable to or affecting this
Lease, the Real Property, the Demised Premises, the Building, the Unit and/or
the Common Elements or the use or occupancy thereof, whether now or hereafter
enacted or in force, ordinary or extraordinary, foreseen or unforeseen and all
requirements, obligations and conditions of all instruments of record relating
to the Real Property.

“List” shall mean, collectively, as updated from time to time, the Specially
Designated Nationals and Blocked Persons List maintained by OFAC and/or on any
other similar list maintained by OFAC pursuant to any authorizing statute,
executive order or regulation.

“Long Lead Item” shall mean any item which is not a stock item and must be
specially manufactured, fabricated or installed or is of such an unusual,
delicate or fragile nature that, in any such case, there is a substantial risk
that (A) there will be a delay in its manufacture, fabrication, delivery or
installation, or (B) after delivery, such item will need to be reshipped or
redelivered or repaired so that in Landlord’s reasonable judgment the item in
question cannot be completed when the standard items are completed even though
the item in question is (1) ordered together with the other items required and
(2) installed or performed (after the manufacture or fabrication thereof) in the
order and sequence that such item and other items are normally installed or
performed in accordance with good construction practice.  In addition, “Long
Lead Item” shall include any standard item which in accordance with good
construction practice should be completed after the completion of any item of
work in the nature of the items described in the immediately preceding sentence.
 Any dispute as to whether any work, materials, equipment, finishes, facilities,
improvements or installations constitutes a Long Lead Item hereunder shall be
resolved by arbitration pursuant to Section 25.02 hereof.  

“Look-Back Period” shall have the meaning set forth in Section 4.06A hereof.

“Major Alterations” shall have the meaning set forth in Section 13.01A(iv)
hereof.

“Mast” shall have the meaning set forth in Section 37.01 hereof.

“Material Alterations” shall have the meaning set forth in Section 13.01A(iii)
hereof.

“Material Net Worth” shall have the meaning set forth in Section 8.01B hereof.

“Material Tenant Changes” shall have the meaning set forth in Section
13.01B hereof.





16













“Material Window Blocking” shall mean any permanent (or temporary if it
continues for a period of sixty (60) consecutive days if affecting any of the
floors of the Office Space other than the Designated Executive Floor or thirty
(30) consecutive days if affecting the Designated Executive Floor) Window
Blocking erected by Landlord; it being agreed that none of the following shall
constitute Material Window Blocking hereunder:  (A) any Window Blocking erected
(1) in connection with the performance of repairs, maintenance or improvements
to the Building or performance of the Base Building Work or the RTS Build-out
Work and/or (2) to comply with applicable Legal Requirements, including the
permanent closing, darkening or bricking up of any such windows as required by
any Legal Requirements and (B) the Hoist.

“Message Center” shall have the meaning set forth in Section 41.01 hereof.

“Message Center Operating Hours” shall have the meaning set forth in Section
41.02 hereof.

“Milestone Date Agreements” shall mean one or more agreements in recordable
form, stating, among other things, as applicable, the Commencement Date, the
Rent Commencement Date, the Storage Space Rent Commencement Date, the RTS
Commencement Date, the RTS Rent Commencement Date and/or the Stated Expiration
Date (and other dates, obligations or rights of the parties which may be
affected by the determination of such dates).

“NC 35 Criteria” shall have the meaning set forth in Section 5.06 hereof.

“Net Effective Rent” shall have the meaning set forth in Section 8.04A(ii)
hereof.

“Net Effective Price” shall have the meaning set forth in Section 8.04A(ii)
hereof.

“Net Rent” shall have the meaning set forth in Section 20.05(c) hereof.

“notices” shall have the meaning set forth in Section 24.01 hereof.

“NYTB” shall mean New York Times Building LLC.

“NYTC” shall mean New York Times Company and its successors and assigns.

“NYTC Unit” shall mean the space demised to NYTC from time to time pursuant to
that certain Agreement of Sublease, dated as of December 12, 2001, as the same
may be amended, modified, supplemented and/or restated from time to time.

“Occupancy Date” shall mean the date upon which Tenant has Substantially
Completed Tenant’s Initial Work in the Initial Office Space and is otherwise
able to open for the conduct of business in the Initial Office Space; it being
expressly understood and agreed that the performance of Tenant’s Initial Work,
including any FF&E Work, and/or the presence of Tenant’s technical people in any
portion of the Demised Premises, to install and test the operation of Tenant’s
computer and other systems and equipment shall not be deemed the conduct of
business by Tenant.





17













“Occupancy Date Delivery Conditions” shall have the meaning set forth in Section
2.02C hereof.

“Occupancy Date Delivery Conditions Delay Sublease Date” shall have the meaning
set forth in Section 2.02K(iii)(C) hereof.

“Occupies” shall mean (A) with respect to Tenant, actual occupancy of Office
Space (i.e., exclusive of subtenants (other than Affiliates of Tenant)) in space
leased directly from Landlord (it being agreed that up to the equivalent of one
(1) floor of the Office Space that is vacant or unoccupied but which Tenant is
not then actively marketing or negotiating to sublease and any portion of the
Office Space which is vacant as a result of an Interim Vacancy, in each
instance, shall be treated as being Occupied) or (B) with respect to an Eligible
Interior Signage Subtenant, actual occupancy of Office Space (i.e., exclusive of
sub-subtenants or other occupants, other than Affiliates of the Eligible
Interior Signage Subtenant, provided such Affiliates, in the aggregate, occupy
less than 25% of the space sublet by Tenant to the Eligible Interior Signage
Subtenant) subleased directly from Tenant, as sublandlord.  “Occupied” and
“Occupancy” shall have a correlative meanings.

“OFAC” shall mean the Office of Foreign Assets Control of the Department of the
Treasury.

“Office Space” shall mean those portions of the Demised Premises (except for the
Storage Space, Tenant’s Roof Top Space and, if leased by Tenant hereunder, the
51st Floor Space) which are located in the Unit and are permitted to be used for
office purposes.

“Office Space Electrical Capacity” shall have the meaning set forth in
Section 7.01A hereof.

“Offset Amount” shall have the meaning set forth in Section 36.08 hereof.

“Operating Expense Payment Adjustment” shall have the meaning set forth in
Section 4.06E hereof.

“Operating Expense Statement” shall have the meaning set forth in
Section 4.03B(iii) hereof.

“Operating Expense Year” shall have the meaning set forth in Section 4.03A(iv)
hereof.

“Operating Expenses” shall have the meaning set forth in
Section 4.03A(iii) hereof.

“Operational Hazardous Materials” shall mean any Hazardous Materials which are
normally or reasonably used in the operation, maintenance or use of a Comparable
Building, provided that the same are permitted to be used in such operation,
maintenance or use by Legal Requirements and/or Insurance Requirements and are
used, stored and disposed of in compliance in all material respects with Legal
Requirements and/or Insurance Requirements, including, without limitation, use
of fuels, heating oil, lubricants, pesticides, cleaning materials, paint and





18













paint thinners, asphalt, caulks, and chemicals commonly used in connection with
heating, plumbing, mechanical and electrical systems and in photocopying
machines, computers, word processing equipment and other business machines (but
excluding any Hazardous Materials which have been incorporated into the
structure of the Building or the Base Systems in the course of the Base Building
Work).

“Operation of the Property” shall have the meaning set forth in
Section 4.03A(iii)(B) hereof.

“Organized Crime Figure” shall mean any Person (A) who has been convicted in a
criminal proceeding for a felony or any crime involving moral turpitude or that
is an organized crime figure or is reputed to have substantial business or other
affiliations with an organized crime figure, or (B) who, directly or indirectly
controls, is controlled by, or is under common control with, a Person who has
been convicted in a criminal proceeding for a felony or any crime involving
moral turpitude or that is an organized crime figure or is reputed to have
substantial business or other affiliations with an organized crime figure.  The
determination as to whether any Person is an organized crime figure or is
reputed to have substantial business or other affiliations with an organized
crime figure shall be within the sole discretion of Landlord, which discretion
shall be exercised in good faith or as determined by the Ground Lease Landlord
in accordance with the terms of the Ground Lease.

“Original Tenant” shall mean the tenant named herein (i.e., Legg Mason, Inc.).

“Other Sublease Consideration” shall have the meaning set forth in Section 8.07A
hereof.

“Outgoing Deliveries” shall have the meaning set forth in Section 41.04 hereof.

“Outside Initial Delivery Conditions Date” shall have the meaning set forth in
Section 2.02H(i)(A) hereof.

“Outside Occupancy Date Delivery Conditions Date” shall have the meaning set
forth in Section 2.02K(i) hereof.

“Outside Post-Delivery Conditions Date” shall have the meaning set forth in
Section 2.02L(i) hereof.

“Outside Reserve Date” shall have the meaning set forth in Section 6.05A hereof.

“Outside Short Term Expansion Exercise Date” shall have the meaning set forth in
Section 1.03 hereof.

“Overdue Payment” shall have the meaning set forth in Section 3.03 hereof.

“Parent Company” shall mean any Person that controls a Person listed on Exhibit
40.04 at the time in question.





19
















“Percentage Increase” shall have the meaning set forth in Section 4.03A(iii)(B)
hereof.  

“Permits” shall have the meaning set forth in Section 13.04A hereof.

“Permitted Entity” shall mean Original Tenant or a Successor to Original Tenant
and/or an Affiliate of Original Tenant.

“Permitted FF&E Property” shall have the meaning set forth in Section 8.15
hereof.

“Permitted Number of Days” shall have the meaning set forth in Section 2.02N(i)
hereof.

“Permitted Occupant” shall have the meaning set forth in Section 8.01D hereof.

“Permitted Tenant Changes” shall have the meaning set forth in
Section 13.01B hereof.

“Person” shall mean (A) an individual, corporation, limited liability company,
partnership, joint venture, estate, trust, unincorporated association or other
business entity, (B) any federal, state, county or municipal government (or any
bureau, department, agency or instrumentality thereof), and (C) any fiduciary
acting in such capacity on behalf of any of the foregoing.

“PILOT” shall have the meaning set forth in the Unit Ground Lease.

“Post-Delivery Conditions” shall have the meaning set forth in Section 2.02D
hereof.

“Predecessor Tenants” shall have the meaning set forth in Section 8.08 hereof.

“Premises Emergency Generator” shall have the meaning set forth in Section
43.01A hereof.

“Premises Emergency Generator Area” shall have the meaning set forth in Section
43.01A hereof.

“Premises Emergency Generator Equipment” shall have the meaning set forth in
Section 43.01C hereof.

“Premises Emergency Generator Right” shall have the meaning set forth in Section
43.01A hereof.

“Prime Rate” shall mean, for any period of time during the Term of this Lease,
the then published annual prime or base interest rate upon unsecured loans
charged by JPMorgan Chase (or any successor thereto) or Citibank, N.A. (or any
successor thereto) if JPMorgan Chase N.A., Citibank, N.A. or such successor
shall not then have an announced prime or base rate).





20













“Principal” shall mean, with respect to any Person, (A) any director or the
president, any vice president, the treasurer, or the secretary thereof if such
Person is a corporation, (B) any general partner of a partnership or managing
member or manager of a limited liability company, or (C) any shareholder,
limited partner, member or other Person having a direct or indirect economic
interest in such Person, whether beneficially or of record, in excess of ten
percent (10%) of all of the issued and outstanding shares, partnership
interests, limited liability company interests or other ownership interests of
such Person.  In calculating the percentage interest of any shareholder,
partner, member or other beneficially interested Person referred to in the prior
sentence, the interest in the equity of any Affiliate of such shareholder,
partner, member or beneficially interested Person shall be attributed to such
shareholder, partner, member or beneficially interested Person.

“Priority ROFO Tenants” shall have the meaning set forth in Section 38.10D
hereof.

“Prohibited Entity” shall mean (A) any Prohibited Person, (B) any Person that is
identified on the List or (C) any Person that is a NYTC Competing User (as
defined in the Condominium Declaration).

“Prohibited Person” shall mean (A) any Person (1) that is in default after
notice and beyond the expiration of any applicable cure period, of such Person’s
obligations under any material written agreement with the City, the State or any
of their instrumentalities, or (2) that directly controls, is controlled by, or
is under common control with a Person that is in default after notice and beyond
the expiration of any applicable cure period, of such Person’s obligations under
any material written agreement with the City, the State or any of their
instrumentalities, unless, in each instance, such default or breach either
(a) has been waived in writing by the City, the State or any of their
instrumentalities as the case may be or (b) is being disputed in a court of law,
administrative proceeding, arbitration or other forum or (c) is cured within
thirty (30) days after a determination and notice to Tenant from Landlord that
such Person is a Prohibited Person as a result of such default; (B) any Person
that is an Organized Crime Figure; (C) any government, or any Person that is
directly or indirectly controlled (rather than only regulated) by a government,
that is finally determined to be in violation of (including, but not limited to,
any participant in an international boycott in violation of) the Export
Administration Act of 1979, as amended, or any successor statute, or the
regulations issued pursuant thereto, or any government that is, or any Person
that, directly or indirectly, is controlled (rather than only regulated) by a
government that is subject to the regulations or controls thereof; (D) any
government, or any Person that, directly or indirectly, is controlled (rather
than only regulated) by a government, the effects or the activities of which are
regulated or controlled pursuant to regulations of the United States Treasury
Department or executive orders of the President of the United States of America
issued pursuant to the Trading with the Enemy Act of 1917, as amended; (E) any
Person that is in default in the payment to the City of any real estate taxes,
sewer rents or water charges totaling more than $10,000, unless such default is
then being contested in good faith in accordance with applicable Legal
Requirements or unless such default is cured within thirty (30) days after a
determination and notice to Tenant from Landlord that such Person is a
Prohibited Person as a result of such default; or (F) any Person (1) that has
solely owned, at any time during the 3-year period immediately preceding a
determination of whether such Person is a Prohibited Person, any property which,
while in the ownership of such Person, was acquired by





21













the City by in rem tax foreclosure, other than a property in which the City has
released or is in the process of releasing its interest pursuant to the
Administrative Code of the City, or (2) that, directly or indirectly controls,
is controlled by, or is under common control with a person that has owned, at
any time in the 3-year period immediately preceding a determination of whether
such Person is a Prohibited Person, any property which, while in the ownership
of such person, was acquired by the City by in rem tax foreclosure, other than a
property in which the City has released or is in the process of releasing its
interest to such person pursuant to the Administrative Code of the City.

“Prohibited Signage” shall mean any signage which displays or identifies the
name or logo of a Competitor on the exterior signage pylons located on the
Eighth Avenue entrance to the Building.

“Prohibited Work” shall mean any Tenant Changes (including Tenant’s Initial
Work) creating excessive noise or fumes (including, but not limited to any
Tenant Change (s) involving (A) demolition, (B) cutting, trenching, chopping and
drilling of floor slabs, (C) shooting fasteners into slab, floor or overhead,
(D) spraying of paint or other coatings, (E) disconnects or shutdowns affecting
other tenants or other parts of the Building, (F) burning or welding of steel
which causes fumes to be transmitted to other parts of the Building or (G) the
use of air-hammers or concrete saws).

“Prohibited Work Floor” shall have the meaning set forth in Section 13.06B
hereof.

“Project Documents” shall have the meaning set forth in the Unit Ground Lease.

“Pro Rata Installment” shall have the meaning set forth in Section 36.05 hereof.

“Proposed Terms” shall have the meaning set forth in Section 8.04A(i) hereof.

“Punch List Items” shall have the meaning set forth in Section 2.02F hereof.

“Real Property” shall mean collectively the Land and the Building.

“Recapture Availability Notice” shall have the meaning set forth in Section
8.04A(i) hereof.

“Recapture Date” shall have the meaning set forth in Section 8.04A(i) hereof.

“Recapture Right” shall have the meaning set forth in Section 8.04A(i) hereof.

“Recapture Space” shall have the meaning set forth in Section 8.04A(i) hereof.

“Recapture Sublease” shall have the meaning set forth in Section
8.04A(iii) hereof.

“Recapture Transaction” shall have the meaning set forth in Section 8.04A(i)
hereof.





22













“Recapture Vacancy Date” shall have the meaning set forth in Section
8.04B hereof.

“Recognized Mortgagee” shall have the meaning set forth in the Unit Ground
Lease.

“Records” shall have the meaning set forth in Section 4.06A hereof.

“Recurring Additional Rent” shall mean the recurring monthly payments of
Tenant’s Tax Payment, Tenant’s BID Payment and/or Tenant’s Operating Expense
Payment.

“Related Entity” shall mean any Successor to Tenant or any Affiliate of Tenant.

“Renewal Election Notice” shall mean, as applicable, the First Renewal Election
Notice and/or the Second Renewal Election Notice.

“Renewal Option” shall mean, as applicable, the First Renewal Option and/or the
Second Renewal Option.

“Renewal Premises” shall have the meaning set forth in Section 39.01C hereof.

“Renewal Term” shall mean, as applicable, the First Renewal Term and/or the
Second Renewal Term Commencement Date.

“Renewal Term Commencement Date” shall mean, as applicable, the First Renewal
Term Commencement Date and/or the Second Renewal Term Commencement Date.

“Rent” or “rent” shall mean all Fixed Rent, RTS Fixed Rent, Additional Rent and
all other charges payable under this Lease.

“Rent Commencement Date” or “RCD” shall mean the date which is nine (9) months
after the Commencement Date, as such date may be adjusted in accordance with the
terms hereof.

“Rent Per Square Foot” shall have the meaning set forth in Section 8.04A(iii)(A)
hereof.

“Rentable Square Feet” or “RSF” shall mean the rentable square feet of the
Demised Premises, the Unit and/or other portions of the Building (as the case
may be), which RSF for each floor of the Initial Office Space and the Short Term
Expansion Space is set forth on Exhibit C annexed hereto and made a part hereof.
 

“Replacement Antenna” shall have the meaning set forth in Section 37.10B hereof.

“Requisite Net Worth” shall have the meaning set forth in Section 8.12(a)
hereof.

“Required Delivery Date” shall have the meaning set forth in Section 38.10A
hereof.





23













“Reserved Chilled Water Capacity” shall have the meaning set forth in Section
6.05A hereof.

“Retail PILOT” shall have the meaning set forth in the Unit Ground Lease.

“Retail Unit” shall mean the space demised under the Retail Unit Lease.

“Retail Unit Lease” shall mean that certain Agreement of Sublease (Retail),
dated as of December 12, 2001, between NYTB, as landlord, and Landlord, as
tenant, as the same may be amended, assigned, modified, supplemented and/or
restated from time to time.

“Retained Amount” shall have the meaning set forth in Section 8.07A hereof.  

“Returned Space” shall have the meaning set forth in Section 39.01C hereof.

“Returned Space Surrender Date” shall have the meaning set forth in Section
39.06B hereof.

“Roof Top Garden Space” shall mean that portion of the Special FC Limited Areas
as shown on Exhibit F annexed hereto and made a part hereof as such portion may
be revised to reflect the final location of the Tenant’s Roof Top Space as shown
on the RTS Final CDs and the enclosed area(s) thereon as mutually agreed upon by
Landlord and Tenant (each acting reasonably and in good faith); it being agreed
that the enclosed area(s) thereon shall not be less than 2,500 useable square
feet in the aggregate (subject to Tenant’s right, if applicable, during the RTS
Election Period, to elect to not have the Enclosed Roof Top Space in Tenant’s
Roof Top Space) and that upon agreement of such final location, Exhibit F will
be modified to reflect the same.

“RTS 50% CD Construction Schedule” shall have the meaning set forth in Section
44.02D hereof.

“RTS 50% CD Estimate” shall have the meaning set forth in Section 44.02D hereof.

“RTS 50% CDs” shall have the meaning set forth in Section 44.02D hereof.

“RTS Accepted Schematics” shall have the meaning set forth in Section 44.02B
hereof.

“RTS Anticipated Delivery Date” shall have the meaning set forth in Section
44.01B(i) hereof.

“RTS Architect” shall mean the Design Architect or such substitute architect as
may be retained by Landlord in respect of the RTS Build-out Work, which
substitute architect shall be subject to the reasonable approval of Tenant,
which approval shall not be unreasonably withheld, it being agreed by Tenant
that FX/Fowle Architects, PC is hereby approved as a substitute architect for
the RTS Build-out Work.





24













“RTS Base Costs” shall mean all costs and expenses incurred by Landlord and
properly allocated solely to the construction of the roof of the Building
substantially in accordance with the Base Building Criteria.

“RTS Bid Period” shall have the meaning set forth in Section 44.03B hereof.

“RTS Build-out Work” shall mean all of the materials and work (other than the
Base Building Work and any FF&E Work) required to construct and finish Tenant’s
Roof Top Space and, if leased by Tenant hereunder, the 51st Floor Space and
install the RTS Shuttle Elevator, including (but only to the extent included in
the RTS Final CDs, as the same may be modified by RTS Changes Orders or as
otherwise permitted hereunder), in connection therewith,  any structural,
electrical or plumbing work, any HVAC system and duct work to distribute HVAC in
the Enclosed Roof Top Space, landscaping of Tenant’s Roof Top Space, and, if
leased by Tenant hereunder, the 51st Floor Space, any work relating to the Flue
and the Kitchen Exhaust Space, in each instance, substantially as shown on the
RTS Final CDs (as the same may be modified as a result of field conditions or
RTS Change Orders as provided herein or other changes thereto as may be mutually
agreed upon by Landlord and Tenant or as otherwise permitted hereunder).

“RTS Change Order” shall have the meaning set forth in Section 44.05A hereof.

“RTS Change Order Costs” shall mean all actual, out-of-pocket costs and expenses
incurred in connection with any RTS Change Orders, including  (A) reasonable
 architectural and engineering, design consulting, expediting and code
consulting fees and costs and (B) the filing fees for any submission or
resubmission of plans and specifications to the appropriate Governmental
Authorities.

“RTS Change Order Response Notice” shall have the meaning set forth in Section
44.05A hereof.

“RTS Commencement Date” shall have the meaning set forth in Section 44.01A
hereof.

“RTS Confirmation Notice” shall have the meaning set forth in Section 44.01B(ii)
hereof.

“RTS Construction Drawings” shall mean any or all of the RTS Proposed
Schematics, the RTS Approved Schematics, the RTS DDDs, the RTS 50% CDs, and/or
the RTS Final CDs, as the context requires, each of which shall be prepared by
the RTS Architect (or, to the extent applicable hereunder, the RTS Substitute
Architect), subject to and in accordance with the terms hereof and each of which
shall be subject to the approval of Landlord as if the same were (and in the
same manner and subject to the limitations contained in Section 13.01 hereof for
the approval of) Tenant Changes hereunder, which approval (A) shall not be
unreasonably withheld, (B) shall not be required as it relates to the aesthetics
and/or design (but the implementation of such design shall be subject to such
approval) and (C) to the extent reasonably required by Landlord, shall include
the review and approval thereof by the Building Engineer.





25













“RTS Contractor” shall mean the contractor selected by Landlord in accordance
with the terms hereof to perform RTS Build-out Work; it being agreed however,
that in no event shall the RTS Contractor be the Base Building Contractor.

“RTS DDD Construction Schedule” shall have the meaning set forth in Section
44.02C hereof.

“RTS DDD Estimate” shall have the meaning set forth in Section 44.02C hereof.

“RTS DDDs” shall have the meaning set forth in Section 44.02C hereof.

“RTS Delivery Condition Notice” shall have the meaning set forth in Section
44.01B(i) hereof.

“RTS Development Rights” shall mean the development rights acquired by Landlord
so that the Roof Top Garden Space could be constructed at the Building with all
Available Enclosed Roof Top Space under applicable Legal Requirements, DUO and
the Project Documents.

“RTS Election Period” shall mean the period from and after February 1, 2009
through and including the date that the RTS Final CDs are finally approved (or
deemed approved) by Tenant as provided herein.

“RTS Electrical Capacity” shall have the meaning set forth in Section 7.01A
hereof.

“RTS Feasibility Costs” shall mean the reasonable out-of-pocket costs and
expenses actually incurred by Landlord to obtain core/shell architectural and
engineering studies related to each RTS Proposed Scope of Work.

“RTS Final CD Construction Schedule” shall have the meaning set forth in Section
44.02F hereof.

“RTS Final CD Estimate” shall have the meaning set forth in Section 44.02F
hereof.

“RTS Final CDs” shall have the meaning set forth in Section 44.02E hereof.

“RTS Fixed Rent” shall mean the Fixed Rent payable in respect of Tenant’s Roof
Top Space as set forth in Section 3.01A(iii)(A) hereof.

“RTS Fixed Rent Temporary Rate” shall have the meaning set forth in Section
3.01A(iii)(C) hereof.

“RTS Guidelines” shall have the meaning set forth in Section 44.09A hereof.

“RTS Incomplete Work” shall have the meaning set forth in Section 44.01B(v)
hereof.





26













“RTS Kitchen Exhaust Space” shall mean a certain enclosure of space to be
constructed as part of the RTS Build-out Work for the Flue within the 51st floor
of the Building, as reasonably designated by Landlord; it being acknowledged
that a portion thereof will be located within the 51st Floor Space.

“RTS Kitchen Use” shall mean the permitted use of the 51st Floor Space for the
Ancillary Food Service Use.

“RTS Long Lead Item List” shall have the meaning set forth in Section 44.02G
hereof.

“RTS Lowest Most Responsive Bidder” shall have the meaning set forth in Section
44.03B hereof.

“RTS Operating Expenses” shall have the meaning set forth in clause (55) of
Section 4.03A(iii)(B) hereof.

“RTS PILOT” shall have the meaning set forth Section 4.02A(iv) hereof.

“RTS Plan Outside Date” shall mean the date which is twelve (12) months after
the Initial Delivery Conditions have been satisfied (or deemed satisfied) in
accordance with the terms hereof but in no event shall the RTS Plan Outside Date
be earlier than February 1, 2008, as such date may be extended due to Landlord
Delay in accordance with the terms hereof; it being agreed that if, as of the
date upon which the RTS Plan Outside Date would have otherwise occurred, Tenant
has theretofore been diligently and in good faith seeking to finalize the RTS
Final CDs in the manner and subject to the limitations and conditions provided
in Article 44 hereof, then, provided Tenant continues to diligently and in good
faith seek to finalize the RTS Final CDs in the manner and subject to the
limitations and conditions provided in Article 44 hereof, the RTS Plan Outside
Date shall be extended on a day for day basis; provided, however, in no event
shall the RTS Plan Outside Date extend beyond August 1, 2009 (except for
extension thereof due to Landlord Delay in accordance with the terms hereof).
 The parties agree that for the purposes of determining the RTS Plan Outside
Date, Tenant shall be deemed to not have been acting in good faith if any of its
action(s) or failure(s) to act constitutes Tenant Delay hereunder (it being
agreed solely for the purposes of this definition that, notwithstanding anything
to the contrary contain herein, including Section 2.02M(ii) hereof, any such
action or failure to act need not cause an actual delay in order for the same to
constitute Tenant Delay, but the foregoing is not intended to limit matters that
would constitute Tenant not acting in good faith to matters solely that
constitute Tenant Delay).

“RTS Plan Delay Fixed Rent” shall have the meaning set forth in Section
3.01A(iii)(B) hereof.

“RTS Plan Delay Fixed Rent Commencement Date” shall have the meaning set forth
in Section 3.01A(iii)(B) hereof.

“RTS Project Costs” shall mean an amount equal to one hundred nine percent
(109%) of the RTS Work Costs.





27













“RTS Proposed Schematics” shall have the meaning set forth in Section 44.02B
hereof.

“RTS Proposed Scope of Work” shall have the meaning set forth in Section 44.02A
hereof.

“RTS Proposed Scope of Work Outside Date” shall mean November 1, 2006.

“RTS Punch List Items” shall have the meaning set forth in Section 44.01B(iii)
hereof.

“RTS Ready for Occupancy Conditions” shall have the meaning set forth in Section
44.01A hereof.

“RTS Rent Commencement Date” shall mean the RTS Commencement Date except as
otherwise expressly provided herein; it being agreed that in no event shall the
RTS Rent Commencement Date be deferred on account of any of the provisions of
Section 2.02 hereof (nor shall any credits against Fixed Rent for the Office
Space and/or the Storage Space on account of any such provisions be applied
against or be applicable to the RTS Fixed Rent, the RTS Plan Delay Fixed Rent,
the Deferred Additional Fixed Rental Payment, or, if leased by Tenant hereunder,
any Fixed Rent payable in respect of the 51st Floor Space).

“RTS Review Costs” shall mean the reasonable out-of-pocket costs and expenses
actually incurred by Landlord and Landlord’s Consultants in connection with the
review and approval by the Building Engineer, Landlord and Landlord’s
Consultants of any of the RTS Construction Drawings together with any other
design, consulting and technical review costs incurred by Landlord, Landlord’s
Consultants and/or the Building Engineer in connection with the RTS Build-out
Work.

“RTS SD Estimate” shall have the meaning set forth in Section 44.02B hereof.

“RTS Shuttle Elevator” shall mean that certain elevator to be constructed and
installed as part of the RTS Build-out Work between the 50th floor of the
Building and the roof of the Building.

“RTS Shuttle Elevator Work Area” shall have the meaning set forth in Section
44.01A(ii) hereof.

“RTS Substitute Architect” shall mean a substitute architect meeting the
qualifications for Tenant’s Architect as may be retained by Tenant in respect of
the RTS Build-out Work as provided in Section 44.02I hereof, which RTS
Substitute Architect shall be subject to the reasonable approval of Landlord,
which approval shall not be unreasonably withheld, it being agreed by Landlord
that Gensler is hereby approved as a RTS Substitute Architect for the RTS
Build-out Work.

“RTS Target Delivery Date” shall have the meaning set forth in Section 44.06C(i)
hereof.





28













“RTS Taxes” shall have the meaning set forth Section 4.02A(v) hereof.

“RTS TCO” shall have the meaning set forth in Section 44.01A(iv) hereof.

“RTS User” shall mean Tenant, Tenant Parties and the employees, licensees or
invitees of the permitted occupants of the Premises.

“RTS Walk-Through Date” shall have the meaning set forth in Section 44.01B(iii)
hereof.

“RTS Work Costs” shall mean all out-of-pocket hard and soft costs actually
incurred by Landlord in connection with the design, construction and performance
of the RTS Build-out Work, which RTS Work Costs shall not have any markup or
profit added thereto expect as contemplated in the definition of RTS Project
Costs, including, but without duplication, costs for negotiating and entering
into agreements associated with Tenant’s Roof Top Space, costs of obtaining
payment and performance bonds in respect of the RTS Build-out Work, if required,
RTS Change Order Costs, the RTS Feasibility Costs, the RTS Review Costs, costs
to install the RTS Shuttle Elevator, costs to enclose the RTS Shuttle Elevator
Work Area in the manner required by Tenant hereunder, costs to relocate any
Building roof-top equipment, costs to complete the RTS Punch List Items, costs
of electricity and other utilities to perform the RTS Build-out Work, costs of
labor (including overtime or premium labor permitted to be employed in
connection with the RTS Build-out Work as permitted hereunder), work, materials,
equipment, costs of providing additional commercially reasonable builder’s risk
insurance coverage during the performance of the RTS Build-out Work, costs of
permits and licenses (including the RTS TCO) required by Governmental
Authorities, costs due to Tenant Delay, and financing and carrying cost during
the time that the RTS Build-out Work is being performed until Substantial
Completion thereof reasonably allocated to the Roof Top Space and, if leased by
Tenant hereunder, the 51st Floor Space; it being agreed, however, that in no
event shall the RTS Work Costs include the RTS Base Costs or any costs relating
to the RTS Development Rights or the Base Building Work; provided, however, in
the event that Tenant elects to not include the Enclosed Roof Top Space in
Tenant’s Roof Top Space during the RTS Election Period as permitted hereunder,
then the RTS Work Costs shall be deemed to be the greater of (A) $5,000,000 and
(B) the actual RTS Work Costs.

“RTS Work Costs Statement” shall have the meaning set forth in Section 44.07A
hereof.

“Rules and Regulations” shall have the meaning set forth in Section 26.01
hereof.

“Satellite Floor” shall have the meaning set forth in Section 39.01C hereof.

“Scheduled PILOT Conversion Date” shall have the meaning set forth in the Unit
Ground Lease.

“SDs” shall have the meaning set forth in Section 13.02A(i)(B) hereof.

“Second Renewal Election Notice” shall have the meaning set forth in Section
39.01B hereof.





29













“Second Renewal Option” shall have the meaning set forth in Section 39.01B
hereof.

“Second Renewal Term” shall have the meaning set forth in Section 39.01B hereof.

“Second Renewal Term Commencement Date” shall have the meaning set forth in
Section 39.01B hereof.

“Second Rent Period” shall have the meaning set forth in Section 3.01A(ii)(B)
hereof.

“Secure Area” shall have the meaning set forth in Section 10.04 hereof.

“Security Agreement” shall have the meaning set forth in Section 8.15 hereof.

“Service Interruption” shall have the meaning set forth in Section 2.02R(i)
hereof.

“Short Term Expansion Space Tenant” shall mean the tenant under the Initial
Lease for space on the 31st, 32nd and 33rd floors of the Building.

“Short Term Expansion Space” shall mean the entire rentable area of the 35th
floor of the Building, which rentable area is shown on the Floor Plans and
Exhibit C.

“Signage Threshold Conditions” shall mean the following conditions (any of which
may be waived by Landlord in its sole discretion):

(i)

there shall be no monetary default or material non-monetary default by Tenant
under this Lease, in each case, beyond the expiration of any applicable notice
and/or cure periods, if any, and

(ii)

(A)

for purposes of the provisions of Section 32.16 hereof (1) a Permitted Entity is
then the tenant under this Lease and has at least two (2) floors of Office Space
under direct lease with Landlord, and (2) Permitted Entities collectively Occupy
at least two (2) full floors of Office Space;

(B)

for purposes of the provisions of Section 40.02A hereof (1) a Permitted Entity
is then the tenant under this Lease and has at least four (4) floors of Office
Space under direct lease with Landlord, and (2) Permitted Entities collectively
Occupy at least four (4) full floors of Office Space;

(C)

for purposes of Section 40.02B hereof, (1) the then Tenant under this Lease has
at least three (3) floors of Office Space under direct lease with Landlord, (2)
either (x) the then Tenant and/or its Affiliates collectively Occupy at least
three (3) full floors of Office Space or (y) an Eligible Interior Signage
Subtenant Occupies at least three (3) full floors of Office Space and (3) in
Landlord’s reasonable judgment, Tenant or its Affiliates or the Eligible
Interior Signage Subtenant, as the case may be, is engaged in a business or
activity, and





30













the Demised Premises are being used in a manner, as reasonably determined by
Landlord, consistent with tenancies of a character and corporate identity in
Comparable Buildings; and

(D)

for purposes of Section 40.02C hereof, (1) the then Tenant under this Lease has
at least two (2) floors of Office Space under direct lease with Landlord, (2)
either (x) the then Tenant and/or its Affiliates collectively Occupy at least
two (2) full floors of Office Space or (y) an Eligible Interior Signage
Subtenant Occupies at least three (3) full floors of Office Space and (3) in
Landlord’s reasonable judgment, Tenant, its Affiliates and/or the Eligible
Interior Signage Subtenant, as the case may be, is engaged in a business or
activity, and the Demised Premises are being used in a manner, as reasonably
determined by Landlord, consistent with tenancies of a character and corporate
identity in Comparable Buildings.

“SNDA Agreement” shall have the meaning set forth in Section 9.02A hereof.

“Soft Costs” shall mean the amounts paid by Tenant solely in connection with
Tenant’s Initial Work attributable to architect, construction management,
consulting, attorney (but only to the extent that the same relates to Tenant’s
Initial Work, and not on account of the negotiation or entering into of this
Lease or any other agreement with Landlord or any other Person), engineering,
permit and filing, and other similar fees (including, without limitation,
general conditions and contractor fees).

“Specialty Alterations” shall mean Tenant Changes made in or to the Demised
Premises (or other portions of the Building to the extent expressly permitted
hereunder, if any) which are not customary office installations, including, but
not limited to, kitchen facilities, cafeteria, any Flue and any Air Purification
System installed in connection with an Ancillary Food Service Use within the
Office Space, safes or vaults, gymnasiums, executive bathrooms, raised flooring,
trading floors, reinforced flooring (but only to the extent the same materially
reduces ceiling heights), dumbwaiters, pneumatic tubes, shaft space constructed
within the Demised Premises as part of any Tenant Changes (but only to the
extent such shaft space materially exceeds that typically found in standard
office installations), any Antenna, vertical and horizontal transportation
systems, auditorium, child or health care facilities, travel agency, print shop,
conveyors, elevators, mezzanine space or mezzanine floors, internal staircases,
escalators and alterations made to fire staircases used for inter-floor traffic,
emergency generators, UPS systems and related equipment and facilities, the Fin
Tube Radiation System, the Specialty Core Bathroom Work, or any other Tenant
Change of a similar character; it being agreed, however, that in no event shall
Specialty Alterations include (i) any underfloor or overhead wiring or cabling,
(ii) any raised flooring (including any trading floor) affecting an area of
5,000 square feet or less, (iii) up to but no more than two (2) pantries per
floor of the Office Space or (iv) the RTS Build-out Work, including the RTS
Shuttle Elevator and any alterations relating to the RTS Kitchen Use (including
the Flue and the Air Purification System for the RTS Kitchen Use).

“Specialty Core Bathroom Work” shall mean the work with respect to the core
bathrooms that Tenant performs as part of Tenant’s Initial Work or otherwise and
which varies from the Base Building Criteria by more than a de minimis extent
otherwise applicable thereto.





31













“Staggered Hoist Hour” shall have the meaning set forth in Exhibit 2.02A(vi).

“Stated Expiration Date” shall mean the last day of the month in which the
sixteenth (16th) anniversary of the Rent Commencement Date occurs without taking
into account any different rent commencement date for the Hoist Impacted Areas,
Tenant’s Roof Top Space, the Storage Space and, if leased by Tenant hereunder,
the 51st Floor Space.

“Stated First Renewal Term Expiration Date” shall have the meaning set forth in
39.01A.

“Stated Second Renewal Term Expiration Date” shall have the meaning set forth in
39.01B.

“Storage Space” shall mean that portion of the lower level of the Building, as
shown on Exhibit H annexed hereto and made a part hereof consisting of, for the
purposes of this Lease, 2,000 usable square feet.

“Storage Space Electrical Capacity” shall have the meaning set forth in Section
2.02P hereof.

“Storage Space Rent Commencement Date” shall have the meaning set forth in
Section 2.02P hereof.

“Sublease Gross Receipts” shall have the meaning set forth in Section 8.07A
hereof.  

“Sublease Profits” shall have the meaning set forth in Section 8.07A hereof.  

“Substantial Completion” or “Substantially Completed” shall have the meaning set
forth in Section 2.02F hereof.

“Subtenant SNDA” shall have the meaning set forth in Section 8.12 hereof.

“Subway Agreement” shall mean that certain Agreement, dated as of December 12,
2001, among NYTB, The New York City Transit Authority, 42DP and the City, as the
same may (subject to the provisions hereof) be amended, modified or supplemented
and/or restated from time to time.  

“Successor” shall have the meaning set forth in Section 8.0lB hereof.

“Superior Instruments” shall mean the Condominium Documents, DUO, the Ground
Lease, the Unit Ground Lease, the Subway Agreement, the Vault Agreement, the
other Project Documents, and any Superior Lease or Superior Mortgage.

“Superior Leases” shall have the meaning set forth in Section 9.02A hereof.

“Superior Lessor” shall mean the lessor under a Superior Lease.





32













“Superior Mortgagee” shall mean the holder or holders (including the agent for
any lending syndicate) of a Superior Mortgage.

“Superior Mortgages” shall have the meaning set forth in Section 9.02A hereof.

“Superior Obligation Instruments” shall mean each of the Condominium Documents,
DUO, the Ground Lease and the Unit Ground Lease.  

“Superior Party” shall mean each of the Condominium Boards, the Ground Lease
Landlord, the Unit Ground Lease Landlord, any Superior Lessor, any Superior
Mortgagee, 42DP and the City.

“Supplemental Cooling System” shall have the meaning set forth in Section
6.05B(i) hereof.

“Supplemental Cooling System Area” shall mean a portion of the roof of the
Building mutually agreed upon by Landlord and Tenant, each acting reasonably and
in good faith, where Tenant shall be permitted to install all or part of
Tenant’s Supplemental Cooling System as permitted hereunder, which area shall
not be less than 20’ x 20’ or such smaller location as mutually agreed upon by
Landlord and Tenant, each acting reasonably and in good faith, if the equipment
for the Supplemental Cooling System can be reasonably accommodated in a smaller
footprint of space.

“Supplemental Cooling System Right” shall have the meaning set forth in Section
6.05B (i) hereof.

“Supplemental HVAC System” shall have the meaning set forth in Section 6.05A
hereof.

“Tax Adjustment Date” shall have the meaning set forth in Section
4.02E(v) hereof.

“Tax Base Year” shall have the meaning set forth in Section 4.02A(vi) hereof.

“Tax Due Date” shall have the meaning set forth in Section 4.02(B)(ii) hereof.

“Tax Statement” shall have the meaning set forth in Section 4.02B(iii) hereof.

“Tax Year” shall have the meaning set forth in Section 4.02A(viii) hereof.

“Taxable Square Foot” shall have the meaning set forth in the Unit Ground Lease.

“Taxes” shall have the meaning set forth in Section 4.0lA(vii) hereof.

“Temporary Enclosure” shall mean the temporary enclosure to be constructed in
the Hoist Impacted Areas in accordance with the terms hereof.

“Temporary Expansion Rate” shall have the meaning set forth in Section 38.07
hereof.





33













“Temporary Freight Elevator” shall have the meaning set forth in Section
6.01A(vi) hereof.

“Temporary Rate” shall have the meaning set forth in Section 39.07A hereof.

“Tenant” shall mean Legg Mason, Inc. and its Successors and permitted assigns.

“Tenantable” shall have the meaning set forth in Section 6.07A hereof.

“Tenant Changes” shall have the meaning set forth in Section 13.01A(i) hereof.

“Tenant Delay” shall have the meaning set forth in Section 2.02M(ii) hereof.

“Tenant Entity” shall mean Original Tenant and its Related Entities.

“Tenant Party” shall mean Tenant and any Principal, partner, member, officer,
stockholder, director, employee or agent of Tenant or of any partner or member
of any Person constituting Tenant or any other direct or indirect holder of an
ownership interest in Tenant, disclosed or undisclosed.

“Tenant’s Architect” shall have the meaning set forth in Section
13.02A(i)(1) hereof.

“Tenant’s Associated Cost” shall have the meaning set forth in Section 8.07B
hereof.  

“Tenant’s Basic Cost” shall have the meaning set forth in Section 8.07A hereof.
 

“Tenant’s BID Payment” shall have the meaning set forth in Section 4.02D(i)
hereof.

“Tenant’s Conduit” shall have the meaning set forth in Section 6.03A hereof.

“Tenant’s Consent Request” shall have the meaning set forth in Section 8.05A
hereof.

“Tenant’s Construction Team” shall have the meaning set forth in Section
44.01B(iii) hereof.

“Tenant’s Emergency Power” shall have the meaning set forth in Section 43.02A
hereof.

 “Tenant’s Estimated BID Payment” shall have the meaning set forth in
Section 4.02D(ii) hereof.

“Tenant’s Estimated Operating Expense Payment” shall have the meaning set forth
in Section 4.03B(ii) hereof.





34













“Tenant’s Estimated Tax Payment” shall have the meaning set forth in
Section 4.02B(ii) hereof.

“Tenant’s Initial Work” shall mean those Tenant Changes consisting of all of the
materials and work (including any and all FF&E Work), required to construct and
finish the Initial Space for Tenant’s initial occupancy thereof, all of which
shall be performed by or on behalf of Tenant, at Tenant’s sole cost and expense
(but subject to reimbursement from Landlord’s Contribution subject to and in
accordance with the terms of Article 36 hereof), including any structural,
electrical or plumbing work required to meet Tenant’s structural, electrical or
plumbing requirements, any HVAC duct work and any other HVAC work required for
Tenant’s needs to distribute HVAC on each floor of the Demised Premises,
carpentry, painting, wall covering, paneling and cabinet work and the
installation of the wiring and cabling for Tenant’s telephone and other
telecommunications and data processing systems (including any and all of the
equipment therefor), substantially as shown on the Final Working Drawings
therefor, together with such changes thereto as may be made thereto as provided
in Article 13 hereof; it being agreed that Tenant’s Initial Work shall not
include the Base Building Work or the RTS Build-out Work.

“Tenant’s Operating Expense Payment” shall have the meaning set forth in Section
4.03B(i) hereof.

“Tenant’s Percentage” shall mean collectively, or individually as applicable,
“Tenant’s Proportionate Tax Share” and “Tenant’s Proportionate Operating Expense
Share.”

“Tenant’s Property” shall mean all machinery, equipment, signage and trade
fixtures (A) installed by Tenant which are removable without material damage to
the Demised Premises, the Unit, the Common Elements, the FC Limited Common
Elements, the NYTC Limited Common Elements or the Building (including interior
and exterior signage), (B) which are not replacements of any property of
Landlord or the Condominium, whether any such replacement is made at Tenant’s
expense or otherwise, (C) which do not constitute Base Systems, FC Limited
Common Elements, NYTC Limited Common Elements or Common Elements and (D) which
do not and would not constitute machinery and fixtures used in connection with
the operation of the Building under the Ground Lease or any “Equipment” (as such
term is defined in the Unit Ground Lease) therein and which would not otherwise
constitute the property of any of the Superior Parties.

“Tenant’s Proportionate Operating Expense Share” shall have the meaning set
forth in Section 4.03A(v) hereof.

“Tenant’s Proportionate Tax Share” shall have the meaning set forth in
Section 4.02A(ix) hereof.

“Tenant’s Pro Rata Rent” shall have the meaning set forth in Section 8.12
hereof.

“Tenant’s Reserved Emergency Power” shall have the meaning set forth in Section
43.02A hereof.





35













“Tenant’s Roof Top Space” shall mean collectively, the Enclosed Roof Top Space
(subject, however, to Tenant’s right, if applicable, during the RTS Election
Period to elect to not have the Enclosed Roof Top Space in Tenant’s Roof Top
Space) and the balance of the area designated as the Roof Top Garden Space on
Exhibit F annexed hereto; it being agreed that any portion of the Available
Enclosed Roof Top Space that is not enclosed shall be continue to part of
Tenant’s Roof Top Space and, if Tenant leases the 51st Floor Space, the 51st
Floor Space shall not be included in the definition of Tenant’s Roof Top Space
but any use thereof shall be ancillary to Tenant’s Roof Top Space as provided
herein.

“Tenant’s Statement” shall have the meaning set forth in Section 4.06D hereof.

“Tenant’s Superior Instrument Obligations” shall have the meaning set forth in
Section 9.09A hereof.

“Tenant’s Tax Payment” shall have the meaning set forth in Section
4.02B(i) hereof.

“Tenant’s TCO” shall have the meaning set forth in Section 2.02E hereof.

“Ten-Year Option Floors” shall mean the 29th, 30th, 34th (provided, however, if
the Short Term Expansion Space Tenant leases all or any portion of the 34th
floor of the Building, then the 35th floor [rather than the 34th floor] shall be
a Ten-Year Option Floor) and 44th floors of the Building.

“Ten-Year Renewal Option” shall have the meaning set forth in Section 39.01A
hereof.

“Term” shall mean the Initial Term of this Lease, as the Initial Term may be
extended for the First Renewal Term and the Second Renewal Term, if applicable,
in accordance with and subject to the terms and conditions of Article 39 hereof,
or such sooner date as this Lease shall terminate pursuant to any of the terms
of this Lease or pursuant to law.

“Third Rent Period” shall have the meaning set forth in Section 3.01A(iii)(C)
hereof.

“Threshold Conditions” shall refer to the following conditions (any of which may
be waived by Landlord in its sole discretion):

(i)

there shall be no monetary default or material non-monetary default by Tenant
under this Lease, in each case, beyond the expiration of any applicable notice
and/or cure periods, if any; and

(ii)

(A)

for purposes of Article 38 and Section 43.01 hereof (1) a Permitted Entity is
then the tenant under this Lease and has at least three (3) floors of Office
Space under direct lease with Landlord, and (2) Permitted Entities collectively
Occupy at least three (3) full floors of Office Space; or





36













(B)

for purposes of Article 39 hereof, (1) the then Tenant under this Lease has at
least three (3) floors of Office Space under direct lease with Landlord and (2)
either (x) the then Tenant and/or its Affiliates collectively Occupy at least
three (3) full floors of Office Space or (y) an Eligible Interior Signage
Subtenant Occupies at least three (3) full floors of Office Space.

“Times Square Theater Surcharge” shall mean the “Theater Surcharge” as such term
is defined in the Unit Ground Lease.

“Tolling Period” shall have the meaning set forth in Section 38.10B hereof.

“Trigger Date” shall have the meaning set forth in Section 17.01 hereof.

“Tri-Party Agreement” shall mean that certain Tri-Party Agreement, dated as of
June 25, 2004, by and among 42DP, ESDC, NYTB and GMAC Commercial Mortgage
Corporation (now known as Capmark Finance Inc.).  

“Unit” shall mean, prior to the Condominium Conversion Date, the space described
on Exhibit F-1 attached to the Unit Ground Lease as “FC Office”; provided,
however, that from and after the Condominium Conversion Date, “Unit” shall mean
the FC Collective Unit (as defined in the Condominium Declaration), including
any interest owned by the FC Unit Owner in the Common Elements and the FC
Limited Common Elements (including the Special FC Limited Areas) appurtenant to
the FC Collective Unit (including the Special FC Limited Areas), but expressly
excluding therefrom the Retail Unit and any limited common elements appurtenant
thereto, if any.  

“Unit Generator” shall have the meaning set forth in Section 6.01A(x) hereof.

“Unit Ground Lease” shall mean that certain Agreement of Sublease (Office),
dated as of December 12, 2001, between NYTB, as landlord, and Landlord, as
tenant, as the same has been modified by the Tri-Party Agreement and may
(subject to the provisions of this Lease) be assigned, further amended, modified
or supplemented and/or or restated from time to time.

“Unit Ground Lease Landlord” shall mean the then landlord under the Unit Ground
Lease.

“Untenantable” shall have the meaning set forth in Section 6.07A hereof.

“Untenantable Space” shall have the meaning set forth in Section 6.07A hereof.

“Vault Agreement” shall mean that certain Vault Sublicense, dated as of December
12, 2001, by and between 42DP and NYTB, as the same may (subject to the
provisions hereof) be assigned, amended, modified or supplemented and/or
restated from time to time.  





37













“Walk-Through Date” shall have the meaning set forth in Section
2.02G(iii) hereof.

“Window Blocking” shall mean that any exterior, curtainwall window of the Office
Space is blocked or bricked-up for any reason (including, without limitation, by
Landlord (except as a result of the Hoist) (A) in connection with the
performance of repairs, maintenance or improvements to the Building, (B) if
required by any Legal Requirements, or (C) by the use of any netting or similar
device)

“Zoning Resolution” shall have the meaning set forth in Section 28.01 hereof.

B.

Rules of Construction.

The following rules of construction shall be applicable for all purposes of this
Lease and all agreements supplemental hereto, unless the context otherwise
requires:

(a)

The terms “hereby”, “hereof”, “hereto”, “herein”, “hereunder” and any similar
terms shall refer to this Lease, and “hereafter” shall mean after, and
“heretofore” shall mean before, the date of this Lease.

(b)

Words of the masculine, feminine or neuter gender shall mean and include the
correlative words of the other genders and words importing the singular number
shall mean and include the plural number and vice versa.

(c)

The terms “include”, “including” and similar terms shall be construed as if
followed by the phrase “without being limited to”.

(d)

The term “and/or” when applied to one or more matters or things shall be
construed to apply to any one or more or all thereof as the circumstances
warrant at the time in question.

(e)

The phrases “Landlord shall not have liability to Tenant” or “the same shall be
without liability to Landlord” or “without incurring any liability to Tenant
therefor” or phrases of similar import shall mean that Tenant is not entitled to
terminate this Lease, or to receive any abatement or diminution of rent, claim
Landlord Delay or to be relieved in any manner of any of its other obligations
hereunder, or to be compensated for loss or injury suffered or to enforce any
other right or kind of liability whatsoever against Landlord under or with
respect to this Lease or with respect to Tenant’s use of occupancy of the
Demised Premises or any part thereof.

(f)

The phrase “such consent shall not be unreasonably withheld” or phrases of
similar import shall mean such consent shall not be unreasonably withheld or
delayed or conditioned (unless the specific provision in which the phrase is
used has conditions that are required to be satisfied).

(g)

Whenever this Lease requires Landlord to be “reasonable” in giving its consent
or approval or in performing an act or refraining from taking any action,
Landlord’s refusal to consent, approve, perform or refrain shall be deemed to be
“reasonable” if





38













Landlord’s approval or consent, performance of any act or refraining from taking
any action, would, in the exercise of Landlord’s reasonable judgment, constitute
a default under any Superior Instrument.

(h)

Each term, covenant, agreement, obligation or other provision of this Lease on
Tenant’s part to be performed shall be deemed and construed as a separate and
independent covenant of Tenant, not dependent upon any of the other terms of
this Lease, as to which Tenant’s obligation shall be time of the essence
subject, however, to any notice and/or cure period specifically set forth in
this Lease with respect to the obligation at issue, if any.  This Lease shall be
construed without regard to any presumption or other rule requiring construction
against the party causing this Lease to be drafted.  In the event of any action,
suit, dispute or proceeding affecting the terms of this Lease, no weight shall
be given to any deletions or striking out of any of the terms of this Lease
contained in any draft of this Lease and no such deletion or strike out shall be
entered into evidence in any such action, suit, dispute or proceeding nor given
any weight therein.

1.02

Landlord hereby leases to Tenant and Tenant hereby hires from Landlord the
Demised Premises for the Term.  The leasing of the Demised Premises by Tenant
shall include the right of Tenant (a) subject to the terms of this Lease and the
Superior Instruments, to access the Building common areas in common with other
tenants and occupants in the Building and (b) to use all fixtures, improvements
and betterments owned or leased by Landlord which, at any time during the Term
of this Lease, are attached to or installed in the Demised Premises, all subject
to such restrictions, rules, regulations, security and access control
arrangements and charges (if any) as are provided for in this Lease.

1.03

In the event that the Short Term Expansion Space Tenant does not elect (or is
deemed to have not elected) to lease all or any portion of the 34th floor of the
Building pursuant to the terms of the Initial Lease between Landlord and the
Short Term Expansion Space Tenant, Tenant shall have the right to add to the
Demised Premises the entire RSF of the Short Term Expansion Space by giving an
irrevocable election of its desire to do so by notice to Landlord given on or
before the date (the “Outside Short Term Expansion Exercise Date”) which is no
later than fifteen (15) Business Days after Landlord has given Tenant notice
that the Short Term Expansion Space Tenant has waived (or is deemed to have
waived) its right to lease the all or any portion of the 34th floor of the
Building (which notice Landlord agrees to give promptly after such waiver or
deemed waiver has occurred).  If Tenant so elects, there shall be added to the
Demised Premises the entire RSF of the Short Term Expansion Space and the Short
Term Expansion Space shall be deemed part of the Initial Office Space.  If
Tenant shall fail to give any such notice on or before the Outside Short Term
Expansion Exercise Date (time being of the essence), Tenant’s right to add the
Short Term Expansion Space to the Demised Premises shall be terminated, null and
void and of no further force and effect.  Tenant shall, upon Landlord’s request,
confirm in writing the termination of such option if it shall terminate as above
provided but no such written confirmation shall be necessary to make any such
termination effective.  Tenant shall be solely responsible for integrating the
Short Term Expansion Space into the construction program for Tenant’s Initial
Work.

1.04

A.

Tenant shall have the right to add the 51st Floor Space to the Demised Premises
by giving an irrevocable election to add the 51st Floor Space to the Demised





39













Premises by notice to Landlord given not later than RTS Proposed Scope of Work
Outside Date.  If Tenant shall fail to give any such notice by such date (time
being of the essence), Tenant’s right to add the 51st Floor Space to the Demised
Premises shall be terminated, null and void and of no further force and effect.
 Tenant shall, upon Landlord’s request, confirm in writing the termination of
any such option if same shall terminate as above provided but no such written
confirmation shall be necessary to make any such termination effective.  Tenant
shall be responsible for including its desired scope of work for the 51st Floor
Space as part of the RTS Proposed Scope of Work.

B.

If the 51st Floor Space is added to the Demised Premises as provided in Section
1.04A hereof, then, notwithstanding anything to the contrary contained herein
(i) the “commencement date” for the 51st Floor Space shall commence
simultaneously with the RTS Commencement Date, (ii) the “rent commencement date”
for the 51st Floor Space shall commence simultaneously with the RTS Rent
Commencement Date and the Fixed Rent therefor shall be calculated and adjusted
as provided in Section 3.01A(v) hereof and (iii) Landlord shall only be required
to perform the RTS Build-out Work (including RTS Punch List Items relating
thereto) in the 51st Floor Space.  The parties agree that the RTS Build-out Work
for the 51st Floor Space shall be limited to (all costs and expenses of which
shall be included in the RTS Work Costs) the following:  (A) providing access
(if necessary) to the common corridor on the 51st floor of the Building from the
RTS Shuttle Elevator (it being agreed that only any incremental additional costs
(if any) incurred by Landlord in connection therewith shall be included in the
RTS Work Costs) and (B) extending electrical service from the 51st floor core to
the 51st Floor Space such that the six (6) watts per gross square foot (the
“51st Floor Space Electrical Capacity”) is provided to the 51st Floor Space in
accordance with the RTS Final CDs, and (C) all other alterations set forth on
the RTS Final CDs (as permitted to be modified hereunder) in respect of the 51st
Floor Space.  Except as contemplated herein, it is hereby acknowledged that the
51st Floor Space is to be otherwise delivered in its then “as-is” condition
without any work or alterations required to be made by Landlord thereto.

TO HAVE AND TO HOLD unto Tenant, its successors and permitted assigns, for the
Term, YIELDING AND PAYING the Fixed Rent and all Additional Rents hereinafter
set forth, all on the covenants, conditions and agreements hereinbefore and
hereinafter stated.

ARTICLE 2

COMMENCEMENT OF TERM; ACCESS TO AND
POSSESSION OF DEMISED PREMISES; DELIVERY CONDITIONS

2.01

The Term of this Lease shall commence on the Commencement Date.  The payment of
Fixed Rent for the Office Space shall commence on the Rent Commencement Date and
the payment of Recurring Additional Rent shall commence as provided in Article 4
hereof. All other Rent, including the RTS Fixed Rent, the Deferred Additional
Fixed Rent Payment and Additional Rent for electricity, freight elevators and
other utilities and services, shall be due and payable as hereinafter provided
in this Lease.  Tenant shall have the right of access to the Demised Premises
prior to the Commencement Date for the purpose of verification of field
conditions and inspection of construction materials (but not storage of the
same) and methods and for the taking of measurements and other pre-construction
activity (but not





40













performing any Tenant Changes), provided that (a) Tenant coordinates the timing
of such access with the Base Building Contractor, the RTS Contractor (to the
extent applicable)  and Landlord (and Landlord shall cooperate and coordinate
with Tenant in arranging such access; provided, however, that, except as
otherwise expressly provided herein, during the period prior to the Occupancy
Date and Substantial Completion of the RTS Build-out Work, the scheduling of
such access shall be subject to the performance and priority of the Base
Building Work and the RTS Build-out Work, as applicable), (b) such access does
not interfere (by more than a de minimis extent) with the performance by the
Base Building Contractor of the Base Building Work or the RTS Contractor with
the RTS Build-out Work, as applicable, or any other work being performed by or
on behalf of Landlord at or in the Building or the Unit, (c) Tenant agrees to
cease promptly upon request by Landlord any activity which, in Landlord’s sole
discretion (but which sole discretion shall not be exercised in an arbitrary or
capricious manner), shall interfere (by more than a de minimis extent) with or
delay prosecution or completion of the Base Building Work or the RTS Build-out
Work, (d) Tenant shall comply promptly with all procedures and regulations
reasonably prescribed by the Base Building Contractor or the RTS Contractor and
Landlord for coordinating such access and activities with any other activity or
work in the Demised Premises or at or in the Building or the Unit, provided that
Tenant has been given prior notice thereof, (e) such access shall be at the sole
risk of Tenant, shall be deemed to be a license on all of the same terms and
conditions contained in this Lease other than the obligation to pay Fixed Rent
and Additional Rent and Landlord shall not have liability to Tenant on account
thereof, (f) prior to exercising such right, Tenant shall deliver to Landlord
the policies of insurance (or certificates therefor) required by this Lease,
(g) Tenant shall be bound by its indemnity obligations set forth in Section
16.07A hereof, and (h) to the extent that any such access causes actual delay in
the Substantial Completion of the Base Building Work, the RTS Build-out Work or
any other work otherwise being performed by or on behalf of Landlord at or in
the Building or the Unit or the satisfaction of any of the Initial Delivery
Conditions, the Occupancy Date Delivery Conditions, Post-Delivery Conditions
and/or the RTS Ready for Occupancy Conditions, such delay, subject to the
provisions of Section 2.02M hereof, shall be deemed to be a Tenant Delay.  

2.02

A.

Subject to the requirements and limitations set forth herein and in the Superior
Instruments, Landlord shall cause the Base Building Contractor to perform and
Substantially Complete the Base Building Work substantially in accordance with
the Base Building Criteria and shall cause the following conditions
(collectively, the “Initial Delivery Conditions”) to be satisfied (or deemed
satisfied) in accordance with the terms hereof:

(i)

The curtain wall of the floors in which the Office Space is located shall have
been installed and Substantially Completed substantially in accordance with the
Base Building Criteria and each floor of the Initial Office Space shall be
watertight (except for openings required for the support and use of the Hoist,
which openings shall be enclosed promptly following the removal of such Hoist;
it being acknowledged that such reasonable portions of the Office Space in which
such openings are located as shown on Exhibit 2.02A(i) annexed hereto and made a
part hereof (the “Hoist Impacted Areas”) shall not be required to be
Substantially Completed in order for the Initial Delivery Conditions to be
satisfied);





41













(ii)

Delivery of floor slabs on each floor of the Initial Office Space within a floor
levelness standard of ¼” in 10 feet;

(iii)

The structural steel, metal decking and all other exposed steel on each floor of
the Initial Office Space shall be fireproofed in accordance with applicable
Legal Requirements;

(iv)

Substantial Completion of the delivery and setting of all air handling units on
each floor of the Office Space;

(v)

Fire stairs to each floor of the Initial Office Space shall be Substantially
Complete so as to be sufficient to support the egress requirements of Tenant’s
Initial Work then being performed on such floors;

(vi)

Temporary electrical service to each floor of the Office Space shall be
available for Tenant’s use as provided in Exhibit 2.02A(vi) annexed hereto and
made a part hereof, subject to and in accordance with the provisions of Exhibit
2.02A(vi) and Section 13.15 hereof;

(vii)

Implementation of the Staggered Hoist Hour for the Hoist as provided in Exhibit
2.02A(vi), subject to and in accordance with the provisions of Exhibit 2.02A(vi)
and Section 13.12F hereof; and

(viii)

The interior and exterior walls of the electric and telecommunications closets
servicing the Office Space shall be delivered sheetrocked, taped and spackled
and ready to receive Tenant’s priming and painting.

B.

After the Initial Delivery Conditions have been satisfied (or deemed satisfied)
in accordance with the terms hereof, Landlord agrees to cause the following
conditions (collectively, the “Interim Delivery Conditions”) to be satisfied:

(i)

Substantial Completion substantially in accordance with the Base Building
Criteria of the electrical distribution system from service switch boards up
through risers to electrical closets on each floor of the Office Space (but not
the distribution system on any such floors) and the activation of power to the
Office Space such that the Electrical Capacity required to be delivered to the
Demised Premises in accordance with the requirements of Article 7 hereof is
available for Tenant’s use as provided therein.  The electrical distribution to
each floor of the Office Space shall include full electrical distribution from
service switch boards up through risers to the electrical closets and disconnect
switches located as indicated in the Base Building Criteria; and

(ii)

All slab penetrations and the curtain wall of the Office Space shall be
firestopped in accordance with applicable Legal Requirements except that the
firestopping of the Hoist Impacted Areas will not be required to be completed in
order for the Interim Delivery Conditions to be satisfied; it being agreed that
such firestopping shall be completed as part of the Post-Delivery Conditions.





42













C.

After the Initial Delivery Conditions and the Interim Delivery Conditions have
been satisfied (or deemed satisfied) in accordance with the terms hereof,
Landlord agrees to cause the following conditions (collectively, the “Occupancy
Date Delivery Conditions”) to be satisfied:

(i)

Delivery of a zero occupancy TCO for the Initial Office Space (a “Landlord’s
TCO”);

(ii)

Substantial Completion of installation of the sprinkler infrastructure,
including combination standpipe/sprinkler risers and valve connections, in
accordance with the Base Building Criteria (but excluding the distribution
system on a particular floor of the Demised Premises), provided (A) Tenant shall
be responsible for relocating and/or removing Landlord’s temporary sprinkler
loop (it being agreed, notwithstanding anything to the contrary contained in the
Base Building Criteria, but subject to applicable Legal Requirements, that
Landlord will cause the Base Building Contractor to install such temporary
sprinkler loops (in the Office Space only) no higher than 7’6” from the floor
slab) but shall not do so until Landlord’s TCO has been issued and (B) after the
issuance of Landlord’s TCO, Tenant shall coordinate such relocation or removal
with Landlord and the Base Building Contractor so as to maintain necessary
sprinkler protection in the Initial Office Space sufficient to keep Landlord’s
TCO in effect;

(iii)

Intentionally omitted

(iv)

Substantial Completion substantially in accordance with the Base Building
Criteria of installation and delivery of the main Base HVAC System trunk
complete and terminated through the core wall (notwithstanding anything to the
contrary contained in the Base Building Criteria) with smoke, fire dampers and
automatic control dampers at the core and activation of the same for the Office
Space;

(v)

Substantial Completion of the Class E fire alarm system consistent with the
requirements for Landlord’s TCO, including the availability of input and output
points as described in the Base Building Criteria on each floor of the Initial
Office Space for Tenant’s strobes and related Class E connections, provided that
Tenant shall not tie into the same until Landlord’s TCO has been issued.  Fire
and safety systems substantially as shown on the Base Building Criteria shall be
installed and available for the floor (but not the distribution system on that
floor) sufficient for Landlord to obtain Landlord’s TCO;

(vi)

With respect to the Office Space only (A) the interiors of Building core
mechanical rooms shall have lighting installed and operational, (B) core doors
with building standard hardware and frames are installed and ready to receive
Tenant’s priming and painting, and (C) elevator saddles have been installed;

(vii)

The building management system has been activated;





43













(viii)

The bathrooms servicing the Office Space shall be Substantially Completed in
accordance with the Base Building Criteria;

(ix)

All Base Systems located in the Initial Office Space shall be operational; it
being agreed, however, that (a) the commissioning thereof shall not be required
to be completed until the Outside Post-Delivery Conditions Date and (b) any such
commissioning shall be done in such a manner, if performed after the Occupancy
Date, so as to not materially interfere with the normal conduct of Tenant’s
business in the Demised Premises; it being agreed, subject to the foregoing,
that Landlord shall be permitted to have necessary workers in the Demised
Premises in order to perform such commissioning;

(x)

not less than three (3) passenger elevators serving the High-Rise Floors shall
be fully operational for passenger use in accordance with the Elevator
Specifications and available for the non-exclusive use of Tenant as permitted
hereunder and otherwise in accordance with the terms of Section 6.01A hereof;

(xi)

an entrance to the Building through at least one (1) of the entrances thereto,
with a portion of the lobby temporarily finished in a first class manner with
unobstructed paths of ingress and egress between the aforementioned entrance to
the passenger elevators described in Section 2.02C(x) hereof;

(xii)

Substantial Completion of the installation of fresh air risers, condenser water
risers, chilled water risers and Building management system risers; and

(xiii)

the Initial Delivery Conditions and the Interim Delivery Conditions have been
satisfied (or deemed satisfied) in accordance with the terms hereof.

D.

After the Occupancy Date Delivery Conditions have been satisfied (or deemed
satisfied) in accordance with the terms hereof, Landlord agrees to cause the
following conditions (collectively, the “Post-Delivery Conditions”) to be
satisfied (or deemed satisfied) in accordance with the terms hereof:

(i)

All Base Building Work as it relates to the Hoist Impacted Areas shall be
Substantially Completed substantially in accordance with the Base Building
Criteria (collectively, the “Hoist Area Work”), provided Tenant shall provide
Landlord with reasonable access to the Hoist Impacted Areas through the Demised
Premises and the Temporary Enclosure to complete such Base Building Work (which
Base Building Work shall, subject to the limitations set forth in Section 10.04
hereof, be performed by Landlord in such a manner so as to minimize any
interference with the conduct of Tenant’s business); and provided further that
Tenant shall not remove the Temporary Enclosure until such Hoist Area Work has
been so completed; it being agreed that Tenant shall be responsible, at Tenant’s
sole cost and expense, to remove the Temporary Enclosure and Landlord shall not
have liability to Tenant for any failure of Tenant to remove the Temporary
Enclosure unless the same is due to Landlord Delay;





44













(ii)

Any remaining finish work for the ground floor lobby of and entrances to the
Building shall be Substantially Completed substantially in accordance with the
Base Building Criteria; and

(iii)

All other Base Building Work not required to be completed as part of the
Occupancy Date Delivery Conditions shall be Substantially Completed
substantially in accordance with the Base Building Criteria.

E.

Landlord will be responsible (i) for paying all fees in connection with keeping
Landlord’s TCO in effect and, upon Substantial Completion of the Building and
provided the Building is otherwise eligible to receive the same, for obtaining a
permanent certificate of occupancy and (ii) for obtaining, as part of the RTS
Build-out Work, a temporary certificate of occupancy for Tenant’s Roof Top Space
and, if leased by Tenant hereunder, the 51st Floor Space (the “RTS TCO”);
provided, however, Tenant shall be solely responsible, at Tenant’s sole cost and
expense, as part of Tenant’s Initial Work, to obtain a temporary certificate of
occupancy (“Tenant’s TCO”) for all of the Initial Space (except Tenant’s Roof
Top Space and, if leased by Tenant hereunder, the 51st Floor Space) and provided
further that Landlord shall (at Tenant’s sole cost and expense) cooperate with
Tenant as may be reasonably necessary in order to enable Tenant to secure
Tenant’s TCO.  In connection with obtaining Tenant’s TCO, Tenant shall be
required to use Landlord’s Consultant and pay the commercially reasonable fees
therefor as provided in Section 13.04 hereof.  Unless due to Landlord Delay,
Tenant’s failure to obtain Tenant’s TCO shall be without liability to Landlord
and shall be deemed to be a Force Majeure event.  At such time as the Building
is Substantially Complete and the Building is otherwise eligible to receive the
same, Landlord shall diligently pursue obtaining a permanent certificate of
occupancy for the Unit.

F.

For purposes of this Lease (including with respect to the RTS Build-out Work),
“Substantial Completion” or “Substantially Completed” means full completion of
(i) the item(s) of Base Building Work in question substantially in accordance
with the Base Building Criteria therefor and in accordance with applicable Legal
Requirements, (ii) the RTS Build-out Work substantially in accordance the RTS
Final CDs and the provisions of Article 44 hereof or (iii) any other work or
alterations performed hereunder, as applicable, except (a) in the case of Base
Building Work, for any item(s) of Base Building Work, or the RTS Build-out Work,
for any item(s) of RTS Build-out Work, which, in accordance with good
construction scheduling practices, should only be completed after Substantial
Completion by Tenant of one or more item(s) of Tenant’s Initial Work (it being
agreed that Landlord shall commence completion of any such item(s) of Base
Building Work or the RTS Build-out Work, as the case may be, within five (5)
Business Days (or as soon as reasonably practicable thereafter) after Landlord’s
receipt of notice from Tenant of Substantial Completion of the item(s) of
Tenant’s Initial Work in question, and Landlord shall prosecute completion of
such deferred item(s) of Base Building Work and/or the RTS Build-out Work, as
the case may be, diligently and with continuity until completion); it being
agreed that any such deferred item(s) of (x) Base Building Work shall not be a
condition to the satisfaction of the Initial Delivery Conditions, the Interim
Delivery Conditions, or the Occupancy Date Delivery Conditions, as applicable or
(y) the RTS Build-out Work (including the matters set forth in Section
44.01B(vii) hereof) shall not be a condition of the RTS Commencement Date or
satisfaction of the RTS Ready for Occupancy Conditions; and (b)(1) with respect
to any work or alterations under clause (i), (ii) or (iii) above, minor or





45













insubstantial details of construction, decoration, mechanical adjustment or
installation, the non-completion of which (A) after the Commencement Date will
not interfere (by more than a de minimis extent) with Tenant’s performance of
Tenant’s Initial Work or (B) after the Occupancy Date will not interfere (by
more than a de minimis extent) with Tenant’s occupancy of the Premises for the
normal conduct of Tenant’s business and (2) with respect to the Base Building
Work or the RTS Build-out Work, as applicable, such minor or insubstantial items
(collectively, the “Punch List Items”) as shall have been identified in writing
by Tenant after Tenant shall have been afforded access to inspect the Base
Building Work or the RTS Build-out Work, as the case may be, and the Demised
Premises on the Walk-Through Date or the RTS Walk-Through Date, as applicable,
or otherwise.  Tenant shall deliver to Landlord the list of Punch List Items
relating to the Initial Delivery Conditions, the Interim Delivery Conditions,
the Occupancy Date Delivery Conditions, or the Post-Delivery Conditions as and
when applicable as provided herein no later than five (5) Business Days after
the Walk-Through Date therefor.  If Tenant fails to give notice of such list,
the applicable Initial Delivery Conditions, the Interim Delivery Conditions, the
Occupancy Date Delivery Conditions, or the Post-Delivery Conditions, as the case
may be, shall be deemed satisfied as of the date set forth in the applicable
Confirmation Notice.  If within five (5) Business Days after Landlord’s receipt
of Tenant’s notice of Punch List Items, Landlord and Tenant have not agreed upon
a final list of the Punch List Items in writing, either party may submit any
dispute concerning the list of Punch List Items to arbitration pursuant to
Section 25.02 hereof.  The requirements relating to Punch List Items in respect
of the RTS Build-out Work are set forth in Section 44.01B(iii) hereof.

G.

(i)

Landlord shall notify Tenant at least  fifteen (15) Business Days  in advance of
the anticipated satisfaction of the Initial Delivery Conditions, the Interim
Delivery Conditions, the Occupancy Date Delivery Conditions, or any of the
Post-Delivery Conditions, as the case may be, (each, a “Delivery Condition
Notice”) setting forth the date on which Landlord reasonably believes the
Initial Delivery Conditions, the Interim Delivery Conditions, the Occupancy Date
Delivery Conditions, or any of the Post-Delivery Conditions, as the case may be,
will be satisfied (such date, as the same may be revised by the Confirmation
Notice, is referred to herein as the “Anticipated Delivery Date”).  

(ii)

At least five (5) Business Days prior to the applicable Anticipated Delivery
Date specified in a Delivery Condition Notice, Landlord shall deliver to Tenant
a second notice (the “Confirmation Notice”) confirming the Anticipated Delivery
Date set forth in a Delivery Condition Notice, or if such delivery date is no
longer expected to be met by Landlord, the Confirmation Notice shall set forth
the revised anticipated delivery date (which may be later but not earlier than
the Anticipated Delivery Date set forth in the applicable Delivery Condition
Notice).  

(iii)

Within five (5) Business Days after Tenant’s receipt of a Confirmation Notice,
Tenant shall establish a date (which date shall be no later than five (5)
Business Days after Tenant’s receipt of the applicable Confirmation Notice)
reasonably acceptable to Landlord (a “Walk-Through Date”) on which Landlord and
Tenant shall jointly inspect the Premises to determine if the applicable Initial
Delivery Conditions, the Interim Delivery Conditions, the Occupancy Date
Delivery Conditions, or the Post-Delivery Conditions, as the case may be, have
been satisfied in accordance with the terms of this Section





46













2.02.  After the delivery to Tenant of a Confirmation Notice, and upon
reasonable prior notice from Landlord, Tenant shall use reasonable efforts to
meet with Landlord at the Building, accompanied by Tenant’s Construction
Representative and such of Tenant’s architectural, engineering and/or
construction consultants as Tenant may reasonably designate or Landlord shall
have reasonably requested, prior to the Anticipated Delivery Date specified in
the Confirmation Notice, in order to assist Landlord in identifying any
incomplete Initial Delivery Conditions, incomplete Interim Delivery Conditions,
incomplete Occupancy Date Delivery Conditions, or incomplete Post-Delivery
Conditions, as the case may be, and to facilitate preparation of a draft list of
Punch List Items.  Any failure of Tenant to reasonably agree on a Walk-Through
Date and/or meet with Landlord on a scheduled Walk-Through Date for any reason
whatsoever shall be deemed a waiver of Tenant’s right to have a Walk-Through
Date and a waiver of Tenant’s right to raise any Punch List Items or Incomplete
Work that may reasonably be expected to have been discovered on any such
Walk-Through Date.

(iv)

In the event that following any joint inspection held on a Walk-Through Date,
Tenant reasonably believes that the applicable Initial Delivery Conditions, the
Interim Delivery Conditions, the Occupancy Date Delivery Conditions,
Post-Delivery Conditions, or previously identified and agreed to Incomplete
Work, as the case may be, have not been satisfied in accordance with the terms
of this Section 2.02, then, within three (3) Business Days after such
Walk-Through Date, Tenant shall furnish Landlord with a written list of
incomplete Base Building Work (the “Incomplete Work”) which Tenant reasonably
believes must be completed in order for the applicable Initial Delivery
Conditions, the Interim Delivery Conditions, the Occupancy Date Delivery
Conditions, or the Post-Delivery Conditions, as applicable, to be so satisfied,
or previously identified and agreed to Incomplete Work, as the case may be, to
be completed.  If Tenant fails to furnish a list of Incomplete Work within such
time period it shall be deemed to be that there is no Incomplete Work.  In the
event that Landlord disagrees with Tenant as to the items of Incomplete Work
listed by Tenant such matter shall be resolved by arbitration in accordance with
Section 25.02 hereof and the items (if any) on Tenant’s list which the
Arbitrator determines to be incomplete shall be deemed to be the Incomplete Work
hereunder, and the remainder thereof shall be deemed to be Punch List Items.  To
the extent any Incomplete Work is not a Punch List Item as agreed by the parties
or by arbitration as provided in the previous sentence, Landlord shall cause
such Incomplete Work to be completed and, once Landlord reasonably believes such
Incomplete Work has been completed, Landlord and Tenant will conduct a joint
inspection, not later than three (3) Business Days following Landlord’s notice
to Tenant of such completion, to determine if the Incomplete Work has been
Substantially Completed; it being agreed that the date of such joint inspection
shall constitute a Walk-Through Date hereunder.

(v)

Notwithstanding anything to the contrary in this Lease, in no event shall the
Initial Delivery Conditions, the Interim Delivery Conditions, the Occupancy Date
Delivery Conditions, nor any Post-Delivery Conditions not be





47













deemed to have been satisfied because of Landlord’s failure to Substantially
Complete items of Base Building Work and/or Incomplete Work, the non-completion
of which does not (A) after the Outside Initial Delivery Conditions Date,
impede, delay or otherwise interfere (by more than a de minimis extent) with the
completion of Tenant’s Initial Work (it being agreed that the Hoist Impacted
Areas and any incomplete Hoist Area Work shall not be deemed to impede, delay or
otherwise interfere with the completion of Tenant’s Initial Work, provided such
Hoist Area Work is completed by the Outside Post-Delivery Conditions Date) or
(B) after the Occupancy Date, interfere (by more than a de minimis extent) with
the use by Tenant of the Initial Office Space or the Storage Space for the
purposes permitted by Article 5 hereof.

(vi)

Landlord, at its sole cost and expense, shall complete all Punch List Items(s)
relating to the Initial Office Space and the Storage Space in accordance with
good construction practices as soon as practicable (but in any event, subject to
extension due to Force Majeure or Tenant Delays, within forty five (45) days)
after (A) the date when Landlord and Tenant shall have confirmed their agreement
to a list of Punch List Items in writing, or (B)  the date when the Punch List
Items in question have been determined by an Arbitrator pursuant to Section
25.02 hereof, except for any Punch List Item(s) which (1) in accordance with
good construction scheduling practices should only be completed after completion
by Tenant of one or more item(s) of Tenant’s Initial Work (it being agreed that
Landlord shall commence completion of any such Punch List Items within five (5)
Business Days (or as soon as reasonably practicable thereafter) after Landlord’s
receipt of notice from Tenant of completion of the item(s) of Tenant’s Initial
Work in question, and Landlord shall prosecute completion of such Punch List
Item(s) diligently and with continuity until completion), and (2) cannot, with
due diligence, be completed within such forty five (45) day period, provided
that promptly (but not more than three (3) Business Days) after the dates set
forth in clauses (A) or (B) above, Landlord shall diligently commence and
prosecute the same with continuity to completion).

H.

(i)

Subject to extension due to Force Majeure and Tenant Delay, Landlord agrees to
use commercially reasonable efforts to cause all of the Initial Delivery
Conditions to be satisfied by (but not before) February 1, 2007.
 Notwithstanding anything to the contrary in this Lease, but subject to the
provisions of Section 2.02H(iii) hereof:

(A)

if by April 1, 2007 (the “Outside Initial Delivery Conditions Date”), the
Initial Delivery Conditions have not been satisfied (or deemed satisfied) as
provided herein, then as liquidated damages for such delay, and not as a
penalty, the Rent Commencement Date shall, subject to the provisions of clauses
(B) and (C) of this Section 2.02H(i), be deferred by one and one half (1½) days
for each day from and after April 1, 2007 until the Initial Delivery Conditions
have been satisfied (or deemed satisfied) as provided herein;

(B)

if by June 1, 2007, the Initial Delivery Conditions have not been satisfied (or
deemed satisfied) as provided herein, then as liquidated





48













damages for such delay, and not as a penalty, the deferral of the Rent
Commencement Date described in clause (A) of this Section 2.02H(i) shall,
subject to the provisions of clause (C) of this Section 2.02H(i), from and after
June 1, 2007, be increased to two (2) days for each day from and after June 1,
2007 until the Initial Delivery Conditions have been satisfied (or deemed
satisfied) as provided herein; and

(C)

if by February 1, 2008 (as such date may be extended in accordance with the
terms hereof, the “Initial Delivery Conditions Delay Sublease Date”), the
Initial Delivery Conditions have not been satisfied (or deemed satisfied) as
provided herein, then as liquidated damages for such delay, and not as a
penalty, the deferral of the Rent Commencement Date described in clause (B) of
this Section 2.02H(i) shall from and after February 1, 2008, be increased to
three (3) days until the Initial Delivery Conditions have been satisfied (or
deemed satisfied) as provided herein and, in such event, Tenant shall have the
right, subject to the terms hereof, to sublet the entire Demised Premises
pursuant to an Excessive Delivery Delay Sublease.

(ii)

It is specifically understood and agreed that solely for purposes of determining
the number of days of deferral of the Rent Commencement Date that Tenant may be
entitled to under Section 2.02H(i) hereof and/or as a result of any Landlord
Delay as provided in Section 2.02N hereof or Force Majeure delays as provided in
Section 2.02Q hereof, the parties expressly agree that delays arising from
failure to satisfy any of the Initial Delivery Conditions by the applicable
dates set forth in Section 2.02H(i) or on account of Landlord Delays or Force
Majeure, are not intended to be cumulative (or “double counted”), and that if
any of the delays referred to therein occur simultaneously or occur
simultaneously with any Landlord Delays or Force Majeure delays, then to the
extent of such simultaneous occurrence such delays shall be deemed to run
concurrently and not consecutively.

(iii)

Each of the dates described in Section 2.02H(i) hereof shall be extended on a
day-for-day basis for each day of (A) Tenant Delay and (B) Force Majeure delays;
it being agreed, however, that any such extension of such dates is not intended
to be cumulative (or “double counted”), and that if more than one Tenant Delay
or more than one Force Majeure event would actually delay Landlord in satisfying
the Initial Delivery Conditions, but such events and the delays caused by them
occur simultaneously, then, to the extent of such simultaneous occurrence, such
delays (whether caused by Tenant Delays, by Force Majeure or both) shall be
deemed to run concurrently and not consecutively.

(iv)

Other than as expressly provided in Section 2.02R hereof, the damages provided
herein shall be Tenant’s sole and exclusive remedies in the event that Landlord
fails to satisfy any of the conditions of Section 2.02H(i) hereof.





49













I.

(i)

Subject to extension due to Force Majeure and Tenant Delay, Landlord agrees to
use commercially reasonable efforts to cause the Interim Delivery Conditions to
be satisfied by April 1, 2007.  Notwithstanding anything to the contrary in this
Lease, but subject to the provisions of Section 2.02I(ii) and Section 2.02I(iii)
hereof:

(A)

if (1) the Interim Delivery Conditions have not been satisfied (or deemed
satisfied) as provided herein by June 1, 2007 and (2) Tenant is actually delayed
thereby in commencing and completing such portions of Tenant’s Initial Work
that, in accordance with good construction practice, would have been commenced
by such date, then, as liquidated damages for such actual delay, and not as a
penalty, Tenant shall, subject to the provisions of clauses (B) and (C) of this
Section 2.02I(i) and Section 2.02I(iii) hereof, be entitled to a credit against
Rent in an amount equal to one and one-half (1½) times the per diem Fixed Rent
per each floor of the Initial Office Space as to which such conditions have not
been satisfied (or deemed satisfied) for each day after June 1, 2007, until the
Interim Delivery Conditions have been satisfied (or deemed satisfied) as
provided herein;

(B)

if (1) the Interim Delivery Conditions have not been satisfied (or deemed
satisfied) as provided herein by July 1, 2007 and (2) Tenant is actually delayed
thereby in commencing and completing such portions of Tenant’s Initial Work
that, in accordance with good construction practice, would have been commenced
by such date, then, as liquidated damages for such actual delay, and not as a
penalty, the credit described in Section 2.02I(i)(A) hereof, shall, subject to
the provisions of clause (C) of this Section 2.02I(i) and Section 2.02I(iii)
hereof, be increased to an amount equal to two (2) times the per diem Fixed Rent
for the entire Initial Office Space for each day after July 1, 2007, until the
Interim Delivery Conditions have been satisfied (or deemed satisfied) as
provided herein; and

(C)

if (1) the Interim Delivery Conditions have not been satisfied (or deemed
satisfied) as provided herein by April 1, 2008 and (2) Tenant is actually
delayed thereby in commencing and completing such portions of Tenant’s Initial
Work that, in accordance with good construction practice, would have been
commenced by such date, then, as liquidated damages for such actual delay, and
not as a penalty, the credit described in Section 2.02I(i)(B) hereof, shall,
subject to the provisions Section 2.02I(iii) hereof, be increased to an amount
equal to three (3) times the per diem Fixed Rent for the entire Initial Office
Space for each day after April 1, 2008, until the Interim Delivery Conditions
have been satisfied (or deemed satisfied) as provided herein.

(ii)

Each of the dates described in Section 2.02I(i) hereof shall be extended on a
day-for-day basis for each day of (A) Tenant Delay and (B) Force Majeure delays;
it being agreed, however, that any such extension of such dates is not intended
to be cumulative (or “double counted”), and that if more than one Tenant Delay
or more than one Force Majeure event would actually delay Landlord in satisfying
the Interim  Delivery Conditions, but such events and the





50













delays caused by them occur simultaneously, then, to the extent of such
simultaneous occurrence, such delays (whether caused by Tenant Delays, by Force
Majeure or both) shall be deemed to run concurrently and not consecutively.

(iii)

Notwithstanding anything to the contrary contained herein, during the period(s)
when any deferral of the Rent Commencement Date pursuant to Section 2.02H or
Section 2.02K hereof is then in effect, the rent credits described in this
Section 2.02I shall neither accrue nor be applicable but during such times as
such deferrals are not in effect (if any), the rent credits described in this
Section 2.02I shall accrue and be applicable; it being agreed that said deferral
of the Rent Commencement Date and said accrual of any rent credit are not
intended to be cumulative (or “double counted”).  Other than as expressly
provided in Section 2.02R hereof, the damages provided herein shall be Tenant’s
sole and exclusive remedies in the event that Landlord fails to satisfy any of
the conditions of Section 2.02I(i) hereof.

J.

Notwithstanding anything to the contrary contained herein, in the event that any
deferral of the Rent Commencement Date pursuant to Section 2.02H(i) hereof
continues until such time(s) as there would be a corresponding deferral of the
Rent Commencement Date pursuant to the corresponding clause of Section
2.02K(iii) hereof, then, in such event, the deferral of the Rent Commencement
Date pursuant to the applicable clause of Section 2.02H(i) hereof shall cease
and the deferral described in the corresponding clause of Section 2.02K(iii)
hereof shall be controlling except that, in such instance only, (i) the one and
one half day (1½)  day deferral of the Rent Commencement Date described in
clause (A) of Section 2.02K(iii) hereof shall be increased to two (2) days for
each day until such time as the Initial Delivery Conditions shall have been
satisfied (or deemed satisfied) as provided herein and (ii) if, at the time that
the application of Section 2.02H(i) shall cease as aforesaid, the deferral under
clause (C) of Section 2.02H(i), shall be applicable, then the two (2) day
deferral of the Rent Commencement Date described in clause (B) of Section
2.02K(iii) hereof shall be increased to three (3) days for each day until such
time as the Initial Delivery Conditions shall have been satisfied (or deemed
satisfied) as provided herein.

K.

(a)

Subject to extension due to Force Majeure and Tenant Delay, Landlord agrees to
use commercially reasonable efforts to cause the Occupancy Date Delivery
Conditions with respect to the Initial Office Space to be satisfied by June 1,
2007.  Notwithstanding anything to the contrary in this Lease, but subject to
the provisions of Section 2.02K(ii) hereof, Landlord agrees that the Occupancy
Date Delivery Conditions with respect to the Initial Office Space shall be
satisfied in accordance with this Section 2.02K by August 1, 2007 (the “Outside
Occupancy Date Delivery Conditions Date”).

(ii)

The Outside Occupancy Date Delivery Conditions Date with respect to the Initial
Office Space shall be extended on a day-for-day basis for each day of (A) Tenant
Delay and (B) Force Majeure delays; it being agreed, however, that any such
extension of such dates is not intended to be cumulative (or “double counted”),
and that if more than one Tenant Delay or more than one Force Majeure event
would actually delay Landlord in satisfying any of the





51













Occupancy Date Delivery Conditions by the Outside Occupancy Date Delivery
Conditions Date but such events and the delays caused by them occur
simultaneously, then to the extent of such simultaneous occurrence such delays
(whether caused by Tenant Delay, by Force Majeure or both) shall be deemed to
run concurrently and not consecutively.

(iii)

(A)

if (1) the Occupancy Date Delivery Conditions with respect to the Initial Office
Space have not been satisfied (or deemed satisfied) as provided herein by the
Outside Occupancy Date Delivery Conditions Date (as the same may have been
extended as provided herein) and (2) Tenant is actually delayed thereby in
commencing and completing such portions of Tenant’s Initial Work that, in
accordance with good construction practice, would have been commenced by such
date, then as liquidated damages, and not as a penalty, the Rent Commencement
Date for the Initial Office Space shall, subject to the provisions of clauses
(B) and (C) of this Section 2.02K(iii), be deferred one and one half day (1½)
for each day from and after the Outside Occupancy Date Delivery Conditions Date
until the Occupancy Date Delivery Conditions with respect to the Initial Office
Space have been satisfied (or deemed satisfied) as provided herein;

(B)

if (1) the Occupancy Date Delivery Conditions with respect to the Initial Office
Space have not been satisfied (or deemed satisfied) as provided herein by
October 1, 2007 and (2) Tenant is actually delayed thereby in commencing and
completing such portions of Tenant’s Initial Work that, in accordance with good
construction practice, would have been commenced by such date, then as
liquidated damages, and not as a penalty, the deferral of the Rent Commencement
Date described in Section 2.02K(iii)(A) hereof shall, subject to the provisions
of clause (C) of this Section 2.02K(iii), from and after October 1, 2007, be
increased to two (2) days for each day until the Occupancy Date Delivery
Conditions with respect to the Initial Office Space have been satisfied (or
deemed satisfied) as provided herein; and

(C)

if (1) the Occupancy Date Delivery Conditions with respect to the Initial Office
Space have not been satisfied (or deemed satisfied) as provided herein by June
1, 2008 (as such date may be extended in accordance with the terms hereof, the
“Occupancy Date Delivery Conditions Delay Sublease Date”) and (2) Tenant is
actually delayed thereby in commencing and completing such portions of Tenant’s
Initial Work that, in accordance with good construction practice, would have
been commenced by such date, then as liquidated damages, and not as a penalty,
the deferral of the Rent Commencement Date described in Section 2.02K(iii)(B)
hereof shall, from and after June 1, 2008, be increased to three (3) days for
each day until the Occupancy Date Delivery Conditions with respect to the
Initial Office Space have been satisfied (or deemed satisfied) as provided
herein and, in such event, Tenant shall have the right, subject to the terms
hereof, to sublet the entire Demised Premises pursuant to an Excessive Delivery
Delay Sublease.





52













(iv)

It is specifically understood and agreed that solely for purposes of determining
the number of days of deferral of the Rent Commencement Date that Tenant may be
entitled to under Section 2.02K(iii) hereof and/or as a result of any Landlord
Delay or Force Majeure delays, the parties expressly agree that delays arising
from failure to satisfy the Occupancy Date Delivery Conditions by the applicable
dates set forth in clauses (A), (B) and (C) of Section 2.02K(iii) hereof or on
account of Landlord Delays as provided in Section 2.02N hereof or Force Majeure
as provided in Section 2.02Q hereof, are not intended to be cumulative (or
“double counted”), and that if any of the delays referred to therein occur
simultaneously or occur simultaneously with any Landlord Delays or Force Majeure
delays, then to the extent of such simultaneous occurrence such delays shall be
deemed to run concurrently and not consecutively.

(v)

Each of the dates described in clauses (A), (B) and (C) of Section 2.02K(iii)
shall be (A) extended on a day-for-day basis for each day of (A) Tenant Delay
and (B) Force Majeure delays; it being agreed, however, that any such extension
of such dates is not intended to be cumulative (or “double counted”), and that
if more than one Tenant Delay or more than one Force Majeure event would
actually delay Landlord in satisfying the Initial Delivery Conditions, but such
events and the delays caused by them occur simultaneously, then, to the extent
of such simultaneous occurrence, such delays (whether caused by Tenant Delays,
by Force Majeure or both) shall be deemed to run concurrently and not
consecutively.

(vi)

(A)

Notwithstanding anything to the contrary contained herein, if Substantial
Completion of Tenant’s Initial Work is actually delayed beyond the date Tenant
would have Substantially Completed Tenant’s Initial Work but for Landlord’s
failure to satisfy the Occupancy Date Delivery Conditions by reason of Force
Majeure but not Tenant Delay (it being agreed that for the purposes of this
clause that any simultaneous occurrence of Force Majeure and Tenant Delay,
shall, notwithstanding anything to the contrary contained herein, be deemed to
be Force Majeure and not Tenant Delay) with respect to the Initial Office Space,
then the Rent Commencement Date shall be deferred one (1) day for each day from
and after the later of (1) the date on which Tenant’s Initial Work would have
been Substantially Completed but for Landlord’s failure to satisfy the Occupancy
Date Delivery Conditions with respect to the Initial Office Space and (2) June
1, 2007 until the earlier of (1) the satisfaction (or deemed satisfaction) as
provided herein of the Occupancy Date Delivery Conditions in accordance with the
terms hereof and (2) August 1, 2007.

(B)

Any deferral of the Rent Commencement Date under this clause (vi) is not
intended to be cumulative (or “double counted”) with any other delay on account
of Landlord Delay or Force Majeure delay, and that if more than one Landlord
Delay or more than one Force Majeure event also occurs simultaneously during any
deferral contemplated by this clause, then, to the extent of such simultaneous
occurrence, such delays (whether caused by Landlord





53













Delays, by Force Majeure or both) shall be deemed to run concurrently and not
consecutively.

L.

(i)

Subject to extension due to Force Majeure and Tenant Delay, Landlord agrees to
use commercially reasonable efforts to cause the Post-Delivery Conditions to be
satisfied by January 1, 2008.  Notwithstanding anything to the contrary in this
Lease, but subject to the provisions of Section 2.02L(ii), Landlord agrees that
the Post-Delivery Conditions set forth in Section 2.02D hereof shall be
satisfied as required herein by March 1, 2008 (the “Outside Post-Delivery
Conditions Date”).

(ii)

The Outside Post-Delivery Conditions Date shall be (A) extended on a day-for-day
basis for each day of (A) Tenant Delay and (B) Force Majeure delays; it being
agreed, however, that any such extension of such dates is not intended to be
cumulative (or “double counted”), and that if more than one Tenant Delay or more
than one Force Majeure event would actually delay Landlord in satisfying any of
the Post-Delivery Conditions by the Outside Post-Delivery Conditions Date but
such events and the delays caused by them occur simultaneously, then to the
extent of such simultaneous occurrence such delays (whether caused by Tenant
Delay, by Force Majeure or both) shall be deemed to run concurrently and not
consecutively.

(iii)

(A)

if the Post-Delivery Conditions have not been satisfied (or deemed satisfied) as
provided herein by the Outside Post-Delivery Conditions Date (as same may have
been extended as provided herein), then as liquidated damages, and not as a
penalty, Tenant shall, subject to the provisions of clauses (B) and (C) of this
Section 2.02L(iii), be entitled to a credit against Rent in the amount of $3,000
for each day after the Outside Post-Delivery Conditions Date (as such date may
be extended as provided herein) until the Post-Delivery Conditions have been
satisfied or deemed satisfied as provided herein.

(B)

if the Post-Delivery Conditions have not been satisfied (or deemed satisfied) as
provided herein by May 1, 2008, then as liquidated damages, and not as a
penalty, the credit described in Section 2.02L(iii)(A) hereof, shall, subject to
the provisions of (C) of this Section 2.02L(iii), from and after May 1, 2008, be
increased to $6,000 for each day after such date until the Post-Delivery
Conditions have been satisfied or deemed satisfied as provided herein.

(C)

if the Post-Delivery Conditions have not been satisfied (or deemed satisfied) as
provided herein by March 1, 2009, then as liquidated damages, and not as a
penalty, the credit described in Section 2.02L(iii)(B) hereof, shall, from and
after March 1, 2009, be increased to $9,000 for each day after March 1, 2009
until the Post-Delivery Conditions have been satisfied or deemed satisfied as
provided herein.

(iv)

Each of the dates described in clauses (A), (B) and (C) of Section 2.02L(iii)
hereof shall be (A) extended on a day-for-day basis for each day of (A) Tenant
Delay and (B) Force Majeure delays; it being agreed, however, that any





54













such extension of such dates is not intended to be cumulative (or “double
counted”), and that if more than one Tenant Delay or more than one Force Majeure
event would actually delay Landlord in satisfying the Initial Delivery
Conditions, but such events and the delays caused by them occur simultaneously,
then, to the extent of such simultaneous occurrence, such delays (whether caused
by Tenant Delays, by Force Majeure or both) shall be deemed to run concurrently
and not consecutively.

M.

(i)

If any Tenant Delay occurs, and such Tenant Delay causes an actual delay in the
Substantial Completion and/or the fulfillment of any condition for the
satisfaction of the Initial Delivery Conditions, the Interim Delivery
Conditions, the Occupancy Date Delivery Conditions, or the Post-Delivery
Conditions, as applicable, then for purposes of determining the date on which
the Initial Delivery Conditions, the Interim Delivery Conditions, the Occupancy
Date Delivery Conditions, or the Post-Delivery Conditions, as applicable, have
been satisfied, and (notwithstanding any provision of this Lease or any other
exhibits attached to this Lease to the contrary), the Initial Delivery
Conditions, the Interim Delivery Conditions, the Occupancy Date Delivery
Conditions, or the Post-Delivery Conditions, as applicable, shall be deemed to
have been satisfied, on the date on which Landlord would have been reasonably
estimated to have satisfied the Initial Delivery Conditions, the Interim
Delivery Conditions, the Occupancy Date Delivery Conditions, or the
Post-Delivery Conditions, as applicable, but for such Tenant Delay.  In
addition, Tenant shall pay to Landlord, as Additional Rent, within thirty (30)
days after receipt of Landlord’s invoices therefor, all actual increased hard
and soft costs incurred by Landlord by reason of, and directly attributable to
any Tenant Delays with respect to the Initial Office Space and/or the Storage
Space, provided that in no event shall the amount payable by Tenant pursuant to
this sentence exceed, in the aggregate, an amount equal to the product of (1)
the per diem amount of the Fixed Rent payable during the First Rent Period for
the Initial Space and (2) the number of days of such Tenant Delay.

(ii)

For the purposes hereof, “Tenant Delay” shall mean any actual delay beyond the
reasonably anticipated completion date for the matter at issue that Landlord may
encounter in the performance of Landlord’s obligations under this Lease due
to any negligence, omission (where there is a duty to act) or intentional act of
any nature of Tenant or any Tenant Party or any of their respective agents,
employees, contractors, subcontractors or invitees.  Events that, subject to the
terms hereof, constitute Tenant Delay, include:  (A) any violation noted against
the Premises, the Unit, the Building or any part thereof caused by Tenant or any
Tenant Entity, or any other act or omission of Tenant or any Tenant, which
actually delays Landlord in obtaining Landlord’s TCO or the RTS TCO; (B) if (1)
any dispute with respect to any matter under this Section 2.02 or Article 13
hereof causes (AA) any delay in the Substantial Completion of the Base Building
Work or (BB) any delay in the satisfaction of any of the Initial Delivery
Conditions, the Occupancy Date Delivery Conditions and/or any of the
Post-Delivery Conditions and (2) such dispute is resolved by arbitration as
permitted hereunder, then such delay shall be deemed a Tenant Delay if the
Arbitrator selected the position proposed by Landlord, (C) subject to Force
Majeure delays, the failure of Tenant to obtain Tenant’s TCO as provided in
Section 2.02D hereof and/or (D) any other Tenant Delay as specifically provided





55













for in this Lease.  Tenant Delay will commence as provided below, but, except as
otherwise expressly provided herein, in no event shall Tenant Delay commence
earlier than the actual activity or occurrence that causes such Tenant Delay and
shall continue only through the date that such activity or occurrence shall
cease to constitute a Tenant Delay; provided however, (i) all simultaneous
delays which constitute a Tenant Delay hereunder shall be deemed to run
concurrently and not consecutively and shall not be “double” counted and
(ii) Tenant Delay shall include any consequential delays caused by the initial
Tenant Delay events which could constitute a Tenant Delay.

(iii)

Unless Tenant knew of or reasonably should have known of the circumstances
giving rise to Tenant Delay and the fact of Tenant Delay as evidenced by job
minutes, correspondence, memoranda or other writings furnished to or issued by
Tenant (which job minutes, correspondence, etc. specifically refer to such
circumstances giving rise to a Tenant Delay and to the fact of a Tenant Delay),
Tenant shall not be charged for any Tenant Delay unless, except as otherwise
expressly provided herein, Landlord shall have delivered notice to Tenant of
such Tenant Delay within five (5) Business Days after Landlord has actual
knowledge of the circumstances giving rise to such Tenant Delay, which notice
shall refer to the circumstances giving rise to such Tenant Delay.  If notice is
required, the period of Tenant Delay shall not commence until the first Business
Day after the date when such notice shall have been delivered to Tenant.

(iv)

Notwithstanding any other provision of this Lease to the contrary, in the event
of any simultaneous occurrence of Tenant Delay with a delay occurring as a
result of Force Majeure, for the duration of any such simultaneous occurrence
such delay shall be deemed to be a Force Majeure delay only except as expressly
provided in the definitions of Tax Base Year and Base Operating Expense Year
contained herein.

N.

(b)

Subject to the limitations contained in this Section 2.02 and Article 13 hereof,
if any Landlord Delay occurs, and such Landlord Delay causes an actual delay in
the Substantial Completion of Tenant’s Initial Work beyond the then reasonably
estimated scheduled date of such Substantial Completion, then, as liquidated
damages, and not as a penalty, the Rent Commencement Date shall be deferred one
day for each day of such Landlord Delay it being agreed, however that such
number of days, in the aggregate, shall in no event exceed the Permitted Number
of Days.  In addition, subject to the limitations contained herein, Landlord
shall, at Landlord’s option, either pay to Tenant (within thirty (30) days after
receipt of Tenant’s invoices therefor), or credit against the next subsequent
payments of Rent, the amount of all actual increased Hard Costs and Soft Costs
of performing Tenant’s Initial Work actually incurred by Tenant by reason of,
and directly attributable to Landlord Delay, provided, that in no event shall
the amount required to be paid or credited to Tenant pursuant to this sentence
exceed an amount equal to the product of (A) the Permitted Number of Days
multiplied by (B) the per diem amount of the Fixed Rent payable during the First
Rent Period for (1) the Initial Office Space, if such Landlord Delay relates to
Substantial Completion of Tenant’s Initial Work in the Initial Office Space and
(2) the Storage Space, if such Landlord Delay relates to Substantial





56













Completion of Tenant’s Initial Work in the Storage Space.  In the event that
Landlord elects to provide Tenant with a credit as aforesaid, such credit shall
be applied from and after the RCD until fully credited; provided, however, if at
the time such credit is to be applied (or, if Landlord elects to pay such amount
to Tenant), Tenant is then in monetary default or material non-monetary default
under this Lease, in each case, beyond the expiration of any applicable notice
and/or cure period, Landlord may offset the amount of such credit (or amount to
be paid to Tenant) against amounts properly due and owing by Tenant to Landlord.
 For the purposes hereof, “Permitted Number of Days” shall mean the number of
days equal to the lesser of (A) sixty (60) or (B) the number of days before
which Tenant would be entitled to the deferral of the Rent Commencement Date
contemplated under either Section 2.02H(i)(A) hereof or Section 2.02K(iii)(A)
hereof.

(ii)

“Landlord Delay” shall mean any actual delay occurring after the Commencement
Date beyond the reasonably anticipated completion date for the matter at issue
that Tenant encounters in the performance of Tenant’s Initial Work due to any
negligence, omission (where there is a duty to act) or intentional act of any
nature of Landlord or any Landlord Party or any of their respective agents,
employees, contractors, subcontractors or invitees.  Events that, subject to the
terms hereof, constitute Landlord Delay, include:  (A) Landlord’s failure to
approve or accept (or to disapprove with comments) or its delay in approving or
accepting (or disapproving with comments), the Final Working Drawings and/or the
RTS Construction Drawings (or any portions or versions thereof), in accordance
with the applicable time limitations set forth in Section 13.01A(i) hereof
(unless the same are deemed approved in accordance with the terms of such
Section); (B) if (1) any dispute with respect to any matter under this Section
2.02 or Article 13 hereof causes (AA) any delay in the Substantial Completion of
the Base Building Work or (BB) any delay in the satisfaction of any of the
Initial Delivery Conditions, the Occupancy Date Delivery Conditions and/or any
of the Post-Delivery Conditions and (2) such dispute is resolved by arbitration
as permitted hereunder, then such delay shall be deemed a Landlord Delay if the
Arbitrator selected the position proposed by Tenant, (C) any failure to
cooperate with Tenant as required hereunder in the securing by Tenant of
Tenant’s TCO in accordance with the terms of Section 2.02E hereof or any other
permit or license which is reasonably required in connection with Tenant’s
Initial Work and/or (D) any other Landlord Delay as specifically provided for in
this Lease; provided, however, that nothing contained herein shall entitle
Tenant to receive a deferment of the Rent Commencement Date for a Landlord Delay
due to any failure by Landlord to cure a Landlord’s Violation for which Tenant
is entitled to receive an abatement pursuant to 13.08B of this Lease.  Landlord
Delay will commence as provided below, but, except as otherwise expressly
provided herein, in no event shall Landlord Delay commence earlier than the
actual activity or occurrence that causes such Landlord Delay and shall continue
only through the date that such activity or occurrence shall cease to constitute
a Landlord Delay; provided, however, (i) all simultaneous delays which
constitute a Landlord Delay hereunder shall be deemed to run concurrently and
not consecutively and shall not be “double” counted and (ii) Landlord Delay
shall include any consequential delays caused by the initial Landlord Delay
events which could constitute a Landlord





57













Delay.  Notwithstanding any other provision herein to the contrary, a Service
Interruption shall not constitute or be deemed a Landlord Delay hereunder for
the purposes of any rent deferral or rent credit pursuant to Section 2.02N(i)
hereof; it being agreed that in any such instance the provisions of Section
2.02R hereof shall govern and control.

(iii)

Unless Landlord knew of or reasonably should have known of the circumstances
giving rise to Landlord Delay and the fact of Landlord Delay as evidenced by job
minutes, correspondence, memoranda or other writings furnished to or issued by
Landlord (which job minutes, correspondence, etc. specifically refer to such
circumstances giving rise to a Landlord Delay and to the fact of a Landlord
Delay), Landlord shall not be charged for any Landlord Delay unless Tenant shall
have delivered notice to Landlord of such Landlord Delay within five (5)
Business Days after Tenant has actual knowledge of the circumstances giving rise
to such Landlord Delay, which notice shall refer to the circumstances giving
rise to such Landlord Delay.  If notice is required, the period of Landlord
Delay shall not commence until the first Business Day after the date when such
notice shall have been delivered to Landlord.

(iv)

Notwithstanding any provision of this Lease to the contrary, in the event of any
simultaneous occurrence of Landlord Delay with a delay occurring as a result of
Force Majeure, for the duration of any such simultaneous occurrence such delay
shall be deemed to be a Force Majeure delay only.

O.

Notwithstanding anything in this Lease to the contrary, each reference in this
Lease to any act or omission resulting in, or being deemed to result in, a
Tenant Delay or a Landlord Delay is intended solely as a reminder of such a
possible result, it being agreed that such act or omission shall constitute a
Tenant Delay or Landlord Delay, as the case may be, only if all of the terms and
conditions set forth above in Section 2.02M hereof (as supplemented by Section
44.06 hereof) relating to Tenant Delay or Section 2.02N hereof relating to
Landlord Delay, as the case may be, shall be fully satisfied.

P.

Notwithstanding anything to the contrary contained herein, with respect to
solely the Storage Space, (i) the “rent commencement date” for the Storage Space
(the “Storage Space Rent Commencement Date” only shall be the later of (A) the
Rent Commencement Date for the Initial Office Space and (B) nine (9) months
following the satisfaction (or deemed satisfaction) as provided herein of the
Initial Delivery Conditions for the Storage Space, (ii) for the purposes of
Landlord’s obligations under Section 2.02 hereof, as they relate solely to the
Storage Space (A) all references therein to “Initial Office Space” (as the
context requires) shall be deemed to mean the Storage Space, and (B) the Initial
Delivery Conditions shall be deemed modified such that new conditions (solely
for the Storage Space) are added to the Initial Delivery Conditions as follows:
 (1) the Storage Space is legally demised and (2) electrical service is extended
from the lower level of the Building core to the Storage Space such that 2 watts
per gross square foot is provided to the Storage Space as follows: ½ watt at
120V and 1½ watts at 277V (collectively, the “Storage Space Electrical
Capacity”) terminated within a “pull-box” within the Storage Space, (iii) each
of the dates set forth in Sections 2.02H(i), 2.02K(i) and 2.02K(iii) hereof
shall, in addition to any other extension of such dates as permitted under





58













Section 2.02 hereof, each be extended for a period of ninety (90) days after
each of the respective dates set forth therein, and (iv) any deferral of the
“Rent Commencement Date” under Section 2.02H or 2.02K hereof, if any, shall be
limited solely to the Storage Space and apply only to the Storage Space Rent
Commencement Date.  Except as contemplated herein, it is hereby acknowledged
that the Storage Space is to be otherwise delivered in its then “as-is”
condition without any work or alterations required to be made by Landlord
thereto.  Subject to the terms hereof, Tenant shall be permitted to access the
Storage Space from the service elevator servicing the lower level of the
Building and the loading dock freight elevator.

Q.

Subject to the limitations contained in this Section 2.02, if any Force Majeure
event occurs after the Initial Delivery Conditions are actually satisfied (as
opposed to deemed satisfied) as provided herein and such Force Majeure event
causes an actual delay in the Substantial Completion of Tenant’s Initial Work
beyond the then reasonably estimated scheduled date of such Substantial
Completion and Tenant is prevented from opening for the normal conduct of
Tenant’s business in the Demised Premises by the reasonably estimated date for
such opening, then the Rent Commencement Date shall be deferred one day for each
day of such Force Majeure event; it being agreed, however that such number of
days shall in no event exceed, in the aggregate, the lesser of (a) actual number
of days of Force Majeure in which Tenant is so actually delayed due to Force
Majeure and (b) the number of days between the date that the Initial Delivery
Conditions have actually been satisfied in accordance with the terms hereof and
the date that the Occupancy Date Delivery Conditions have been satisfied (or
deemed satisfied) in accordance with the terms hereof.  

R.

(i)

Subject to extension due to Force Majeure and Tenant Delay, if, at any time
after June 1, 2007 but prior to the Occupancy Date (it being agreed that from
and after the Occupancy Date, to the extent applicable, the provisions of
Section 6.07A hereof shall govern interruption of services), (a) there occurs an
interruption in the provision of any temporary utility service then required to
be provided by Landlord pursuant to Exhibit 2.02A(i)(vi) or in the operation of
any Base System then required to be operational hereunder and as a result
thereof Tenant stops or is unable to perform a significant portion of Tenant’s
Initial Work that Tenant would otherwise have then been able to perform (a
“Service Interruption”) by reason of a default by Landlord in the performance of
its obligations hereunder or the performance of any repairs or replacements
required to be made by Landlord under this Lease or any other reason except as
hereinafter provided, or except as a result of any Tenant Delay, Tenant’s
negligence, willful misconduct, or breach of Tenant’s obligations hereunder, and
(b) Tenant notifies Landlord, WITH EXPRESS REFERENCE TO THE RCD DEFERRAL
PROVIDED FOR IN THIS SECTION 2.02R, of the condition giving rise to such Service
Interruption (in reasonable detail), the floors of the Premises which are
affected thereby, and a description of the portion of Tenant’s Initial Work
which has been stopped or which is unable to be performed as a result thereof
(such notice, an “Interruption Notice”), then, but only then, as liquidated
damages, and not as a penalty and notwithstanding any other provision of this
Lease to the contrary:  

(A)

for each of the first five (5) days after the delivery of the Interruption
Notice, Tenant shall be entitled to a credit against Rent in an amount equal to
its Actual Damages directly incurred solely as a result of the Service
Interruption (not to exceed $10,000 per day), such rent credit to be applied
from





59













and after the RCD until fully credited; provided, however, if, at the time such
credit is to be applied, Tenant is then in monetary default or material
non-monetary default under this Lease, in each case, beyond the expiration of
any applicable notice and/or cure period, Landlord may offset the amount of such
credit against amounts properly due and owing by Tenant to Landlord;

(B)

for each of the next fifty-five (55) days after the delivery of the Interruption
Notice, provided (1) such Service Interruption is then continuing, and (2)
Tenant is actually interrupted thereby in completing Tenant’s Initial Work by
the reasonably estimated completion date therefor, the credit described in
Section 2.02R(i)(A) hereof, shall, subject to the provisions of clause (C) of
this Section 2.02R(i), be revised to be an amount equal to one and one half (1½)
times the per diem Fixed Rent with respect to each floor of the Initial Office
Space as to which such Service Interruption has occurred until the earlier of
(1) the sixtieth (60th) day after the delivery of the Interruption Notice, (2)
the Occupancy Date, and (3) the date on which Landlord shall have delivered a
factually accurate notice to Tenant (which notice, notwithstanding any provision
to the contrary contained herein, may be oral) stating that such interruption of
service to such floor or floors has been actually restored; and

(C)

for each day following the sixtieth (60th) day after the delivery of the
Interruption Notice, provided (i) such Service Interruption is then continuing
and (ii) Tenant is actually interrupted thereby in completing Tenant’s Initial
Work by the reasonably estimated completion date therefor, the credit described
in Section 2.02R(i)(B) hereof, shall be increased to be an amount equal to two
(2) times the per diem Fixed Rent with respect to the entire Initial Office
Space until the earlier of (1) the date on which Landlord shall have delivered a
factually accurate notice to Tenant (which notice, notwithstanding any provision
to the contrary contained herein, may be oral) stating that service to the
Initial Office Space has been actually restored and (2) the Occupancy Date.

(ii)

Each of the dates described in this Section 2.02R shall be (A) extended on a
day-for-day basis for each day of (A) Tenant Delay and (B) Force Majeure delays;
it being agreed, however, that any such extension of such dates is not intended
to be cumulative (or “double counted”) and if a Service Interruption occurs
simultaneously with or due to more than one Tenant Delay or more than one Force
Majeure event, to the extent of any such simultaneous occurrence the provisions
of this Section 2.02R shall be inapplicable.

(iii)

Notwithstanding the foregoing, there shall be no such Rent credit to the extent
that the Service Interruption is due to (i) Landlord properly exercising any of
its rights hereunder or the Tenant failing to do so (e.g., by not scheduling the
use of the Hoist as required), (ii) Force Majeure, or (iii) any failure of the
utility company, municipality or other service provider to supply electricity,
gas or water (a) on an area wide basis for any reason or cause whatsoever
(versus a Building specific basis) or (b) to the Building specifically if due to
the





60













negligence, willful misconduct or intentional acts of the utility company,
municipality or other service provider.

(iv)

Notwithstanding any other provision herein to the contrary, in the event of any
simultaneous occurrence of a Service Interruption with Landlord Delay, only the
penalties applicable to a Service Interruption under Section 2.02R hereof shall
apply thereto rather than the provisions applicable to a Landlord Delay under
Section 2.02N(i) hereof.  In addition, the penalties provided for a Service
Interruption are not intended to be cumulative (or “double counted”) and (a) if
one or more rent credits would be applicable under this Article 2, then, to the
extent of such simultaneous occurrence, the highest per diem rent credit
otherwise applicable to the portion of the Premises in question shall control,
or (b) if a deferral of the RCD under this Article 2 otherwise would apply, then
there shall be no rent credit for such Service Interruption hereunder.

S.

Tenant shall have the right to request that the Base Building Criteria be
modified to provide for the necessary slab cut-outs for the RTS Shuttle Elevator
be included in the Base Building Work.  In the event that Tenant makes such
request prior to such point in the performance of the Base Building Work in
which the Base Building Contractor can make such modification without any
additional expense to Landlord (unless Tenant agrees to be responsible for all
actual, out-of-pocket costs and expenses therefor, which costs and expenses
shall be included in the RTS Work Costs) and Landlord, in good faith, determines
(which determination, notwithstanding anything to the contrary contained herein,
shall not be subject to dispute or resolution by arbitration) that such
modification will not delay or otherwise negatively impact Substantial
Completion of the Base Building Work by the estimated completion date therefor,
then Landlord shall cause the Base Building Contractor to perform such work.
 Notwithstanding the foregoing, in the event such work delays Substantial
Completion of any components of the Initial Delivery Conditions, the Interim
Conditions and/or the Occupancy Date Conditions, the areas impacted thereby
shall not be required to be Substantially Completed in order for the Initial
Delivery Conditions, the Interim Conditions and/or the Occupancy Date
Conditions, as the case may be, to be satisfied.

T.

Landlord agrees that in no event will the Base Building Criteria, the Base
Building Work or the Design Guidelines be changed or modified in such a manner
that would (a) reduce the usable area of the Premises, (b) except to a de
minimis extent, modify any of the components of the Initial Delivery Conditions,
the Occupancy Date Delivery Conditions and/or the Post-Delivery Conditions, or
(c) upon completion (as it relates to the Base Building Work) adversely affect
(by more than a de minimis extent) Tenant’s use and enjoyment of the Demised
Premises as permitted hereunder or access to the Building, without the consent
of Tenant, which consent shall not be unreasonably withheld.

U.

Except as otherwise expressly provided in this Lease, upon the date when the
Occupancy Date Delivery Conditions shall be satisfied (or deemed satisfied) as
provided herein, Tenant shall be deemed to have agreed for all purposes hereof
that the Initial Office Space and the Storage Space shall have been
Substantially Completed, subject to Landlord causing the completion of any
Incomplete Work and/or Punch List Items relating thereto and completion of any
remaining Post-Delivery Conditions in the manner provided hereunder.





61













V.

Tenant acknowledges that notwithstanding the fact that the actual Occupancy Date
has occurred, until Substantial Completion of the Base Building Work and the RTS
Build-out Work, construction work will be continuing in all or part of the
Building common areas and that the performance thereof may disturb Tenant’s
quiet enjoyment of, and access to the Demised Premises through, certain Building
common areas (but in no event shall access be impeded in the area(s) provided
for access to the Building as described in Section 2.02C(xi) hereof) and certain
areas within the Demised Premises as specifically permitted hereunder in
connection with the RTS Build-out Work.  Until Substantial Completion of the
Base Building Work and the RTS Build-out Work, Tenant hereby accepts such
conditions as modifications and limitations on its right to use and access the
Building common areas, except to the extent caused by the negligence or willful
misconduct of Landlord and subject to the other provisions of this Section 2.02
and Section 6.07A and Articles 13 and 44 hereof.  Notwithstanding the foregoing,
Landlord shall, subject to the provisions of Section 10.04 hereof, use
commercially reasonable efforts to minimize interference with Tenant’s access to
and use and occupancy of the Premises in performing the Base Building Work and
shall perform all work and repairs diligently and in a workerlike manner and in
compliance with Legal Requirements.

W.

Landlord and Tenant agree that any rent credit that Tenant is entitled to
pursuant to the provisions of this Section 2.02 shall be applied after the RCD
until fully credited; provided, however, if, at the time such credit is to be
applied, Tenant is then in monetary default or material non-monetary default
under this Lease, in each case, beyond the expiration of any applicable notice
and/or cure period, Landlord may offset the amount of such credit against
amounts properly due and owing by Tenant to Landlord.

X.

In the event Landlord and Tenant are unable to agree whether as to any of the
matters described in this Section 2.02, either party may (except as otherwise
provided in this Section 2.02) refer such dispute to be resolved in accordance
with the procedures set forth in Section 25.02 hereof.

2.03

Promptly after the Commencement Date and the Rent Commencement Date are
determined, Landlord and Tenant, at either Landlord’s or Tenant’s request, will
execute a Milestone Date Agreement with respect to any or each of the above
dates.  Tenant’s or Landlord’s failure or refusal to sign the same shall in no
event affect the determination of such dates or either party’s obligations
hereunder.  

2.04

Tenant expressly waives any right to rescind this Lease under Section 223-a of
the New York Real Property Law or under any present or future statute of similar
import then in force and, except as expressly set forth elsewhere in this Lease,
further expressly waives the right to recover any damages, direct or indirect,
which may result from Landlord’s failure to deliver possession of the Premises
by the Outside Initial Delivery Conditions Date or to grant access to certain
portions of the Demised Premises prior to the Commencement Date as permitted
hereunder.  Tenant agrees that the provisions of this Section 2.04 are intended
to constitute “an express provision to the contrary” within the meaning of said
Section 223-a.





62













ARTICLE 3

RENT

3.01

A

During the Term of this Lease, Tenant covenants and agrees to pay to Landlord
annual fixed minimum rent (the “Fixed Rent”) in lawful money of the United
States, at the following rates:

(i)

For the Office Space:

(A)

$90.00 per RSF of the Office Space from the Rent Commencement Date through and
including the last day of the month in which occurs the fourth (4th) anniversary
of the RCD (the “First Rent Period”);

(B)

$95.00 per RSF of the Office Space from the day immediately following the last
day of the First Rent Period through and including the last day of the month in
which occurs the eighth (8th) anniversary of the RCD (the “Second Rent Period”);

(C)

$100.00 per RSF of the Office Space from the day immediately following the last
day of the Second Rent Period through and including the last day of the month in
which occurs the twelfth (12th) anniversary of the RCD (the “Third Rent
Period”);

(D)

$105.00 per RSF of the Office Space from the day immediately following the last
day of the Third Rent Period through and including the Stated Expiration Date
(the “Fourth Rent Period”); and

(E)

for any Renewal Term which may become effective pursuant to Article 39 hereof,
Fixed Rent for the Office Space in such amount as is determined pursuant to
Article 39 hereof.

(ii)

For the Storage Space:

(A)

during the First Rent Period, commencing on the Storage Space Rent Commencement
Date, an annual amount equal to $36.50 per useable square foot of the Storage
Space;

(B)

during the Second Rent Period, an annual amount equal to $38.51 per useable
square foot of the Storage  Space;

(C)

during the Third Rent Period, an annual amount equal to $40.63 per useable
square foot of the Storage Space;

(D)

during the Fourth Rent Period, an annual amount equal to $42.86 per useable
square foot of the Storage Space; and





63













(E)

for any Renewal Term which may become effective pursuant to Article 39 hereof,
Fixed Rent for the Storage Space in such amount as is determined pursuant to
Article 39 hereof.

(iii)

For the Roof Top Space:

(A)

(c)

subject to Tenant’s rights under Section 44.07 hereof, during the First Rent
Period, commencing on the RTS Rent Commencement Date, an annual amount (as such
amount is escalated in accordance with the terms hereof, the “RTS Fixed Rent”)
equal to ten percent (10%) of the RTS Project Costs; provided, however, if, as
of the RTS Rent Commencement Date, the RTS Project Costs have not been finally
determined, Tenant shall pay the RTS Fixed Rent Temporary Rate until the RTS
Project Costs have been finally determined as provided herein.

(2)

during the Second Rent Period, an annual amount equal to 105.5% of the RTS Fixed
Rent payable during the First Rent Period;

(3)

during the Third Rent period, an annual amount equal to 105.5% of the RTS Fixed
Rent payable during the Second Rent Period;

(4)

during the Fourth Rent Period, an annual amount equal to 105.5% of the RTS Fixed
Rent payable during the Third Rent Period; and

(5)

for any Renewal Term applicable to Tenant’s Roof Top Space, the RTS Fixed Rent
shall be as follows:  (AA) during the first five (5) years of such renewal, an
annual amount equal to the greater of (1) the annual RTS Fixed Rent payable in
the last year of the Initial Term  and (2) the product of  (aa) the usable
square footage of the Enclosed Roof Top Space and (bb) one hundred twenty five
percent (125%) of the Fixed Rent per RSF payable for the 50th floor portion of
the Office Space during the first five (5) year period of the First Renewal Term
and (BB) if the Fixed Rent for the Renewal Term as determined in accordance with
Article 39 hereof includes any escalation of the Fixed Rent for the 50th floor
portion of the Office Space during the Renewal Term, then, during the second
five (5) years of any Renewal Term (if applicable), the RTS Fixed Rent payable
during the last year of the First Renewal Term (or, if Tenant has exercised the
Ten-Year Renewal Option, the fifth (5th) year of the First Renewal Term) shall
be increased by the percentage increase (if any) in the Fixed Rent per RSF
payable for the 50th floor portion of the Office Space during such second five
(5) year period over the Fixed Rent per RSF payable for the 50th floor portion
of the Office Space during the fifth (5) year of the First Renewal Term (for
avoidance of doubt, in no event is the foregoing intended to be construed as
requiring any re-determination of the Fixed Rent after the same has been
determined in accordance with Article 39 hereof in the event Tenant has
exercised the Ten-Year Renewal Option).

(B)

Notwithstanding the rental rates for Tenant’s Roof Top Space set forth in
clauses (1) through (5) of Section 3.01A(iii)(A) hereof, if





64













Tenant has failed to fully approve the RTS Final CDs by February 1, 2008 (as
such date shall be extended on a day for day basis for each day of Landlord
Delay in accordance with the terms hereof and/or as provided in the definition
of the RTS Plan Outside Date), then commencing on the first day of the month in
which the eighteenth (18th) month anniversary of the Commencement Date occurs
(as such eighteenth (18th) month anniversary may be extended on a day for day
basis for each day from and after February 1, 2008 until the actual RTS Plan
Outside Date occurs; it being agreed, however, in no event shall such date be
extended beyond August 1, 2009 [as such date shall be extended on a day for day
basis for each day of Landlord Delay in accordance with the terms hereof], such
date being referred to herein as the “RTS Plan Delay Fixed Rent Commencement
Date”) the provisions of this clause (B) shall apply.  Subject to the provisions
of the penultimate sentence of this clause (B) (if applicable), commencing on
the RTS Plan Delay Fixed Rent Commencement Date and continuing through and
including the date that the RTS Build-out Work has been Substantially Completed,
Tenant shall pay to Landlord, as additional Fixed Rent (the same constituting
liquidated damages and not a penalty), an annual amount (the “RTS Plan Delay
Fixed Rent”) equal to (1) $500,000 per annum for the first twelve (12) months
after the RTS Plan Delay Fixed Rent Commencement Date, (2) increasing to
$1,000,000 per annum for the next twelve (12) months and (3) increasing to
$1,500,000 per annum thereafter, which RTS Plan Delay Fixed Rent shall be
increased on a compounded basis at the time and with the increases provided in
clauses (2) through (5), as applicable, of Section 3.01A(iii)(A) hereof until
the RTS Rent Commencement Date (at which time Tenant shall have no further
obligation to pay the RTS Plan Delay Fixed Rent); it being agreed that there
shall be no retroactive adjustment to any Fixed Rent payable in respect of
Tenant’s Roof Top Space prior to the RTS Rent Commencement Date unless (x) the
RTS Plan Delay Fixed Rent was less than the RTS Fixed Rent, as finally
determined, in which event, Tenant shall be required to pay as Additional Rent,
within thirty (30) days of demand, any such deficiency between the amount of the
RTS Plan Delay Fixed Rent and the RTS Fixed Rent, as finally determined; it
being agreed, however, if the amount of such deficiency is in excess of
$500,000, Tenant shall be permitted to pay such deficiency in equal monthly
installments, together with interest at the Prime Rate, over a twelve (12) month
period commencing on the first day of the month immediately following Landlord’s
notice to Tenant of any such deficiency or (y) the provisions of the next
sentence are applicable.  In the event that Tenant is required to pay the RTS
Plan Delay Fixed Rent as provided under this clause (B), then, for the period
commencing from and after the date on which the RTS Final CDs have been fully
approved by Tenant as provided herein until the RTS Build-out Work has been
Substantially Completed, Tenant shall, subject to the terms hereof, pay to
Landlord on account of the RTS Plan Delay Fixed Rent, the sum payable under of
clause (1) above (it being agreed that if, at such time, the RTS Plan Delay
Fixed Rent had theretofore been increased by the operation of clause (2) or (3)
above, then the RTS Plan Delay Fixed Rent shall be reduced to the amount set
forth in clause (1) above and clauses (2) and (3) shall be deemed to be of no
further force or effect), until the RTS Build-out Work is Substantially
Completed, at which time Tenant shall





65













commence paying the RTS Fixed Rent in accordance with the provisions of clause
(A) of Section 3.01A(iii) hereof (and Tenant shall have no further obligation to
pay the RTS Plan Delay Fixed Rent but the foregoing shall not vitiate Tenant’s
obligation to pay the deficiency, if any, required to be paid by Tenant pursuant
to clause (x) of this clause (B)).  If the provisions of this clause (B) are
still in effect at the time that the determination under clause (A)(5) of
Section 3.01A(iii) hereof is to be made, then the RTS Plan Delay Fixed Rent
shall be deemed to be the RTS Fixed Rent for the purposes thereof.

(C)

Except as provided in Section 3.01A(iii)(B) hereof, if, on the RTS Rent
Commencement Date, the RTS Project Costs have not been finally determined as
provided herein and, as result thereof, the amount of the RTS Fixed Rent cannot
be calculated then, pending such determination and calculation, Tenant shall pay
RTS Fixed Rent based on all RTS Project Costs actually incurred as of the RTS
Rent Commencement Date plus an amount equal to Landlord’s reasonable estimate of
any remaining RTS Project Costs (the “RTS Fixed Rent Temporary Rate”).  After
determination of the RTS Work Cost in accordance with the terms hereof, the
actual RTS Fixed Rent required to be paid by Tenant is greater or less than the
“RTS Fixed Rent Temporary Rate,” Landlord shall promptly pay to Tenant the
excess of the RTS Fixed Rent Temporary Rate over (or Tenant shall promptly pay
to Landlord the shortfall of the RTS Fixed Rent Temporary Rate below) such
actual RTS Fixed Rent, together with interest at the Prime Rate on the amount so
paid.

(iv)

An amount equal to the Deferred Additional Fixed Rental Payment upon the date
upon which the RTS Final CDs have been approved or deemed approved in accordance
with the terms hereof and all required permits for the RTS Contractor to
commence the RTS Build-out Work have been obtained; provided, however, if Tenant
has failed to approve the RTS Final CDs by February 1, 2008, then Tenant shall
pay to Landlord the Deferred Additional Fixed Rental Amount on the twelve (12)
month anniversary of the Commencement Date and upon the final determination of
the Deferred Additional Fixed Rental Payment, Tenant shall pay to Landlord an
amount equal to the difference between the Deferred Additional Fixed Rental
Payment and the Deferred Additional Fixed Rental Amount, together with interest
thereon at the Prime Rate; it being agreed that if Tenant elects to not include
the Enclosed Roof Top Space in Tenant’s Roof Top Space during the RTS Election
Period as permitted hereunder, the Deferred Additional Fixed Rent Payment shall
be deemed to be the Deferred Additional Fixed Rent Payment Amount.

(v)

If the 51st Floor Space is leased by Tenant hereunder:

(A)

during the First Rent Period, commencing on the RTS Rent Commencement Date, an
annual amount equal to $40.00 per RSF of the 51st Floor Space;





66













(B)

during the Second Rent Period, an annual amount equal to $42.20 per RSF of the
51st Floor Space;

(C)

during the Third Rent Period, an annual amount equal to $44.52 per RSF of the
51st Floor Space;

(D)

during the Fourth Rent Period, an annual amount equal to $46.97 per RSF of the
51st Floor Space; and

(E)

for any Renewal Term which may become effective pursuant to Article 39 hereof,
Fixed Rent for the 51st Floor Space in such amount as is determined pursuant to
Article 39 hereof.

B.

Notwithstanding the provisions of Section 3.01A hereof, for the period
commencing on the Rent Commencement Date to and including the date which is nine
(9) months after Substantial Completion of the Hoist Area Work, Tenant shall be
entitled to a credit against the Fixed Rent otherwise payable under this Lease
in an amount equal to the product of (a) $135.00 per annum multiplied by (b) the
Rentable Square Footage of the Hoist Impacted Area.

C.

If the Rent Commencement Date shall occur on a date other than the first
(1st) day of any calendar month, then the Fixed Rent and any Additional Rent
payable pursuant to this Lease for such calendar month shall be prorated on a
per diem basis based on the actual number of days in such month.  If the RTS
Rent Commencement Date shall occur (or be deemed to have occurred) on a date
other than the first (1st) day of any calendar month, then the RTS Fixed Rent,
Fixed Rent attributable to the 51st Floor Space (if leased by Tenant hereunder)
and any Additional Rent in respect of Tenant’s Roof Top Space or the 51st Floor
Space (if leased by Tenant hereunder) payable pursuant to this Lease for such
calendar month shall be prorated on a per diem basis based on the actual number
of days in such month.  

D.

Tenant agrees to pay the Fixed Rent in lawful money of the United States which
shall be legal tender in payment of all debts and dues, public and private, at
the time of payment, in equal monthly installments in advance, on the first
(1st) day of each calendar month during the Term commencing on the Rent
Commencement Date, at the office of Landlord or such other place as Landlord may
designate, without any set-off, offset, abatement or deduction whatsoever,
except such set-offs, offsets, abatements or deductions to which Tenant shall be
entitled pursuant to the express terms of this Lease.  At the request of
Landlord or Tenant, upon not less than thirty (30) days’ prior notice, Fixed
Rent and Recurring Additional Rent shall be payable when due by wire transfer of
funds to an account designated in writing from time to time by Landlord.  If
Landlord shall direct Tenant to pay Fixed Rent and Recurring Additional Rent by
wire transfer, then Tenant shall not be in default of Tenant’s obligation to pay
any such rent if and for so long as Tenant shall timely comply with Landlord’s
wire instructions in connection with such payments.  Accordingly, if Tenant
shall have timely complied with Landlord’s instructions pertaining to a wire
transfer, but the funds shall thereafter have been misdirected or not accounted
for properly by the recipient bank designated by Landlord, then the same shall
not relieve Tenant’s obligation to make the payment so wired, but shall toll the
due date for such payment until the wired funds shall have been located.





67













E.

Whenever this Lease shall provide that Landlord or Tenant shall pay the
out-of-pocket costs of the other party, such out-of-pocket costs shall be
commercially reasonable and (i) whenever a party requests reimbursement for its
out-of-pocket costs, such party shall deliver to the requesting party bills,
receipts, invoices or other documentation reasonably evidencing such costs, and
(ii) in the event such documentation is not so delivered with five (5) days
after request thereof, the time periods set forth herein with respect to any
such payments shall be tolled until five (5) days after delivery to the
requesting party of such documentation.  Subject to the provisions of this
Section 3.01E, any Additional Rent for which no time period is expressly
provided in this Lease for the payment thereof, shall be due and payable within
thirty (30) days after demand from Landlord.

3.02

All adjustments of rent, costs, charges and expenses which Tenant is obligated
to pay pursuant to this Lease shall be deemed Additional Rent which Tenant
covenants to pay when due.  In the event of nonpayment of any Additional Rent,
Landlord shall, in addition to any other rights and remedies that Landlord has
hereunder or at law or in equity, have all the rights and remedies with respect
thereto as is herein provided for in case of nonpayment of Fixed Rent.  All rent
shall be payable by Tenant to Landlord, except as otherwise expressly provided
herein, without offset, reduction, counterclaim and/or deduction and shall be in
lawful money of the United States which shall be legal tender in payment of all
debts and dues, public and private, at the time of payment.

3.03

Tenant shall pay to Landlord, in respect of any amounts payable hereunder to
Landlord (including, without limitation, Fixed Rent, Additional Rent and sums
advanced by Landlord hereunder to cure a default beyond the expiration of any
applicable notice and/or cure period by Tenant in the performance of Tenant’s
obligations hereunder) which shall not have been paid (a) on the date which is
five (5) Business Days after the same shall be due and payable with respect to
Fixed Rent and Recurring Additional Rent and (b) within ten (10) days after the
same shall have first become due and payable with respect to any other item of
Additional Rent (each, an “Overdue Payment”), interest on such Overdue Payment
(i) in respect of an Overdue Payment under clause (a) above, at the Interest
Rate from the due date until paid except that no such interest shall be payable
in respect of the first two (2) Overdue Payments (if any) in any calendar year
under clause (a) above and (ii) in respect of an Overdue Payment under clause
(b) above, at the Interest Rate from the tenth (10th) day after due until paid;
provided, however, from and after the third (3rd) default in any calendar year
in the payment of any Rent, interest on any Overdue Payment with respect to such
third (3rd) default and any subsequent default that occurs during the twelve
(12) month period following such third (3rd) default shall be at the Interest
Rate plus two percent (2%) per annum.  Such aforesaid charges shall be due and
payable, as Additional Rent, within thirty (30) days after demand for payment
therefor by Landlord.  No failure by Landlord to insist upon the strict
performance by Tenant of Tenant’s obligations to pay such Overdue Payment or
interest thereon shall constitute a waiver by Landlord of its right to enforce
the provisions of this Section 3.03.  The provisions of this Section 3.03 shall
not be construed in any way to extend any cure or notice periods with respect to
the payment of Rent as provided in Section 20.01A hereof or any other provision
of this Lease.

3.04

If any of the Rents payable under the terms of this Lease shall be or become
uncollectible, reduced or required to be refunded because of any rent control,
federal, state or local law, regulation, proclamation or other Legal Requirement
not currently in effect,





68













Tenant shall enter into such agreement(s) and take such other steps (without
additional expense to Tenant or the acceleration of any expense payable by
Tenant to Landlord hereunder) as Landlord may reasonably request and as may be
legally permissible to permit Landlord to collect the maximum rent which, from
time to time, during the continuance of such legal rent restriction may be
legally permissible (and not in excess of the amounts then reserved therefor
under this Lease).  Upon the termination of any such legal rent restriction,
(a) the Fixed Rent and Additional Rent shall become and shall thereafter be
payable in accordance with the amounts reserved herein for the periods following
such termination and (b) Tenant shall promptly pay in full to Landlord unless
expressly prohibited by law, an amount equal to (i) rentals which would have
been paid pursuant to this Lease for the period during which such restriction
applied but for such legal rent restriction less (ii) the rent actually paid by
Tenant during the period such legal rent restriction was in effect.

3.05

If Landlord at any time receives from Tenant any payment less than the sum of
the Rent then due and owing from Tenant pursuant to this Lease or Tenant is
otherwise in default under this Lease beyond the expiration of any applicable
notice and/or cure period, Tenant hereby waives its right, if any, to designate
the items to which such payment shall be applied and agrees that Landlord in its
sole discretion may apply such payment in whole or in part to any of the Rent or
any other sums then due and payable hereunder.  No endorsement or statement on
any check and no letter accompanying any check or payment (or instructions
accompanying any wire transfer) shall be deemed an accord and satisfaction, and
Landlord may accept such check or payment (or wire transfer) without prejudice
to Landlord’s right to recover the balance due hereunder or pursue any other
right or remedy provided for in this Lease or available at law or in equity.

3.06

If, at any time after the Commencement Date but prior to the Rent Commencement
Date, Tenant is entitled to an abatement of Fixed Rent and/or Additional Rent
pursuant to the provisions of Section 6.07A hereof or under Article 17 or
Article 18 hereof, then the amount of any such abatement (such amount to be
equal to the Rent that would have been due and payable during the abatement
period had the Rent Commencement Date occurred on the same date as the
Commencement Date) shall be credited against the first Rents becoming due
hereunder after the occurrence of the Rent Commencement Date.

ARTICLE 4

TAXES, OPERATING EXPENSE PAYMENTS, ADJUSTMENT OF RENT, ESCALATION

4.01

In addition to the payment of Fixed Rent hereinbefore set forth, Tenant shall
pay to Landlord, as Additional Rent, at the times and in the manner hereinafter
set forth, (a) Tenant’s Tax Payment, (b) Tenant’s BID Payment and (c) Tenant’s
Operating Expense Payments.

4.02

Taxes.





69













A.

Definitions.  For the purposes of this Section 4.02, the following definitions
shall be applicable:

(i)

“Base Year Taxes” shall mean the aggregate amount of Taxes payable by Landlord
in respect of  the Unit for the Tax Base Year.  

(ii)

“BID Assessment” shall mean the Unit’s proportionate share of the expenses of
the BID in which the Building is located.

(iii)

“Full Taxes” shall mean the real property taxes that would be assessed and
levied against the Unit and Landlord’s undivided interest in the Common
Elements, or the owner thereof and the interest of Landlord therein, if the Unit
and Landlord’s undivided interest in the Common Elements or the owner thereof
were not exempt from such taxes, pursuant to (a) the provisions of Chapter 58 of
the Administrative Code of The City of New York and Title 11, Chapter 2, of the
Administrative Code of the City of New York, as the same may be amended from
time to time, or (b) any statute or ordinance in lieu thereof or in addition
thereto to the extent the charges imposed thereby are of a type customarily
considered as real property taxes.

(iv)

“RTS PILOT” shall mean that portion of Retail PILOT (for avoidance of doubt, as
defined in the Unit Ground Lease and not the Retail Unit Lease) allocated to the
Roof Top Garden Space.

(v)

“RTS Taxes” shall mean, collectively, (A) the RTS PILOT and (B) all assessments
(special or otherwise) and all other governmental levies, impositions or
charges, whether general, special, ordinary, extraordinary, foreseen or
unforeseen which may legally be assessed, levied or imposed upon all or any part
of the Roof Top Garden Space; it being agreed, however, that RTS Taxes shall not
include the Excluded Taxes .

(vi)

“Tax Base Year” shall mean calendar year 2007; provided, however, if the
Commencement Date has not occurred by June 30, 2007 (for any reason other than
Tenant Delay or Force Majeure, in which event such date shall be extended as
provided below), then if the Commencement Date occurs during the six (6) month
period (a) between July 1, 2007 and December 31, 2007, the Tax Base Year shall
be the twelve (12) month period commencing on July 1, 2007 and ending on June
30, 2008, (b) between January 1, 2008 and June 30, 2008, the Tax Base Year shall
be calendar year 2008, (c) between July 1, 2008 and December 31, 2008, the Tax
Base Year shall be the twelve (12) month period commencing on July 1, 2008 and
ending on June 30, 2009 or (d) for each subsequent six (6) month period, if
applicable, the Tax Base Year shall be similarly adjusted (it being agreed that
each such six (6) month period shall be extended by the same number of days that
such June 30, 2007 date is extended due to Tenant Delay or Force Majeure as
provided below (by way of example only, if the June 30, 2007 date is extended by
two (2) months, the six (6) month time period of July 1, 2007 to December 31,
2007 would be deemed to be





70













September 1, 2007 to February 1, 2008)).  Solely for the purposes of this
definition of Tax Base Year, if the Commencement Date has not occurred by June
30, 2007 due to Tenant Delay or Force Majeure, then such June 30, 2007 date
shall (A) be extended on a day for day basis for each day of Tenant Delay and
(B) (i) be extended on a day for day basis for each of the first sixty (60) days
that the Commencement Date does not occur as a result of Force Majeure, (ii) be
extended on a one-half day for day basis for each of the next sixty (60) days of
Force Majeure and (iii) not be extended due to any further Force Majeure after
one hundred twenty (120) days of Force Majeure; it being agreed, however, that
any such extension pursuant to clauses (A) and (B) is not intended to be
cumulative (nor double counted), and that if more than one Tenant Delay and/or
Force Majeure occur simultaneously, then to the extent of such simultaneous
occurrence such delays (whether caused by Tenant Delay, by Force Majeure or
both) shall be deemed to run concurrently and not consecutively and, in the
event of a simultaneous occurrence of Tenant Delay and Force Majeure, the delay
shall be deemed to be Tenant Delay and not Force Majeure.   

(vii)

“Taxes” shall mean the aggregate amount of (a) subject to the terms of the next
paragraph of this definition, (1) through the Scheduled PILOT Conversion Date,
PILOT due and payable (whether by actual direct payment or by way of credit or
offset as provided in Section 3.1(b)(ii) of the Unit Ground Lease) by Landlord
under the Unit Ground Lease; provided, that (A) there shall be excluded from
PILOT any Retail PILOT (including the RTS PILOT) and (B) the rate of Office
PILOT per Taxable Square Foot (as such term is defined in the Unit Ground Lease)
for the Base Tax Year shall be the greater of (x) the rate per Taxable Square
Foot payable for such year as set forth on Schedule 1 to the Unit Ground Lease
and (y) $9.78 per Taxable Square Foot and (z) from and after the Scheduled PILOT
Conversion Date, Full Taxes, (b) any Times Square Theater Surcharge payable by
Landlord under the Unit Ground Lease, (c) all assessments (special or
otherwise) and all other governmental levies, impositions or charges, whether
general, special, ordinary, extraordinary, foreseen or unforeseen which may
legally be assessed, levied or imposed upon all or any part of the Unit (other
than Tenant’s Roof Top Space) and/or Landlord’s undivided interest in the Common
Elements, or any part thereof and which are required to be paid by Landlord, and
(d) any expenses (including the reasonable fees and disbursements of attorneys
and other experts and witnesses) incurred in contesting in good faith any of the
foregoing or the assessed valuation of all or any part of the Unit and/or
Landlord’s undivided interest in the Common Elements, or any part thereof;
provided, however, the foregoing shall exclude: (1) all personal property taxes
and occupancy and rent taxes assessed against Landlord to the extent same are
imposed on Landlord because Landlord is a tenant or occupant of the Unit,
(2) all Common Charges and all license and permit fees to the extent same are
included in Operating Expenses, (3) any amounts included in “PILOMRT”, “PILOST”
and the “Administrative Fee” (as such quoted terms are defined in the Unit
Ground Lease), BID Assessments, municipal, state or federal income taxes
assessed against Landlord or Tenant, any capital levy, estate, gift, succession,
inheritance or transfer taxes, or any corporate franchise taxes or
unincorporated business





71













taxes, income or profit tax, or any transfer or mortgage recording tax imposed
upon any owner of the Land, the Unit and the Common Elements appurtenant
thereto, or any part thereof, or capital levy that is or may be imposed upon the
net income of Landlord, (4) any taxes or assessments directly imposed upon any
sign attached to or located on the Land or the Building or signage required by
any applicable Legal Requirements and (5) any fines, penalties and other similar
governmental charges applicable to the foregoing, together with any interest or
costs with respect to the foregoing, incurred by reason of Landlord’s failure to
timely make any payments as herein provided on account thereof (unless Tenant
has not timely paid Tenant’s Tax Payment or Tenant’s BID Payment as required
hereunder) (the items set forth in clauses (1) through (5) above, except as
contemplated by the next sentence are, collectively referred to herein as the
“Excluded Taxes”).  If at any time after the Execution Date, the methods of
taxation prevailing as of the date hereof shall be altered so that in lieu of or
as an express substitute for the whole or any part of the taxes, assessments,
rents, rates, charges, levies or impositions now assessed, levied or imposed
upon all or any part of the Unit and/or Landlord’s undivided interest in the
Common Elements or any part thereof, there shall be assessed, levied or imposed
(1) a tax, assessment, levy, imposition or charge based on the income or rents
received therefrom whether or not wholly or partially as a capital levy or
otherwise, or (2) a tax, assessment, levy, imposition or charge measured by or
based in whole or in part upon all or any part of the Unit and/or Landlord’s
undivided interest in the Common Elements, or (3) a license fee measured by the
rents, or (4) any other tax, assessment, levy, imposition, charge or license fee
with respect to the Unit and/or Landlord’s undivided interest in the Common
Elements, or any part thereof, however described or imposed, then all such
taxes, assessments, levies, impositions, charges or license fees or the part
thereof so measured or based shall be deemed to be Taxes or the RTS Taxes, as
applicable; provided, however, that any tax, assessment, levy, imposition or
charge imposed on income from the Unit and/or Landlord’s undivided interest in
the Common Elements, or any part thereof, shall be calculated as if the Unit is
the sole asset of Landlord.  Notwithstanding the foregoing, if pursuant to any
Legal Requirement, any assessment that is included in Taxes or the RTS Taxes, as
applicable, pursuant to the terms hereof may, at Landlord’s election, be divided
and paid in installments, then, for the purposes of this Section 4.02, (AA) such
assessment shall be deemed to have been so divided and to be payable in the
maximum number of installments permitted by law (together with any interest
charged by the applicable Government Authority), and (BB) there shall be deemed
included in Taxes or the RTS Taxes, as applicable, for each Tax Year the
installments of such assessment deemed to be payable during such Tax Year.

Notwithstanding anything herein contained to the contrary, in the event Landlord
is required, prior to the Scheduled PILOT Conversion Date to pay Full Taxes
under the Unit Ground Lease rather than PILOT or the PILOT program for the Unit
is otherwise terminated (a) as a result of Tenant’s acts or omissions, then,
from and after the date that Landlord is required to pay Full Taxes, for the
purposes of calculating the amount of Tenant’s Tax Payment hereunder, all





72













references in the definition of Taxes to PILOT or in the definition of the RTS
Taxes to the RTS PILOT shall be deemed to be Full Taxes, (b) as a result of
Landlord’s acts or omissions, then for the purposes of calculating the amount of
Tenant’s Tax Payment hereunder, (i) until the Scheduled PILOT Conversion Date
(A) PILOT shall be deemed to be equal to the amount of PILOT (on a Taxable
Square Foot basis) for each Tax Year set forth in Schedule 1 of the Unit Ground
Lease and (B) the RTS PILOT shall be deemed to be equal to the Retail PILOT (on
a per Taxable Square Foot basis) for each Tax Year as set forth on Schedule 2 of
the Unit Ground Lease and (ii) thereafter Full Taxes and (c) for any reason
other than as a result of Tenant’s or Landlord’s acts or omissions, then
Landlord shall use commercially reasonable efforts to contest such termination
and/or to look to The City of New York for recovery of any such excess amounts
pursuant to the indemnity from the City pursuant to that certain Site 8 South
Project Agreement, dated as of December 12, 2001, by and among ESDC, the City,
42DP, NYTB, NYT Real Estate Company and FC Lion LLC, as the same may have
heretofore been, or may hereafter be, amended; if the termination of the PILOT
program for the Unit is upheld and the City indemnity is held to be invalid, in
both cases, pursuant to the final, unappealable judgment of a court of competent
jurisdiction, then, for the purposes of calculating the amount of Tenant’s Tax
Payment hereunder, the amount Tenant shall be required to pay to Landlord
(retroactive to the date of such early termination) on account of PILOT (until
the Scheduled PILOT Conversion Date) shall be deemed equal to the sum of (i) the
amount of Tenant’s Tax Payment which would have been payable if the PILOT
program was still in effect, plus (ii) fifty percent (50%) of the positive
difference between (A) the amount of Tenant’s Tax Payment calculated with
reference to Full Taxes (as opposed to PILOT) less (B) the amount of Tenant’s
Tax Payment as calculated under clause (i) above.

(viii)

“Tax Year” shall mean the period from and after the RCD through the following
December 31 (i.e., the end of the calendar year) and each successive calendar
year throughout the Term; provided, however, from either (a) the expiration or
sooner termination of the Unit Ground Lease and the Ground Lease, (b) the
Scheduled PILOT Conversion Date, or (c) the termination of the PILOT program for
the Unit, Tax Year shall mean the period from such expiration or termination
through the following June 30 (i.e., the end of the then existing New York City
real estate fiscal year) and each successive New York City real estate fiscal
year commencing on July 1st and expiring on June 30th (if the present use of the
July 1 to June 30 real estate tax year shall change, then such changed tax year
shall be used with appropriate adjustment for the transition).

(ix)

“Tenant’s Proportionate Tax Share” shall be computed on the basis of a fraction,
the numerator of which is the RSF area, from time to time, of the Premises, and
the denominator of which is the total RSF area of the Unit, including, for the
purposes of both the numerator and the denominator, the RSF of the 28th floor
portion of the Unit (but not any square footage attributable to any mezzanine
space or floor built therein) and the 51st Floor Space, but expressly excluding
any square footage attributable to the Storage Space and Tenant’s Roof





73













Top Space.  As of the Execution Date, (A) the RSF for the Initial Office Space
during the Initial Term shall be deemed to be 193,249 and (B) Tenant’s
Proportionate Tax Share is deemed to be 27.466%, subject to further adjustment
in the event Tenant leases the Short Term Expansion Space, the 51st Floor Space
or any other space in the Unit (other than the lower level of the Building
[unless such space is subject to Taxes]).

B.

Computations.

(i)

Tenant’s Tax Payment.  Tenant shall pay to Landlord an amount (“Tenant’s Tax
Payment”) (a) in respect of the Office Space and, if leased by Tenant, the 51st
Floor Space, for each Tax Year commencing with the first Tax Year after the
expiration of the Tax Base Year, equal to Tenant’s Proportionate Tax Share of
the increase, if any, in Taxes for such Tax Year over the Base Year Taxes and
(b) in respect of Tenant’s Roof Top Space, commencing with the RTS Rent
Commencement Date and each Tax Year thereafter, one hundred percent (100%) of
the RTS Taxes.

(ii)

Estimated Tax Statement.  At any time before or after the commencement of any
Tax Year, Landlord may furnish to Tenant a statement (“Estimated Tax
Statement”) of Landlord’s reasonable estimate of Tenant’s Tax Payment for such
Tax Year (“Tenant’s Estimated Tax Payment”).  The Estimated Tax Statement shall
be accompanied by a copy of the tax statement or bill for the Taxes, the RTS
Taxes or any component thereof, provided that if such tax statement or bill is
not then available, Landlord will furnish a copy of the tax statement or bill
within a reasonable time after Landlord’s receipt thereof.  Tenant’s Estimated
Tax Payment shall be payable by Tenant to Landlord on the date which is the
later to occur of (a) thirty (30)  days after receipt of Landlord’s Estimated
Tax Statement, or (b) fifteen (15) days prior to the date on which the
applicable Taxes or any component thereof or any installments thereof, are due
to the applicable taxing authority (such earlier date, the “Tax Due Date”) or,
if required by any Superior Mortgagee, in twelve (12) equal monthly installments
on the first day of each month during the Tax Year (it being agreed that to the
extent that Landlord is paid any interest on such installments, Tenant’s
Proportionate Tax Share of any such interest payable to Landlord shall, upon
payment thereof to Landlord, be paid or credited to Tenant in the same manner in
which overpayments are paid or credited to Tenant (and subject to the same
limitations) pursuant to the provisions of this Section 4.02B(ii)).  For the
purposes of this clause (ii) only Tenant’s Proportionate Tax Share solely with
respect to the RTS Taxes shall be deemed to be 100%.  If during any Tax Year the
last-issued Estimated Tax Statement for such Tax Year is inaccurate in any
respect, Landlord shall promptly issue a revised Estimated Tax Statement.  If
there shall be any increase in Taxes, the RTS Taxes or any component thereof for
any Tax Year as indicated on a revised Estimated Tax Statement, Tenant shall pay
to Landlord the amount shown on the revised Estimated Tax Statement on or before
the applicable Tax Due Date.  Subject to the provisions of the last sentence of
this Section 4.02B(ii), if there shall be any decrease in Taxes, the RTS Taxes
or any





74













component thereof for any Tax Year as indicated on a revised Estimated Tax
Statement, such that Tenant shall have overpaid Tenant’s Tax Payment for the Tax
Year in question, then (1) if such decrease will give rise to a credit issued by
the taxing authority against future Taxes or the RTS Taxes, as the case may be,
Landlord shall credit Tenant’s Proportionate Tax Share of the amount of such
credit, as and when received by Landlord, against the next subsequent payments
of Rent until such credit is fully applied, or (2) if such decrease will give
rise to a cash refund from the taxing authority to Landlord, Landlord shall
refund to Tenant within thirty (30) days after receipt of such refund by
Landlord, the amount of such overpayment on the revised Estimated Tax Statement
for such Tax Year.  If, at the time Landlord receives any such credit or refund,
Tenant is then in monetary default or material non-monetary default under this
Lease, in each case, beyond the expiration of any applicable notice and/or cure
period, Landlord may offset the amount of such credit or refund payable to
Tenant against amounts properly due and owing by Tenant to Landlord.

(iii)

Tax Statement.  If Taxes for any Tax Year after the Tax Base Year, or the RTS
Taxes for any Tax Year in which Tenant is required to pay the RTS Taxes shall be
less than the amount reflected on the last-issued Estimated Tax Statement for
such Tax Year, Landlord shall (and in any other case Landlord may) within sixty
(60) days after the end of such Tax Year issue a statement of Taxes or the RTS
Taxes, as applicable, for such Tax Year, including a computation of Tenant’s Tax
Payment for such Tax Year (a “Tax Statement”).  If Tenant shall have overpaid
Taxes, the RTS Taxes or any component thereof for any Tax Year, Landlord, at its
option, shall, subject to the last sentence of Section 4.02B(ii) hereof, either
refund the amount overpaid to Tenant together with delivery of the Tax Statement
or allow Tenant a credit against the next subsequent payments of Rent in the
amount of Tenant’s overpayment of Taxes and/or the RTS Taxes.  If Tenant shall
have underpaid Taxes and/or the RTS Taxes for any Tax Year, Tenant shall pay to
Landlord an amount equal to the amount of such underpayment of Tenant’s Tax
Payment with respect to such Tax Year within thirty (30) days after receipt of
the applicable Tax Statement.

C.

Reserved.

D.

BID Assessments.

(i)

Tenant’s Bid Payment.  Commencing with the Rent Commencement Date, Tenant shall
pay to Landlord an amount (“Tenant’s BID Payment”) equal to Tenant’s
Proportionate Tax Share of the BID Assessment for the Tax Year in which the Rent
Commencement Date occurs and each Tax Year thereafter.

(ii)

Estimated BID Statement.  At any time before or after the commencement of any
Tax Year, Landlord may furnish to Tenant a statement (“Estimated BID
Statement”) of Landlord’s reasonable estimate of Tenant’s BID Payment for such
BID Year (“Tenant’s Estimated BID Payment”).  The Estimated





75













BID Statement shall be accompanied by a copy of the tax statement or bill for
the BID Assessment, provided that if such tax statement or bill is not then
available, Landlord will furnish a copy of the tax statement or bill within a
reasonable time after Landlord’s receipt thereof.  Tenant’s Estimated BID
Payment shall be payable by Tenant to Landlord on the date which is the later to
occur of (a) thirty (30) days after receipt of Landlord’s Estimated BID
Statement, or (b) fifteen (15) days prior to the date on which the applicable
BID Assessment or component thereof, is due to the applicable taxing authority
or BID (such earlier date, the “BID Due Date”) or, if required by any Superior
Mortgagee, in twelve (12) equal monthly installments on the first day of each
month during the Tax Year (it being agreed that to the extent that Landlord is
paid any interest on such installments, Tenant’s Proportionate Tax Share of any
such interest payable to Landlord shall, upon payment thereof to Landlord, be
paid or credited to Tenant in the same manner in which overpayments are paid or
credited to Tenant (and subject to the same limitations) pursuant to the
provisions of this Section 4.02D(ii)).  If during any Tax Year the last-issued
Estimated BID Statement for such Tax Year is inaccurate in any respect, Landlord
shall promptly issue a revised Estimated BID Statement.  If there shall be any
increase in the BID Assessment or any component thereof for any Tax Year as
indicated on a revised Estimated BID Statement, Tenant shall pay to Landlord the
amount shown on the revised Estimated BID Statement on or before the applicable
BID Due Date.  Subject to the provisions of the last sentence of this Section
4.02D(ii), if there shall be any decrease in the BID Assessment or any component
thereof for any Tax Year as indicated on a revised Estimated BID Statement, such
that Tenant shall have overpaid Tenant’s BID Payment for the Tax Year in
question, then (1) if such decrease will give rise to a credit issued by the
taxing authority against any future BID Assessment, Landlord shall credit
Tenant’s Proportionate Tax Share of the amount of such credit, as and when
received by Landlord, against the next subsequent payments of Rent until such
credit is fully applied, or (2) if such decrease will give rise to a cash refund
from the taxing authority to Landlord, Landlord shall refund to Tenant the
amount of such overpayment within thirty (30) days after receipt by Landlord of
such refund.  If, at the time Landlord receives any such credit or refund,
Tenant is then in monetary default or material non-monetary default under this
Lease, in each case, beyond the expiration of any applicable notice and/or cure
period, Landlord may offset the amount of such credit or refund payable to
Tenant against amounts properly due and owing by Tenant to Landlord.

(iii)

BID Statement.  If, for any Tax Year, the BID Assessment shall be less than the
amount reflected on the last-issued Estimated BID Statement for such Tax Year,
Landlord shall (and in any other case Landlord may) within sixty (60) days after
the end of such Tax Year issue a statement of the BID Assessment for such Tax
Year, including a computation of Tenant’s BID Payment for such Tax Year (a “BID
Statement”).  If Tenant shall have overpaid the BID Assessment or any component
thereof for any Tax Year, Landlord, at its option, shall, subject to the last
sentence of Section 4.02D(ii) hereof, either refund the overpayment to Tenant
together with the delivery of the BID Statement or allow





76













Tenant a credit against the next subsequent payments of Rent in the amount of
Tenant’s overpayment of the BID Assessment.  If Tenant shall have underpaid the
BID Assessment for any Tax Year, Tenant shall pay to Landlord an amount equal to
the amount of such underpayment of Tenant’s BID Payment with respect to such Tax
Year within thirty (30) days after receipt of the applicable BID Statement.

E.

Miscellaneous.

(i)

Challenges and Refunds.  Only Landlord shall be eligible to institute tax
certiorari or other proceedings to reduce the assessed value of the Unit or any
portion thereof.  If, subsequent to the date of the Tax Statement or BID
Statement for any Tax Year, Landlord shall receive a refund of (a) Taxes or any
component thereof for any Tax Year after the Tax Base Year, (b) the RTS Taxes or
any component thereof for any Tax Year in which Tenant is required to pay the
RTS Taxes, and/or (c) any BID Assessment, Landlord, at its option, shall,
subject to the last sentence of Section 4.02B(ii) or 4.02D(ii) hereof, as
applicable, either pay to Tenant within thirty (30) days after receipt by
Landlord, or allow Tenant a credit against subsequent payments of Rent (but
following the expiration or earlier termination of this Lease, Landlord shall,
subject to the last sentence of Section 4.02B(ii) or 4.02D(ii) hereof, as
applicable, pay to Tenant) an amount equal to Tenant’s Proportionate Tax Share
(which, for the purposes of subparagraphs (i), (ii) and (iii) of this Section
4.02E as it relates solely to the RTS Taxes, shall mean 100%) of such reduction
or refund in respect of Taxes, the RTS Taxes and/or the BID Assessment, as
applicable, after deducting from such refund (to the extent not already netted
out of the net refund) the reasonable costs and expenses incurred by Landlord in
obtaining the same, but the amount of such refund or credit to Tenant shall not
exceed Tenant’s Tax Payment or Tenant’s BID Payment theretofore paid for such
Tax Year.  Landlord shall institute, and in good faith prosecute (which shall
include the right of Landlord to reasonably settle any such proceeding), tax
certiorari proceedings with respect to the Unit with respect to each Tax Year
after the Base Tax Year.  Landlord shall not at any time propose or accept any
settlement, compromise or other disposition of a proceeding relating to Taxes or
BID Assessment which (i) favors other property of Landlord (or any Affiliate of
Landlord) at the expense of the Unit or (ii) as part of a multi-year settlement,
inequitably reduces the Base Year Taxes as compared to other Tax Years involved
in such settlement.  Tenant shall pay to Landlord within thirty (30) days after
being billed therefor, Tenant’s Proportionate Tax Share of any actual
out-of-pocket expenses reasonably incurred by Landlord in contesting in good
faith any items comprising Taxes, the RTS Taxes or a BID Assessment and/or the
assessed value of the Unit to the extent that such expenses have not theretofore
been recovered by Landlord pursuant to this Lease.

(ii)

Taxes Payable by Tenant.  Tenant shall pay any occupancy tax or rent tax now in
effect or hereafter enacted and payable by Tenant (and for which Landlord will
be liable if not paid by Tenant) on or before the date such taxes and
assessments are due in accordance with applicable Legal Requirements.  Should





77













any Governmental Authority require that a tax, other than the taxes
hereinabove-mentioned, be paid by Tenant, but collected by Landlord, for and on
behalf of said Governmental Authority, and from time to time forwarded by
Landlord to said Governmental Authority, the same shall be paid by Tenant to
Landlord, no later than ten (10) days in advance of the date such payment is due
and payable to the appropriate Governmental Authority, in which case, Landlord
shall, on or before the date the same is due, promptly pay the same to the
appropriate Governmental Authority.

(iii)

Discounts.  If Landlord receives a discount for early payment or prepayment of
Taxes, the RTS Taxes or a BID Assessment or is entitled to an abatement or
exemption therefrom, Tenant shall be entitled to Tenant’s Proportionate Tax
Share of the benefit of any such discount for any early payment or prepayment of
Taxes, the RTS Taxes or a BID Assessment and of any exemption or abatement
relating to all or any part of the Unit and/or Landlord’s interest in the Common
Elements, provided that Tenant paid to Landlord Tenant’s Proportionate Tax Share
of such tax installment, BID Assessment or the RTS Taxes, as applicable, earning
such discount prior to the last day for payment of the tax installment, BID
Assessment or the RTS Taxes, as applicable, to the relevant taxing authority in
order to earn such discount.  Notwithstanding the foregoing, Tenant shall not be
entitled to any discount, credit or other benefit in respect of Taxes, the RTS
Taxes or a BID Assessment on account of any credit or offset provided in Section
3.1(b)(ii) of the Unit Ground Lease.

(iv)

Partial Tax Year; Delay.  Tenant’s liability under this Section 4.02 with
respect to the applicable Tax Year in which Tenant is first obligated to make
Tenant’s Tax Payment for Taxes or the RTS Taxes, as applicable, and Tenant’s BID
Payment and with respect to the Tax Year in which this Lease shall expire or
terminate (except on account of Tenant’s default) shall be computed on a
pro-rata basis based on the actual number of days in the period for which
Tenant’s Tax Payment and/or Tenant’s BID  Payment, as the case may be, is
payable.  Landlord’s failure to render or delay in rendering an Estimated Tax
Statement or a Tax Statement or an Estimated BID Statement or BID Statement, as
the case may be, with respect to any Tax Year shall not prejudice Landlord’s
right thereafter to render the same with respect thereto or with respect to any
subsequent Tax Year nor shall the rendering of a Tax Statement or BID Statement
for any Tax Year prejudice Landlord, provided that Landlord renders the
Estimated Tax Statement, Tax Statement, Estimated BID Statement or BID Statement
in question within two (2) years after the end of the Tax Year in question or,
with respect to Taxes or BID Assessments which are the subject of tax certiorari
proceedings, within two (2) years after the final resolution of such
proceedings, except that after the Expiration Date, Landlord shall have until
the date that is one (1) year after the Expiration Date to render any such Tax
Statement or Bid Statement.

(v)

Adjustments due to the Sale or Acquisition of Unit(s).  In the event that
Landlord shall sell its interest in any of the condominium units comprising the
Unit to any third party (other than an Affiliate of Landlord) or acquire any





78













additional condominium units in the Building during the Term, then, with respect
to the calculation of any Tenant’s Tax Payment or Tenant’s BID Payment required
to be made by Tenant from and after the date (the “Tax Adjustment Date”) which
is the later to occur of: (a) the date of such sale or acquisition, as the case
may be, or (b) the date that the taxing authority shall designate separate tax
lot(s) for the portion(s) of the Unit that continue to be owned by Landlord
and/or any Affiliate of Landlord and includes the Demised Premises (including
any portion of Tenant’s Tax Payment or Tenant’s BID Payment for the Tax Year in
which such designation is made accruing after the Tax Adjustment Date), (1) an
appropriate (A) reduction in the Base Year Taxes, in the case of a sale or
(B) an appropriate increase in the Base Year Taxes, in the case of an
acquisition shall be made by Landlord and Tenant to reflect the amount of Taxes
that were incurred or payable during the Tax Base Year with respect to only the
portion of the Unit that is within the tax lot(s) owned (or leased pursuant to
the Unit Ground Lease) by Landlord after the Tax Adjustment Date and (2) an
appropriate modification to Tenant’s Proportionate Tax Share shall be made by
Landlord and Tenant to reflect the reduction or increase, as the case may be, in
the number of RSF in the Unit after the Tax Adjustment Date.  No such sale or
acquisition shall change the definition of Taxes contained herein nor cause the
PILOT program to terminate prior to the Scheduled PILOT Conversion Date.

(vi)

Mezzanine Space.  If any mezzanine or other additional space is constructed by
or on behalf of Tenant in the Storage Space and/or if leased by Tenant
hereunder, the 51st Floor Space (including any construction thereof as part of
Tenant’s Initial Work), Tenant shall be solely responsible to pay to Landlord,
together with Tenant’s Tax Payment, one hundred percent (100%) of any Taxes
attributable (if any) solely to such mezzanine or other additional space,
provided that any such sums shall not be included in Taxes or the RTS Taxes for
the purposes of calculating Tenant’s Tax Payment hereunder.

4.03

Operating Expenses.

A.

Definitions.  For the purposes of this Section 4.03:

(i)

“Base Operating Expense Year” shall mean calendar year 2007; provided, however,
if the Commencement Date has not occurred by June 30, 2007 (for any reason other
than Tenant Delay or Force Majeure, in which event such date shall be extended
as provided below), then if the Commencement Date occurs during the six (6)
month period (a) between July 1, 2007 and December 31, 2007, the Base Operating
Expense Year shall be the twelve (12) month period commencing on July 1, 2007
and ending on June 30, 2008, (b) between January 1, 2008 and June 30, 2008, the
Base Operating Expense Year shall be calendar year 2008, (c) between July 1,
2008 and December 31, 2008, the Base Operating Expense Year shall be the twelve
(12) month period commencing on July 1, 2008 and ending on June 30, 2009 and (d)
for each subsequent six (6) month period, if applicable, the Base Operating
Expense Year shall be similarly adjusted (it being agreed that each such six (6)
month period shall be extended by the same number





79













of days that such June 30, 2007 date is extended due to Tenant Delay or Force
Majeure as provided below (by way of example only, if the June 30, 2007 date is
extended by two (2) months, the six (6) month time period of July 1, 2007 to
December 31, 2007 would be deemed to be September 1, 2007 to February 1, 2008)).
 Solely for the purposes of this definition of Base Operating Expense Year, if
the Commencement Date has not occurred by June 30, 2007 due to Tenant Delay or
Force Majeure, then such June 30, 2007 date shall (A) be extended on a day for
day basis for each day of Tenant Delay and (B) (i) be extended on a day for day
basis for each of the first sixty (60) days that Commencement Date does not
occur as a result of Force Majeure (ii) be extended on a one-half day for day
basis for each of the next sixty (60) days of Force Majeure and (iii) not be
extended due to any further Force Majeure after one hundred twenty (120) days of
Force Majeure; it being agreed, however, that any such extension pursuant to
clauses (A) and (B) is not intended to be cumulative (nor double counted), and
that if more than one Tenant Delay and/or Force Majeure occur simultaneously,
then to the extent of such simultaneous occurrence such delays (whether caused
by Tenant Delay, by Force Majeure or both) shall be deemed to run concurrently
and not consecutively and, in the event of a simultaneous occurrence of Tenant
Delay and Force Majeure, the delay shall be deemed to be Tenant Delay and not
Force Majeure.  

(ii)

“Base Year Operating Expenses” shall mean the Operating Expenses for the Base
Operating Expense Year; it being agreed that if the Base Operating Expense Year
is not a calendar year, then the Base Year Operating Expenses shall be deemed to
be the average of the Operating Expenses for the two (2) calendar years included
in the Base Operating Expense Year.

(iii)

“Operating Expenses” shall mean, without duplication, the following expenses
paid or incurred by or on behalf of Landlord or any Landlord Entity in respect
of the Unit and Landlord’s undivided interest in the Common Elements:

(A)

common charges and special assessments and other charges assessed against the
Unit by any Condominium Board in accordance with the provisions of the
Condominium Documents, including charges (but not any capital charges or items
thereunder) under the Subway Agreement and the Vault Agreement (collectively,
“Common Charges”);  provided, however, there shall be excluded from Common
Charges any amounts which are excluded from and/or limited as to their inclusion
in Operating Expenses under any other provision of this Section 4.03A(iii) (it
being agreed for such purpose that references in such other provisions to the
“Unit” shall be deemed to refer to the “Building” and to “Landlord” shall be
deemed to refer to any applicable Condominium Board); and

(B)

To the extent not included in clause (A) of this Section 4.03A(iii), the
aggregate of, without duplication, all costs, expenses, disbursements and
expenditures (and sales, use, excise, value-added and similar taxes, if any,
thereon) paid or incurred by or on behalf of Landlord or any





80













Landlord Entity (whether directly or through independent contractors) in respect
of the operation, maintenance, repair, cleaning, security and management of the
Unit (including, subject to the limitations contained (x) in clause (55) below,
Tenant’s Roof Top Space, the RTS Shuttle Elevator, and, if leased by Tenant
hereunder, the 51st Floor Space and (y) in the other provisions hereof as the
same relate to the maintenance, repair, and cleaning thereof and Landlord’s or
Tenant’s obligations with respect thereto) and the plazas, sidewalks, curbs and
areas which are part of the Unit and the public sidewalks, curbs and areas
adjacent thereto (hereinafter collectively, called “Operation of the
Property”) which, under generally applied real estate practice in the City are
properly chargeable to the Operation of the Property, including, but not limited
to, costs incurred in connection with the repair and/or replacement (subject to
the limitations hereinafter set forth) of equipment, facilities and
installations; water, fuel and other utilities, HVAC, window cleaning,
janitorial and exterminating services; electricity for, and painting of, the
public and common areas of the Unit; displays and holiday decorations
appropriate to the operation of the Building as a first class office building in
the City; internal access control or other security measures for the Building
and the Unit; costs of operating, testing, maintaining, repairing and replacing
(to the extent permitted hereby) the Unit Generator; cleaning services, costs
for architectural lighting, gardening and other landscaping services; costs of
maintaining submeters in tenanted space, reading such submeters and preparing
invoices with respect thereto (unless Landlord is separately reimbursed by any
other tenant [including Tenant] with respect to such costs); insurance
(including rent or rental value insurance for up to two (2) years’ rent
[provided, however, that if such rental value insurance is for less than two
(2) years’ rent in the Base Operating Expense Year and is thereafter increased
to two (2) years’ rent, then Landlord shall adjust the amount of such insurance
included in the Base Operating Expense Year to reflect the cost of such
insurance had such insurance been for two (2) years’ rent], terrorism,
bio-hazards or other similar insurance, insurance for Tenant’s Roof Top Space);
uniforms (the cost of which, if purchased, shall be amortized over the useful
life of such uniforms) and supplies; sales or use taxes on supplies or services
which are includible as Operating Expenses; payroll taxes, wages and salaries of
all persons engaged in the Operation of the Property and so called fringe
benefits, including social security taxes, unemployment taxes, Workers’
Compensation, coverage for disability benefits, contributions to any pension,
hospitalization, welfare or retirement plans or any other similar or like
expense incurred under the provisions of any collective bargaining agreement and
any other amount incurred to provide benefits for employees so engaged in the
Operation of the Property; for management services provided by comparable owner
managed Comparable Buildings or, if no longer owner managed, subject to the
provisions hereinafter set forth, commercially reasonable management fees for
management services provided by independent third parties; the charges of any
independent contractor who under a contract does any work which otherwise
constitutes an Operating Expense with respect to the Operation of the Property;
costs of operating the Message Center and reasonable legal and accounting fees
and disbursements and other professional fees and disbursements in connection
with the Operation of the





81













Property; damages, awards and judgments, including interest thereon paid or
incurred by Landlord and arising from the Operation of the Property; but
specifically excluding or deducting, as appropriate:

(1)

Taxes and the RTS Taxes, all amounts excluded from Taxes and the RTS Taxes and
all the BID Assessments;

(2)

Subject to the provisions of clause (6) below, interest and amortization of any
debts;

(3)

the cost of any electricity furnished to the Demised Premises or any other
tenantable space in the Unit which is not considered a Building common area, a
Common Element, a FC Limited Common Element, but the cost of maintaining,
reading and invoicing electric meters of tenants (including Tenant) is permitted
to be included in Operating Expenses (unless Landlord is separately reimbursed
with respect to such costs);

(4)

fixed ground rent, percentage rent and any other payments paid under the Unit
Ground Lease or any other Superior Lease (other than payments which, independent
of the Unit Ground Lease or any other Superior Lease would constitute an
Operating Expense);

(5)

operating expenses directly attributable to any retail area in the Unit or the
Building, including the Retail Unit;

(6)

expenditures for capital improvements except (A) those which under GAAP are
expensed or regarded as deferred expenses, (B)  those which are intended to
result in a savings in the amount of Operating Expenses but not in excess of the
actual savings on account thereof, as reasonably determined in a written report
prepared by a reputable, independent licensed engineer retained by Landlord
having at least ten (10) years’ experience, (C) those made in order to comply
with any Legal Requirements enacted or effective after the Commencement Date (or
by changes enacted after the Commencement Date to any Legal Requirements enacted
prior to the Commencement Date to the extent of such changes), or (D) 
replacements (other than to the extent excluded under clause (12) below and/or
to the extent incurred at any time prior to the fifth (5th) anniversary of the
Commencement Date); provided, however, with respect to expenditures for
replacements in excess of Twenty-Five Thousand Dollars ($25,000.00) in any
Operating Expense Year, expenditures for such replacement (x) shall only be
permitted to be included in Operating Expenses if the cost of repairing such
item would exceed fifty percent (50%) of the cost of replacing the same, (y)
which are included in Operating Expenses in any Operating Expense Year shall not
exceed the cost of the repair of such item as reasonably determined by Landlord,
and shall be included in Operating Expenses for the appropriate





82













Operating Expense Years, and (z) shall be amortized annually on a straight line
basis over its useful life as determined in accordance with GAAP, together with
interest at the Prime Rate determined at the time Landlord incurred said cost,
and shall be included in Operating Expenses for the appropriate Operating
Expense Years.  If Landlord shall lease any item of capital equipment that
results in savings or reductions in Operating Expenses, then the rentals and
other costs paid pursuant to such leasing shall be included in Operating
Expenses for the Operating Expense Year in which they are incurred; provided
that the amount so included may not exceed the amount that would have otherwise
been included pursuant to the preceding sentence had Landlord purchased the
same;

(7)

depreciation, amortization and other non-cash expenses except as provided for
herein;

(8)

leasehold alterations, additions, changes, replacements, improvements and
decorations made for tenants or occupants of the Unit or cash allowances in lieu
thereof;

(9)

brokerage commissions and compensation and finder’s fees;

(10)

any expenses incurred in connection with any mortgage or other financing
securing any ground or land lease on the Unit, the Land or the Building,
including, without limitation, mortgage interest or amortization, or in
connection with any refinancing thereof, including, without limitation, legal,
accounting, consultant, mortgage, brokerage or other expenses related thereto;

(11)

any cost or expense which would otherwise be an Operating Expense in connection
with any garage (but not any loading dock) located in the below grade portion of
the Building to the extent directly attributable to such garage (but not any
loading dock);

(12)

costs covered by enforceable warranties and guaranties but only to the extent
Landlord is actually reimbursed under such warranties and guaranties;

(13)

personnel benefits, expenses and salaries of the type set forth in this Section
of employees above the level of building manager (except for personnel employed
by any Landlord Entity which provides services typically performed by a third
party such as cleaning, security and messenger services to the Building and/or
other buildings owned by Landlord or other Landlord Entities (provided that the
cost of such services, including the salaries, fringe benefits and other
compensation for such personnel, does not exceed competitive market rates
charged by independent third parties for services comparable to such services
being provided at





83













the Building), in which case, such salaries, fringe benefits and compensation
shall be equitably apportioned among all such buildings);

(14)

the portion of any expenses otherwise includible in Operating Expenses which are
allocable to any other properties of Landlord or Landlord Entities, such as the
portion of the personnel benefits, expenses and salaries of the type set forth
in the definition of Operating Expenses of employees reasonably allocable to
time spent by such employees in connection with properties other than the Unit
or the portion of the premiums for any insurance carried under “blanket” or
similar policies to the extent reasonably allocable, in the reasonable judgment
of Landlord, to any property other than the Unit and Landlord’s undivided
interest in the Common Elements;

(15)

any cost or expense which would otherwise be included in Operating Expenses to
the extent that Landlord is reimbursed or is required to be reimbursed therefor
from any source other than pursuant to provisions in the nature of this Article
4;

(16)

advertising, entertaining and promotional expenditures;

(17)

the cost of repairs or replacements incurred by reason of fire or other casualty
or condemnation, to the extent Landlord is compensated therefor during the
Operating Expense Year to which an Operating Expense Statement relates (or would
have been compensated therefor if Landlord had carried the insurance coverage
required of Landlord hereunder);

(18)

direct costs incurred in connection with a transfer or disposition of Landlord’s
(direct or indirect) interest in the Unit Ground Lease, that would not otherwise
be incurred by Landlord as an Operating Expense;

(19)

the portion of any fee or expenditure (other than a management fee) paid to
Landlord or any other Landlord Entity that is in excess of the amount which
would be paid if such fee or expenditure were Competitively Bid;

(20)

costs and expenses, including, without limitation legal fees, incurred in
connection with the enforcement of leases and occupancy agreements, and/or suits
brought by tenants with respect to their leases or occupancy agreements,
including, without limitation, disbursements in connection with any summary
proceeding to dispossess any tenant or occupant;

(21)

costs and expenses incurred in connection with, and incidental to, the leasing
of space in the Unit, including, without





84













limitation, attorneys’ fees and disbursements; costs and expenses incurred in
connection with preparing and negotiating leases, amendments and modifications
thereto, consents to sublease, assignments, take over or assumption fees, or any
form leases with respect to the Operation of the Property and disputes with
tenants or occupants in the Unit (it being agreed that reasonable attorneys’ and
accountants’ fees and disbursements incurred directly in connection with the
Operation of the Property shall be included in Operating Expenses, subject to
the limitations in clause (22) hereof);

(22)

legal, accounting and auditing fees, other than (A) accounting and auditing fees
reasonably incurred in connection with the preparation of statements required
pursuant to an additional rent or rental escalation provision, (B) reasonable
legal, accounting, consulting and appraisal fees incurred in protesting (or
seeking a refund or reduction of) Taxes, the RTS Taxes, BID Assessments and/or
utility charges to the extent such protests result in a savings to Tenant in
Taxes, the RTS Taxes, BID Assessments and/or utility charges that Tenant would
have otherwise paid to Landlord and provided that the amount thereof is not
reimbursed to Landlord under the provisions of Section 4.02 hereof and
(C) legal, accounting and consulting fees incurred in defending a non-criminal
audit relating to the Operation of the Property (e.g., sales tax audit, utility
tax audit, etc.) conducted by a governmental entity (whether or not Landlord
prevails in such audit);

(23)

costs and expenses (including those for labor, materials, tools, equipment and
contractor charges) incurred in connection with compliance with any Legal
Requirements existing as of the Commencement Date which are applicable to the
Unit (including, without limitation, the Demised Premises) with respect to a
condition existing as of the Commencement Date, whether or not noted of record,
unless caused by an act or omission of Tenant or any Tenant Parties or any
Person claiming by, through or under Tenant or Tenant Parties;

(24)

costs incurred to correct any defect discovered during the first eighteen
(18) month period following the Commencement Date (or such longer period as may
be covered under any enforceable warranty or guaranty) to the extent resulting
from the improper initial construction or design of the Building or the Base
Systems (but excluding any Tenant Changes), provided, however, nothing contained
herein is intended to exclude from Operating Expenses any portions of such
repairs or replacements which would customarily be included in Operating
Expenses other than those directly attributable to such construction or design
defects;





85













(25)

costs incurred in performing work or furnishing services for any other tenant,
whether at such tenant’s or Landlord’s expense, to the extent that such work or
service is in excess of any work or service that Landlord is obligated to
furnish to Tenant at Landlord’s expense;

(26)

the cost of clean-up, removal or remediation of any Hazardous Materials other
than Operational Hazardous Materials from the Unit or the Building except for
costs permitted under clause (6) above;

(27)

costs of placing the common areas of the Building in compliance with the ADA
except for costs permitted under clause (6) above and except for costs of
placing the common areas of the Building in compliance with amendments to, or
changes in governmental agency interpretations of or regulations governing, the
ADA which first become effective after the Commencement Date;

(28)

costs relating to withdrawal liability or unfunded pension liability under the
Multi-Employer Pension Plan Act or similar law;

(29)

all costs and expenses resulting from the negligence or willful misconduct of
Landlord, any Landlord Entity or any Condominium Board and any damages and
attorneys’ fees and disbursements and other costs in connection with any
judgment, settlement or arbitration award resulting from any tort liability of
Landlord, any Landlord Entity or any Condominium Board;

(30)

Landlord’s overhead and general and administrative expenses above the level of
building manager (except for personnel employed by any Landlord Entity which
provides services typically performed by a third party such as cleaning,
security and messenger services to the Building and/or other buildings owned by
Landlord or other Landlord Entities [(provided that the costs of such services,
including the salaries, fringe benefits and other compensation for such
personnel does not exceed competitive market rates charged by independent third
parties for services comparable to such services being provided at the
Building)], in which case, such salaries, fringe benefits and compensation shall
be equitably apportioned among all such buildings) and other than management
fees includable in Operating Expenses under the provisions of this Section 4.03;

(31)

the cost of installing (including the cost of performing the RTS Build-out
Work), operating and maintaining any specialty facility such as an observatory,
lodging, broadcasting facilities, luncheon club, athletic or recreational club,
child care facility, auditorium, cafeteria or dining facility (including,
without





86













limitation, the auditorium and catering facilities located in the NYTC Unit as
of the Execution Date), conference center or similar facilities (except that (A)
the costs of operating and maintaining Tenant’s Roof Top Space, the RTS Shuttle
Elevator and, if leased by Tenant hereunder, the 51st Floor Space (subject to
the limitations (x) in paragraph (55) below and (y) in the other provisions
hereof as the same relate to the maintenance, repair, and cleaning thereof and
Landlord’s or Tenant’s obligations with respect thereto) shall be included in
Operating Expenses and (B) the Mast or the Message Center shall be included in
Operating Expenses; it being agreed, however that such costs for the Mast and
the Message Center shall be offset by any profit actually made by Landlord in
operating the same, but any profit after such costs have been offset shall not
be a deduction from Operating Expenses);

(32)

any compensation paid to clerks, attendants or other persons in commercial
concessions operated by Landlord;

(33)

any interest, fine, penalty or other late charge payable by Landlord or any
increase in insurance premium resulting from a violation by Landlord, any
Landlord Entity or any Condominium Board of any Legal Requirements;

(34)

any amounts resulting from Landlord’s failure to meet its legal or contractual
obligations (e.g., failure to pay taxes, defaults under leases or agreements,
etc.);

(35)

subject to the provisions of clause (6) above, any lease payments for equipment
which, if purchased, would be specifically excluded as a capital improvement;

(36)

dues to professional and lobbying associations (except for the allocable dues
for REBNY, BOMA or any successor organization) or contributions to political or
charitable organizations;

(37)

costs incurred with respect to a sale or transfer of all or any portion of the
Unit or any interest therein or in any person or entity of whatever tier owning
an interest therein;

(38)

the cost of acquiring or replacing any separate electrical meter or water meter
Landlord may provide to any of the tenants in the Building;

(39)

costs incurred to remedy any fines and penalties incurred because of violations
of Legal Requirements that arise by reason of the failure of Landlord, any
Landlord Entity or any Condominium Board to construct, maintain or operate the
Unit or any part thereof in compliance with such Legal Requirements to the
extent such failure is not due to a default by any tenant





87













(including Tenant) in its obligations to Landlord under its lease (it being
agreed that the costs of permits and approvals required to comply with Legal
Requirements in the ordinary course of the Operation of the Property shall be
permitted to be included in Operating Expenses);

(40)

all costs incurred by Landlord in connection with the performance of any sundry
services to individual tenants which are not generally provided to all office
tenants (including Tenant);

(41)

any payments received by Landlord for recyclable materials and waste paper for
the Building shall be deducted from Operating Expenses;

(42)

costs incurred in connection with making any additions to, or building
additional stories on, the Building or its plazas, or adding buildings or other
structures adjoining the Building, or connecting the Building to other
structures adjoining the Building;

(43)

costs incurred in connection with the acquisition, sale, financing or other
disposition of air rights, transferable development rights, easements or other
real property interests;

(44)

the cost of overtime heating, air-conditioning and ventilation (including costs
related to chilled water) for any tenants of the Unit;

(45)

costs and expenses incurred by Landlord in connection with any obligation of
Landlord or any Condominium Board to indemnify any tenant (including Tenant) of
the Unit or the Building pursuant to its lease or otherwise;

(46)

any bad debt loss, rent loss or reserves for bad debts or rent loss;

(47)

costs of acquiring, leasing, insuring, restoring, removing or replacing
(i) sculptures, (ii) paintings and (iii) other objects of art located within or
outside the Building, except for the cost of routine cleaning and maintenance of
such objects in the Building common areas shall be included in Operating
Expenses;

(48)

expenditures for repairing and/or replacing any defect in any work performed by
or on behalf of Landlord pursuant to the provisions of this Lease, to the extent
expenditures for such repairs and/or replacements would have been covered had
Landlord obtained a commercially reasonable warranty for such work;

(49)

costs incurred by Landlord which result from Landlord’s or any other tenant’s
breach of a lease or Landlord’s tortious or negligent conduct;





88













(50)

expenses of relocating or moving any tenant(s) of the Building;

(51)

the cost of temporary exhibitions located at or within the Building;

(52)

any costs or expenses that duplicative of costs included in Common Charges;

(53)

any costs or expenses attributable to units that are not part of the Unit or to
the limited common elements of such units;

(54)

all hard and soft costs and expenses relating to the Base Building Work and the
construction of the units other than the Unit;

(55)

solely for purposes of calculating Tenant’s Operating Expense Payment under
clause (i) of Section 4.03B(i)(A) hereof, Operating Expenses (including Base
Year Operating Expenses) shall be deemed to have excluded therefrom the
following Operating Expenses (collectively, the “RTS Operating Expenses”): (A)
all Common Charges (if any) allocated to Tenant’s Roof Top Space, the RTS
Shuttle Elevator and, if leased by Tenant hereunder, the 51st Floor Space, (B)
Operating Expenses directly attributable to Tenant’s Roof Top Space, the RTS
Shuttle Elevator, and, if leased by Tenant hereunder, the 51st Floor Space and
(C) a fair and reasonable portion of such Operating Expenses, including
insurance, that are attributable to both (x) Tenant’s Roof Top Space, the RTS
Shuttle Elevator and, if leased by Tenant hereunder, the 51st Floor Space and
(y) the balance of the Unit (including, a portion of the management fee
therefor) (Landlord agreeing that RTS Operating Expenses shall include the
benefit of any discounts of Base System maintenance contracts with respect
thereto, including discounts, if any, with respect to the maintenance of the RTS
Shuttle Elevator and the benefits under such maintenance contracts, including,
to the extent included as part of such contracts, overtime services, emergency
repairs and the like); and

(56)

Any costs included in the RTS Build-out Work.

If during all or part of any Operating Expense Year (including the Base
Operating Expense Year), Landlord shall not furnish any particular item(s) of
work or service (which would otherwise constitute an Operating Expense
hereunder) to the Unit due to the fact that less than the entire leaseable space
of the Unit is occupied or leased (even if portions of the Unit are not yet
ready for occupancy or lease), then, for purposes of computing Operating
Expenses for such Operating Expense Year, the amount included in Operating
Expenses for such item(s) for such period shall be deemed to be increased to
reflect the variable Operating Expense costs that would have been payable had
the Unit been one hundred percent (100%) occupied for the entire Operating
Expense Year or which would reasonably have been incurred during such period by





89













Landlord if it had furnished such item(s) of work or service to the Unit or
portion thereof, as the case may be.  Without limiting the foregoing, it shall
be assumed that all services in respect of the Unit are in place and fully
costed (e.g., discounts for the initial period of multi-year contracts shall be
appropriately adjusted).  Similarly, if during all or part of any Operating
Expense Year (including the Base Operating Expense Year), Landlord shall not
furnish any particular item(s) of work or service (which would otherwise
constitute an Operating Expense hereunder) to the Unit due to the fact that such
item(s) of work or service is not required or desired by the tenant of such
portion or such tenant is itself obtaining and providing such item(s) of work or
service, then, for purposes of computing Operating Expenses for such Operating
Expense Year, the amount included in Operating Expenses for such item(s) for
such period shall be increased to reflect the variable Operating Expense costs
that would reasonably have been incurred during such period by Landlord, if it
had furnished such item(s) of work or service to the Unit or portion thereof.
 Further, with respect to the calculation of the Base Year Operating Expenses
only, if and to the extent certain expenses are incurred with respect to only a
portion of the Base Operating Expense Year, then such expenses shall be
annualized to more closely approximate the cost that will be incurred for such
expense over the course of the subsequent full year.  

The management fee included in Operating Expenses in the Base Operating Expense
Year (the “Base Management Fee”) shall be the amount actually payable by
Landlord in such year for management fees, subject to the gross-up provisions of
the preceding paragraph. Thereafter, for so long as the Unit continues to be
owner managed (which for the purposes hereof shall mean managed by Landlord or a
Landlord Entity), the Base Management Fee shall be increased for each Operating
Expense Year by an amount not to exceed the lesser of (a) the actual increase in
the management fee for such Operating Expense Year and (b) the percentage of
increase (the “Percentage Increase”) in the Operating Expenses for such
Operating Expense Year over the Base Operating Expense Year, both exclusive of
such management fees.  If, at any time, the Unit is managed by an entity which
is not a Landlord Entity, the amount of management fees shall not exceed the
amount charged by management companies of Comparable Buildings for services
comparable to those services being provided at the Building (“Comparable
Management Companies”) and, for purposes of determining the Operating Expenses
for the Base Operating Expense Year allocable to such management fees, the
management fees for the Base Operating Expense Year shall be deemed to be the
greater of (x) the Base Management Fee and (y) the management fees charged by
such company for the Unit during its first full year of management provided that
the management fees for such first year of management shall be comparable to
that amount charged by Comparable Management Companies (i.e., such amount shall
not be intentionally reduced so as to artificially lower the Operating Expenses
for the Base Operating Expense Year) less the amount of any increases added to
the Base Management Fee set forth in the preceding sentence.  By way of
illustration only (and not intended to be reflective of actual expenses for
management fees), if ten (10) years after the Base Operating Expense Year, (i)
the management fee has been increased to $850,000 per annum (and the Base
Management Fee was $750,000 per annum) and, (ii) the amount then charged by
Comparable Management Companies is $1,000,000 per annum and (iii) the Building
converts from being managed by a Landlord Entity to being managed by a new
entity (which is not a Landlord Entity), then the management fees for the Base
Operating Expense Year shall be deemed to be $900,000 per annum (i.e.,
$1,000,000 - ($850,000 - $750,000) = $900,000).





90













To the extent that at any time during the four (4) year period after the Rent
Commencement Date, Landlord adds one or more new categories of Operating
Expenses not included in the Base Year Operating Expenses, then, for so long as
expenses relating to such new categories are included in Operating Expenses, the
Base Year Operating Expenses shall be increased by amount equal to (a) the
amount included in Operating Expenses for such new category of Operating
Expenses in such first Operating Expense Year (it being understood that Landlord
shall have no obligation to refund any amounts to Tenant for prior Operating
Expense Years solely by reason of any such increase of the Base Year Operating
Expenses) reduced by (b) the percentage increase in the CPI, if any, from the
first month of the Base Operating Expense Year to the first month of the
Operating Expense Year with respect to which such amounts are first included in
Operating Expenses.  By way of example, (i) if the CPI has increased by 10%, in
the aggregate, since the Base Operating Expense Year, and (ii) the new category
costs are $5,000 per annum in such first Operating Expense Year, then the
Operating Expenses for the Base Operating Expense Year shall be increased by
$4,500 per annum on account of such new category.

(iv)

“Operating Expense Year” shall mean, for purposes of determining Operating
Expenses each calendar year all or any part of which shall fall within the Term
hereof.

(v)

“Tenant’s Proportionate Operating Expense Share” shall be computed on the basis
of a fraction, the numerator of which is the RSF area, from time to time, of the
Premises, and the denominator of which is the total RSF area of the Unit
(excluding from such numerator and denominator all RSF of the 28th and 51st
floors of the Unit, the Storage Space and all square footage allocated to
Tenant’s Roof Top Space).  As of the Execution Date, (A) the RSF of the Premises
for the purposes of calculating Tenant’s Proportionate Operating Expense Share
during the Initial Term shall be deemed to be 193,249 RSF and (B) Tenant’s
Proportionate Operating Expense Share shall be deemed to be 27.602%, subject to
further adjustment in the event Tenant leases the Short Term Expansion Space
and/or any other office space in the Unit.

B.

Computations.

(i)

Tenant’s Operating Expense Payment.  Tenant shall pay to Landlord an amount
(“Tenant’s Operating Expense Payment”) equal to (A) Tenant’s Proportionate
Operating Expense Share of the amount by which Operating Expenses for such
Operating Expense Year exceeds the Base Year Operating Expenses commencing on
the day immediately following the last day of the Base Operating Expense Year
and (B) one hundred percent (100%) of the RTS Operating Expenses commencing on
the RTS Rent Commencement Date.  

(ii)

Estimated Operating Expense Statement.  At any time before or after the
commencement of any Operating Expense Year, Landlord may render to Tenant a
statement in reasonable detail of Landlord’s reasonable estimate of Tenant’s
Operating Expense Payment for such Operating Expense Year (“Estimated Operating
Expense Statement”) and the amount shown thereon (the





91













“Tenant’s Estimated Operating Expense Payment”) shall be payable by Tenant to
Landlord in twelve (12) equal monthly installments on the first day of each
month during the Operating Expense Year (but the first payment on account of the
Tenant’s Estimated Operating Expense Payment shall not be due and payable until
thirty (30) days after delivery to Tenant of such Estimated Operating Expense
Statement).  If, however, Landlord shall furnish such Estimated Operating
Expense Statement for any Operating Expense Year subsequent to the commencement
thereof, then (a) until the first day of the month following the month in which
such Estimated Operating Expense Statement is furnished to Tenant, Tenant shall
continue to pay to Landlord on the first day of each month an amount equal to
the monthly sum payable under this Section 4.03B in respect of the last month of
the preceding Operating Expense Year, (b) after such Estimated Operating Expense
Statement is furnished to Tenant or together therewith, Landlord shall give
notice to Tenant stating whether the installments of Tenant’s Operating Expense
Payment previously made for such Operating Expense Year pursuant to clause
(a) of this sentence were greater or less than the installments of Tenant’s
Operating Expense Payment to be made for such Operating Expense Year in
accordance with such Estimated Operating Expense Statement, and (1) if there
shall be a deficiency, Tenant shall pay the amount thereof within thirty
(30) days after demand therefor or (2) subject to the provisions of the last
sentence of this Section 4.03B(ii), if there shall have been an overpayment,
Landlord shall, at Landlord’s option, pay to Tenant together with such notice,
or credit against the next subsequent payments of Rent, the amount thereof
(together with interest thereon at (x) the Prime Rate if the amount of the
overpayment is 3% or more but less than 5% and (y) the Interest Rate if such
overpayment is 5% or more); and (c) on the first day of the second month
following the month in which such Estimated Operating Expense Statement is
furnished to Tenant, and monthly thereafter throughout the remainder of such
Operating Expense Year, Tenant shall pay to Landlord an amount equal to
one-twelfth (1/12) of the Estimated Operating Expense Payment shown on such
Estimated Operating Expense Statement; provided, however, if the Operating
Expense Statement required to be delivered pursuant to Section 4.03B(iii) hereof
for the prior Operating Expense Year has not been delivered within two hundred
seventy (270) days after the expiration of such prior Operating Expense Year,
then from and after such two hundred seventieth (270th) day until such required
Operating Expense Statement has been delivered, Tenant shall pay an amount (the
“Adjusted Operating Expense Payment Amount”) equal to the lesser of (A) the
current 1/12th of the Estimated Operating Expense Payment and (B) 103% of 1/12th
of the Estimated Operating Expense Payment for the preceding Operating Expense
Year.  Landlord may furnish to Tenant up to two (2) revised Estimated Operating
Expense Statements for such Operating Expense Year, which shall be accompanied
by a statement of Landlord explaining the basis for such revision, and, in
either such case, Tenant’s payments under this Section on account of such
Operating Expense Year shall be adjusted and paid or credited, as the case may
be, substantially in the same manner as provided in the immediately preceding
sentence.  If, at the time Tenant becomes entitled to any refund or credit of an
Operating Expense Payment, Tenant is then in monetary default or material
non-monetary default under this Lease, in each





92













case, beyond the expiration of any applicable notice and/or cure period,
Landlord may offset the amount of such credit or refund payable to Tenant
against amounts properly due and owing by Tenant to Landlord.

(iii)

Operating Expense Statement.  Within two-hundred seventy (270) days after the
end of each Operating Expense Year (including the Base Operating Expense Year),
Landlord shall issue a statement of Operating Expenses for such Operating
Expense Year, including a computation of Tenant’s Operating Expense Payment for
such Operating Expense Year (an “Operating Expense Statement”) which Operating
Expense Statement shall separately identify the RTS Operating Expenses thereon.
 If Tenant’s Estimated Operating Expense Payments shall have been less than
Tenant’s Operating Expense Payment (including, if by reason of the requirement
that Tenant pay the Adjusted Operating Expense Payment Amount), the deficiency
shall be payable by Tenant to Landlord within thirty (30) days after receipt of
such Operating Expense Statement.  If Tenant’s Estimated Operating Expense
Payment shall have been more than Tenant’s Operating Expense Payment (including,
if by reason of the requirement that Tenant pay the Adjusted Operating Expense
Payment Amount), the overpayment (together with interest thereon at (x) the
Prime Rate if the amount of the overpayment is 3% or more but less than 5% and
(y) the Interest Rate if the amount of the overpayment is 5% or more), shall,
subject to the last sentence of Section 4.03(B)(ii), at Landlord’s option, be
credited by Landlord against Tenant’s next subsequent payments of Rent or paid
to Tenant together with such Operating Expense Statement.

(iv)

Partial Operating Expense Year; Delay.  Tenant’s liability under this Section
4.03B with respect to the Operating Expense Year in which Tenant is first
obligated to make an Operating Expense Payment hereunder and with respect to the
Operating Expense Year in which this Lease shall expire or (except on account of
Tenant’s default) terminate shall be computed on a pro rata basis based on the
actual number of days in the period for which Tenant’s Operating Expense Payment
is payable. Landlord’s failure to render or delay in rendering an Estimated
Operating Expense Statement or an Operating Expense Statement with respect to
any Operating Expense Year shall not prejudice Landlord’s right thereafter to
render the same with respect thereto or with respect to any subsequent Operating
Expense Year nor shall the rendering of an Operating Expense Statement for any
Operating Expense Year prejudice Landlord’s right thereafter to render a
corrected Operating Expense Statement for such Operating Expense Year; provided
that Landlord renders the Operating Expense Statement in question within two (2)
years after the end of the Operating Expense Year in question, except in the
case of the Operating Expense Year in which the Expiration Date occurs, in which
event such Operating Expense Statement must be rendered within one (1) year
after the Expiration Date.  

(v)

Adjustments due to the Sale or Acquisition of Unit(s).  In the event that
Landlord shall sell its interest in any of the condominium units comprising the
Unit to a third party (other than a Landlord Affiliate) or acquire any
additional





93













units in the Building during the Term, then, with respect to the calculation of
any Tenant’s Operating Expense Payment required to be made by Tenant from and
after the date such sale or acquisition, as the case may be, (a) an appropriate
(1) reduction in the Base Year Operating Expenses, in the case of a sale or (2)
an appropriate increase in the Base Year Operating Expenses in the case of an
acquisition shall be made by Landlord and Tenant to reflect the amount of
Operating Expenses that were incurred or paid during the Base Operating Expense
Year with respect to only the portion of the Unit that is within the tax
lot(s) owned (or leased pursuant to the Unit Ground Lease) by Landlord after the
date of such sale and (b) an appropriate modification to Tenant’s Proportionate
Operating Expense Share shall be made by Landlord and Tenant to reflect the
reduction or increase, as the case may be, in the number of RSF in the Unit
after the date of such sale.  

4.04

In the event that any amount owing to Tenant under this Article 4 and payable
either in cash or by means of a credit against the rent (together with any
required interest payable thereon, if any) shall not be fully paid or credited
to Tenant on the Expiration Date or earlier termination of this Lease then,
subject to the last sentence of Section 4.02B(ii), Section 4.02D(ii) or
4.03B(ii) hereof, as applicable, Landlord shall promptly pay to Tenant the
amount not theretofore paid or credited to Tenant.

4.05

In no event shall the Fixed Rent ever be reduced by operation of Sections 4.02
or 4.03 hereof.  The provisions of this Article 4 shall survive the expiration
or earlier termination of this Lease.

4.06

A.

Tenant, upon notice given within one hundred fifty (150) days after Tenant’s
receipt of a Tax Statement, BID Statement or an Operating Expense Statement
(each, a “Landlord’s Statement”), as the case may be, may elect to have an
Approved Examiner designated (in such notice) by Tenant examine such of
Landlord’s books and records (collectively “Records”) as are relevant to such
Landlord’s Statement, together with reasonable supporting data therefor,
including applicable Records for the Base Operating Expense Year or Base Tax
Year, as the case may be, such examination to occur during Business Hours and
upon at least five (5) Business Days’ prior notice to Landlord, and which shall
commence not later than thirty (30) days following the date of Tenant’s notice,
as such date may be extended on a day for day basis to the extent Landlord
delays Tenant’s access to such books and records following Tenant’s request
therefor or due to Force Majeure.  An “Approved Examiner” shall be (a) a
certified public accountant or other qualified professional who is a member of
an independent certified public accounting firm or other qualified professional
services firm having at least fifteen (15) professionals or (b) an employee of
Tenant, who, in each instance, is not (and whose firm is not) being compensated
by Tenant, in whole or in part, on a contingency or success fee basis and is not
and has not during the Term (or the three (3) year period prior thereto) been
Affiliated with, a shareholder, an officer, director, partner or employee of,
any managing agent of the Building or Landlord or any Landlord Entity.  As a
condition to Tenant’s right to review the Records, Tenant shall pay all sums
required to be paid in accordance with the Landlord’s Statement in question;
provided that the payment of such sums shall be without prejudice to Tenant’s
right to dispute such amounts or Tenant’s right to recover if Tenant
successfully challenges Landlord’s Statement in accordance with Section 4.06D
hereof.  If





94













Tenant shall not give such notice within such one hundred fifty (150) day
period, then such Landlord’s Statement shall be conclusive and binding upon
Tenant.  Either Tenant or Landlord, upon notice given at any time after the
third (3rd) anniversary of the Rent Commencement Date but prior to the fifth
(5th) anniversary of the Rent Commencement Date (such period of time, the
“Look-Back Period”), may elect to have the Records relevant to the calculation
of the Base Year Operating Expenses, together with reasonable supporting data
therefor, examined (in Tenant’s case, by an Approved Examiner).  Such
examination (a) shall occur during Business Hours and upon at least ten (10)
Business Days’ prior notice to Landlord (if requested by Tenant), and (b)
commence not later than twenty (20) days following the date of Tenant or
Landlord’s notice, as applicable, subject to Force Majeure.

B.

Landlord hereby agrees to maintain and preserve its Records with respect to (i)
the Base Operating Year Expenses, until the fifth (5th) anniversary of the Rent
Commencement Date, and (ii) for each subsequent Operating Year, for a period of
at least three (3) years following the delivery of Landlord’s Statement with
respect thereto or such longer period as any dispute and/or audit in respect of
such Records may be ongoing.

C.

Tenant and Tenant’s employees, accountants and agents (including the Approved
Examiner) shall treat all Records as confidential, and, as a condition to any
review of the Records, shall confirm such confidentiality obligation in writing
by executing a confidentiality agreement substantially in the form attached
hereto as Exhibit 4.06C (the “Confidentiality Agreement”).  Tenant shall, at
Tenant’s sole cost and expense, have the right to obtain copies and/or make
abstracts of the Records as it may request in connection with its verification
of any such Operating Expense Statement and/or the Base Year Operating Expenses,
subject to the provisions of the Confidentiality Agreement.

D.

Tenant, within one hundred eighty (180) days after the date on which the Records
are made available to Tenant, as required herein, may send a notice (“Tenant’s
Statement”) to Landlord that Tenant disagrees with the applicable Landlord’s
Statement, specifying in reasonable detail the basis for Tenant’s disagreement.
 If Tenant fails timely to deliver a Tenant’s Statement, then such Landlord’s
Statement shall be conclusive and binding on Tenant.  If Tenant timely delivers
a Tenant’s Statement, Landlord and Tenant shall attempt to resolve such
disagreement within thirty (30) days after delivery of Tenant’s Statement.  If
they are unable to do so, Tenant may send a notice to Landlord, within ninety
(90) days after the delivery of Tenant’s Statement in connection with the
disagreement in question indicating that Tenant desires to have such
disagreement determined by an Arbiter and setting forth the name of an
individual proposed by Tenant to serve as Arbiter.  If Landlord does not agree
with Tenant’s selection of an Arbiter, Landlord and Tenant shall attempt to
agree on another individual to serve as Arbiter, and if Landlord and Tenant
shall be unable to agree upon the designation of the Arbiter within twenty
(20) days after Landlord’s receipt of Tenant’s notice requesting the appointment
of an Arbiter, then either party shall have the right to request the AAA to
designate the Arbiter.  The “Arbiter” shall be a certified public accountant
whose practice primarily involves real estate accounting and who is a member of
an independent certified public accounting firm having at least fifteen
(15) accounting professionals.  The Arbiter’s determination, made in accordance
with this Section, shall be conclusive and binding upon the parties.  If Tenant
timely delivers a Tenant’s Statement, the disagreement referenced therein is not
resolved by the parties and Tenant fails to notify Landlord of Tenant’s desire
to have such





95













disagreement determined by an Arbiter within the ninety (90) day period set
forth above, then the Landlord’s Statement to which such disagreement relates
shall be conclusive and binding on Tenant.  The cost of the Arbiter shall be
borne equally by Landlord and Tenant; provided that if it is determined that
Landlord’s Statement was overstated by five percent (5%) or more, then the cost
of the Arbiter shall be borne by Landlord.  Any determination made by an Arbiter
shall not exceed the amount determined to be due in the first instance by
Landlord’s Statement (subject to Landlord’s rights to revise Landlord’s
Statement as permitted herein), nor shall such determination be less than the
amount claimed to be due by Tenant in Tenant’s Statement, and any determination
which does not comply with the foregoing shall be null and void and not binding
on the parties.  In rendering such determination the Arbiter shall not add to,
subtract from or otherwise modify the provisions of this Lease.  Pending the
resolution of any contest pursuant to this Section, and as a condition to
Tenant’s right to prosecute such contest (but without prejudice to Tenant’s
position), Tenant shall pay all sums required to be paid in accordance with the
Landlord’s Statement in question.  If Tenant shall prevail in such contest,
Landlord shall, at its option, subject to the last sentence of Section
4.02(B)(ii), Section 4.02D(ii) or Section 4.03B(ii), as applicable, either
credit against Tenant’s next subsequent payments of Rent the amount (together
with interest thereon at (x) the Prime Rate if such overpayment is 3% or more
but less than 5% and (y) the Interest Rate if the overpayment is 5% or more)
determined to be overpaid or pay such amount (including the required interest
thereon, if any) to Tenant within thirty (30) days after such determination.

E.

Landlord or Tenant, within ninety (90) days after the delivery of its notice
electing to examine the Records relating to the Base Year Operating Expenses
during the Look-Back Period, may notify the other party in writing (an
“Adjustment Notice”) that the calculation of the Base Year Operating Expenses is
incorrect, specifying in reasonable detail the basis for its belief and its
reasonable estimate of the amount by which the aggregate Tenant’s Operating
Expense Payments either exceed or fall short of the aggregate Tenant’s Operating
Expense Payments claimed to be due as a result of a recalculation of the Base
Year Operating Expenses (the “Operating Expense Payment Adjustment”).  In the
event of a short-fall, Tenant shall either (i) pay the Operating Expense Payment
Adjustment within thirty (30) days of Landlord’s delivery of an Adjustment
Notice, in which event the Base Year Operating Expenses thereafter shall be as
stated in such Adjustment Notice, or (ii) dispute the same in writing to
Landlord as hereinafter provided.  In the event of an excess, Landlord shall
either (i) credit or refund such excess in the same manner and subject to the
same limitations as overpayments of Tenant’s Estimated Expense Payments as
provided in Section 4.03B(ii) hereof, or (ii) dispute the same in writing to
Tenant as hereinafter provided.  If either party timely disputes the Operating
Expense Payment Adjustment and the adjusted Base Year Operating Expenses,
Landlord and Tenant shall attempt to resolve such disagreement within thirty
(30) days after delivery of an Adjustment Notice.  If they are unable to resolve
such dispute within thirty (30) days thereafter, the party disputing the change
may send a notice to the party delivering the Adjustment Notice, within one
hundred eighty (180) days after the date of such party’s election to review the
Base Year Operating Expenses indicating that the disputing party desires to have
such disagreement determined by an Arbiter and setting forth the name of an
individual proposed by the disputing party to serve as Arbiter.  If the party
delivering the Adjustment Notice does not agree with the disputing party’s
selection of an Arbiter, the parties jointly shall attempt to agree on another
individual to serve as Arbiter, but if they still are unable to agree within
twenty (20) days after receipt of the notice requesting the appointment of an
Arbiter, then either party shall have the





96













right to request the AAA to designate the Arbiter.  The Arbiter’s determination,
made in accordance with this Section, shall be conclusive and binding upon the
parties.  If the party on whom an Adjustment Notice has been served fails to
notify the party delivering the Adjustment Notice of its desire to have such
disagreement determined by an Arbiter within the thirty (30) day period set
forth above, then the Operating Expense Payment Adjustment to which such
disagreement relates shall be conclusive and binding on the parties.  The cost
of the Arbiter shall be borne equally by Landlord and Tenant.  Any determination
made by an Arbiter shall not exceed the claimed Operating Expense Payment
Adjustment in the event of a claimed overpayment nor be less than the claimed
Operating Expense Payment Adjustment in the event of a claimed underpayment and
any determination which does not comply with the foregoing shall be null and
void and not binding on the parties.  In rendering such determination the
Arbiter shall not add to, subtract from or otherwise modify the provisions of
this Lease.  If the actual Base Year Operating Expenses as agreed to by the
parties or as otherwise determined by the Arbiter are greater than the Base Year
Operating Expenses which Landlord had used to calculate Tenant’s Operating
Expense Payments for the preceding Operating Expense Years, then (i) the Base
Year Operating Expenses thereafter shall be as determined by the Arbiter
pursuant to this Section 4.06E and (ii) Landlord shall recalculate Tenant’s
Operating Expense Payments due for each Operating Expense Year during the
Look-Back Period and shall credit any overpayments in the same manner and
subject to the same limitations as overpayments of Tenant’s Estimated Expense
Payments as provided in Section 4.03B(ii) hereof.  If the actual Base Year
Operating Expenses as agreed to by the parties or as otherwise determined by the
Arbiter are less than the Base Year Operating Expenses which Landlord had used
to calculate Tenant’s Operating Expense Payments for the preceding Operating
Expense Years, then (i) the Base Year Operating Expenses thereafter shall be as
determined by the Arbiter, pursuant to this Section 4.06E, and (ii) Landlord
shall recalculate Tenant’s Operating Expense Payments due for each Operating
Expense Year during the Look-Back Period on this basis and Tenant shall pay the
amount determined to be underpaid to Landlord within thirty (30) days after such
determination.  If Tenant fails to exercise its right to confirm the Base Year
Operating Expenses during the Look-Back Period, Landlord’s determination of the
Base Year Operating Expenses shall be deemed conclusive and binding for all
intents and purposes under this Lease.

ARTICLE 5

USE

5.01

A.

The Office Space shall be used and occupied for administrative, general and
executive offices, a data center and trading functions and, subject to the terms
hereof, such incidental and ancillary uses which are usual and customary in
Comparable Buildings and may, subject to the provisions of this Article 5, be
used for any other lawful office purpose not expressly prohibited under the
Superior Instruments and for no other purpose except as provided in this Section
5.01.  Tenant’s Roof Top Space shall be used only for the purposes set forth in
Article 44 hereof and, if leased hereunder by Tenant, the 51st Floor Space shall
only be used for the RTS Kitchen Use and storage purposes relating thereto.  The
Storage Space shall be used for storage and/or file room purposes only.

B.

Supplementing the terms of Section 5.01A hereof, portions of the Office Space
may, subject to the terms hereof, also be used for the following incidental and
ancillary





97













uses (the “Ancillary Uses”):  (i) classrooms for training, (ii) conference
center and meeting rooms, (iii) photographic reproduction and/or offset printing
facilities in connection with permitted business conducted in the Premises,
including, without limitation, reproduction facilities for clients and other
business activities, (iv) the operation of computers, data processing, word
processing and other business machines, including telephone, fax and other
telecommunications equipment required for the conduct of business at the Demised
Premises, (v) not more than two (2) pantries per each floor of the Office Space,
(vi) libraries, (vii) the sale of snack foods, beverages and other convenience
items to occupants of the Premises and guests by vending machines, (viii) so
long as at least one (1) floor of the Office Space is being used for office
purposes, a cafeteria and/or dining room(s) and, subject to the terms hereof
(including Section 5.01C hereof), related areas, including, if leased by Tenant
hereunder, the 51st Floor Space, for food preparation, consumption,
refrigeration, storage and/or warming (but not cooking purposes except, (A) if
leased by Tenant hereunder, the 51st Floor Space may also be used for cooking
purposes and (B) up to one floor of the Premises may also be used for cooking
purposes, provided, in each instance, the applicable provisions of Section 6.01B
hereof are complied with) (the “Ancillary Food Service Use”), (ix) messenger and
mailroom facilities, (x) a travel office for use by the occupants of the Demised
Premises, (xi) one or more automatic teller machines for use by the occupants at
the Premises and (xii) the storage of equipment, books, records, files and other
items for the conduct of  business, each of the foregoing being exclusively for
the use of the employees, licensees or invitees of the occupants of the
Premises.  In connection with any Ancillary Use, Tenant shall (a) comply with
all applicable provisions of this Lease in connection with the installation and
operation thereof, (b) obtain (at its sole cost and expense) any and all
required permits and licenses for such Ancillary Uses, and (c) pay for any
necessary extermination (in excess of that required for typical office space in
first-class Manhattan office buildings), exhaust or ventilation and excess
cleaning necessitated by the use of such space for such Ancillary Uses (it being
understood that Landlord’s provision of cleaning services shall not be expanded
beyond that provided for herein by reason of Landlord’s approval of the use of
such space for such Ancillary Uses unless Tenant pays for the incremental
additional out-of-pocket cost of providing any such expanded services).

C.

If Tenant elects to have any pantries and/or an Ancillary Food Service Use in
the Demised Premises, Tenant shall be permitted to install in connection
therewith Dwyer units, microwave ovens, dishwashers, coffeemakers, refrigerators
but not any cooking facilities (including no conventional or convection ovens or
stoves [except, if leased by Tenant hereunder, in the 51st Floor Space or any
other portion of the Office Space, provided, in each instance,  Tenant complies
in full with the provisions of Section 6.01B hereof and vents the oven and stove
cooking exhaust through the installed Flue as required herein]).  Tenant’s right
to have an Ancillary Food Service Use is expressly conditioned upon (i) Tenant
obtaining (at Tenant’s sole cost and expense) any and all required permits,
licenses and certificates therefor (Landlord hereby agreeing to cooperate with
Tenant in connection therewith as provided in Section 5.04 hereof) and (ii)
Tenant paying for any necessary extermination, ventilation and cleaning (in
excess of normal office ventilation and cleaning unless Tenant pays for the
incremental additional out-of-pocket cost of providing any such expanded
services) necessitated by such Ancillary Food Service Use (it being understood
that Landlord’s provision of cleaning services shall not be extended beyond that
provided for herein by reason of Landlord’s approval of such Ancillary Food
Service Use).  Any Ancillary Food Service Use which may be permitted hereunder
shall be operated in such a manner that (a) no odors, fumes or smoke will escape
from





98













the Demised Premises into other portions of the Building, (b) all grease traps
shall be cleaned on a regular basis, (c) all wet garbage shall be bagged and
placed in containers that prevent the escape of odors and stored in a
refrigerated area to the extent, in Landlord’s reasonable judgment, that such
refrigeration is appropriate and Tenant shall pay, as Additional Rent, any
reasonable out-of-pocket charges actually incurred by Landlord in connection
with the removal of such garbage; it being understood and agreed that if
Landlord shall remove the garbage of Tenant and any other tenant or occupant of
the Building during the same service period, the cost of such removal during
such service period shall be equitably apportioned between Tenant and such other
tenant or occupant based on each party’s garbage yardage, and (d) such Ancillary
Food Service Use shall comply with all applicable Insurance Requirements and all
health, sanitary, fire and other applicable Legal Requirements.

5.02

Notwithstanding anything to the contrary contained in Section 5.01 hereof, it is
expressly understood that no portion of the Demised Premises shall be permitted
to be used as or for and Tenant shall not at any time use or occupy the Demised
Premises, the Unit, the Building or any part thereof, or suffer or permit any
Person to use or occupy the Demised Premises, the Unit, the Building or any part
thereof for:

(a)

the sale to the general public of any products kept in the Demised Premises, or
the sale (whether by persons or by vending machines) of alcoholic beverages,
cigarettes, cigars, tobacco, narcotics or other controlled or prohibited
substances; provided, however, that subject to the provisions of Section 5.01
hereof, (i) the Premises may be used, as an Ancillary Use, to conduct
demonstrations, seminars, meetings and related activities in connection with the
business of permitted occupants of the Premises with its employees or
independent contractors, (ii) the Premises may be used to sell food, candy,
beverages and similar items through vending machines located in the Demised
Premises for the exclusive use of the officers, employees and invitees of the
permitted occupants of the Premises, each of which vending machines (if it
dispenses any beverages or other liquids or refrigerates) shall have a
waterproof pan located thereunder connected to a drain and (iii) the permitted
occupants of the Premises may distribute printed and other materials and
equipment from the Demised Premises in connection with their business;

(b)

the rendition of medical, psychological, or therapeutic services except for a
dedicated infirmary/medical office for use by the employees and invitees of the
occupants of the Premises;

(c)

the conduct of any public or private auction;

(d)

the conduct of any gambling or gaming activities or of an employment agency
(except counseling and placement services for employees);

(e)

offices of a governmental agency, or government (including, without limitation,
an autonomous governmental corporation or any entity having governmental
immunity), or a diplomatic or trade mission;

(f)

the operation of any school or college except as expressly provided for in
Section 5.01 hereof;





99













(g)

a public stenographer or typist, barber shop, beauty or manicure shop, telephone
or telegraph agency, telephone or secretarial service for the public at large,
messenger service for the public at large (other than internal messengers or
messengers employed by the occupants of the Premises for pick up and delivery of
its local correspondence);

(h)

public restaurant or bar;

(i)

commercial document reproduction or offset printing service to the general
public;

(j)

any obscene or pornographic purposes or any sort of commercial sex
establishment;

(k)

any of the Prohibited Uses (as defined and set forth in Exhibit I of the
Condominium Declaration), including without limitation, the collection and
distribution of news by one or more of the following media:  (i) newspapers,
(ii) magazines, (iii) internet, (iv) television, and/or (e) radio; or

(l)

any manner which, (i) violates the then current certificate of occupancy for the
Building (so long as such certificate of occupancy permits the use of the Office
Space for office purposes and, after Substantial Completion thereof, Tenant’s
Roof Top Space and, if leased by Tenant hereunder, the 51st Floor Space for the
purposes set forth in the RTS TCO), (ii) causes injury or damage to the Building
or to any Building equipment, (iii) impairs the character or appearance of the
Building as a first-class office building, (iv) impairs the proper and economic
maintenance, operation and repair of the Unit, the Base Systems, the Common
Elements, the Building common areas, the Building and/or its equipment,
facilities or systems, (v) unreasonably annoys or inconveniences other tenants
or occupants of the Unit and/or the Building, (vi) constitutes a nuisance,
public or private, (vii) makes unobtainable at standard rates from a reputable
insurance company authorized to do business in New York State fire insurance
with extended coverage or liability, elevator, boiler, umbrella or other
insurance customarily carried by landlords leasing space in Comparable Buildings
(unless Tenant agrees to pay such increased rates), (viii) emits objectionable
noise, fumes, vibrations, heat, chilled air, vapors or odors into or from the
Unit, the Building, the Base Systems and other Building, equipment any flues or
vents thereat or otherwise, (ix) results in floor loads in excess of what is
permitted under the then current certificate of occupancy for the Building,
(x) interferes with any of the Building services (except if such interference is
temporary, is coordinated with Landlord and does not adversely affect (by more
than a de minimis extent) any other tenant or occupant of the Unit and/or the
Building) including the furnishing of electrical energy, or the proper and
economical cleaning, HVAC or other services servicing the Unit and/or the
Building (other than the Demised Premises), (xi) violates any Legal Requirements
and/or Insurance Requirements, or any of the provisions of the Condominium
Documents, the Unit Ground Lease, the Ground Lease, or DUO, (xii) introduces
amounts of public traffic in the Building materially in excess of that which is
customary for Comparable Building or (xiii) violates the Design Guidelines
and/or the RTS Guidelines.  Landlord represents that the use of the Office Space
for administrative and general office purposes and for a data center and/or for
trading functions does not violate this Section 5.02, but the foregoing is not
intended to vitiate Tenant’s obligations hereunder and the limitations contained
herein on such uses.  





100













5.03

If Landlord determines that any use by Tenant is in violation of this Lease and
Tenant disputes Landlord’s determination, Tenant shall have the right to submit
the dispute to arbitration pursuant to Section 25.01 hereof and may continue
using the Demised Premises as same have theretofore been used without causing a
default under the Lease pending the final results of the arbitration unless the
matter relates to a violation of DUO or the RTS Guidelines, in which event
Tenant shall immediately discontinue such use.

5.04

If any governmental license or permit (other than a certificate of occupancy for
office or storage use of the Demised Premises, which shall be the obligation of
Landlord to keep in effect, subject to the terms hereof, after Tenant has
obtained Tenant’s TCO) including any required modifications or amendments to the
certificate of occupancy for the Building, and any public assembly permit
required for any use permitted hereby shall be required for the proper and
lawful occupancy of the Demised Premises (including Tenant’s Roof Top Space),
then Tenant, at Tenant’s sole expense, shall procure and thereafter maintain (or
cause to be maintained) such license or permit and submit the same to Landlord
for inspection upon Landlord’s request.  Tenant shall comply with the terms and
conditions of each such license and/or permit.  Provided Tenant is not then in
monetary default or material non-monetary default hereunder, in each case,
beyond the expiration of any applicable notice and/or cure period, Landlord
shall cooperate (at Tenant’s sole cost and expense) with Tenant’s efforts to
obtain any such permits, certificates (including, subject to the provisions
hereof, an amendment to the certificate of occupancy) and licenses, including,
without limitation, executing and delivering to Tenant within five (5) Business
Days after delivery to Landlord any documents or instruments reasonably required
by Tenant in connection therewith, provided that all forms, plans, instruments
and other documentation requiring Landlord’s signature or sign off shall be
completed by Tenant prior to delivery to Landlord and, provided, further, that
Tenant shall provide Landlord with all reasonably requested information
regarding such permits, licenses, forms, plans, instruments and other such
documentation and that Landlord incurs no additional obligations or liability as
a result of the signing of such certificates or applications.  Any reasonable,
out-of-pocket costs and expenses actually incurred by Landlord in connection
with the foregoing cooperation shall be deemed Additional Rent and Tenant shall
promptly reimburse Landlord for the same within thirty (30) days after demand
therefor by Landlord.  The foregoing provisions are not intended to be deemed
Landlord’s consent to any alterations or to a use of the Premises not otherwise
permitted hereunder or to require Landlord to effect such modifications or
amendments of any certificate of occupancy.  

5.05

In no event shall any Ancillary Uses (whether by Tenant or any third party) be
used by, or available for use by, the general public.  Nothing contained herein
shall be deemed to constitute Landlord’s consent to Tenant’s leasing to any
unaffiliated third party or otherwise allowing any unaffiliated third party to
occupy offices or suites located within the Demised Premises in connection with
any office or space sharing arrangement except in accordance with the provisions
of Article 8 of this Lease.

5.06

Except as otherwise provided herein, all business machines and mechanical,
electrical and other equipment (including printing and reproduction
equipment) used and installed by or on behalf of Tenant or any Person claiming
by or through Tenant, whether in the Demised Premises or any other portion of
the Building, which cause vibration or noise that may be transmitted to the
Building structure or the Building common areas, the Common





101













Elements or to any leased or leaseable space, shall be designed, subject to
Landlord’s reasonable approval of such design, to comply with the Noise Criteria
35 of the ASHRAE Guide and Data Book (“NC 35 Criteria”) except that Tenant’s
data room shall be required to comply NC-40, in each instance, in areas outside
of the Demised Premises.  Such equipment shall be operated and maintained in
accordance with such approved design by Tenant at Tenant’s sole cost and
expense.  In addition, without Landlord’s prior consent, Tenant shall not
install loud speakers or other sound systems in, or about the Demised Premises,
or operate any musical instruments, that (in the case of any of the
foregoing) are audible outside the Premises.

5.07

The Base Building Criteria for the floor load of the floors included in the
Demised Premised is attached hereto as Exhibit 5.07 and made a part hereof.

ARTICLE 6

SERVICES AND EQUIPMENT

6.01

A.

Except as otherwise expressly provided herein, from and after the Occupancy
Date, Landlord shall furnish or cause to be furnished the following services to
the Demised Premises (collectively, “Landlord Services”) at least in accordance
with the standards of a Comparable Building in the Times Square area:

(i)

Subject to the terms and limitations contained herein, each of the passenger
elevator cabs in the High-Rise Elevator Bank and serving the Office Space shall
be in service and subject to call twenty-four (24) hours per day seven (7) days
per week substantially in accordance with the specifications set forth on
Exhibit 6.01A(i) annexed hereto and made a part hereof (the “Elevator
Specifications”); it being agreed that Tenant’s Roof Top Space shall be serviced
solely by the RTS Shuttle Elevator from and after the RTS Commencement Date in
accordance with the specifications for the RTS Shuttle Elevator set forth in the
RTS Final CDs.  Notwithstanding the foregoing, prior to the Outside
Post-Delivery Conditions Date, Landlord shall be entitled to provide Tenant with
less than all of the passenger elevators in the High-Rise Elevator Bank (but in
no event shall less than three (3) passengers elevators service the Office Space
at any time) in connection with the use thereof by Tenant and other occupants
and tenants in fitting out their premises in the Unit; provided that (A) the
passenger elevators in the High-Rise Elevator Bank serving the Office Space meet
the Elevator Specifications and (B) all such passenger elevators which do not
serve the Office Space shall be locked off so that no other tenant has access to
the Premises from such elevators.  Except for purposes of maintenance, emergency
repairs and any reason beyond Landlord’s reasonable control, Landlord shall not
remove any passenger elevator(s) serving the Premises or the RTS Shuttle
Elevator from service during Business Hours on Business Days.

(ii)

HVAC to the Office Space during Business Hours on Business Days and on Saturdays
from 9:00 A.M. to 1:00 P.M. (excluding Holidays) substantially in accordance
with the specifications and design criteria set forth on Exhibit 6.01A(ii)
annexed hereto and made a part hereof (the “Base HVAC





102













Specifications”).  Tenant shall keep entirely unobstructed all of the vents,
intakes, outlets and grilles, at all times and shall comply with and observe all
reasonable regulations and requirements prescribed by Landlord for the proper
functioning of the Base HVAC System in accordance with the provisions of Article
26 hereof.  Tenant acknowledges that some or all of the windows in the Demised
Premises are or may be hermetically sealed and will not open.

(iii)

Building standard cleaning services to the Office Space on Business Days in
accordance with the cleaning specifications annexed hereto as Exhibit
6.01A(iii) and made a part hereof (the “Cleaning Specifications”).
 Notwithstanding the foregoing, Landlord shall not be required, as part of the
Building standard cleaning services, to clean any Secure Area, the Storage
Space, Tenant’s Roof Top Space, the 51st Floor Space, any portions of the
Premises used for preparation, serving or consumption of food or beverages,
including the portions of the Demised Premises (if any) used for the Ancillary
Food Service Use (other than not more than two (2) pantries per floor; it being
agreed that any cleaning of pantries shall be limited to a general wipe-down of
countertops and sinks, mopping of floors and emptying of reasonable amounts of
wet garbage, but in no event shall any cleaning of the pantries by Landlord
include cleaning or washing of dishes, emptying or loading of dishes in to a
dishwasher and/or cleaning, washing or defrosting (if applicable) of Dwyer
units, refrigerators or freezers), data processing or reproducing operations
(other than the removal of ordinary office refuse therefrom), medical rooms,
fitness centers, dining facilities, cafeterias, kitchens, private lavatories or
toilets or other special purposes requiring greater or more difficult cleaning
work than office areas; Tenant shall retain Landlord’s cleaning contractor to
perform such cleaning at Tenant’s sole cost and expense, provided such costs are
at commercially competitive rates charged to landlords of Comparable Buildings
in the Times Square area.  Notwithstanding the foregoing, Tenant may use its own
employees to provide minor cleaning services to pantries and conference rooms
within the Office Space and Tenant’s Roof Top Space.  Landlord’s cleaning
contractor shall have access to the Office Space after 5:00 p.m. and before 7:00
a.m.  Landlord’s cleaning contractor shall have the right to use, without charge
therefor, all reasonable quantities of electric lighting, electric power and hot
and cold water in the Office Space required to clean the Office Space and, to
the extent required hereunder, in Tenant’s Roof Top Space and, if leased by
Tenant hereunder, the 51st Floor Space, to clean and keep Tenant’s Roof Top
Space and, if leased by Tenant hereunder, the 51st Floor Space, in orderly
condition; it being agreed that any such cleaning of Tenant’s Roof Top Space or
the 51st Floor Space (if leased by Tenant hereunder) shall, subject to the
provisions of this Section, be performed by Landlord’s cleaning contractor
provided such costs are at commercially competitive rates charged to landlords
of Comparable Buildings in the Times Square area, at Tenant’s sole cost and
expense, payable as Additional Rent within thirty (30) days of demand.  Landlord
and Tenant agree to develop mutually acceptable cleaning guidelines for Tenant’s
Roof Top Space.





103













(iv)

Reasonable quantities of water to the Office Space for ordinary lavatory
(including private toilets), drinking, pantry (other than dishwashers) and
normal office cleaning purposes.  Tenant shall be responsible for creating its
own hot water wherever required; provided, however, that Landlord shall install
and maintain hot water heaters for the core toilet rooms and janitors closets
only substantially in accordance with the Base Building Criteria.  If Tenant
requires, uses or consumes water for any other purposes (including for any
Ancillary Food Service Use) in any part of the Demised Premises (including
Tenant’s Roof Top Space and, if leased by Tenant hereunder, the 51st Floor
Space), Tenant agrees that Landlord may install a meter or meters to measure
Tenant’s water consumption for such other purposes, and Tenant further agrees to
reimburse Landlord for the reasonable out-of-pocket cost of the meter or meters
and the installation thereof (unless the same are installed as part of the RTS
Build-out Work, in which event such cost shall be included in the RTS Work
Costs), and to pay for the reasonable out-of-pocket cost of maintenance of said
meter equipment during the Term.  Tenant shall reimburse Landlord for the actual
cost incurred by Landlord for all water consumed for such other purposes as
measured by said meter or meters or as otherwise measured, including sewer rents
based on Landlord’s actual out-of-pocket cost therefor (without administrative
markup or other premium) within thirty (30) days of Landlord’s demand therefor
accompanied by reasonable evidence of the amount incurred.  

(v)

Access control to the Building, utilizing personnel, equipment, systems and
procedures, consistent with and comparable to other Comparable Buildings located
within the Times Square area with similar tenancies and operations including,
without limitation, the posting of a concierge or lobby attendant twenty four
(24) hours a day, seven (7) days a week and the screening of all employees,
guests and visitors before being admitted access to the lobby elevator banks,
including the procedures set forth on Exhibit 6.01A(v) annexed hereto and made a
part hereof, but subject to the provisions thereof.

(vi)

Subject to terms and limitations contained herein, two (2) freight elevators for
the Unit, on a “first-come, first-served” basis (without affording any other
tenant more favorable availability than that which is afforded to Tenant) during
Business Hours on Business Days and on a reservation, “first-come, first-served”
basis (without affording any other tenant more favorable availability than that
which is afforded to Tenant) during non-Business Hours and non-Business Days,
subject to the reasonable requirements of Landlord and other tenants and
occupants of the Building and the Unit; provided, however, Tenant acknowledges
that freight elevator or Temporary Freight Elevator service may not be available
until the Outside Occupancy Date Delivery Conditions Date and Landlord shall not
have liability to Tenant on account thereof.  Tenant shall be responsible for
any damage to the freight elevators or Temporary Freight Elevators in connection
with Tenant’s use thereof.  Subject to the provisions of this Section 6.01A(vi),
at Landlord’s option, the freight elevators and/or Temporary Freight Elevators
(if applicable) shall be operated by automatic control or by manual control, or
by a combination of both of such methods.  





104













Tenant shall reimburse Landlord for Landlord’s actual incremental out-of-pocket
costs (including, to the extent applicable, jurisdictional labor claims)
incurred for freight elevator service made available at times other than during
Business Hours; provided, however, with respect to Tenant’s initial move-in to
the Initial Office Space and construction of Tenant’s Initial Work,

(a) if the Base Building Work necessary to make available such freight elevator
service has not then been completed or if the freight elevators are then being
used by the Base Building Contractor to perform the Base Building Work, then,
subject to Section 2.02C(x) hereof, the reasonable equivalency of two (2)
freight elevators shall be provided to tenants and occupants of the Unit by
converting certain of the passenger elevator cabs servicing the Demised Premises
to freight elevator use (the “Temporary Freight Elevators”) and in the manner
hereinafter provided until the Base Building Work has been Substantially
Completed and the freight elevator servicing the Unit is available for use by
tenants and occupants of the Unit;

(b) up to one hundred (100) hours, in the aggregate, of such freight elevator
and/or Temporary Freight Elevator usage outside of Business Hours with respect
to Tenant’s initial move-in to the Initial Office Space and construction of
Tenant’s Initial Work shall be provided to Tenant at no charge to Tenant;

(c) Tenant shall cooperate and coordinate with Landlord in scheduling Tenant’s
use of the Temporary Freight Elevators and freight elevators (without affording
any other tenant more favorable availability than that which is afforded to
Tenant), but the final decision as to which of the freight elevators and/or
Temporary Freight Elevators may be used as provided herein at any particular
time shall be in Landlord’s sole but good faith discretion; and

(d) in connection with any Temporary Freight Elevator service, Landlord shall
(1) as part of the Occupancy Date Delivery Conditions set forth in Section
2.02(C)(xi), construct (or shall cause to be constructed) a walkway and
bifurcate the appropriate elevator lobby to create separate areas for the use of
Contractors, (2) as part of the Post-Delivery Conditions set forth in Section
2.02D(ii) hereof, restore such facilities and remove such walkway and (3)
install a protective covering so as to minimize any damage to the Temporary
Freight Elevators.

(vii)

Prior to the Occupancy Date and prior to the freight elevators and/or Temporary
Freight Elevators being available for use by tenants of the Building, Landlord
shall permit Tenant to use the Hoist for its move-in to the Initial Space and
construction of Tenant’s Initial Work, subject to the provisions, limitations
and restrictions comparable to those contained in Exhibit 2.02A(vi) and Section
2.01 hereof and Section 13.12F hereof with respect to Tenant’s use of





105













the Hoist during Tenant’s Initial Work (including, without limitation, the
necessity of scheduling deliveries).

(viii)

Electricity for the Office Space and the Storage Space as provided in Article 7
hereof and, from and after the RTS Commencement Date electricity for Tenant’s
Roof Top Space and, if leased hereunder, the 51st Floor Space as provided in
Article 7 hereof.

(ix)

Access to the loading dock of the Building on a “first-come, first-served” basis
(without affording any other tenant more favorable availability than that which
is afforded to Tenant) during Business Hours on Business Days and on a
reservation, “first-come, first-served” basis (without affording any other
tenant more favorable availability than that which is afforded to Tenant) during
non-Business Hours and non-Business Days, subject to the reasonable requirements
of Landlord and other tenants and occupants of the Building and the Unit.  To
the extent that, in connection with Tenant’s access to the loading dock, any
Building personnel are required to be in the loading dock during any times other
than Business Hours, Tenant shall pay as Additional Rent, any actual
out-of-pocket costs reasonably incurred by Landlord in connection therewith
except that the cost of the first one hundred (100) hours, in the aggregate, for
any such personnel shall be without charge to Tenant.  Landlord shall not charge
any fee for making the loading dock available during non-Business Hours,
however, Tenant shall be responsible for providing and paying for the cost of
any security with respect to Tenant’s use of any loading dock and Landlord shall
not have liability to Tenant on account thereof or as result of any failure to
provide such security.

(x)

Emergency power through an emergency generator for the Unit (the “Unit
Generator”) (A) sufficient to make operational all Base Systems serving the Unit
which are required by applicable Legal Requirements to  be operational,
including at least one (1) elevator in each of the elevator banks serving the
Demised Premises, (B) sufficient for emergency lighting in core corridors,
stairways and stairway exit signs, and (C) in the electric closet on each floor
of the Demised Premises, of 1/4 watt per useable square foot sufficient for
emergency lighting in the Premises.

(xi)

Water pressure and reserve capacity to the fire sprinkler system serving the
Demised Premises at the levels required pursuant to the Building Code for the
City of New York.

(xii)

A fully capable addressable Class “E” fire alarm system to the Building,
together with  pull-stations, warden stations, and detectors in the lobbies and
other core areas and strobes as shown in the Base Building Criteria, together
with supervised hardware control output points as specified in the Base Building
Criteria and strobe control panels to the extent required for Tenant’s
connections to the Class E system in addition to those installed for the
Building use.  





106













Additional input and output points can be accommodated at Tenant’s sole cost and
expense.

(xiii)

From and after Substantial Completion of the Base Building Work, an ambient
noise level in the Office Space which does not exceed NC-35 Criteria at all
points within the Office Space except within 10’ 0” of any mechanical equipment
room for the Unit where it will not exceed NC 40, unless such noise is a result
of any Tenant installation or the performance of any Tenant Change.  

(xiv)

From and after the Outside Post-Delivery Conditions Date, Landlord will cause
the exterior windows of the Unit to be cleaned consistent with Comparable
Buildings in the Times Square area but in no event less than two (2) times per
calendar year after such date and, subject to weather conditions permitting the
same, Landlord will endeavor to perform such cleaning a minimum of three (3)
times per calendar year.

(xv)

Conduct the Operation of the Property as a “first class” office building in the
Times Square area.

B.

(i)

If Tenant has elected to lease the 51st Floor Space as provided herein, Tenant
may elect to include the ability to have cooking facilities (as opposed to just
warming facilities) in the 51st Floor Space in the RTS Proposed Scope of Work.
 If the RTS Accepted Schematics and RTS Final CDs include such cooking
facilities, then Landlord shall cause the RTS Contractor to install, for the
exclusive use of the RTS Users, a Flue in the RTS Kitchen Exhaust Space as shown
in the RTS Final CDs in compliance with all applicable Legal Requirements
(including all required fireproofing) and Insurance Requirements, consisting of
not more than one (1) duct for clean air in-take and one (1) duct for exhaust,
and all peripheral equipment and electrical wiring and systems (including
controls and interlocks) attendant thereto, all of which duct, equipment, and
electrical wiring and systems must fit within the Kitchen Exhaust Space, for the
removal of cooking exhaust from any Ancillary Cooking Use in the 51st Floor
Space.  In such event, Tenant acknowledges that (a) the Kitchen Exhaust Space
will be extended horizontally within the 51st floor of the Building to a
location reasonably designated by Landlord on the exterior of the Building on
the 51st floor, (b) a kitchen exhaust fan will be installed at the top of the
Flue at a location reasonably designated by Landlord and (c) the RTS Build-out
Work will be required to include within the 51st Floor Space (at a location
reasonably designated by Landlord) a kitchen exhaust air electrostatic
precipitator reasonably acceptable to Landlord to clean and strip the kitchen
exhaust of pollutants prior to its entry into the exhaust duct of the Flue (the
“Air Purification System”).  Any Air Purification System shall (1) be required
to consist of, among other things, debris screens, electrostatic precipitators,
moisture separators, exhaust fans and the like, as well as a deodorize and (2)
be designed and operated in such a manner so to comply with the then current
standards for “Ventilation for Acceptable Indoor Air Quality” as recommended
from time to time by the American Society of Heating, Refrigerating and Air
Conditioning Engineers Inc.  All electricity usage in the 51st Floor Space,
including with respect to the Air Purification System and all other equipment
with respect to the RTS Kitchen Use, shall be measured by the submeter(s)
installed to measure the 51st Floor Space Electrical Capacity.





107













(ii)

Subject to compliance with the provisions of Articles 2, 5, and 13 of this
Lease, Tenant may elect prior to December 31, 2008 to install a Flue in
connection with Ancillary Food Service Use involving cooking in the Office
Space.  If Tenant so elects, Tenant shall install (pursuant to a direct contract
between Tenant and Tenant’s contractors), for Tenant’s exclusive use and at
Tenant’s sole cost and expense, a Flue in the Kitchen Exhaust Shaft Space in
compliance with all applicable Legal Requirements (including all required
fireproofing) and/or Insurance Requirements, consisting of not more than one (1)
duct for clean air in-take and one (1) duct for exhaust, and all peripheral
equipment and electrical wiring and systems (including controls and interlocks)
attendant thereto, all of which duct, equipment, and electrical wiring and
systems must fit within the Kitchen Exhaust Shaft Space, for the removal of
cooking exhaust from the Ancillary Cooking Use in the Office Space.  In such
event, Tenant shall, at its sole cost and expense and as shown on Exhibit 6.01B
attached hereto, (a) extend the Kitchen Exhaust Shaft Space to a location
reasonably designated by Landlord in the 51st floor mechanical room by punching
through the 51st floor slab and installing the required horizontal venting and
(b) install a kitchen exhaust fan at the top of such Flue at a location
reasonably designated by Landlord in the 51st floor mechanical room.  In
addition, and notwithstanding the fact that ventilation is part of the Building
Systems under the Base Building Criteria, Tenant also shall, at its sole cost
and expense, install and maintain in the Office Space (at a location reasonably
designated by Landlord) an Air Purification System.   If Tenant fails to
exercise its option for the Flue prior to December 31, 2008, Tenant shall have
no further rights under this Section to use or install a Flue for Ancillary Food
Service use in the Office Space, or utilize the Kitchen Exhaust Shaft Space.

(iii)

Tenant, at Tenant’s sole cost and expense (a) shall keep any Flue and Air
Purification System clean and maintained in good working order during the Term
and (b) shall maintain all exhaust equipment (including, without limitation, the
kitchen exhaust fan) for the ventilation of the Flue.  If directed by Landlord,
Tenant shall purchase and keep in effect, at Tenant’s sole cost and expense, a
third-party maintenance contract to maintain the optimum system performance of
any Air Purification System.

C.

Except as otherwise expressly set forth in this Lease, Landlord will not be
required to furnish any other services to Tenant or the Office Space, the
Storage Space, Tenant’s Roof Top Space or, if leased by Tenant hereunder, the
51st Floor Space.  Tenant acknowledges and agrees that notwithstanding anything
contained in the Base Building Criteria to the contrary, the following items
indicated therein are not included in the demise hereunder nor, except as
otherwise expressly provided in this Lease, are such items or systems available
for Tenant’s use or installation:  (i) unless Tenant exercises the Antenna
Option as provided in Article 37 hereof (and, in such event, only as provided in
Article 37 hereof), space for antenna mounting and cable trays at the roof level
or any space for satellite and/or microwave equipment rooms, (ii) unless Tenant
exercises its right to have Tenant’s Emergency Reserved Power as provided in
Article 43 hereof (and, in such event, only as provided in Article 43 hereof),
use of the Emergency Generators, any other stand-by generators (except the Unit
Generator as provided in Section 6.01A(x) hereof) or any fuel tanks appurtenant
thereto (it being agreed, even if Tenant exercises such right, Tenant shall have
no right to use such fuel tanks nor any risers for any fuel oil supply and
return for Tenant’s own purposes except as may otherwise provided in Section
43.01 hereof with respect to the Premises Emergency Generator), (iii) except as
permitted under 6.01B hereof, kitchen exhaust or any shaft space or fans or
other ventilation relating thereto, (iv) unless Tenant





108













(a) utilizes the Supplemental Cooling System Area as permitted hereunder and/or
(b) installs the Premises Emergency Generator, in either instance, as provided
in Article 43 hereof (and, in such event, only as provided in Article 43
hereof), space in or on the Building for a future cooling tower, HVAC equipment
or future back-up generator(s), (v) gas risers serving the Building except in
connection with the RTS Kitchen Use, and (vi) except as provided in Section
6.03A hereof, use or access any conduits or sleeves in the Building.

D.

Whenever it is provided in this Lease that a service is to be provided at
Landlord’s actual cost, out-of-pocket cost or words of similar import there
shall be excluded from such cost the depreciation or amortization of the cost of
the equipment utilized to provide such service.  Tenant, upon notice given
within one hundred twenty (120) days after the end of any calendar year during
the Term of this Lease, may elect to have an Approved Examiner or an engineer
(meeting the qualifications for a Tenant’s Architect or other consultant
familiar with the service in question (provided such engineer or consultant is
not paid on a contingent or success fee basis) designated (in such notice) by
Tenant examine Landlord’s records as to any charges for Landlord Services or any
work performed by Landlord on behalf of Tenant pursuant to this Lease which are
based on the actual cost (or actual increases) to Landlord to provide such
Landlord Services or such work, as the case may be.  Such examination and any
disagreement by Tenant with respect to the actual cost as determined by Landlord
shall be resolved by arbitration pursuant to Section 25.01 hereof.  Tenant may
not conduct any such examination more than two (2) times per calendar year, and
if Tenant shall have failed to elect to examine records as to Landlord’s
charges, then the same shall be conclusive and binding on Tenant.

E.

Notwithstanding anything to the contrary contained in the Base Building
Criteria, Tenant shall have the right to tie-in to the smoke exhaust Base System
solely for the purpose of servicing any internal staircase that Tenant may
install in the Demised Premises in accordance with the terms hereof, provided
that any such internal staircase is fully enclosed as required by applicable
Legal Requirements.

6.02

A.

Landlord reserves the right to temporarily interrupt, curtail or suspend the
services required to be furnished by Landlord under this Lease when the
necessity therefor arises by reason of required maintenance, accident, labor
dispute, riot, insurrection, emergency, mechanical breakdown, acts of God or
other Force Majeure event, or when required by any Legal Requirements and/or
Insurance Requirements, or for any other cause beyond the reasonable control of
Landlord and, except as provided in Section 6.07A hereof, the same shall be
without liability to Landlord nor shall the same constitute an actual or
constructive eviction.  Landlord shall provide Tenant with such advance notice,
if any, as is reasonable under the circumstances of any stoppage, curtailment or
interruption of service, and such notice shall set forth, on a non-binding
basis, Landlord’s good faith estimate of the duration of such stoppage.  Subject
to the provisions of Section 10.04 hereof, Landlord shall use commercially
reasonable efforts to complete all required repairs or other necessary work to
provide restoration of any service provided by Landlord or the Condominium Board
as reasonably promptly as possible and in a manner so as to minimize
interference with Tenant’s ordinary use and enjoyment of the Demised Premises,
and, where the cessation or interruption of such service has occurred due to
circumstances or conditions beyond the boundaries of the Land, to cause the same
to be restored by diligent application or request to the provider.  To the
extent reasonably possible, Landlord shall confine all such stoppages within
Landlord’s reasonable control and routine maintenance





109













work affecting the Demised Premises to times that are not Business Hours.
Landlord shall use commercially reasonable efforts to provide Tenant with not
less than five (5) Business Days’ prior notice of all scheduled repairs and
maintenance affecting the Demised Premises and Tenant’s use thereof.  Landlord
will use commercially reasonable efforts to give Tenant not less than ten (10)
Business Days’ prior notice of any Base System shutdowns affecting the Demised
Premises and agrees to perform shut downs on non-Business Days, except in the
case of an emergency or as otherwise directed by any Governmental Authority
having jurisdiction or as required by applicable Legal Requirements and/or
Insurance Requirements.  Notwithstanding the foregoing, except in the case of
emergency or as otherwise directed by any Governmental Authority having
jurisdiction as required by applicable Legal Requirements and/or Insurance
Requirements, Landlord will not shut down any Base Systems that support Tenant’s
Critical Systems or Critical Areas until Tenant is reasonably satisfied that
such Critical Systems and/or Critical Areas are either safely shut down or
supported by temporary services.  Landlord shall, subject to the provisions of
Section 10.04 hereof, use commercially reasonable efforts to coordinate all
scheduled repairs and maintenance with Tenant so as to minimize interference
with Tenant’s operations and, where the cessation or interruption of such
service has occurred due to circumstances or conditions beyond the boundaries of
the Land, to cause the same to be restored by diligent application or request to
the provider.  Landlord shall (at Tenant’s sole cost and expense) use
commercially reasonable efforts to provide Tenant with the ability to run
temporary services for Critical Areas during such shutdowns.  Except as provided
in Section 6.07A hereof, Landlord shall not have liability to Tenant therefor
and no diminution or abatement of rent or other compensation shall or will be
claimed by Tenant as a result thereof, nor shall this Lease or any of the
obligations of Tenant be affected or reduced by reason of such interruption,
curtailment or suspension.  

B.

Notwithstanding anything herein to the contrary, Landlord acknowledges that
Tenant has advised Landlord of the critical nature of maintaining uninterrupted
operation of Tenant's operations and agrees to cooperate in all reasonable
respects, at the sole cost and expense of Tenant, with Tenant's reasonable
procedures with respect to the Critical Systems, provided such procedures do not
violate the terms of any of the Superior Instruments, DUO or this Lease or
interfere (by more than a de minimis extent) with other tenants or occupants of
the Building, upon reasonable prior notice from Tenant specifying the work to be
done, Landlord will use commercially reasonable efforts to cooperate with
Tenant, at the sole cost and expense of Tenant, in the design and support of the
Critical Systems which shall be, to the extent practical in accordance with good
construction practices, isolated from both Landlord's and any other tenant's
infrastructure and services.  In order to insure Tenant's uninterrupted use of
the Critical Systems, Landlord further agrees to provide at least ten (10)
Business Days’ notice (except in an emergency) to Tenant prior to scheduling a
maintenance activity on any Critical System for which Landlord has a maintenance
obligation hereunder (if any).  Tenant will use commercially reasonable efforts
to comply with any such Landlord request.  However, if Tenant cannot accommodate
the proposed date due to commercially reasonable and legitimate business
requirements of Tenant, Landlord will cooperate in all reasonable respects to
reschedule the work in accordance with the availability of Tenant and any
incremental costs incurred by Landlord on account of such rescheduling (without
duplication) shall be paid by Tenant to Landlord as additional rent within
thirty (30) days after demand.  





110













C.

Landlord shall only grant other tenants or occupants of the Unit the right to
access or enter any area that impacts the operation of any Critical Systems if
(i) Landlord provides Tenant with reasonable prior notice thereof and (ii)
Landlord permits Tenant to have a representative of Tenant present at all times
during such access subject to and in accordance with the applicable provisions
of Section 10.04 hereof regarding Tenant representatives.  Landlord shall
provide at least ten (10) Business Days’ notice prior to scheduling a
maintenance activity for another tenant or occupant of the Unit which affects a
Critical System (except in the event of any emergency involving an imminent
threat to persons or property, in which event Landlord shall give such notice as
is reasonably practicable under the circumstances).  Tenant will use
commercially reasonable efforts to comply with any such Landlord request.
 However, if Tenant cannot accommodate the proposed date due to commercially
reasonably and legitimate business requirements of Tenant (except in the event
of such an emergency), Landlord will cooperate in all reasonable respects to
reschedule the work in accordance with the availability of Tenant and any
incremental costs incurred by Landlord or such tenant or occupant on account of
such rescheduling (without duplication) shall be paid by Tenant to Landlord (or
such tenant or occupant) within thirty (30) days after demand.

D.

Notwithstanding anything herein to the contrary, Tenant, at Tenant’s sole cost
and expense, upon and subject to all of the applicable terms of this Lease,
shall have sole control over the Critical Systems, including, without
limitation, in connection with the operation, maintenance, repair and
replacement thereof.

6.03

A.

Landlord agrees that four (4) four inch (4”) conduits running two (2) each in
diverse enclosed vertical shafts from the telecom service entry room located in
the cellar of the Building to diverse base Building telecom riser closets
located on the 29th floor of the Building and four (4) four inch (4”) sleeves
running two (2) each from diverse base Building telecom riser closets on the
30th floor of the Building to diverse base Building telecom riser closets
located on a floor of the Initial Office Space (the locations of which are shown
on Exhibit 6.03A annexed hereto and made a part hereof) have been allocated to
Tenant for Tenant’s exclusive use during the Term.  Landlord agrees that the
shafts in which such conduits and sleeves are contained shall be located in such
a manner so that the same shall run separate in discrete paths from the service
entry room located in the cellar of the Building to the base Building telecom
riser closets located in the Initial Office Space.  Landlord represents that the
shafts and risers referred to in this Section 6.03A shall be free of any
Hazardous Materials other than Operational Hazardous Materials permitted under
applicable Environmental Laws.  Tenant shall have the right, subject to the
provisions of this Lease (including without limitation Article 13 hereof), to
install one (1) additional four inch (4”) conduit running from a service entry
room located in the cellar of the Building to the Demised Premises through a
base Building riser, provided that in Landlord’s reasonable judgment, space in
such base Building riser can be made available taking into account the future
needs of existing and future occupants of space in the Unit or the Building.  To
the extent any conduit permitted to be utilized by Tenant shall be run
horizontally, the same shall be run in locations reasonably designated by
Landlord.  Any conduits or sleeves allocated to or permitted to be installed by
Tenant in accordance with the provisions of this Section 6.03A are referred to
herein as “Tenant’s Conduit.”

B.

Landlord shall permit the cable television company serving the area in which the
Building is located to provide (at Tenant’s sole cost and expense) cable
television





111













service to all floors of the Demised Premises using Tenant’s Conduit only.  At
no additional cost to Tenant, Landlord shall permit Tenant to access (or its
outside service provider to access) Tenant’s Conduit as reasonably required in
connection with outside communication services required by Tenant and approved
by Landlord (it being agreed that Verizon, AT&T, Global Crossing and Sprint are
hereby approved by Landlord), but Tenant shall be permitted to utilize any
outside communication services (provided the service provider is not a
Prohibited Entity) selected by Tenant.  All Tenant’s communication equipment,
switches, etc. (as opposed to the suppliers’ equipment, switches, etc.) shall be
located in the Demised Premises.

C.

Tenant shall have the right, at it sole cost and expense, to install a security
system in the Premises which is compatible with the Building security system so
as to enable Tenant to utilize a single security/access card but Landlord shall
not have liability to Tenant in connection with any such system.

6.04

A.

If Tenant shall require Base HVAC System service at any time other than during
Business Hours on Business Days or other than on Saturdays from 9:00 A.M. to
1:00 P.M. (herein, “After-hours Service”), then Tenant shall give Landlord
notice of such requirement by 3:00 p.m. on the day such After-hours Service is
required and, by 3:00 p.m. of the last preceding Business Day if such
requirement shall be with respect to a day other than a Business Day, and
Landlord shall furnish such After-hours Service at such times.  Tenant agrees to
pay Landlord’s then actual cost of labor and utilities (as measured by one or
more B.T.U. meter(s) or other similar means of measurement) to furnish such
After-hours Service on a cost per ton per hour basis, as Additional Rent within
thirty (30) days of demand; provided, however, that if any other tenants or
occupants shall also require After-hours Service during such non-Business Hours,
then Landlord’s actual labor costs in connection therewith, to the extent
attributable to multiple users, shall be equitably apportioned between Tenant
and such other tenants and occupants.

B.

Provided that they continue to be Affiliates of Original Tenant at the time the
applicable request is made, as an accommodation to Tenant, Landlord agrees that
WAM and/or ClearBridge may deal directly with Landlord (and/or the manager of
the Unit) with respect to repairs, maintenance, porter activities, After-hours
Service and the like within the Premises.  Notwithstanding any such
accommodation, (i) Tenant shall remain liable for the payment of all such
services in accordance with the terms of this Lease, (ii) the performance or
providing of such work or services directly to WAM or ClearBridge shall not
create, or be deemed to create, a lease or rights of tenancy in WAM or
ClearBridge, any privity of estate or contract between Landlord and WAM or
ClearBridge, nor modify, abrogate or change Tenant’s agreements or obligations
under this Lease and (iii) neither the payment or acceptance of any sums from
WAM and/or ClearBridge nor any other dealings between Landlord and WAM and/or
ClearBridge pursuant to this Section 6.04B or otherwise shall constitute or be
deemed to be an assignment of this Lease or a subletting of all or any part of
the Premises.  

6.05

A.

Landlord agrees that Tenant may install, at Tenant’s sole cost and expense (but
subject to reimbursement from Landlord’s Contribution subject to and in
accordance with Article 36 but only to the extent such installation is part of
Tenant’s Initial Work) in accordance with, and subject to, the applicable
provisions of this Lease (including, without limitation, Article 13 hereof) an
additional heating, ventilating and air-conditioning





112













system (hereinafter referred to as the “Supplemental HVAC System”).  The costs
of installation (including, without limitation, connection to any chilled water
source), maintenance and operation of the Supplemental HVAC System shall be
borne by Tenant, and Tenant shall be responsible for the design and installation
of its own chilled water pumps, capable of delivering the required flow to
Tenant’s equipment, which design, if the Supplemental HVAC System is part of
Tenant’s Initial Work, shall be set forth and reflected in the Final Working
Drawings.  All facilities, equipment, machinery and ducts installed by Tenant in
connection with the Supplemental HVAC System shall be subject to Landlord’s
prior approval, which approval shall be granted or withheld in accordance with
the provisions of Article 13 hereof.  Except as provided in Section 6.07A
hereof, Landlord shall not have liability to Tenant or responsibility whatsoever
for any interruption in service of the Supplemental HVAC System (if any) for any
cause whatsoever, nor shall the same constitute an actual or constructive
eviction.  Tenant agrees to cooperate fully with Landlord and to abide by all
reasonable regulations and requirements which Landlord may prescribe in
accordance with Article 26 hereof for the proper connection, functioning and
protection of the Supplemental HVAC System.  In connection with any Supplemental
HVAC System intended to be installed by Tenant as provided herein, Landlord
agrees to reserve fifteen (15) tons of chilled water capacity for each full
floor of the Office Space for Tenant’s use (the “Reserved Chilled Water
Capacity”) until December 31, 2008 (the “Outside Reserve Date”).  If Tenant
requires chilled water capacity in excess of the Reserved Chilled Water Capacity
for any Supplemental HVAC System after the Outside Reserve Date and the same is
then available in Landlord’s reasonable judgment, taking into account the
reasonable future needs of existing and future occupants of space in the
Building (whether or not such space is then vacant) as well as Landlord’s
existing and future reasonable needs in the operation of the Building, Landlord
agrees, upon request of Tenant (and provided Tenant is not then in monetary
default or material non-monetary default, under this Lease, in each instance,
beyond the expiration of any applicable notice and/or cure period), Landlord
will make such tonnage of additional chilled water as may be reasonably
necessary for such Supplemental HVAC System.  Notwithstanding the previous two
(2) sentences, if Tenant fails to use such Reserved Chilled Water Capacity (or
any part thereof) by the Outside Reserve Date or any additional chilled water
(or any part thereof) within one (1) year after Landlord has made the same
available to Tenant as aforesaid, Tenant shall have no further right to use any
portion of the Reserved Chilled Water Capacity or such additional chilled water
not so used by Tenant (unless Tenant again complies with the procedures in the
previous sentence).  Tenant’s use of any chilled water for any Supplemental HVAC
System shall be measured by B.T.U. Meters specified by Landlord and procured,
installed by Tenant at Tenant’s sole cost and expense and maintained by Landlord
at Tenant’s sole cost and expense, at a location and having a tap approved by
Landlord, which approval shall not be unreasonably withheld.  There shall be no
tap-in connectivity fee in connection with Tenant’s use of the chilled water
referred to in this Section 6.05A.  Any chilled water utilized by Tenant
pursuant to this Section 6.05A shall, subject to the provisions of Section 6.02
hereof, be available twenty four (24) hours per day, seven (7) days per week.
 Tenant shall pay for the chilled water as shown on such meters based on
Landlord’s actual cost of providing the chilled water without administrative
markup or premium, inclusive of Tenant’s share of Landlord’s actual labor costs
in connection therewith if such chilled water is consumed after-hours.  If,
after the date of this Lease, the actual cost to Landlord of furnishing chilled
water for such Supplemental HVAC System shall be increased, then the aforesaid
cost to Tenant shall be increased to fairly reflect the amount of the actual
increases in cost incurred by Landlord (without administrative markup or
premium).  





113













B.

(i)

Tenant shall have the right (the “Supplemental Cooling System Right”), subject
to Article 13 hereof and the provisions of this Section 6.05B, to install as a
Tenant Change and operate, at Tenant’s sole cost and expense, an additional
cooling system for the exclusive use of the Office Space (hereinafter referred
to as the “Supplemental Cooling System”).  The Supplemental Cooling System Right
shall be exercisable by notice from Tenant to Landlord (including in such notice
the proposed size and output capacity of the chiller units desired by Tenant)
not later than December 1, 2006.  In the event that Tenant does not timely
exercise the Supplemental Cooling System Right, the provisions of this Section
6.05B shall be null and void and of no force or effect.  The costs of
installation (including connection to any chilled water source), maintenance and
operation of the Supplemental Cooling System shall be borne by Tenant, and
Tenant shall be responsible for the design and installation of all chilled water
pumps, capable of delivering the desired flow to Tenant’s equipment.  All
chiller units (including the size and capacity thereof) and all other equipment,
machinery and ducts installed by Tenant in connection with the Supplemental
Cooling System shall be subject to Landlord’s prior approval, which approval
shall be granted or withheld in accordance with the provisions of Article 13
hereof.  Tenant acknowledges and agrees that Landlord has made no warranties or
representations as to the conditions or suitability of the Supplemental Cooling
System Area or of the roof of the Building for the installation, use,
maintenance or operation of the Supplemental Cooling System and Tenant agrees to
accept use of the Supplemental Cooling System Area in its then “as is” condition
and without any work or alterations required to be made by Landlord.  

(ii)

In the event that Tenant timely elects to install a Supplemental Cooling System
as provided herein, the same must be installed in the Supplemental Cooling
System Area.  Landlord agrees that Tenant shall have the right to utilize, at no
additional charge, the Supplemental Cooling System Area for the installation
thereof, provided that Tenant shall also be solely responsible, at Tenant’s sole
cost and expense, for any visual screening and sound attenuation relating to
thereto; it being agreed that Tenant, upon and subject to all of the terms of
this Lease, shall install such visual screening, sound attenuation and
protective enclosures in accordance with the reasonable design and aesthetic
requirements of Landlord in the area surrounding the Supplemental Cooling System
Area.  The emanation of any noises from the Supplemental Cooling System in
connection with the operation thereof shall be consistent with the sound
attenuation requirements for similar equipment in Comparable Buildings in the
Times Square area.

(iii)

If Tenant timely exercises the Supplemental Cooling System Right, Tenant shall
have the right to install the Supplemental Cooling System and, in connection
therewith, Tenant hereby covenants and agrees that (a) such installation shall
be performed in accordance with all applicable Legal Requirements and with all
of the provisions of this Lease, including, without limitation, Article 13
hereof, and shall not cause structural damage to the Building; it being agreed
that any such installation shall be a Major Alteration hereunder, (b) Tenant
shall be solely responsible for all installation, maintenance, repair and
operational charges relating to the Supplemental Cooling System including any
necessary piping, valves, electrical connections to the Supplemental Cooling
System ductwork and/or any other necessary connections and Landlord





114













shall not have liability to Tenant on account thereof, (c) Tenant shall promptly
repair any damage caused to any portion of the Building by reason of such
installation, including, without limitation, any repairs, restoration,
maintenance, renewal or replacement thereof necessitated by or in any way caused
by or relating to such installation, and (d) such installation shall be designed
in such a manner that it does not void any guaranty or warranty that is then in
effect for the roof of the Building; it being agreed that if any such
installation or design voids any such guaranty or warranty Tenant shall be
responsible for any reasonable out-of-pocket costs incurred by Landlord in
connection therewith or as a result thereof.

(iv)

All necessary dunnage to support the Supplemental Cooling System in the
Supplemental Cooling System Area shall be installed by Landlord (or, at
Landlord’s election, Tenant) and Tenant shall be responsible for all reasonable
out-of-pocket costs incurred by Landlord in connection therewith.  Any access to
the roof by Tenant, other Tenant Party, and/or Tenant’s contractors, agents or
employees to install, service, repair or maintain the Supplemental Cooling
System shall be subject to and in accordance with the limitations and
requirements comparable to those set forth in Article 37 hereof relating to
Tenant’s access to the roof in respect of an Antenna and the provisions hereof.

(v)

Any damage to the Building or to the personal property of Landlord, the
Condominium of any other tenant or occupant of the Building arising as a result
of any access by Tenant or any Tenant Party or any of their respective agents,
employees, contractors, subcontractors or invitees permitted under this Section
6.05B shall be repaired and restored, by Landlord, at Tenant’s sole cost and
expense, to the condition existing prior to such access.  With respect to any
work outside the Premises, including the Supplemental Cooling System Area,
Landlord may provide project management and such security as Landlord shall deem
reasonably necessary, and, in either case, Tenant, within thirty (30) days of
demand, shall reimburse Landlord for any reasonable out-of pocket costs and
expenses incurred by Landlord in connection therewith.

(vi)

Tenant shall obtain and maintain with respect to the Supplemental Cooling System
such liability and other insurance as Landlord may reasonably require (and the
same shall be subject to the provisions of Article 16 applicable to Tenant’s
commercial general liability insurance in respect of the Premises).

(vii)

Tenant shall comply with all Legal Requirements and Insurance Requirements
applicable to the Supplemental Cooling System and the Supplemental Cooling
System Area.  Tenant shall obtain and maintain, at Tenant’s sole cost and
expense, all licenses and permits required for the installation, maintenance,
replacement and operation of the Supplemental Cooling System.  Landlord agrees
to cooperate with Tenant in connection with the obtaining and maintaining by
Tenant of all such licenses and permits, provided that Tenant shall pay as
Additional Rent all reasonable out-of-pocket third party costs incurred by
Landlord in connection with such cooperation.  





115













(viii)

Except if caused by Landlord’s negligence or willful misconduct and subject to
the provisions of Section 16.07 hereof, Tenant shall indemnify and hold Landlord
and Landlord Parties harmless from any loss, damage, claim or expense arising
out of Tenant’s installation, use or operation of the Supplemental Cooling
System.

(ix)

Tenant acknowledges that the equipment for the Supplemental Cooling System shall
not be Permitted FF&E Property.

(x)

Tenant shall not sell any services arising out of the use of the Supplemental
Cooing System or any capacity thereof to (a) any other tenant or occupant of the
Building (except that Tenant may permit, with Landlord’s consent (not to be
unreasonably withheld), any permitted subtenant of the Premises to use all or
part of the Supplemental Cooling System provided that Tenant does not directly
or indirectly charge such permitted subtenant for the same) or (b) the general
public.  The rights granted in this Section 6.05B are given in connection with,
and as part of the rights created under, this Lease and are not separately
transferable or assignable.

6.06

Subject to the provisions of Articles 11 and 13 hereof and to the security
and/or access control requirements of NYTC or the Condominium Board in the
Building, Tenant shall have the right to use the interior fire stairs between
contiguous full floors of the Office Space then occupied by Tenant in the Unit
in order to obtain access to such full contiguous floors and between the 50th
floor and the Tenant’s Roof Top Space in a stairwell designated by Landlord in
order to gain access to Tenant’s Roof Top Space.  In using said stairs and in
preparing the same for use by Tenant, Tenant shall be responsible for all costs
and expenses in connection therewith (including any increase in Landlord’s
insurance costs resulting from Tenant’s use thereof and any additional costs to
Landlord resulting from the need to install, maintain and provide electricity to
continuous lighting fixtures serving the fire stairs) and shall comply with the
terms of this Lease and all applicable Legal Requirement and Insurance
Requirements.  If Tenant so utilizes the fire stairs, Tenant shall maintain at
its sole cost and expense such portions of the fire stairs on the floors on
which the Demised Premises are located, including without limitation, the
periodic painting and cleaning thereof in a manner commensurate of a Comparable
Building.  Tenant shall not use the stairs so as to interfere with the rights of
other tenants or occupants in the Building.  Tenant shall have the right to
paint and generally decorate (but not carpet) said stairs provided same does not
violate any Legal Requirements and/or Insurance Requirements and does not
increase Landlord’s insurance costs unless Tenant agrees to pay such increased
costs.  In connection with any use of such fire stairs therewith and subject to
the terms of Article 13 hereof, Tenant, at Tenant’s sole cost and expense shall
(a) install and regularly maintain a security and access control system in the
stairway to prevent unauthorized access of the fire stairs from the Demised
Premises and to identify potential emergencies therein that are satisfactory to
Landlord in its sole but good faith discretion (including, without limitation,
the installation of additional fire safety equipment and video and other
surveillance equipment), (b) provide Landlord with at least three (3) card keys
to any such security system and update such card keys, at no cost or expense to
Landlord, from time to time, if such update is necessary in order to permit such
card keys to be operable and (c) tie such system into the Building’s Class E
system, Building management system and such other





116













Building systems as Landlord may reasonably require.  In no event shall Tenant
be permitted to store any equipment, furniture, storage boxes or any other
personal property whatsoever in any fire stairs of the Building.  Tenant
acknowledges that any alterations required to tie such security system into the
fire safety system of the Building shall be performed by Landlord’s fire safety
contractor, at Tenant’s sole cost and expense, provided the costs charged by
such fire safety contractor are at commercially competitive rates charged to
owners of Comparable Buildings in the Times Square area.  Subject to Landlord’s
approval, which shall not be unreasonably withheld, Tenant shall have the right,
at its sole cost and expense, to cosmetically improve the surface areas located
within the stairwell area (but not carpet) permitted to be used by Tenant,
provided that Tenant, at Tenant’s sole cost and expense, shall be obligated at
the expiration or earlier termination of the Lease, to restore such area to the
then building standard condition.  Notwithstanding the foregoing, Tenant
acknowledges that Landlord has made no representation or warranty as to whether
Tenant’s use of any stairwell area as contemplated hereunder is permitted under
applicable Legal Requirements and/or Insurance Requirements.  In no event shall
any portion of Landlord’s Contribution be permitted to be used for any
alterations permitted under this Section 6.06.  In the event that Tenant is not
permitted to use any stairwell area for any reason whatsoever Landlord shall not
have liability to Tenant therefor.

6.07

A.

In case (i) any portion of the Premises (an “Affected Portion”) is rendered
Untenantable by reason of  a default by Landlord in the performance of its
obligations to deliver Landlord Services as required hereunder or the
performance of any repairs or replacements required to be made by Landlord under
this Lease or any other reason except as hereinafter provided or except as a
result of Tenant’s negligence or willful misconduct, and (ii) Tenant is
compelled thereby to discontinue, and has so discontinued, the conduct of its
business in the normal course thereof in the Affected Portion and vacated the
Affected Portion for at least five (5) consecutive Business Days (or five
(5) Business Days in any ten (10) Business Day period) after Tenant notifies
Landlord, WITH EXPRESS REFERENCE TO THE ABATEMENT PROVIDED FOR IN THIS SECTION
6.07, of the condition giving rise to such Untenantability and discontinuation
of the conduct of its business (in reasonable detail), then, but only then, in
respect of any Affected Portion of the Premises as to which all of the foregoing
conditions of this Section 6.07A shall have been satisfied (such Affected
Portion being the “Untenantable Space”), all Rent with respect to only the
Untenantable Space shall be abated from the date the Untenantable Space became
Untenantable and Tenant ceased conducting its business in the normal course
thereof in the Untenantable Space and vacated the Untenantable Space until the
earlier to occur of the date (1) Tenant  once again commences operation of its
business in the Untenantable Space or (2) one (1) Business Day after notice from
Landlord to Tenant that the Untenantable Space once again became Tenantable
(provided such notice is factually correct), in each case in the same proportion
that the Untenantable Space bears to the entire Premises.  For the purposes of
this Lease, “Untenantable” shall mean that the Affected Portion is unusable for
general office purposes and “Tenantable” shall mean that the Affected Portion is
usable for general office purposes.  The entry by representatives of Tenant to
the Affected Portion on a limited basis solely to retrieve files and documents
or to maintain equipment in the Premises and not for the conduct of business
shall not by itself be deemed to be the commencement of operation of Tenant’s
business in the normal course thereof within the meaning of clause (1) above.
 Notwithstanding the foregoing, there shall be no such abatement to the extent
that the Affected Portion is Untenantable due to any failure of the utility
company, municipality or other service provider to supply electricity, gas or
water (A) on an area wide





117













basis for any reason or cause whatsoever (versus a Building specific basis) or
(B) to the Building specifically if due to the negligence, willful misconduct or
intentional acts of the utility company, municipality or other service provider.

B.

Notwithstanding anything to the contrary contained herein, the occurrence of a
condition that renders the Premises Untenantable shall not be deemed a breach of
any obligation of Landlord hereunder to repair the Premises or the Building (or
any portion thereof) except if the same shall have arisen as a result of
Landlord’s failure to perform another obligation of Landlord under this Lease
promptly after becoming aware of the need therefor and if Landlord thereafter
fails to make such repair with reasonable diligence and dispatch.

C.

In no event shall this Section 6.07 be applicable to a casualty or condemnation,
which shall be governed by Articles 17 and 18 hereof.

6.08

Subject to any Building security procedures and access control, Force Majeure,
the applicable Rules and Regulations and the other provisions of this Lease,
Tenant shall be permitted to have access to the Demised Premises twenty four
(24) hours a day, seven (7) days a week (unless prohibited by applicable Legal
Requirements and/or Insurance Requirements).  Notwithstanding the foregoing,
subject to Force Majeure and compliance with applicable Legal Requirements
and/or Insurance Requirements (but not to any Building security procedures and
access control or applicable Rules and Regulations), employees of Tenant shall
be permitted to solely access the Data Center in the event of an emergency,
provided that (a) Tenant irrevocably waives and releases (and Tenant and Tenant
Parties each do hereby irrevocably waive and release) Landlord, Landlord Parties
and the Superior Parties from any and all costs (including attorneys’ fees and
disbursements), claims, liabilities, damages or expenses (direct, indirect,
consequential or otherwise) which Tenant, its Affiliates and/or any other Tenant
Party may sustain or incur by reason of such access (other than any cost, claim,
liability, damage or expense arising from the gross negligence or willful
misconduct of Landlord and/or any of its employees) and (b) Tenant shall
indemnify and hold Landlord, Landlord Parties and the Superior Parties harmless
from and against any and all costs, claims, liabilities, damages and/or or
expenses (including reasonable attorneys’ fees and disbursements) incurred by
Landlord, Landlord Parties and/or the Superior Parties in connection with such
access, including any claims with respect to bodily injury, personal injury
and/or property damage.

6.09

In connection with any After-hours Service or any other overtime or premium pay
service requested by Tenant under this Lease that Landlord agrees to perform (it
being agreed that Landlord shall have no obligations to so agree if Tenant is
then in monetary or material non-monetary default under this Lease, in each
instance, beyond the expiration of any applicable notice and/or cure period),
Tenant acknowledges that (a) Landlord’s employees may be able to perform such
work or repairs at no additional cost to Landlord during Business Hours on
Business Days and (b) the cost of any overtime or premium pay service costs
shall include any additional out-of-pocket costs incurred by Landlord on account
of the terms of any applicable union employees contract, including, but not
limited to, any required minimum shift time pursuant to the applicable union
contract (by way of example only, if Tenant requests that a particular item of
work or repair be performed by Landlord on an overtime basis, such work or
repair shall require two (2) hours of labor, and such applicable union employees
contract requires a minimum overtime shift of four (4) hours, Tenant shall be
required to pay for the cost of such





118













employee(s) for the entire four (4) hours, despite the fact that such work or
repair shall only require two (2) hours of labor).  

ARTICLE 7

ELECTRIC

7.01

A.

Subject to the other provisions of this Article 7 and Section 13.15 hereof
regarding electrical service during the performance of Tenant’s Initial Work,
Landlord shall furnish to the Demised Premises through the transmission
facilities to be installed by Landlord in the Unit substantially in accordance
with the Base Building Criteria, alternating electric current in an amount equal
to (i) six (6) watts actual demand load per gross square foot (based on each
floor of the Office Space containing 26,000 gross square feet), exclusive of
electric required to operate the Base Systems (including, without limitation,
the Base HVAC System) on all floors of the Office Space (the “Office Space
Electrical Capacity”); Landlord hereby agreeing to provide Tenant with an
additional two (2) watts actual demand per gross square foot in the Office Space
(the “Additional Office Space Electrical Capacity”), at no additional cost to
Tenant (other than payment of Electricity Additional Rent on account thereof),
should Tenant demonstrate to the reasonable satisfaction of Landlord of Tenant’s
need, at the time of Tenant’s request, for the Additional Office Space
Electrical Capacity, (ii) six (6) watts actual demand load per useable square
foot of the Enclosed Roof Top Space, exclusive of electric required to operate
the Base Systems (including, without limitation, the Base HVAC System), if any,
for Tenant’s Roof Top Space (the “RTS Electrical Capacity”), (iii) the Storage
Space Electrical Capacity for the Storage Space and (iv) if leased by Tenant
hereunder, the 51st Floor Space Electrical Capacity for the 51st Floor Space.
 The electric current for the Office Space, Tenant’s Roof Top Space and, if
leased by Tenant hereunder, the 51st Floor Space shall be measured by one or
more “Quad Logic” meters (or other comparable revenue grade meters) with
coincident demand and shall be billed as if there was only one (1) meter, which
meters shall be (A) installed (at Landlord’s sole cost and expense) at such
location or locations as Landlord shall reasonably select or as is otherwise
shown on Tenant’s Final Working Drawings or the RTS Final CDs, as the case may
be, and (B) maintained by Landlord (the cost of which, as it relates to Tenant’s
Roof Top Space and, if leased by Tenant hereunder, the 51st Floor Space, shall
be included in the RTS Operating Expenses).  Tenant shall pay to Landlord within
thirty (30) days after delivery to Tenant of an invoice therefor on account of
Tenant’s electrical consumption in the Office Space, Tenant’s Roof Top Space
and, if leased by Tenant hereunder, the 51st Floor Space (which amount shall be
computed by applying Tenant’s kw and kwh (on and off-peak, if applicable) to the
Electric Rates paid by Landlord, (without any premium or administrative markup),
plus any reasonable third party fees associated with the reading of meters and
production of bills (the “Electricity Additional Rent”).  Landlord and its
agents shall, upon prior reasonable notice (except in the event of an
emergency), be permitted access to the electric closets and the meters during
normal Business Hours to maintain and repair the same and make necessary
readings thereof.  Tenant shall have the right to increase the amount of
electric power being drawn from the buss duct on any full floor within the
Office Space, at Tenant’s sole cost and expense, provided the total amount of
power allotted to the Office Space is not increased.  At such time as Tenant
shall surrender any floor to Landlord as provided hereunder (including in
connection with any Recapture Transaction) or on the Expiration Date, Tenant, at
Tenant’s sole cost and expense, shall reinstate all electric capacity on such
floor as may have been reallocated





119













or otherwise decreased as a result of any Tenant’s use thereof such that the
electric capacity serving any such floor is not less than the electrical
capacity for such floor on the date such floor was delivered to Tenant;
provided, however, Tenant shall have no obligation to remove Tenant’s electrical
distribution system within the Demised Premises (including, but not limited, to
buss taps, transformers and panels) in connection therewith.

B.

Subject to the provisions of Section 7.05 hereof, electricity shall be provided
to the Storage Space on a so called “rent inclusion” basis.  Tenant agrees that
portion of the Fixed Rent set forth in Article 3 above with respect to the
Storage Space, presently has attributed to the furnishing of electric current to
the Storage Space the annual sum of $1.50 per usable square foot of the Storage
Space, subject to a compounded 5.5% increase during the Second Rent Period,
Third Rent Period and the Fourth Rent Period.  

7.02

Tenant’s use of electrical energy shall never exceed the electrical capacity of
the then existing feeders to the Building or the then existing risers or wiring
installation serving the Demised Premises without Landlord’s prior written
approval.  Tenant understands that if the demand load exceeds the Office Space
Electrical Capacity (not including any Additional Office Space Electrical
Capacity) on any floor that the Base HVAC System will not be able to perform
within the Base HVAC Specifications.  If Tenant requires additional electrical
capacity to the Office Space in excess of the Office Space Electrical Capacity
and the Additional Office Space Electrical Capacity, subject to the terms
hereinafter set forth, Landlord shall provide the same to Tenant to the extent
it exists within the capacities of the Building’s buss duct system and is not
committed to any Building System requirement or tenant under an existing lease
obligation or reasonably desired to be reserved by Landlord (taking into account
the future needs of existing and future occupants of space in the Unit or the
Building [whether or not such space is then vacant] or Landlord’s existing and
future reasonable needs in connection with the operation of the Unit), provided,
that if such additional electrical capacity is not available on the Building’s
buss duct system and Tenant’s requirements necessitate installation of an
additional riser, risers or other proper and necessary equipment, any additional
risers or risers required by Tenant to supply Tenant’s electrical requirements
in excess of the Electrical Capacity and all other equipment proper and
necessary in connection therewith, upon request of Tenant, will, subject to the
limitations hereinafter set forth, be installed by Landlord, at Tenant’s cost
and expense, based on the proportion which the additional electricity furnished
to Tenant bears to the total electric capacity of such additional riser, risers
or other equipment (the work required therefor to be Competitively Bid), if, in
Landlord’s reasonable judgment, the same are necessary and will not cause or
create a hazardous condition, unreasonably excessive or unreasonable
alterations, repairs or expense or interfere (by more than a de minimis extent)
with or disturb other tenants (taking into account the future needs of existing
and future occupants of space in the Unit or the Building [whether or not such
space is then vacant] or Landlord’s existing and future reasonable needs in the
operation of the Unit) or cause damage or injury to the Unit, the Common
Elements or the Building.  In order that personal safety and property of
Landlord and the tenants and occupants of the Demised Premises, the Unit, the
Common Elements, the Improvements and the Real Property may not be imperiled by
the overtaxing of the capacity of the electrical distribution system of the
Demised Premises, the Unit, the Common Elements, the Improvements or the
Building, and to avert possible adverse effect upon the Building’s electrical
system, Tenant shall not make or perform or permit any changes in or alterations
to wiring installations or other electrical facilities in or serving the Demised
Premises (as such installations





120













or facilities shall be indicated by the final electrical plans shown on the
Final Drawings for Tenant’s Initial Work or the RTS Final CDs in respect of the
RTS Build-out Work) except in accordance with Article 13 hereof.  Any such
alterations or changes performed by Tenant shall be in compliance with the terms
of this Lease, all applicable Legal Requirements and/or Insurance Requirements.
 Should Landlord grant such consent to the extent required hereunder, all
additional risers, or other modifications to base Building equipment required
therefor shall be provided by Landlord and the reasonable out-of-pocket cost
thereof shall be paid by Tenant as Additional Rent within thirty (30) days after
being billed therefor.  Landlord’s approval of any electrical alterations or
changes shall not be deemed a representation that the same comply with
applicable Legal Requirements and/or Insurance Requirements.  In addition to
Landlord’s rights under Section 7.01B hereof, Landlord, its agents and engineers
and consultants may survey Tenant’s electrical consumption from time to time
during Business Hours upon reasonable prior notice (except during an emergency,
in which event no prior notice shall be required), at Landlord’s expense, to
determine whether Tenant is complying with its obligations under this Article
unless such survey shows that Tenant has exceeded its permitted Electrical
Capacity hereunder, in which event Tenant shall be responsible for all
reasonable out-of-pocket costs and expenses incurred by Landlord in connection
therewith.

7.03

A.

Except as provided in Section 6.07A hereof, Landlord shall not have liability to
Tenant for any loss, damage or expense which Tenant may sustain or incur by
reason of any change, failure, inadequacy or defect in the supply or character
of any of the electrical energy furnished to the Demised Premises or if the
quantity or character of the electrical energy is no longer available or
suitable for Tenant’s requirements.

B.

Subject to the provisions of Section 6.02 hereof, Landlord or any Condominium
Board shall have the right on not less than ten (10) Business Days’ prior notice
to Tenant (except that (i) in the event of an emergency, in which event no prior
notice shall be required and (ii) prior to the Occupancy Date, Landlord shall
only be required to give such commercially reasonable prior notice that is
customary in accordance with good construction practices but not less than two
(2) Business Days) to “shut down” electrical energy to the Demised Premises when
necessitated by the need for repairs, alterations, connections or reconnections,
with respect to the electrical system serving the Building, the Unit and/or the
Common Elements (singularly or collectively, “Electrical Work”), regardless of
whether the need for such Electrical Work arises in respect of the Demised
Premises, any other tenant space, or any space in the Building, the Unit, the
Common Elements and/or the Building common areas.  After the Occupancy Date,
Landlord may not, however, shut down Tenant’s electrical energy for such
Electrical Work during Business Hours unless such Electrical Work shall be
required because of an emergency or required by the utility company or alternate
service provider providing electrical energy to the Building.  Except as
provided in Section 6.07A hereof, Landlord shall not have liability to Tenant
for any loss, damage, or expense which Tenant may sustain due to such “shut
down” or Electrical Work.  Subject to Legal Requirements and Section 10.04
hereof, Landlord shall (i) attempt to shut down not more than one-half (½) of a
floor of the Premises due to Electrical Work at any one time, (ii) use
commercially reasonable efforts to restore power to the Demised Premises as soon
as reasonably possible, and (iii) use commercially reasonable efforts to
coordinate all scheduled shut downs with Tenant.





121













7.04

The term “Electric Rates” shall be deemed to mean the actual rates at which
Landlord purchases electrical energy from the public utility, alternative
service provider, or any other Person supplying electrical service to the
Building, including any discounts, surcharges or charges incurred, or utility
taxes or sales taxes or other taxes payable by or imposed upon Landlord in
connection therewith, or increase thereof by reason of fuel adjustment or any
substitutions for such Electric Rates.  Landlord and Tenant acknowledge that
they understand that the electric rates, charges, taxes and other costs may be
changed by virtue of peak demand, time of day rates, or other methods of
billing, and that the foregoing reference to changes in methods or rules of
billing is intended to include any such change; provided, however, if any change
which results in an increase in the Electric Rate is due to the negligence or
willful misconduct of Landlord or any other tenant in the Building, such
increase shall not be charged to Tenant in the Electric Rates.  

7.05

Subject to clause (a) of this Section 7.05, Landlord reserves the right to
terminate the furnishing of electrical energy at any time, upon at least thirty
(30) days’ notice (provided that such longer notice as is reasonably feasible
under the circumstances shall be given) to Tenant unless a shorter period of
notice is required or necessitated by Legal Requirements but Landlord shall
exercise such right only if required to do so by applicable Legal Requirements
or the Condominium Documents.  If Landlord shall so discontinue the furnishing
of electrical energy, (a) Tenant shall arrange to obtain electrical energy
directly from the public utility company or other service provider then
furnishing electrical energy to the Building and, unless required by such Legal
Requirements and/or Insurance Requirements, Landlord shall not terminate such
service until Tenant shall have obtained such direct service, (b) Landlord shall
permit the existing feeders, risers, wiring and other electrical facilities
serving the Demised Premises to be used by Tenant for such purpose, (c) from and
after the effective date of such discontinuance (i) Landlord shall not be
obligated to furnish electric energy to Tenant and (ii) the portion of the Fixed
Rent for the Storage Space payable by Tenant shall be reduced by the amount then
payable by Tenant on account of the furnishing of electricity to the Storage
Space on a rent inclusion basis, (d) subject to the terms hereof, Landlord shall
not have liability to Tenant on account of such discontinuance and (e) Tenant
shall install and maintain at locations in the Building reasonably selected by
Landlord any necessary electrical meter equipment, panel boards, feeders,
risers, wiring and other conductors and equipment which may be required to
obtain electrical energy directly from the public utility or other service
provider supplying the same including all equipment necessary to supply such
power to the existing electric closets on each floor of the Demised Premises,
pursuant to clause (b) above; it being agreed that the reasonable out-of-pocket
cost of any such installation shall be shared equally between Landlord and
Tenant.

7.06

In the event that any tax shall be imposed upon Landlord’s receipts from the
sale, use or resale of electrical energy to Tenant, the pro rata share allocable
to the electrical energy service received by Tenant shall be passed onto,
included in the bill of, and paid by Tenant if and to the extent not prohibited
by applicable Legal Requirements.

7.07

Tenant may, at Tenant’s option, furnish and install all replacement lighting,
tubes, lamps, starters, bulbs and ballasts required in the Demised Premises at
Tenant’s sole cost and expense using Tenant’s employees (but not any outside
contractor) provided such lighting complies with the Design Guidelines.  Upon
Tenant’s request, Landlord shall furnish





122













and install all replacement lighting, tubes, lamps, starters, bulbs and ballasts
required in the Demised Premises and Tenant shall pay to Landlord (or its
designated contractor)  Landlord’s reasonable, actual out-of-pocket charges
therefor, provided such costs are commercially competitive, as Additional Rent
within thirty (30) days after demand for such furnishing and installation in
accordance with the Design Guidelines.

7.08

Tenant may, from time to time (but in no event more than once every calendar
year), request that Landlord check the accuracy of the electric meter(s) or
submeter(s) servicing the Demised Premises.  Promptly after receipt of any such
request from Tenant, Landlord shall engage the services of an independent
testing agency/lab reasonably acceptable to Tenant.  If the results shall
disclose that the meters/submeters (or any of them) shall be inaccurate by more
than five percent (5%), Landlord shall pay the cost of checking the accuracy of
such meter(s) and those meters shall be repaired or replaced by Landlord, at its
cost and expense and, in all other instances Tenant shall be responsible for
such costs.  Landlord and Tenant shall make a retroactive adjustment of the
Electricity Additional Rent which has been made based on such inaccurate
meters/submeters (regardless of whether the inaccuracy is more or less than 5%)
for a period not to exceed the immediately preceding calendar year plus the
number of months until Landlord has made such repair or replacement.  In the
event that Tenant does not request that Landlord check the accuracy of the
meter/submeters (or any of them) within one hundred twenty (120) days following
the end of any calendar year during the Term, the Electricity Additional Rent
for such calendar year shall be conclusive and binding upon the parties.

7.09

A.

Landlord hereby agrees to cooperate with any reasonable request by Tenant
(herein called “Landlord’s Benefits Cooperation”) to assist Tenant in obtaining
any tax, utility and other benefits (herein collectively called “Benefits”) as
may be available to Tenant from any governmental agency or any public utility or
alternate provider, upon reasonable prior notice from Tenant in accordance with
the time periods established by such agency, utility or provider.  Landlord
shall provide Landlord’s Benefits Cooperation to Tenant regardless of whether
Tenant may be entitled to such Benefits “as of right,” provided that the receipt
by Tenant of such Benefits would not reduce or otherwise adversely affect the
eligibility of Landlord to receive any incentives, subsidies, refunds or
payments.  Nothing contained herein shall require Landlord to cooperate with
Tenant with respect to any Benefits to the detriment of any other tenant in the
Building, provided that with respect to Landlord’s cooperation with tenants
related to Benefits, Landlord’s cooperation shall be provided on a first-come
first-served basis.  

B.

As part of Landlord’s Benefits Cooperation, subject to the provisions of this
Section 7.09, if Tenant qualifies for any Benefits, then Landlord shall join
and/or otherwise cooperate with Tenant in the filing and processing of Benefits
applications with local governmental agencies and/or public utilities and, at
Tenant’s request, in arranging a procedure whereby the benefits or incentives
obtained therefrom by Landlord, to the extent the same relate solely to the
Demised Premises and Tenant’s receipt of electricity with respect thereto, shall
be passed on to Tenant through a reduction in monthly utility bills issued by
Landlord and delivered to Tenant hereunder.





123













C.

Nothing contained in this Section 7.09 shall be deemed in any event to require
Landlord, in order to establish Tenant’s eligibility for any Benefits, to (i)
effect any change in the ownership of the Building or the Unit, (ii) agree to a
change in the structure of this Lease, (iii) perform or incur any costs for any
alterations or improvements to the Premises, the Building, the Unit or the
Common Elements or any part thereof, except to the extent specifically required
pursuant to the terms of this Lease, or (iv) change the manner in which Landlord
operates the Unit or performs alterations or improvements therein.

D.

Tenant shall promptly pay to Landlord, as Additional Rent hereunder, the amount
of any actual, out-of-pocket costs reasonably incurred by Landlord in connection
with any Landlord’s Benefits Cooperation, including, without limitation, the
amount of any administrative charges or fees imposed by the New York City
Department of Finance or any other governmental agency or any public utility or
alternate provider in connection with such Landlord’s Benefits Cooperation.  

E.

Any Benefits obtained, to the extent the same relate solely to Tenant and/or the
Demised Premises, shall be for the benefit of Tenant and shall be passed on to
Tenant.

F.

Notwithstanding anything to the contrary contained in this Lease, Landlord makes
no representation or warranty as to the amount of any Benefits that may be
received Tenant, if any, and Landlord shall not have liability to Tenant if
Tenant fails to obtain any benefits

ARTICLE 8

ASSIGNMENT, SUBLETTING, MORTGAGING

8.01

A         (i)

Except as otherwise expressly provided in this Article 8, Tenant shall not,
whether voluntarily, involuntarily, or by operation of law or otherwise
(a) assign or otherwise transfer this Lease or any interest or estate herein,
(b) sublet the Demised Premises or any part thereof or allow the Demised
Premises or any part thereof to be used or occupied by others in violation of
Article 5 or in violation of any of the Superior Instruments, or (c) mortgage,
pledge, encumber or otherwise hypothecate this Lease or the Demised Premises or
any part thereof in any manner without, in each instance, obtaining the prior
written consent of Landlord.  

(ii)

For purposes of this Article 8, (a) a material modification, amendment or
extension of a sublease requiring Landlord’s consent hereunder shall be deemed a
sublease requiring approval of the relevant provisions thereof in accordance
with the terms of this Article 8, and (b) any Person or legal representative of
Tenant to whom Tenant’s interest under this Lease passes by operation of law or
otherwise shall be bound by the provisions of this Article 8.

(iii)

For purposes of this Article 8, (a) the issuance of interests in Tenant or any
subtenant (whether stock, partnership interests, interests in a limited
liability company or otherwise) to any person or group of related persons,
whether in a single transaction or a series of related or unrelated
transactions, in such quantities that after such issuance Control of Tenant, or
any subtenant





124













directly or indirectly, shall have changed, shall be deemed an assignment of
this Lease or such sublease, as the case may be and (b) a transfer of more than
a fifty percent (50%) interest of Tenant or any subtenant (whether stock,
partnership interests, interests in a limited liability company or otherwise) by
the direct (as opposed to the indirect) owner(s) thereof, whether in a single
transaction or through a series of related or unrelated transactions, shall be
deemed an assignment of this Lease, or such sublease, as the case may be.
 Notwithstanding the foregoing, if Tenant or any subtenant is a corporation
whose stock is publicly traded on a nationally recognized stock exchange, then
clauses (a) and (b) of the preceding sentence shall not be applicable to the
issuance of stock or one or more transfers of stock or other beneficial interest
in Tenant or any subtenant (whether or not more than 50% of the stock or other
beneficial interest in Tenant is so transferred) which is effected through
“over-the-counter market” or through any recognized stock exchange.  Any
assignment (or deemed assignment), sublease (or deemed sublease), license,
concession, mortgage, pledge, encumbrance or transfer by Tenant in contravention
of this Article 8 shall be void.  

B.

Notwithstanding the provisions of Section 8.01A hereof, Tenant shall have the
right, without the consent of Landlord or any requirement to pay the Additional
Rent under Section 8.07 hereof (but subject to Tenant’s compliance with the
terms of this Section 8.01B and Section 8.03 hereof), to assign this Lease to
(i) an entity created by merger, reorganization or recapitalization of or with
Tenant, (ii) a purchaser of all or substantially all of Tenant’s assets or stock
(the assignee described in transactions referred to in clause (i) and (ii)
above, is referred to herein as a “Successor”) or (iii) an Affiliate provided,
in each such case, such merger, reorganization, recapitalization or sale or
assignment to an Affiliate, as the case may be, shall be for a valid business
purpose and not principally for the purpose of transferring the leasehold estate
created by this Lease or the avoidance of any obligations under this Lease and,
provided, further, (A) such Successor or Affiliate, as the case may be, shall
use the Demised Premises in compliance with and assume the terms and provisions
of, this Lease from and after the effective date of the assignment and (B) with
respect to a transfer to a Successor, such Successor have the required Material
Net Worth.  For the purposes hereof, the term “Material Net Worth” shall mean
the Successor to Tenant shall have a net worth, as determined in accordance with
GAAP (exclusive of good will and general intangibles) and certified by an
independent certified public accountant reasonably acceptable to Landlord, at
least equal to or greater than Tenant’s net worth immediately prior to such
merger or consolidation or such acquisition and assumption.

C.

Notwithstanding the provisions of Section 8.01A hereof, Tenant shall have the
right, without Landlord’s consent or any requirement to pay the Additional Rent
under Section 8.07 hereof (but subject to Tenant’s compliance with the terms of
this Section 8.01C and Section 8.05G hereof), to sublease all or any portion of
the Demised Premises to an Affiliate of Tenant (or to allow such Affiliate to
occupy the same as a Permitted Occupant, it being agreed that in such event, the
RSF occupied by such Affiliate shall not be counted against the 5,000 RSF
limitation in Section 8.01D hereof); provided such subletting shall be for a
valid business purpose and not principally for the purpose of transferring this
Lease or the avoidance of any obligations under this Lease.  If any Affiliate
entity shall cease to be an Affiliate of Tenant, then such entity may continue
to sublease or occupy any portion(s) of the Demised Premises it has theretofore
subleased or occupied as an Affiliate of Tenant, as the case may be, provided
and





125













upon the condition that (i)  the principal purpose of the transaction which
results in such entity no longer being an Affiliate of Tenant shall not be the
acquisition of such Affiliate’s interest in its sublease or other occupancy
agreement, or the avoidance of any obligations under this Lease and (ii) the
sublease or other occupancy agreement shall comply with the provisions of this
Article 8 and, to the extent applicable, thereafter Tenant shall be obligated to
pay the Additional Rent, if any, due under Section 8.07 hereof.

D.

Notwithstanding the provisions of Section 8.01A hereof, Tenant shall have the
right, without Landlord’s consent, but subject to compliance with the terms of
this Section, to permit up to 5,000 RSF in the aggregate of the Demised
Premises to be occupied on a temporary basis, at any time and from time to time,
by clients, independent contractors or other Persons with an ongoing and
independent business relationship with Tenant (such Persons who shall be
permitted to occupy portions of the Demised Premises pursuant to this Section
8.01D being hereinafter referred to as “Permitted Occupant”, or collectively as
the “Permitted Occupants”), provided that (i) there shall be no separate
identification of any Permitted Occupants in the lobby of the Building, (ii) all
or substantially all of the 5,000 RSF shall not be located on a single floor,
constitute the entirety of Tenant’s space on any floor, nor be occupied by the
same Permitted Occupant (or an Affiliate thereof), (iii) Tenant shall receive no
rent, payment or other consideration in connection with such occupancy in excess
of the pro rata portion of the rent payable by Tenant hereunder in respect of
such space other than any nominal rent payments or other consideration for
actual services rendered or provided by or for such occupant, (iii) the
Permitted Occupants shall use the Demised Premises in conformity with all of the
applicable provisions of this Lease, (iv) neither the Permitted Occupant nor any
Principal thereof is a Prohibited Entity, (v) the Permitted Occupant shall not
use the space occupied by it for any Prohibited Use or in violation of this
Lease or any of the Superior Instruments, (vi) Tenant shall notify Landlord
within thirty (30) days after the date when any Permitted Occupant occupies
space in the Building and shall provide Landlord with a copy of the license or
agreement with such Permitted Occupant, (vii) no demising walls shall be
required by any Legal Requirements to be erected in the Premises separating the
space used by a Permitted Occupant from the remainder of the Premises, (viii) in
no event shall the use of any portion of the Premises by any Permitted Occupant
create or be deemed to create any right, title or interest of the Permitted
Occupant in or to the Premises, (ix) the occupancy by a Permitted Occupant shall
not, in Landlord’s reasonable judgment, materially increase the traffic through
the lobby of the Building beyond that which would reasonably be expected to
occur if Tenant used the entire Premises for the normal conduct of its business,
materially increase the Operating Expenses beyond that which would be incurred
if Tenant used the entire Premises for the normal conduct of its business, or
materially increase the burden on existing cleaning services or elevators over
the burden that would be incurred for use by Tenant for normal business purposes
in accordance with the provisions of this Lease if the Premises were fully
occupied by Tenant, (x) such arrangement will terminate automatically upon the
termination of this Lease but shall in any event expire no later than one
(1) day prior to the expiration of this Lease, (xi) the license or occupancy
agreement is subject and subordinate to this Lease and all matters to which this
Lease is subject and subordinate, and (xii) the proposed Permitted Occupant is
engaged in a business or activity and the relevant part of the Premises will be
used in a manner in keeping with the standards of the Building.





126













E.

Any of the transactions described in Section 8.01B or 8.01C, is referred to
herein as an “Exempt Transaction.”  Not later than ten (10) days following the
effective date of an Exempt Transaction, Tenant shall give Landlord notice
thereof.

8.02

If this Lease shall be assigned, whether or not in violation of the provisions
of this Lease, Landlord may collect rent from the assignee.  If the Demised
Premises or any part thereof are sublet or used or occupied by anyone other than
Tenant, whether or not in violation of this Lease, Landlord may, after the
occurrence of any monetary or material non-monetary default by Tenant under this
Lease, in each case, beyond the expiration of any applicable notice and/or cure
period, collect the rent from the subtenant or occupant.  In either event,
Landlord may apply the net amount collected to the Rent herein reserved, but no
such assignment, subletting, occupancy or collection shall be deemed a waiver of
any provisions of this Article 8, or the acceptance of the assignee, subtenant
or occupant as tenant.  Nothing contained herein shall be construed to relieve
the Original Tenant or any assignee or other successor in interest (whether
immediate or remote) of the Original Tenant from the full and prompt payment,
performance and observance of the covenants, obligations and conditions to be
paid, performed and observed by Tenant under this Lease.  The consent by
Landlord to a particular assignment, subletting or use or occupancy by others
shall not in any way be considered as a consent by Landlord to any other or
further assignment, or subletting or use or occupancy by others.  Reference in
this Lease to use or occupancy by others (that is, anyone other than
Tenant) shall not be construed as limited to subtenants but shall also include
licensees and others claiming under or through Tenant, immediately or remotely.

8.03

Any assignment or transfer shall not be effective until the assignee shall
execute, acknowledge and deliver to Landlord an agreement, in recordable form
and otherwise in form reasonably satisfactory to Landlord (it being agreed that
the form annexed hereto as Exhibit 8.03 is an acceptable form to Landlord),
whereby the assignee shall assume the obligations and performance of this Lease
and agree to be bound by and upon all of the covenants, agreements, terms,
provisions and conditions hereof on the part of Tenant to be performed or
observed from and after the effective date of such assignment and whereby the
assignee shall agree that the provisions of this Article 8 hereof shall,
notwithstanding such an assignment or transfer, continue to be binding upon it
in the future.  Notwithstanding any assignment or transfer, whether or not in
violation of the provisions of this Lease, and notwithstanding the acceptance of
the Fixed Rent (or any other amounts required to be paid by Tenant pursuant to
this Lease) by Landlord from an assignee or transferee or any other party,
Tenant shall remain fully and primarily liable for the payment of the Fixed Rent
and the Additional Rent due and to become due under this Lease and for the
performance of all of the covenants, agreements, terms, provisions and
conditions of this Lease on the part of Tenant to be performed or observed.

8.04

A.

(i)

Except in the case of an Exempt Transaction, if Tenant intends to (a) assign
this Lease (it being agreed that a sublease of all or substantially all of the
Demised Premises for all or substantially all of the remainder of the Term shall
be deemed to be an assignment of the Lease) or (b) sublet all or any portion of
the Demised Premises for all or substantially all of the remainder of the Term
(a transaction under clause (a) or (b) being referred to herein a “Recapture
Transaction”), then (in any such event) Tenant shall give notice (a “Recapture
Availability Notice”) thereof to Landlord, which Recapture Availability Notice
shall set forth (A) in the case of a subletting under clause (b), a description
of the portion of the





127













Demised Premises Tenant desires to sublet (the “Recapture Space”), (B) the date
(the “Recapture Date”) on which Tenant intends such Recapture Transaction to be
effective provided such date shall not be earlier than thirty (30) days after
the delivery of the Recapture Availability Notice, and (C) the material economic
and material non-economic terms upon which Tenant is willing to enter into the
Recapture Transaction; including, without limitation, as applicable, the
consideration for the assignment, the proposed term, all rental charges, and the
proposed changes or alterations to the Recapture Space that Tenant is prepared
to make to the Recapture Space (the “Proposed Terms”).  Landlord shall have the
right (the “Recapture Right”), exercisable by notice given to Tenant within
thirty (30) days after the giving of the Recapture Availability Notice to
(1) with respect to a proposed assignment of this Lease (or deemed assignment),
cancel this Lease as provided in Section 8.04B hereof or (2) with respect to a
proposed subletting under clause (b) above either (A) cancel this Lease with
respect to the Recapture Space as provided in Section 8.04B hereof, or
(B) require Tenant to execute and deliver a Recapture Sublease to Landlord (or
its designee) for the Recapture Space on the applicable Proposed Terms, subject
to the further provisions of Section 8.04A(iii) hereof.  If Landlord shall fail
to notify Tenant within twenty (20) days after the giving of the Recapture
Availability Notice of Landlord’s intention to exercise its rights pursuant to
this Section 8.04A, then Tenant shall have the right to give Landlord a reminder
notice, which reminder notice shall contain the following caption on the first
page thereof in bold and capitalized type:

YOU SHALL BE DEEMED TO HAVE WAIVED YOUR OPTION UNDER SECTION 8.04A OF THE LEASE
WITH RESPECT TO THAT CERTAIN RECAPTURE AVAILABILITY NOTICE DATED ________ ___,
20__ IF YOU FAIL TO NOTIFY US OF THE EXERCISE OF SUCH OPTION [INSERT LATER OF
30TH  DAY AFTER GIVING OF RECAPTURE AVAILABILITY NOTICE AND 5 BUSINESS DAYS
AFTER GIVING OF REMINDER NOTICE].

(ii)

Subject to the provisions of this Section 8.04A(ii), if Tenant sends a reminder
notice to Landlord as aforesaid and Landlord fails to notify Tenant of its
exercise of such option within the required time period, then, except as
hereinafter provided, Landlord shall be deemed to have waived its Recapture
Rights with respect to the Recapture Transaction described in the Recapture
Availability Notice and, in such event (or if Landlord has expressly waived such
Recapture Right), Tenant shall, subject to the terms of the next sentence, be
free to attempt to assign this Lease or sublet the Recapture Space for a period
of twelve (12) months.  In the event that (a) Tenant fails to consummate a
proposed assignment or subletting that was the subject of a Recapture
Availability Notice within such twelve (12) month period or (b) if the Net
Effective Rent or Net Effective Price, as the case may be, for the actual
transaction that Tenant intends to consummate shall be less than 92.5% of the
Net Effective Rent or the Net Effective Price, as the case may be, set forth in
the Proposed Terms set forth in the Recapture Availability Notice, then, in
either case of clause (a) or (b) of this Section 8.04A(ii), the provisions of
Section 8.04A(i) hereof shall again apply and Tenant shall be required to submit
a new Recapture Availability Notice if Tenant still desires to enter into a
Recapture Transaction.





128













For the purposes of this Section 8.04, (a) “substantially all of the remainder
of the term” shall mean that the term of the proposed subletting shall expire
within the final twelve (12) months of the then Term and (b) “substantially all
of the Demised Premises” shall mean at least eighty five percent (85%) of the
RSF of the then Office Space.  For the purposes of this Lease, (i) “Net
Effective Rent” shall mean an amount on a RSF basis equal to (a) the fixed rent,
escalations for operating expenses and real estate taxes and other additional
rent provided under a proposed lease or a term sheet (as the case may be) less
(b) the amortized cost (such cost to be amortized over the proposed term of the
sublease on a straight line basis with interest thereon at the Prime Rate) of
any free rent or subtenant construction allowances to be provided to the
proposed subtenant and the cost of any Tenant Changes specifically made by or on
behalf of Tenant in order to prepare any sublet space for occupancy; it being
expressly agreed that no portion of the cost of Tenant’s Initial Work, the RTS
Work Costs or the cost of any other Tenant Changes not specifically made by or
on behalf of Tenant in order to prepare any sublet space for occupancy shall be
included in calculating the Net Effective Rent hereunder and (ii) “Net Effective
Price” shall mean all sums and other consideration to be paid to Tenant by the
assignee for, or by reason of, the assignment of this Lease less the present
value (discounted at the Prime Rate, compounded monthly) of the amortized cost
(such cost to be amortized over the remainder of the Term as of the proposed
effective date of such assignment on a straight line basis with interest thereon
at the Prime Rate) of any tenant construction allowances and cost of work to be
performed by or on behalf Tenant specifically to prepare the Premises for
occupancy by such assignee; it being expressly agreed that no portion of the
cost of Tenant’s Initial Work, the RTS Work Costs or the cost of any other
Tenant Changes not specifically made by or on behalf of Tenant in order to in
order to prepare the Premises for occupancy by such assignee shall be included
in calculating the Net Effective Price hereunder.

(iii)

If Landlord exercises its option to sublet the Recapture Space as aforesaid,
such sublease to Landlord or its designee (which designee must be an Affiliate
of Landlord) as subtenant (a “Recapture Sublease”) shall:

(A)

be at a rental equal to the lesser of (1) the Rent Per Square Foot from time to
time payable under this Lease during the term of such Recapture Sublease
multiplied by the number of RSF of the Recapture Space and  (2) the sublease
rent set forth in the Proposed Terms and otherwise be upon the same terms and
conditions as those contained in this Lease (as modified by the Proposed Terms,
except such as are irrelevant or inapplicable and except as otherwise expressly
set forth to the contrary in this subsection 8.04A(iii)); it being agreed that,
any rental payable under any Recapture Sublease shall, at Landlord’s option,
either be payable at the times set forth in the Recapture Sublease or shall be a
credit against the Rents payable by Tenant hereunder.  For the purposes hereof,
“Rent Per Square Foot” shall mean the sum of the Fixed Rent and Recurring
Additional Rent then payable hereunder divided by the total RSF of the Demised
Premises;

(B)

give the subtenant under the Recapture Sublease, the unqualified and
unrestricted right, without Tenant’s consent, to assign such Recapture Sublease
to an Affiliate of Landlord or a successor landlord under this Lease or its
Affiliate and to further sublet the Recapture Space or any part thereof





129













and to make any and all changes, alterations, and improvements in the Recapture
Space without Tenant’s consent (provided that Tenant shall have no obligation to
remove or restore any such changes, alterations or improvements);

(C)

provide in substance that any such changes, alterations, and improvements made
in the Recapture Space may be removed, in whole or in part, prior to or upon the
expiration or other termination of the Recapture Sublease, provided that any
damage and injury caused to any other portion of the Office Space by Landlord or
its designee thereby shall be repaired;

(D)

provide that (1) the parties to such Recapture Sublease expressly negate any
intention that any estate created under such Recapture Sublease be merged with
any other estate held by either of said parties and (2) Landlord, at Tenant’s
sole cost and expense equal to Landlord’s reasonable actual out-of-pocket cost
shall make such alterations as may be required or reasonably deemed necessary to
physically separate the Recapture Space from the balance of the Demised Premises
(including removal of any internal staircase(s) (x) within the floors of the
Recapture Space (if any) and/or (y) connecting the Recapture Space to any other
portion(s) of the Demised Premises and to slab over the opening(s) therefor) and
to provide appropriate means of ingress to and egress thereto and to the public
portions of the balance of the floor such as toilets, janitor’s closets,
telephone and electrical closets, fire stairs, and elevator lobbies;

(E)

provide that the subtenant or occupant may use and occupy the Recapture Space
for any lawful office purpose or the provisions of Section 5.01 hereof; and

(F)

provide that the subtenant under the Recapture Sublease shall not be subject to
the provisions of Sections 8.01A, 8.04, 8.05 and 8.07 hereof.

Notwithstanding anything to the contrary contained herein: (1) during the term
of any Recapture Sublease, Tenant shall be relieved of all of Tenant’s
obligations under this Lease solely with respect to the Recapture Space, other
than Tenant’s obligation to pay Rent; (2) during the term of any Recapture
Sublease, if and to the extent that Landlord or its designee, as subtenant,
fails to pay to Tenant any amount that the subtenant is required to pay to
Tenant pursuant to the terms of the Recapture Sublease, then (provided Landlord
has not already provided Tenant with a credit on account thereof) Tenant shall
have the right to credit such amount against Tenant’s rental obligations under
this Lease; (3) if the Recapture Sublease is rejected in bankruptcy by Landlord
or its designee, Tenant shall be released from any and all liability in respect
of such Recapture Space and such Recapture Space shall no longer be a part of
the Demised Premises; and (4) notwithstanding the Proposed Terms for the
proposed sublease to which the Recapture Sublease relates, the expiration date
of the Recapture Sublease shall be co-terminus with the Expiration Date.





130













(iv)

If Landlord is unable to give Tenant possession of the Recapture Space at the
expiration of the term of the Recapture Sublease by reason of the holding over
or retention of possession of any tenant or other occupant of the Recapture
Space through Landlord, then, provided Tenant otherwise has surrendered the
balance of the Premises to Landlord as required hereunder, Tenant shall be
deemed to have delivered possession of the Premises to Landlord upon the
Expiration Date and shall not be deemed a holdover under this Lease.

(v)

The failure by Landlord to exercise its option under Section 8.05A with respect
to any subletting shall not be deemed a waiver of such option with respect to
any extension of such subletting or any subsequent subletting of the Demised
Premises affected thereby.

(vi)

Notwithstanding anything to the contrary contained herein, Landlord shall not
have a Recapture Right with respect to (a) a permitted Excessive Delivery Delay
Sublease and/or (b) any permitted Expansion Space Subleases; provided, however,
if Tenant subleases all or any portion of any Expansion Space Sublease Floors
for more than two (2) consecutive periods, any subleasing of all or a portion of
such floors covered by any permitted Expansion Space Sublease that Tenant
thereafter sublets shall be subject to Landlord’s Recapture Rights hereunder.

B.

If Landlord exercises the Recapture Right (i) in the case of a proposed
assignment (or deemed assignment), then, notwithstanding anything herein
contained to the contrary, this Lease shall be terminated as of the date which
is the latest to occur of (a) the Recapture Date, (b) the sixtieth (60th) day
following the giving of the Recapture Availability Notice or (c) the date Tenant
vacates and surrenders possession of the Demised Premises to Landlord pursuant
to the applicable provisions of this Lease, as if such date were the Expiration
Date (but in no event later than the then stated Expiration Date) and (ii) in
the case of a proposed subletting in which Landlord has elected to cancel the
portion of the Lease covered by the Recapture Space, then (a) such Recapture
Space shall, as of the date (the “Recapture Vacancy Date”) which is the latest
to occur of (1) the Recapture Date, (2) the sixtieth (60th) day following the
giving of the Recapture Availability Notice or (3) the date Tenant vacates and
surrenders possession of the Recapture Space to Landlord pursuant to the
applicable provisions of this Lease (but in no event later than the then stated
Expiration Date), no longer be a part of the Demised Premises for any purpose of
this Lease, (b) the Fixed Rent, the Recurring Additional Rent and all other
items of Rent attributable to the Recapture Space shall be apportioned as of the
Recapture Vacancy Date, (c) the Fixed Rent shall be decreased by the amounts
thereof attributable to the Recapture Space, (d) Tenant’s Percentage shall be
decreased by recalculating the same to exclude the number of RSF contained in
the Recapture Space, (e) if the Recapture Space includes any partial floor(s),
Landlord shall make such alterations as may be reasonably required to physically
separate such portion(s) of the Recapture Space (and the systems serving the
same) from the balance of the Demised Premises and to comply (to the extent
applicable) with Tenant’s obligation under Section 7.01 hereof as it relates to
reallocation of electrical capacity and to provide appropriate means of ingress
and egress thereto and to the public portions of the balance of such partial
floor (and Tenant shall pay for Landlord’s actual reasonable out-of-pocket costs
in connection therewith within thirty (30) days after receipt by





131













Tenant of an invoice therefor) and (f) if the Recapture Space includes full
floor(s), Landlord, at Tenant’s sole cost and expense, shall remove any internal
staircases (x) within the Recapture Space, (if any) and/or (y) connecting the
Recapture Space to any other portion(s) of the Demised Premises and slab over
the opening(s) therefor (and Tenant shall pay for Landlord’s actual reasonable
out-of-pocket costs in connection therewith within thirty (30) days after
receipt by Tenant of an invoice therefor).

C.

Tenant shall have the right to request, by notice to Landlord, to pre-approve
the identity of a proposed assignee or subtenant with respect to any transaction
that is not an Exempt Transaction prior to the sending of a Recapture
Availability Notice or Consent Request, as applicable.  Any such request notice
shall contain the information required under clause (a) and (b) of Section 8.05A
hereof and a description of whether it is anticipated that the transaction will
be an assignment or a subletting and, if a subletting the approximate amount of
space and, if known, the approximate term thereof.  In the event that Tenant so
requests as aforesaid, Landlord shall not unreasonably withhold its approval of
the  proposed assignee or subtenant, and, provided that a Consent Request for a
proposed transaction with such proposed assignee or subtenant is sent within six
(6) months following such request, Landlord shall have no right to withhold its
consent to any such transaction based on the identity of the proposed assignee
or subtenant, but the foregoing shall not relieve Tenant of compliance with the
other applicable provisions of this Article 8.  If Landlord shall fail to
respond to Tenant’s request made in accordance with this Section 8.04C within
ten (10) Business Days after Landlord’s receipt thereof, then Tenant shall have
the right to give Landlord a reminder notice, which reminder notice shall
contain the following caption on the first page thereof in bold and capitalized
type:

YOU SHALL BE DEEMED TO HAVE APPROVED THE IDENTITY OF THE PROPOSED ASSIGNEE OR
PROPOSED SUBTENANT SET FORTH IN TENANT’S NOTICE GIVEN PURSUANT TO SECTION 8.04C
DATED ________ ___, 20__ IF YOU FAIL TO RESPOND TO SUCH NOTICE WITHIN FIVE (5)
BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE.

If Tenant sends a reminder notice to Landlord as aforesaid and Landlord fails to
respond to Tenant within five (5) Business Days after its receipt of such
reminder notice, then Landlord shall be deemed to have approved the identity of
the proposed assignee or subtenant with respect to which such request was made,
but such deemed approval shall not relieve Tenant of compliance with the other
applicable provisions of this Article 8.

8.05

A.

If either (i) after delivery of a Recapture Availability Notice, Landlord has
not (or is deemed to have not) exercised its Recapture Right, Tenant shall
thereafter at any time or from time to time during the Term desire to enter into
a Recapture Transaction that was the subject of a Recapture Availability Notice
or (ii) except in the case of an Exempt Transaction, Tenant shall otherwise
desire to assign this Lease or sublet all or part of the Demised Premises in a
transaction that would not constitute a Recapture Transaction or a transaction
in which Landlord does not have a Recapture Right, then Tenant shall promptly
notify Landlord of such desire.  Upon obtaining a proposed assignee or subtenant
upon acceptable terms (determined in Tenant’s sole discretion), Tenant shall
give notice thereof to Landlord (each, a “Tenant’s Consent Request”), which
Tenant’s Consent Request shall be





132













accompanied by (a) a statement setting forth in reasonable detail the identity
of the proposed assignee or subtenant and its business address, (b) a statement
setting forth in reasonable detail the nature and character of the business of
the proposed assignee or subtenant and its proposed use of the Demised Premises,
(c) if the proposed transaction was one that qualified as a Recapture
Transaction, any changes to the Proposed Terms, (d) current financial
information with respect to the proposed assignee or subtenant, (e) in the case
of a proposed sublease of less than the entire Demised Premises, a floor plan
clearly indicating the portion of the Demised Premises to be subleased and all
means of ingress and egress to such portion of the Demised Premises to be
subleased and to the remainder of the Demised Premises, and (f) such additional
information related to the proposed assignment or sublease as Landlord shall
reasonably request after Landlord’s receipt of Tenant’s Consent Request provided
such request is made not later than five (5) Business Days after the giving of
the Consent Request.  

B.

Landlord’s consent to the proposed assignment or subletting set forth in the
Consent Request shall not be unreasonably withheld and Landlord (within ten (10)
Business Days from the submission of the information required in Section 8.05A)
shall either approve such proposed assignment or subletting or provide Tenant
with the reasonable basis for any refusal, and an opportunity to provide
Landlord with additional information reasonably requested by Landlord or
otherwise in order to alleviate any reasonable concerns; provided, however,
that, subject to the provisions of Section 8.05F and Section 8.05G hereof,
Landlord may withhold or deny its consent thereto (and any such withholding or
denial of consent shall be deemed reasonable) if:

(i)

the proposed sublessee or assignee (or any Principal thereof) is a Prohibited
Entity or the proposed use of the Demised Premises is for a Prohibited Use;

(ii)

the proposed sublessee or assignee (or an Affiliate or Principal of such
proposed sublessee or assignee) is a prospective tenant, subtenant or assignee
with whom Landlord has negotiated a term sheet for a sublease or an assignment
within the prior six (6) months and Landlord then has or, in good faith,
reasonably anticipates having in the ensuing six (6) months reasonably
comparable space in the Building for substantially the same or a comparable term
or is then an existing tenant of Landlord in the Building and Landlord then has
or, in good faith, reasonably anticipates having in the ensuing six (6) months
reasonably comparable space in the Building for substantially the same or a
comparable term for such existing tenant;

(iii)

the proposed sublessee or assignee is a prospective subtenant or assignee with
whom another Unit Owner (as defined in the Condominium Declaration) has
negotiated a term sheet for a sublease or an assignment within the prior three
(3) months or is then a tenant of such Unit Owner, and, if the following
condition is permitted under the Condominium Documents, such other Unit Owner
shall be able to offer to such proposed sublessee or assignee reasonably
comparably sized space in the Unit or the Building, as applicable, for
substantially the same or a comparable term;





133













(iv)

the general reputation of the proposed assignee or subtenant is not consistent
with a Comparable Building;

(v)

the nature of the proposed business to be conducted in the Demised Premises is
not (a) appropriate for a Comparable Building or (b)  permitted by this Lease or
under the Superior Instruments;

(vi)

the proposed assignee or subtenant shall have or enjoy diplomatic immunity;

(vii)

such proposed subletting would result in any floor of the Demised Premises being
divided into more than three (3) rental units in the aggregate or in any rental
unit located on a floor being less than 5,000 RSF;

(viii)

such proposed subletting would result in there being more than (a) eight (8)
sublettings in the aggregate in the Demised Premises until such time as Tenant
exercises an Expansion Option to add at least one (1) full floor to the Demised
Premises and (b) eleven (11) sublettings in the aggregate in the Demised
Premises thereafter;

(ix)

if the proposed subletting is for a floor or more, Tenant is then in monetary
default or material non-monetary default under this Lease, in each instance,
beyond the expiration of any applicable notice and/or cure period;  

(x)

such proposed subletting is for all or any portion of the Storage Space and does
not include at least two (2) floors of the Office Space;

(xi)

such proposed subletting is for Tenant’s Roof Top Space (it being agreed that in
no event shall Tenant be permitted to sublet Tenant’s Roof Top Space in part)
and does not include the entire 50th floor leased to Tenant and, if leased by
Tenant hereunder, the entire 51st Floor Space;

(xii)

such proposed subletting is for the 50th floor leased to Tenant (it being agreed
that in no event shall Tenant be permitted to sublet the 50th floor in part) and
does not include Tenant’s Roof Top Space and, if leased by Tenant hereunder, the
entire 51st Floor Space;

(xiii)

the proposed assignment or sublease is to be entered into prior to expiration of
Initial Lease-up Period, except that, notwithstanding the foregoing or any other
provision of this Lease, but subject to Tenant’s compliance with the conditions
contained in this Article 8, Tenant shall be permitted to enter into one or more
Expansion Space Subleases during the Initial Lease-up Period; provided, however,
in no event shall Tenant (a) be permitted to enter into an Expansion Space
Sublease (or any other sublease) which demises less than one (1) full floor for
a term that will expire between August 31, 2012 and August 31, 2014 (it being
agreed that from and after the earlier of June 1, 2008 or Landlord’s initial
lease-up of all of the Five-Year Option Floors, the restriction contained in
this clause (a) shall be of no further force or effect) or (b) be permitted to
sublease space of any





134













size for a term that will expire between August 31, 2016 and March 31, 2019 (it
being agreed that from and after Landlord’s initial lease-up of all of the
Ten-Year Option Floors, the restriction contained in this clause (b) shall be of
no force or effect);

(xiv)

the character of the business to be conducted or the proposed use of the Demised
Premises by the proposed assignee or subtenant shall, in Landlord’s reasonable
opinion, (a) materially increase Operating Expenses, (b) materially increase the
burden on existing cleaning or other Landlord Services or elevators over the
burden prior to such proposed subletting or assignment (unless Tenant shall
agree to pay to Landlord any such increased costs), or (c) violate any
provisions or restrictions contained in Article 5 or elsewhere herein relating
to the use or occupancy of the Demised Premises.  

Notwithstanding anything to the contrary contained in this Section 8.05B, (a) if
Tenant is permitted to enter into an Excessive Delivery Delay Sublease, the
conditions contained in clauses (vii), (viii) and (xiii) above shall not be
applicable to a proposed Excessive Delivery Delay Sublease and (b) the
provisions of clause (ii) above shall not be applicable to a permitted Expansion
Space Sublease.

C.

(i)

If Landlord shall fail to respond to a Tenant’s Consent Request within ten
(10) Business Days after Landlord’s receipt thereof and any additional
information requested by Landlord as provided in clause (f) of Section 8.05A
hereof, then Tenant shall have the right to give Landlord a reminder notice,
which reminder notice shall contain the following caption on the first page
thereof in bold and capitalized type:

YOU SHALL BE DEEMED TO HAVE GRANTED THE CONSENT REQUESTED IN TENANT’S CONSENT
REQUEST DATED ________ ___, 20__ IF YOU FAIL TO RESPOND TO SUCH NOTICE WITHIN
FIVE (5) BUSINESS DAYS AFTER YOUR RECEIPT OF THIS NOTICE.

If Tenant sends a reminder notice to Landlord as aforesaid and Landlord fails to
respond to Tenant within five (5)  Business Days after its receipt of such
reminder notice, then Landlord shall be deemed to have granted consent with
respect to transaction described in Tenant’s Consent Request.

(ii)

Anything contained in this Article 8 to the contrary notwithstanding, Tenant may
give to Landlord a Recapture Availability Notice and a Tenant’s Consent Request
in one notice but in such event the time periods for Landlord to respond to such
notice shall be as set forth in Section 8.04A hereof.

D.

Subject to the provisions of Section 8.05F hereof, if Landlord shall consent (or
shall be deemed to have consented) to any assignment or subletting as provided
herein, Tenant shall be free to assign this Lease to such proposed assignee or
sublet the Demised Premises or the portion thereof which is the subject of such
sublease to such proposed subtenant.  Tenant acknowledges and agrees that
Landlord’s approval (or deemed approval) of any assignment or sublease in
accordance with the terms of this Article 8 shall not constitute





135













Landlord’s approval of any of the specific terms of such assignment or sublease,
as the case may be, and Tenant shall cause any such assignment or sublease to
comply with the terms and provisions of this Lease in all respects.

E.

Landlord’s consent to any assignment or sublease in which Landlord’s consent is
required to be given by Landlord hereunder shall be set forth in an instrument
prepared by Landlord in form reasonably satisfactory to Landlord and Tenant; it
being acknowledged that the forms of consent annexed hereto as Exhibits 8.05E-1
and 8.05E-2 are satisfactory.  Landlord’s consent shall not be effective until
such instrument is executed and delivered by Landlord, Tenant and the proposed
assignee or subtenant.  Landlord agrees promptly upon receipt of the fully
executed assignment agreement or agreement of sublease, as the case may be, to
which Landlord has consented to hereunder, and an executed consent substantially
in the form and content annexed hereto, to sign and deliver such consent.

F.

In the event that Tenant fails to consummate a proposed assignment or subletting
that was the subject of a Tenant’s Consent Request within twelve (12) months
after submission thereof to Landlord then, if the transaction proposed in
Tenant’s Consent Request (a) constitutes a Recapture Transaction, then the
provisions of Section 8.04A hereof shall again apply and Tenant shall be
required to submit a new Recapture Availability Notice (together with the
information required to be delivered in connection therewith) if Tenant still
desires to enter into a Recapture Transaction or (b) would not otherwise
constitute a Recapture Transaction, then the provisions of Section 8.05A hereof
shall again apply and Tenant shall be required to submit a new Tenant’s Consent
Request (together with the information required to be delivered in connection
therewith) if Tenant still desires to assign this Lease or sublease all or any
part of the Premises.

G.

With respect to each any every sublease permitted under this Lease:

(i)

no subletting shall be for a term ending later than one day prior to the Stated
Expiration Date, as that date may have been theretofore, or may thereafter be,
extended in accordance with the terms of this Lease;

(ii)

no sublease shall be valid, and no subtenant shall take possession of the
Demised Premises or any part thereof, until an executed counterpart of such
sublease has been delivered to Landlord;

(iii)

in the case of a subletting which includes less than entire floor(s), Tenant, at
its sole cost and expense, shall (A) make or cause to be made, at no expense to
Landlord, such Tenant Changes as may be required or reasonably deemed necessary
to provide reasonably appropriate means of ingress and egress from the sublet
space (which means of ingress and egress shall conform to all applicable Legal
Requirements and/or Insurance Requirements and all alterations relating thereto
shall be subject to the provisions of Article 13 hereof), and (B) physically
separate the sublet space (if Office Space) from the balance of the floor in
such commercially reasonable manner that the configuration of the sublet space
and the balance of the floor would not inhibit, in Landlord’s reasonable
discretion, Landlord’s ability to independently lease the sublet space or the





136













balance of the floor to one (1) or more office tenants for general and executive
office use; and

(iv)

 subject to the provisions of any Subtenant SNDA, each sublease shall provide
that it is subject and subordinate to this Lease and to the matters to which
this Lease is or shall be subordinate, and that, in the event of termination,
reentry or dispossess by Landlord under this Lease, Landlord may, at its option,
either terminate such sublease or take over all of the right, title and interest
of Tenant, as sublessor, under such sublease, and such subtenant shall, at
Landlord’s option, attorn to Landlord pursuant to the then executory provisions
of such sublease, except that Landlord shall not (a) be liable for any previous
act, omission or negligence of sublandlord, (b) be subject to any counterclaim,
defense or offset, (c) be bound by any modification or amendment of the sublease
or by any prepayment of more than one month’s rent and additional rent which
shall be payable as provided in such sublease, unless such modification or
prepayment shall have been approved in writing by Landlord, or (d) be obligated
to perform any repairs or other work in the subleased premises beyond Landlord’s
obligations under this Lease.

8.06

Each sublease shall, notwithstanding anything to the contrary contained herein
 (a) provide that the subtenant may not assign its rights thereunder or further
sublet the space demised under the sublease, in whole or in part, and each
assignment shall provide that the assignee may not further assign its rights
under this Lease or sublet the Premises, in whole or in part, without Landlord’s
consent (which shall be granted, withheld or not required subject to the same
terms and conditions contained in this Article 8, as such would be applicable to
a similar request by Tenant, including those relating to Exempt Transactions)
and without complying with all of the terms and conditions of this Article 8
except that with respect to (i) an assignment of a sublease which is subject to
a Subtenant SNDA, any assignment of such sublease shall be subject to Landlord’s
consent not to be unreasonably withheld subject to the terms of this Article 8
and (ii) the third (3rd) tier down of any further subletting of a sublease shall
not be permitted without Landlord’s consent and (b) contain (or incorporate by
reference) provisions substantially the same as those contained in Sections
32.15, and 35.02 hereof.  Except as otherwise expressly set forth herein, if any
such sublease or sub-sublease is assigned or further sublet without the consent
of Landlord in each instance obtained or without compliance with the provisions
of this Article 8, Tenant shall immediately terminate such sublease or arrange
for the termination thereof, and proceed expeditiously to have the occupant
thereunder dispossessed.  Landlord’s consent to any sublease or assignment shall
not be deemed or construed to modify, amend or affect the terms and provisions
of this Lease, or Tenant’s obligations hereunder, which shall continue to apply
to the occupants thereof, as if the sublease or assignment had not been made.

8.07

A.

Subject to the provisions of this Section 8.07, if, with respect to any sublease
of all or any part of the Premises (i) the aggregate of (a) the amounts paid in
any calendar quarter during the term of such sublease as fixed rent and as
additional rent (or other charges thereunder, including charges on account of
electricity and Taxes and Operating Expenses) by the subtenant under such
sublease and (b) the amount of any Other Sublease Consideration paid in such
calendar quarter to Tenant by such subtenant (the amounts described in this
clause (i) are called “Sublease Gross Receipts”) shall be in excess of
(ii) Tenant’s Basic





137













Cost for the space demised by such sublease for such calendar quarter, then, for
each such calendar quarter, Tenant (at the times and in the manner set forth in
Section 8.07D below) shall (a) first retain from such excess an amount equal to
Tenant’s Associated Cost (the “Retained Amount”) for such sublease as of the end
of such calendar quarter and (b) second, divide the balance of such excess (the
balance of such excess is called “Sublease Profits”), if any, in half, and
retain one-half (½) for itself and pay, as Additional Rent, the other half (½)
to Landlord except that Landlord shall not be entitled to any Sublease Profits
in respect of the Excessive Delivery Delay Sublease; provided however, if
Tenant, as sublandlord under the Excessive Delivery Delay Sublease is entitled
to be paid any sums on account of “sublease profits” or “assignment profits” or
provisions of similar import, Tenant shall pay to Landlord, as Additional Rent,
one half (½) thereof promptly after Tenant’s receipt thereof  (it being agreed
that any Excessive Delivery Delay Sublease entered into with an Affiliate of
Tenant shall be disregarded for the purposes of the foregoing).  “Other Sublease
Consideration” means all sums paid for the furnishing of services by Tenant and
for the sale or rental of Tenant’s Property less, in the case of the sale
thereof, the then fair market value thereof.  “Tenant’s Basic Cost” for any
sublet space for any calendar quarter means the sum (without duplication) of
(1) the portion of the Fixed Rent, Tenant’s Tax Payments, Tenant’s BID Payment,
Tenant’s Operating Expense Payments and any other Additional Rent which is
attributable to such sublet space (on a pro rata basis) for such calendar
quarter (or if the pertinent sublease is in effect for only a part of such
calendar quarter, the portion of such calendar quarter during which such
sublease is in effect), plus (2) the amount payable by Tenant on account of
electricity in respect of such sublet space (on a pro rata basis) for such
calendar quarter (or if the pertinent sublease is in effect for only a part of
such calendar quarter, the portion of such calendar quarter during which such
sublease is in effect).  

B.

For the purpose hereof, “Tenant’s Associated Cost” for any sublease shall mean,
as of the end of any calendar quarter, the excess of:

(i)

(a) all reasonable amounts paid by Tenant in or prior to such calendar quarter,
or to be paid by Tenant at any time within the next six (6) months (or, if
later, prior to or upon occupancy by the subtenant for the conduct of business),
either (i) in making alterations to (or other changes in the layout and finish
of) either the sublet space or other areas of the floor(s) on which the sublet
space is located in order to prepare the sublet space for such subtenant’s
occupancy and/or (ii) in providing a fund to the subtenant for either such
purpose (by way of a work allowance or the like), plus (b) the amount of (i)
commercially reasonable out-of-pocket brokerage commission(s) paid in connection
with such sublease and (ii) commercially reasonable out-of-pocket legal fees
paid by Tenant in connection with such sublease in or prior to such calendar
quarter, or to be paid by Tenant in connection with such sublease at any time
within the next six (6) months (or, if later, prior to or upon occupancy by the
subtenant for the conduct of business), plus (c) the reasonable amount of all
reasonable other concessions paid by Tenant in connection with such sublease in
or prior to such calendar quarter, or to be paid by Tenant at any time after
such calendar year (e.g., takeover expenses and/or payment of moving expenses),
plus (d) the amount of commercially reasonable out-of-pocket advertising and
marketing costs paid with respect to the sublet space, plus (e) Hard Costs and
Soft Costs (other than to the extent funded by Landlord as part of Landlord’s
Contribution) in respect of and





138













reasonably allocated to the sublet space, amortized on a straight line basis
over a sixteen (16) year period, to the extent such amortization is allocable to
the period during the term of such sublease; provided, however, if, in
connection with such subletting, the alterations to which such Hard Costs and
Soft Costs relate are substantially altered or demolished prior to such
subletting or within the six (6) month period following the rent commencement
date of any such sublease, such Hard Costs and Soft Costs shall not be permitted
to be included in Tenant’s Associated Cost; over

(ii)

all Retained Amounts in respect of such sublease theretofore retained by Tenant
for all prior calendar quarters.  

C.

If, with respect to any assignment of this Lease, Tenant shall receive any
Assignment Profit, then Tenant, within thirty (30) days after such receipt,
shall pay to Landlord fifty percent (50%) of such Assignment Profit, which
payment shall be accompanied by a statement setting forth a reasonably detailed
computation of such Assignment Profit.  “Assignment Consideration” means an
amount equal to all sums and other consideration paid to Tenant by the assignee
in consideration for such assignment (including, without limitation, sums paid
for the sale or rental of Tenant’s trade fixtures, leasehold improvements,
equipment, furniture, furnishings or other personal property, less, in the case
of a sale thereof, the then fair market value thereof).  “Assignment Profit”
with respect to any assignment shall mean (i) the Assignment Consideration
received by Tenant with respect to such assignment, minus (ii) the sum of
(a) all reasonable amounts paid by Tenant in connection with such assignment
(1) in making alterations to (or other changes in the layout and finish of) the
Demised Premises (other than to the extent funded by Landlord as part of
Landlord’s Contribution) and/or (2) in providing a fund to the assignee for such
purpose (by way of work allowance or the like), plus (b) the amount of (1)
commercially reasonable out-of-pocket brokerage commission(s) paid in connection
with such assignment and (2) commercially reasonable out-of-pocket legal fees
paid by Tenant in connection with such assignment, plus (c) the amount of all
other reasonable concessions paid by Tenant in connection with such assignment
(e.g., takeover expenses and/or payment of moving expenses), plus (d) the amount
of any out-of-pocket advertising and marketing costs incurred with respect to
the Demised Premises, plus (e) Tenant’s Hard Costs and Soft Costs (which were
not funded in whole or part by Landlord) amortized on a straight-line basis over
a sixteen (16) year period, to the extent such amortization is allocable to the
period after such assignment, plus (f) all sales and/or transfer taxes paid by
Tenant in connection with such assignment.

D.

For purposes of determining Sublease Profits (or the portion thereof that Tenant
is obligated to pay to Landlord under Section 8.07A hereof), all sublease
transactions shall be treated as independent and separate transactions.  

E.

Tenant shall deliver to Landlord within sixty (60) days after the end of each
calendar quarter, and within sixty (60) days after the expiration or earlier
termination of this Lease, a statement specifying each sublease in effect during
such calendar quarter, the rentable area demised thereby, the term thereof and a
computation in reasonable detail showing the calculation of the Sublease Gross
Receipts, Tenant’s Basic Costs, Tenant’s Associated Costs and the Sublease
Profits for such calendar quarter.  Together with such statement, Tenant shall
pay to





139













Landlord, as Additional Rent, Landlord’s share of any Sublease Profits for such
calendar quarter in accordance with the terms of Section 8.07A hereof.  Landlord
shall have the right to review Tenant’s book and records to confirm the accuracy
of such computations.

F.

Anything contained herein to the contrary notwithstanding, Tenant shall not be
entitled to any proceeds derived from or relating to (directly or indirectly)
any reletting of the Recapture Space.

8.08

Tenant hereby indemnifies Landlord against any liability asserted against
Landlord or any Landlord Party for any brokerage commission, finder’s fee,
consultant’s fee or other compensation with respect to any assignment or
sublease or proposed assignment or sublease by Tenant or any party claiming
through Tenant.  Subject to the provisions of Section 8.14 hereof, if this Lease
is assigned, the assignor and all its predecessors as tenant hereunder
(collectively, the “Predecessor Tenants”) shall be and remain fully liable for
the due performance and observance of all of the terms and conditions of this
Lease to be performed by Tenant throughout the Term and no amendment of this
Lease or waiver of, or consent to departure from, any of the terms and
conditions of this Lease shall constitute a novation or otherwise release any of
the Predecessor Tenants; provided, however, if any such subsequent amendment to
this Lease is made by a Person that is not an Affiliate of the Predecessor
Tenant without any such Predecessor Tenant’s consent and such subsequent
amendment shall increase the obligations of Tenant hereunder and/or renew the
Term hereof except as otherwise expressly permitted herein, then such
Predecessor Tenant, including, without limitation, Original Tenant shall not be
liable with respect only to such incremental increase and/or such renewal term.
 

8.09

The joint and several liability of Tenant and any immediate or remote successor
in interest of Tenant and the due performance of the obligations of this Lease
on Tenant’s part to be performed or observed shall not be discharged, released
or impaired in any respect by (a) any waiver or failure of Landlord or any
grantee or assignee of Landlord by way of mortgage or otherwise, to enforce any
of the obligations of this Lease or (b) any agreement or stipulation made by
Landlord, or any grantee or assignee of Landlord by way of mortgage or
otherwise, extending the time, or modifying any of the obligations, of this
Lease; provided, however, in the event this Lease has been assigned to any
Person that is not a Permitted Entity, if Landlord shall thereafter increase the
obligations of Tenant hereunder (it being agreed that any exercise of the
Floating Expansion Option substantially in accordance with the terms hereof
shall not be deemed to be an increase of the obligations of Tenant hereunder for
the purposes of this Section 8.09) and/or renew the Term hereof except as
otherwise expressly permitted herein without the Predecessor Tenant’s consent,
then the Predecessor Tenant, including, without limitation, Original Tenant
shall not be liable with respect only to such incremental increase and/or such
renewal term.

8.10

The listing of any name other than that of Tenant, whether on the door of the
Demised Premises or any portion thereof or the Building directory, if any, or
otherwise, shall not operate to vest any right or interest in this Lease or in
the Demised Premises, nor shall it be deemed to be the consent of Landlord to
any assignment or transfer of this Lease or to any sublease of the Demised
Premises or to the use or occupancy thereof by others.





140













8.11

Tenant shall reimburse Landlord (whether or not the proposed transaction is
consummated), within thirty (30) days after demand, for all reasonable
out-of-pocket costs incurred by Landlord in connection with any assignment
(whether or not Landlord’s consent is required therefor) or sublease, including
the costs of making investigations as to the acceptability of the proposed
assignee or subtenant (or whether such proposed assignee or subtenant satisfies
the conditions set forth in this Article 8) and reasonable out-of-pocket
attorneys’ fees and disbursements incurred in connection with the granting or
reviewing of any matters reasonably related to any such assignment, subletting
or other transfer.

8.12

In the case of a sublease approved by Landlord, Landlord shall enter into with
the subtenant a Subordination, Recognition and Non Disturbance Agreement
substantially in the form attached hereto as Exhibit 8.12 (“Subtenant SNDA”) if:

(a)

Landlord is reasonably satisfied with the financial condition of the proposed
subtenant or the proposed subtenant either (i) has a net worth (exclusive of
good will and general intangibles) computed in accordance with GAAP at least
equal to or greater than at least ten (10) times the aggregate of the annual
Fixed Rent then reserved hereunder plus all of the Recurring Additional Rent for
the preceding calendar year, in each case, allocable to portion of the Premises
that is the subject of the subletting (the “Requisite Net Worth”) or (ii) agrees
to provide Landlord with either (A) a reasonably acceptable security deposit at
the time the proposed subtenant attorns to Landlord or (B) a guaranty, in form
and substance reasonably satisfactory to Landlord, guaranteeing the full and
prompt performance of all obligations of the proposed subtenant under the
proposed sublease, from a Person with the Requisite Net Worth,

(b)

the proposed sublease demises Eligible Space, for a term of at least five (5)
years (inclusive of any extension options of such subtenant which are
conditioned upon Tenant’s exercise of its extension rights in accordance with
this Lease), with no right of cancellation (other than those customarily
provided in the event of casualty or condemnation) prior to the expiration of
such minimum term (but in no event extending beyond the then current Expiration
Date of this Lease, as that date may have been theretofore, or may thereafter
be, extended in accordance with the terms of this Lease),

(c)

the proposed sublease is a bona fide arm’s length sublease with a Person not
Affiliated with Tenant or any other Tenant Entity,

(d)

the proposed sublease provides that the fixed rental, tax and expense escalation
payments, electricity payments and additional rental payments at the time of
attornment to Landlord shall, if necessary, be increased to equal the allocable
(i.e., on a Rentable Square Foot basis) payments of Fixed Rent, tax and
operating expense escalation and other Article 4 payments, electricity payments
and additional rental payments as are due and payable by Tenant under this Lease
(“Tenant’s Pro Rata Rent”) for the balance of the initial Term of this Lease and
(if applicable) any Renewal Term of this Lease,

(e)

the proposed sublease does not give the subtenant any right to extend or renew
the term of its sublease beyond the then current Expiration Date, as that date
may have been theretofore, or may thereafter be, extended in accordance with the
terms of this Lease,





141













(f)

the proposed sublease imposes no obligations on Landlord to do any work (other
than is otherwise required to be done by Landlord hereunder) or provide any
landlord contribution, work allowance or free rent period to the subtenant
(which would be binding on Landlord), and

(g)

the proposed sublease gives no greater rights to the subtenant than Tenant has
under this Lease nor imposes any greater obligations on the sublandlord which
would be binding on Landlord (or provides that any such greater rights or
obligations shall be null and void if the subtenant becomes the direct tenant of
Landlord).  

The term “Eligible Space” as used herein shall mean (i) an entire “end floor”
(that is, the then highest or lowest floor of the largest block of contiguous
floors of the Demised Premises as constituted at the time in question (the
“Block”)) together with any one or more floors which are contiguous to such “end
floor” and (ii) any entire floor (together with any one or more floors
contiguous thereto) which is contiguous to an “end floor” (and any contiguous
floors) which is the subject of a sublease with respect to which Landlord
previously entered into a Subtenant SNDA.

8.13

Anything herein contained to the contrary notwithstanding, Tenant shall not
advertise (but may list with brokers or include in trade or industry
computerized listing services) its space for assignment or subletting at a
rental rate lower than the then the rental rate for office space in the
Building.  In connection with any sublease in which Landlord enters into a
Subtenant SNDA, Landlord agrees to use commercially reasonable efforts to obtain
a SNDA Agreement from any Superior Lessor or Superior Mortgagee for the
subtenant thereunder.  Notwithstanding the previous sentence, in no event shall
Landlord be required to (a) make any payment to any such Superior Mortgagee or
Superior Lessor in connection with any such SNDA Agreement, (b) alter any of the
terms of its financing with any such Superior Mortgagee or the terms of any
Superior Lease, (c) commence any action against any such Superior Mortgagee or
Superior Lessor in order to obtain such SNDA Agreement, or (d) request or
obtain, as the case may be, any SNDA Agreement from any Superior Mortgagee or
Superior Lessor if Tenant (under this Lease) is or the subtenant (under its
sublease), as applicable, shall then be in monetary default or material
non-monetary default, in each instance, beyond the expiration of any applicable
notice and/or cure periods hereunder or under such sublease, as applicable.
 Tenant shall be solely responsible for the payment of any costs imposed by any
such Superior Mortgagee or Superior Lesser, including, without limitation,
reasonable attorneys’ fees and disbursements, in connection with the review of
this Lease, the sublease to which such SNDA Agreement may relate, the
preparation and delivery of such party’s SNDA Agreement and any negotiation
thereof.  Landlord shall not have liability to Tenant if any such Superior
Lessor or Superior Mortgage does not enter into any such SNDA Agreement.

8.14

Notwithstanding any provisions to the contrary in this Lease, if this Lease
shall have been assigned by the Original Tenant, Landlord shall give the
Original Tenant a copy of each notice of default given by Landlord to the then
current tenant under this Lease.  Except if Landlord shall execute and deliver a
written instrument releasing the Original Tenant from any further liability
under this Lease, Landlord shall not have any right to terminate this Lease, or
otherwise to exercise any of Landlord’s rights and remedies hereunder, after a
default by such current tenant, unless and until (a) Landlord shall have made a
demand on the then tenant to cure





142













the default in question, (b) Landlord shall have complied with its obligation to
give notice to the Original Tenant in accordance with the preceding sentence,
and (c) the Original Tenant has not cured all then existing monetary defaults of
the then tenant or does not diligently prosecute to completion the cure of all
then existing non-monetary defaults of the then tenant which are susceptible of
cure by the Original Tenant, in either case within the time periods set forth in
this Lease (such time periods, with respect to the Original Tenant, being deemed
to run from the date that Landlord gives such Original Tenant a copy of the
default notice in question).  Landlord shall accept timely performance by the
Original Tenant of any term, covenant, provision or agreement contained in this
Lease on the then current tenant’s part to be observed and performed with the
same force and effect as if performed by the then current tenant.  Provided that
the Original Tenant shall have cured all monetary defaults of the then current
tenant and shall be diligently prosecuting to completion the cure of all prior
non-monetary defaults of the then current tenant which are susceptible of cure
by the Original Tenant, in each case within the time periods described in the
preceding sentence, upon request by the Original Tenant, Landlord shall elect,
at its option, either (i) to proceed to terminate this Lease because of the
default of the then current tenant whereupon, if Landlord has not already done
so, Landlord shall promptly and in good faith, at the sole cost and expense of
the Original Tenant, initiate and prosecute to completion summary proceedings to
obtain vacant possession of the Premises, or (ii) to permit the Original Tenant,
promptly and in good faith, at the sole cost and expense of the Original Tenant,
to proceed to initiate and prosecute to completion summary proceedings to obtain
vacant possession of the Premises (and while such proceedings are pending,
Landlord shall not terminate this Lease provided the Original Tenant keeps
Landlord current as to the monetary obligations of the then current tenant under
this Lease and all material non-monetary obligation susceptible of being
performed by the Original Tenant).  If Original Tenant shall cure the default by
such current tenant, and Landlord or the current tenant seeks to terminate this
Lease, or if Landlord or the Original Tenant seeks to terminate this Lease
pursuant to the preceding sentence, then in each such case the Original Tenant
shall have the right to enter into a new lease with Landlord upon all of the
then executory terms of this Lease and to resume actual possession of the
Premises for the unexpired balance of the Term; provided, that on or prior to
the date that Landlord executes and delivers to the Original Tenant such new
lease, the Original Tenant shall have cured all monetary defaults of the then
current tenant and, upon resuming actual possession of the Premises under such
new lease, the Original Tenant shall cure all non-monetary defaults of the then
current tenant which are susceptible of cure by the Original Tenant.

8.15

Tenant shall not be permitted to install in, or otherwise make a part of, the
Premises any materials, articles, fixtures, furnishings or equipment which are
subject to “liens”, “conditional sales contracts”, “chattel mortgages” or
“security interests” (as such quoted terms are defined in the Uniform Commercial
Code as in effect in New York at the time of the making of the alteration) or
other title retention or instrument of similar import (each, a “Security
Agreement”) if the placement of same shall result in a lien being filed against
the Premises, the Unit, the Building, the Real Property or any part thereof.  In
the event that any Permitted FF&E Property is purchased or acquired by or on
behalf of Tenant subject to a Security Agreement then the lender under such
Security Agreement shall be permitted to encumber such Permittted FF&E Property
with a lien (but not any lien against the Premises, the Unit, the Building, the
Real Property or any part thereof).  Tenant agrees that no Security Agreement or
Uniform Commercial Code filing statement shall be permitted to be filed against
the Building, the Unit, the Real Property, the Premises or any part thereof.  As
a condition to Tenant’s rights under this





143













Section 8.15, Tenant shall cause the lender with whom Tenant has entered into a
Security Agreement to enter into a separate written agreement reasonably
satisfactory to Landlord, which agreement shall provide, among other things,
that (A) such lender shall promptly repair (or caused to be repaired) any damage
to the Building, the Premises or the Unit or any part thereof caused or any part
thereof caused by the removal of any Permitted FF&E Property by such lender or
its agents or representatives and (B) such lender shall indemnify and hold
Landlord harmless from and against any and all loss, damage, liability or
expenses, including reasonable attorneys’ fees and disbursements, incurred by
Landlord as a result of, arising in connection with or due to any other access
by such lender to the Premises, the Unit or the Building or any part thereof,
(C) no exercise by such lender under such Security Agreement shall be construed
to extend the term of this Lease, and (D) any such lender shall be responsible
for and shall pay to Landlord, within thirty (30) days of demand, an access fee
equal to the Fixed Rent (at the same per diem rate a payable under the Lease)
for any period during which such Lender has access to the Premises to exercise
its rights with respect to the Permitted FF&E Property; it being agreed,
however, if during the time of any such access Tenant is then not in default in
the payment of its monetary obligations under the [Lease], beyond the expiration
of any applicable notice and/or cure period, then  such lender shall not be
required to pay the same.   All Security Agreements shall contain (or if not
contained therein shall be deemed to contain) the following provision:
 “Notwithstanding anything to the contrary herein, this chattel mortgage,
conditional sales agreement, title retention agreement or security agreement
shall not (i) create or be filed as a lien against the land, building and
landlord’s improvements comprising the real property in which the goods,
machinery, equipment, appliances or other personal property covered hereby are
to be located or installed or (ii) in any way extend the term of the [Lease]”
 If any such lien, based on a Security Agreement or Uniform Commercial Code
filing statement, is filed against the Building, the Real Property, the Unit,
the Premises or any portion thereof, Tenant shall, within thirty (30) days
following notice thereof from Landlord cause such lien or notice to be removed
or discharged at Tenant’s sole cost and expense.  For the purposes hereof,
“Permitted FF&E Property” shall mean any Tenant Property exclusive of (1) Tenant
Property that was not funded in whole or in part by Landlord’s Contribution, (2)
any items included the RTS Work and (3) Fixtures.

8.16

Any dispute between Landlord and Tenant arising under this Article 8 shall be
resolved by arbitration conducted in accordance with the provisions of
Section 25.01 hereof.

ARTICLE 9

SUBORDINATION, NON DISTURBANCE, SUPERIOR INSTRUMENTS

9.01

Landlord’s right, title and interest in and to its leasehold estate and to the
Unit are derived from and under the Unit Ground Lease.  Tenant shall (a) comply
with those provisions of the Superior Obligation Instruments which are
applicable to Tenant’s obligations under this Lease as they relate to the
Demised Premises and shall not take, fail to take or permit to be taken or not
taken any action which would cause a default by Landlord under the Superior
Obligation Instruments unless such action is expressly permitted to be taken
pursuant to the terms of this Lease and (b) cooperate with Landlord and the
Public Parties (as defined in the Unit Ground Lease) in all reasonable respects
in connection with Landlord’s exercise of rights and/or





144













fulfillment of obligations under the Superior Obligation Instruments, except
that Tenant shall have no obligation to disclose any proprietary or confidential
information and Tenant shall have no liability therefor.

9.02

A.

Subject to the other terms of this Section 9.02 and without limiting any other
provision of this Lease, this Lease is and shall be subject and subordinate in
all respects to (i) the Ground Lease and the Unit Ground Lease and, provided the
holder thereof is not an Affiliate of Landlord, any other Superior Leases now or
hereafter existing, (ii) provided the holder thereof is not an Affiliate of
Landlord, all mortgages which may now or hereafter affect the Land, the entire
Building, and/or the Unit and/or any Superior Leases, and to each and every
advance made or hereafter to be made under such mortgages, (iii) all renewals,
modifications, consolidations, replacements and extensions of any Superior
Leases, Superior Mortgages, (iv) the Condominium Declaration and the other
Condominium Documents and (v) DUO.  This Lease is also subject and subordinate
to all other matters to which the Superior Obligation Instruments are subject
and subordinate, including, without limitation, the Project Documents, the
Permitted Encumbrances (as defined in the Unit Ground Lease) and the Subway
Agreement, provided, that as between Landlord and Tenant, the rights and
obligations of Landlord and Tenant shall be governed solely by the terms and
provisions of this Lease and the applicable provisions of the Superior
Obligation Instruments.  Landlord shall not terminate, surrender, renew, modify,
amend, consolidate, replace or extend the Unit Ground Lease, the Condominium
Declaration or the other Condominium Documents, the Subway Agreement, the
Project Documents, any other instrument to which this Lease is subject and
subordinate or the Design Guidelines, in any manner that would (a) extend or
shorten the Term, (b) reduce the usable area of the Premises, (c) increase the
Fixed Rent or any Additional Rent, (d) except to a de minimis extent, otherwise
increase the obligations of Tenant or the rights of Landlord under this Lease or
(e) except to a de minimis extent, otherwise decrease the obligations of
Landlord or the rights of Tenant under this Lease.  This Section shall be
self-operative and no further instrument of subordination shall be required;
provided, however, (1) not later than ninety (90) days following the Execution
Date and as a condition to the occurrence of the Commencement Date, Landlord
shall obtain from the Ground Lease Landlord and the existing Superior Mortgagee
an executed and acknowledged non disturbance agreement (each, a “SNDA
Agreement”) substantially in the forms annexed hereto as Exhibits 9.02A-1 and
9.02A-2, respectively, and (2) as an express condition of any subordination of
this Lease to any future Superior Mortgage or Superior Lease, Landlord shall
obtain from any future Superior Mortgagee and/or Superior Lessor, in each
instance, an executed and acknowledged SNDA Agreement or such form which is then
customarily used by such party, provided such other form contains the same
substantive protections as are set forth in the forms annexed hereto as Exhibits
9.02A-1 and 9.02A-2 with such reasonable modifications as Tenant may request
(provided that Tenant shall not be entitled to request modifications to any
provision of such form that would be more favorable to Tenant than the
provisions of the form annexed hereto as Exhibit 9.02A-1 or 9.02A-2,
respectively, and provided that such form does not (a) extend or shorten the
Term, (b) reduce the usable area of the Premises, (c) increase the Fixed Rent or
any Additional Rent (d) except to a de minimis extent, otherwise increase the
obligations of Tenant or the rights of Landlord under this Lease or (e) except
to a de minimis extent, otherwise decrease the obligations of Landlord or the
rights of Tenant under this Lease).  If any future Superior Lessor or Superior
Mortgagee refuses to sign the applicable SNDA Agreement, this Lease shall not be
subject to such Superior Lease or Superior Mortgage, as applicable.  The leases
to which this Lease is, at the time referred





145













to, subject and subordinate pursuant to this Article are hereinafter sometimes
called “Superior Leases”, and references to Superior Lessors are intended to
include the successors in interest of Superior Lessors and their successors in
interest as may be appropriate.  The mortgages to which this Lease is, at the
time referred to, subject and subordinate and any modifications, extensions or
replacements thereof are hereinafter sometimes collectively called “Superior
Mortgages” and references to Superior Mortgagees are intended to include the
successors in interest of Superior Mortgagees and their successors in interest
as may be appropriate.

B.

In the event that Landlord shall fail to obtain from the Ground Lease Landlord
and the existing Superior Mortgagee an executed and acknowledged SNDA Agreement
within ninety (90) days following the Execution Date for any reason whatsoever,
then Tenant shall have the right, at its option and as its sole remedy, to
terminate this Lease upon ten (10) days’ prior notice to Landlord given not
later than one hundred twenty (120) days after the Execution Date, time being of
the essence, and if Landlord has not obtained such SNDA Agreements within such
ten (10) day period, then this Lease shall terminate upon the expiration of such
ten (10) day period after Tenant’s delivery of notice of termination, as if such
date were the date originally set forth for the expiration of this Lease.  If
Tenant fails to timely give such notice of cancellation, Tenant’s right to so
cancel under this Section 9.02B shall be null and void.  If this Lease is
terminated as aforesaid then this Lease shall thereupon be deemed null and void
and of no further force and effect, and neither of the parties hereto shall have
any rights, obligations or claims against the other except those expressly
stated to survive the expiration or earlier termination of this Lease.

C.

Tenant acknowledges that Landlord is required to obtain the existing Superior
Mortgagee’s consent to this Lease.  Notwithstanding anything herein to the
contrary, if Landlord fails to obtain such consent within twenty (20) days
following the Execution Date, either Landlord or Tenant, shall have the right,
as its sole and exclusive remedy, to elect to cancel and terminate this Lease at
any time thereafter by notice to the other, provided that such consent shall not
have been delivered prior to the delivery of such cancellation and termination
notice.  Landlord agrees to use good faith efforts (but without any obligation
to pay any fee or other consideration to such Superior Mortgagee) to obtain such
consent.  Landlord shall promptly notify Tenant after its receipt of such
consent.  If this Lease is terminated as aforesaid then this Lease shall
thereupon be deemed null and void and of no further force and effect, and
neither of the parties hereto shall have any rights, obligations or claims
against the other except those expressly stated to survive the expiration or
earlier termination of this Lease.

D.

Except for security deposits or any other amounts deposited with Landlord or
with any “Recognized Mortgagee” (as defined in the Unit Ground Lease) in
connection with the payment of insurance premiums, taxes and assessments,
operating expenses and other similar charges or expenses under the Unit Ground
Lease and “Impositions” (as defined in the Unit Ground Lease) having a billing
period in excess of one (1) month but not more than twelve (12) months, Tenant
shall not pay rent or other sums payable under this Lease to Landlord for more
than one (1) month in advance of the due date therefor.

9.03

A.

Tenant further agrees that (i) upon receipt from the Superior Mortgagee of
notice that an “Event of Default” or term of like import (as described in any
Superior Mortgage) exists or otherwise upon the request of a Superior Mortgagee
or Landlord,





146













Tenant shall, at such Superior’s Mortgagee’s or Landlord’s direction, pay
directly to the Superior Mortgagee all rent thereafter accruing, and the receipt
of such rent by the Superior Mortgagee shall be a release of Tenant to the
extent of all amounts so paid, (ii) without impairing the rights under the
Superior Mortgage, the Superior Mortgagee may, at its option, at any time and
from time to time, release to Landlord rent so received by the Superior
Mortgagee, or any part thereof, (iii) the Superior Mortgagee shall not be liable
for its failure to collect, or its failure to exercise diligence in the
collection of rent, but shall be accountable only for rent that it shall
actually receive and (iv) it shall execute and deliver to the Superior Mortgagee
such documents as the Superior Mortgagee may reasonably request to evidence or
effectuate the above agreements which are consistent with the foregoing and do
not reduce Landlord’s or the Superior Mortgagee’s obligations or Tenant’s rights
or release Tenant’s obligations.

9.04

Subject to the rights of any Recognized Mortgagee (as defined in the Unit Ground
Lease), upon notice from the Unit Ground Lease Landlord, Tenant shall make all
payments of rents, additional rents and other sums of money to Unit Ground Lease
Landlord upon the occurrence of a monetary or material nonmonetary Event of
Default (as defined in the Unit Ground Lease) under the Unit Ground Lease, and,
in such event, Unit Ground Lease Landlord shall apply the said payments made to
it, first, to retain all amounts that are due and payable to the Unit Ground
Lease Landlord pursuant to this Lease, and second, to pay to Landlord all
remaining amounts.

9.05

In the event of a termination of the Unit Ground Lease, or if the interests of
Landlord under this Lease are transferred by reason of or assigned in lieu of
foreclosure or other proceedings for enforcement of any Superior Instrument or
if any Superior Party acquires a lease in substitution therefor, then (a) this
Lease shall not terminate or be terminable by Tenant and (b) this Lease shall
not terminate or be terminable by any subtenant or successor thereto  unless
Tenant is specifically named and joined in any such action and unless a judgment
is obtained therein against Tenant.  Nothing contained herein shall be deemed to
limit or qualify the rights (i) of any Recognized Mortgagee, including its right
to request a new lease pursuant to Section 31.6 of the Unit Ground Lease or
(ii) of Tenant under or to any SNDA Agreement granted, or to be granted,
pursuant to the terms of this Lease.

9.06

Subject to any applicable SNDA Agreement, this Lease is subject to the express
condition, and by accepting this Lease Tenant shall be conclusively deemed to
have agreed, that if the Unit Ground Lease should be terminated prior to the
Scheduled Expiration Date (as defined in the Unit Ground Lease) or if Unit
Ground Lease Landlord should succeed to Landlord’s  estate in the Demised
Premises, then, at Unit Ground Lease Landlord’s election, to be exercised in
Unit Ground Lease Landlord’s sole judgment and discretion, Tenant shall attorn
to and recognize Unit Ground Lease Landlord as Tenant’s landlord under this
Lease, provided that Unit Ground Lease Landlord shall not (i) be liable for any
act or omission or negligence of Landlord hereunder, (ii) be subject to any
counterclaim, offset or defense which theretofore accrued to Tenant against
Landlord, (iii) be bound by any modification or amendment of this Lease (unless
such modification or amendment shall have been approved in writing by Unit
Ground Lease Landlord), (iv) be bound by any payment of rent or additional rent
for more than one (1) month in advance (unless actually received by Unit Ground
Lease Landlord), (v) be obligated to perform any Alteration (as defined in the
Unit Ground Lease) in the Demised Premises, (vi) in the event of a Casualty (as
defined in the Unit Ground Lease), be obligated to





147













repair or restore the Demised Premises or any portion thereof, (vii) in the
event of a partial Taking (as defined in the Unit Ground Lease), be obligated to
repair or restore the Demised Premises or any part thereof (except that, in the
event that Unit Ground Lease Landlord receives Insurance Proceeds (as defined in
the Unit Ground Lease) and determines not to restore in such circumstances,
Tenant can terminate the Lease), (viii) be obligated to make any payment to
Tenant (other than any overpayment of rent made to Unit Ground Lease Landlord),
or (viii) be bound by any obligations which Unit Ground Lease Landlord lacks the
capacity or reasonable ability to perform.  Tenant shall promptly execute and
deliver any instrument Unit Ground Lease Landlord may reasonably request to
evidence such attornment.  Notwithstanding the foregoing, the foregoing
provisions of this Section 9.06 shall be superseded by any SNDA Agreement
entered into between Tenant and Unit Ground Lease Landlord.

9.07

If (a) in connection with obtaining financing for or condominiumizing of the
Unit, the Land and/or Building, or of any Superior Lease, a banking, insurance
or other Superior Mortgagee shall request reasonable modifications in this Lease
as a condition to such financing or condominiumizing and/or (b) the provisions
of any Superior Obligation Instruments require Tenant to deliver any instruments
or acknowledgements, Tenant will not unreasonably withhold its consent thereto
and/or delay the delivery thereof, as the case may be, provided that such
modifications and/or instruments or acknowledgements, in either instance, do not
(a) extend or shorten the Term, (b) reduce the usable area of the Premises,
(c) increase the Fixed Rent or any Additional Rent (d) except to a de minimis
extent, otherwise increase the obligations of Tenant or the rights of Landlord
under this Lease or (e) except to a de minimis extent, otherwise decrease the
obligations of Landlord or the rights of Tenant under this Lease.

9.08

In connection with a proposed sale or financing by Landlord of the Unit or any
portion thereof or interest therein, Tenant shall promptly (but in no event more
than twenty (20) days after written request therefor) furnish to Landlord,
subject to the terms of a confidentiality agreement satisfactory to Tenant, the
latest then available financial statements of Tenant certified by Tenant’s
regularly employed independent certified public accountant.  

9.09

A.

Landlord represents that prior to the date of this Lease, Landlord has provided
to Tenant true, correct and complete copies of the Superior Obligation
Instruments and the Current Form Condominium Documents.  Tenant (i) expressly
acknowledges its receipt of copies of the Superior Obligation Instruments and
the Current Form Condominium Documents so delivered by Landlord and that it has
had ample opportunity to see and review and permit its counsel to see and review
the same and (ii) by its execution and delivery of this Lease, Tenant expressly
acknowledges and agrees that it shall comply, and cause its agents, employees,
contractors, subcontractors, subtenants, operators, licensees, franchisees,
concessionaires or other occupants of the Demised Premises to comply, fully and
faithfully at all times, to the extent applicable to the Demised Premises, with
all terms, covenants and conditions of the Superior Obligation Instruments,
which by their terms are applicable to a space lease of all or any portion of
the Unit (collectively, “Tenant’s Superior Instrument Obligations”), such
acknowledgment and agreement being a material inducement to Landlord’s execution
and delivery of this Lease and leasing of the Demised Premises to Tenant.
 Tenant further acknowledges and agrees that, pursuant to the Unit Ground Lease,
any act or omission of Tenant or any of its agents, employees, contractors,
subcontractors, subtenants, operators, licensees, franchisees, concessionaires
or other occupants of the Demised Premises that violates any provision of the





148













Unit Ground Lease may be deemed to be a violation of such provision by Landlord
as the tenant under the Unit Ground Lease.

B.

Tenant acknowledges and agrees that Landlord may modify or amend this Lease from
time to time in order to avoid the occurrence of a default under the Superior
Instruments, provided such modification or amendment does not (a) extend or
shorten the Term, (b) reduce the usable area of the Premises (other than a
modification of Tenant’s Roof Top Space that may occur as a result of the final
design of the RTS Build-out Work), (c) increase the Fixed Rent or any Additional
Rent (d) except to a de minimis extent, otherwise increase the obligations of
Tenant or the rights of Landlord under this Lease or (e) except to a de minimis
extent, otherwise decrease the obligations of Landlord or the rights of Tenant
under this Lease.  Tenant shall promptly execute such modification or amendment
to this Lease.

9.10

Notwithstanding anything to the contrary set forth in this Lease but subject to
any additional requirements that may be imposed upon Tenant under this Lease,
Tenant represents, warrants, covenants and agrees as follows:

(a)

Tenant shall comply, and cause its agents, employees, contractors,
subcontractors, subtenants, operators, licensees, franchisees, concessionaires
or other occupants of the Demised Premises to comply, to the extent applicable
to the Demised Premises, fully and faithfully with Tenant’s Superior Instrument
Obligations, which by their terms are applicable to a space lease of all or any
portion of the Unit.

(b)

This Lease is for no other purpose than for the actual occupancy of the Premises
by Tenant, a Related Entity (as defined in the Unit Ground Lease) or a permitted
assignee or permitted sublessee for the Permitted Use (as defined in the Unit
Ground Lease), subject to the terms of Article 5 of this Lease.

(c)

In connection with all aspects of any Tenant Changes performed by Tenant or any
Person claiming by, through or under Tenant, Tenant shall comply, and shall
cause its agents, employees, contractors, subcontractors, subtenants, operators,
licensees, franchisees, concessionaires and other occupants of the Demised
Premises to comply, with all of the terms, covenants and conditions of DUO, the
Unit Ground Lease and the Condominium Documents pertaining to alterations of any
type in and to the Demised Premises (including, without limitation, Article IX
of the Unit Ground Lease and Article X of the Condominium Declaration, the
provisions of which are incorporated herein by reference), all of which shall be
in addition to and not in lieu of the requirements therefor set forth in this
Lease.

(d)

Tenant is not and shall not become during the Term a Prohibited Entity and shall
not assign this Lease or sublet or otherwise grant occupancy rights with respect
to its Demised Premises or any portion thereof to a Prohibited Entity.

(e)

Tenant will comply with all Legal Requirements from time to time in effect
prohibiting discrimination or segregation.  In furtherance of the foregoing,
Tenant shall comply with the provisions of Article XXIX and Exhibit O of the
Unit Ground Lease applicable to this Lease, the provisions of which are
incorporated herein by reference.





149













9.11

In the event of any conflict between the terms and conditions of this Lease
(including, without limitation, all Exhibits and Schedules attached hereto) and
the terms of the Superior Obligation Instruments which, by their terms, are
applicable to a subtenant under a space lease of the Unit, the terms and
conditions of such Superior Obligation Instruments (subject to any limitations
agreed to under any applicable SNDA Agreement, if any) shall govern and control
if the failure to comply by Tenant hereunder would constitute a default
thereunder, otherwise the terms and conditions of this Lease shall govern and
control.  

9.12

Except to the extent expressly otherwise provided in this Lease, wherever in
this Lease a provision of the Unit Ground Lease or the Condominium Documents is
incorporated by reference it is agreed that the following terms in such
provisions so incorporated by reference shall have the following meanings:

(a)

The term “hereunder”, “under this Lease” or “under this Declaration” or words of
similar import in any such incorporated provision shall be deemed to refer to
the Unit Ground Lease or the Condominium Documents, as the case may be;

(b)

The term “Property” or “Unit” in any such incorporated provision shall mean the
Demised Premises under this Lease;

(c)

The term “Sublease” in such incorporated provision shall mean this Lease;

(d)

The term “Subtenant” in such incorporated provision shall mean the tenant under
this Lease;

(e)

The term “Tenant” or “Unit Owner” in such incorporated provision shall mean the
tenant under this Lease; and

(f)

Where in any such provision there is contained an obligation on the part of
“Subtenant”, “Tenant” or “Unit Owner” to perform the same, such covenant or
obligation shall be deemed a covenant or obligation of Tenant under this Lease,
except as expressly modified by this Lease.

9.13

In the event that NYTC purchases or leases all or any portion of the Unit and
the Demised Premises or any portion thereof is included in the portion of the
Unit so purchased or leased by NYTC, Tenant agrees (at Landlord’s reasonable
expense), that upon the exercise by NYTC of such option to so lease or purchase,
to deliver to NYTC, without cost to NYTC, copies of any drawings and/or CAD
design files in Tenant’s possession for all leasehold improvements made by or on
behalf of such Tenant to such portion on an “as-built basis.”

ARTICLE 10

ENTRY; RIGHT TO CHANGE
PUBLIC PORTIONS OF THE BUILDING

10.01

Subject to the provisions of this Article 10, Tenant shall permit Landlord,
agents, representatives, contractors and employees of Landlord and each
Condominium Board





150













and utility companies and other service providers servicing the Building, the
Unit and/or the Common Elements to erect, use and maintain pipes and conduits in
and through the Demised Premises in concealed locations beneath floors, behind
core or perimeter walls or within existing column enclosures and above ceilings;
provided, however, to the extent there are alternative locations (which are
permitted by Legal Requirements and Insurance Requirements), provide
substantially the same service, do not cost materially more (unless Tenant,
after being advised of the incremental cost, agrees to pay such cost to
Landlord) and do not inconvenience other tenants of the Building (by more than a
de minimis extent) for the pipes and conduits outside of the Demised Premises,
Tenant shall have the right to require Landlord to use such alternative
locations.  Subject to the provisions of this Article 10, Landlord and agents,
representatives, contractors and employees of Landlord and any Condominium Board
shall have the right to enter the Demised Premises upon prior reasonable notice
(except in an emergency, in which event Landlord shall endeavor to give such
notice as is reasonably practicable under the circumstances) during Business
Hours (unless such entry is reasonably likely to adversely affect Tenant’s
ability to conduct its business in any substantial or material portion of the
Premises or otherwise adversely affect Tenant’s use or occupancy of any
substantial or material portion of the Premises, in which event such access
shall occur at times other than Tenant’s Business Hours), for the purpose of
making such repairs or alterations as Landlord or any Condominium Board shall
reasonably require or shall have the right to make by the provisions of this
Lease or the Condominium Documents.  Landlord shall promptly repair or caused to
be repaired any damage caused by such repairs or alterations, including, without
limitation, repair (or replacement as necessary) of all Tenant finishes in
substantially the same condition existing prior to such damage.  Subject to the
provisions of this Article 10, Landlord shall also have the right on reasonable
prior notice during Business Hours (unless such entry is reasonably likely to
adversely affect Tenant’s ability to conduct its business in any substantial or
material portion of the Premises or otherwise adversely affect Tenant’s use or
occupancy of any substantial or material portion of the Premises, in which event
such access shall occur at times other than Tenant’s Business Hours) to enter
the Demised Premises, for the purpose of inspecting them or exhibiting them to
prospective purchasers, prospective superior lessors or superior mortgagees of
the Building and/or the Unit.  Landlord and each Condominium Board shall be
allowed to take such material as shall be required for such day’s work (provided
that if excess material does not unreasonably interfere with Tenant’s business
and use of the Demised Premises, then Landlord and any Condominium Board can
take such reasonable amounts of material as is required for a commercially
reasonable period into and upon the Demised Premises during periods when work is
in progress (it being expressly understood and agreed that neither Landlord nor
any Condominium Board shall store any materials in the Demised Premises (other
than in the freight elevator lobby and mechanical space) during the performance
of such work except to the extent that such storage does not unreasonably
interfere with Tenant’s business and use of the Demised Premises, without
liability to Landlord).  Landlord shall clean up or cause to be cleaned up all
work areas at the end of each day or block off such work areas in a manner that
does not unreasonably interfere with Tenant’s business and use of the Demised
Premises.  

10.02

Subject to the provisions of this Article 10, throughout the Term of this Lease,
Landlord and any Condominium Board shall have free access to all mechanical
installations located in the Unit or the Common Elements, including, without
limitation air-cooling, fan, ventilating and machine rooms and electrical
closets, and Tenant shall not construct or place partitions, furniture or other
obstructions that interfere with Landlord’s or any





151













Condominium Board’s free access thereto, the proper functioning of the Base
Systems or the moving of Landlord’s equipment to and from the enclosures
containing said installations.  Neither Tenant, any Tenant Party nor any
contractor, invitee or licensee of Tenant shall at any time enter the said
enclosures or tamper with, adjust, touch or otherwise affect in any manner such
mechanical installations.

10.03

During the twenty-one (21) months prior to the expiration of the Term of this
Lease, if the Term shall not have been extended or renewed, Landlord may exhibit
the Demised Premises to prospective tenants, upon prior reasonable notice to
Tenant and in coordination with Tenant so as not to unreasonably disrupt
Tenant’s business.

10.04

Landlord shall use commercially reasonable efforts to minimize interference with
Tenant’s access and use or occupancy of the Demised Premises in making any
repairs, alterations, additions or improvements and in inspecting and exhibiting
the Demised Premises, and all of the foregoing shall be performed by Landlord
with all due diligence; provided, however, that Landlord shall have no
obligation to employ contractors or labor at so called overtime or other premium
pay rates or to incur any other overtime costs or expenses whatsoever, except
that Landlord, at its expense, shall employ contractors or labor at so called
overtime or other premium pay rates if necessary to remedy any condition that
either (i) results in a denial of reasonable access to the Demised Premises,
(ii) threatens the health or safety of any occupant of the Demised Premises, or
(iii) unreasonably interferes with Tenant’s ability to conduct its business in
the affected portion of the Demised Premises; it being agreed, however, that in
no event shall any of the matters set forth in the aforementioned clauses (i),
(ii) or (iii) be construed as requiring Landlord to, nor shall Landlord have any
obligation to, employ any overtime or premium pay labor in order to complete the
Base Building Work or the RTS Build-out Work and/or satisfy the Initial Delivery
Conditions, the Occupancy Date Delivery Conditions the Post-Delivery Conditions
and/or the RTS Ready for Occupancy Conditions.  In all other cases, at Tenant’s
request (except that Tenant shall have no right to request that Landlord perform
(and Landlord shall have no obligation to perform) any Base Building Work and/or
any work necessary to satisfy the Initial Delivery Conditions, the Occupancy
Date Delivery Conditions and/or the Post-Delivery Conditions on any overtime or
premium pay basis), Landlord shall employ contractors or labor at so called
overtime or other premium pay rates and incur any other overtime costs or
expenses in making any repairs, alterations, additions or improvements, provided
Tenant shall pay to Landlord, as Additional Rent, within thirty (30) days after
demand, an amount equal to the excess (a) the overtime or other premium pay
rates, including all fringe benefits and other elements of such pay rates, over
(b) the regular pay rates for such labor, including all fringe benefits and
other elements of such pay rates.  In making any repairs, alterations, additions
or improvements, Landlord shall cause its contractors or labor to cover and
secure such repair areas and equipment in such a manner to minimize interference
with Tenant’s business operations during Business Hours.  If more than one
occupant of the Unit, including Tenant, is chargeable by Landlord for the same
overtime costs and expenses relating to the same work for which Tenant is
chargeable, then Tenant shall only be charged for a proportionate share of such
overtime costs and expenses, which apportionment shall be based on the amount of
overtime work requested by such parties.  Landlord shall promptly repair any
damage to Tenant’s Property arising out of the performance of operations,
maintenance or repairs performed by Landlord, or Landlord’s employees, agents or
contractors.  Tenant shall have the right to reasonably designate, by written
notice to Landlord, certain areas of the





152













Demised Premises (including, without limitation, any area containing a safe or
any central computer or telephone equipment) as secure areas (each, a “Secure
Area”) to which Landlord shall not have access without being accompanied by a
representative of Tenant (except in the case of an emergency).  Landlord shall
not be required to provide cleaning services to such Secure Area.  Tenant shall
have the right to have a representative accompany Landlord (and persons
authorized by Landlord) during any entry into the Premises, including the
Enclosed Roof Top Space; it being agreed, however, that such representative
shall not be required to be present during any access by Landlord to any portion
of the Tenant’s Roof Top Space outside of the Enclosed Roof Top Space.  Tenant
agrees to have such representative present during Business Hours on Business
Days provided Landlord shall give reasonable advance notice of the time it
desires access.  In addition, Tenant shall keep the Building manager’s office
advised of the name and telephone number of the person or agency to be notified
on behalf of Tenant in the event of any emergency and shall provide such a
representative at all times of the day and night.  If such representative shall
not be provided at any time after reasonable notice under the circumstances when
access to the Premises shall be required or if in the event of an emergency of
Tenant, Landlord shall nevertheless have the right to enter the Premises,
provided that during any entry permitted under this Section, Landlord and
Landlord’s agents shall accord all due care to Tenant’s Property.  Landlord
shall not have liability to Tenant for any failure of Landlord to perform any of
its obligations hereunder by reason of Landlord’s inability to enter the
Premises.  Landlord agrees that it shall use reasonable efforts to keep all
information obtained by it or its agents during such entry confidential and
shall use reasonable efforts to prevent the disclosure of the same.
 Notwithstanding anything herein to the contrary, in the event that Landlord
and/or any Condominium Board or their respective agents, representatives,
contractors and employees desire to enter the Demised Premises in order to
perform work on portions of the Unit or the Building other than the Demised
Premises, then Landlord and/or any Condominium Board, as the case may be, shall
have the right to enter the Demised Premises in such case only if it is
reasonably necessary to enter the Demised Premises in order to perform such
work.

10.05

Subject to the rights of any Superior Party, Landlord shall use commercially
reasonable efforts to permit Tenant, throughout the Term of this Lease, to have
a right of access through all other tenant spaces in the Unit (and other tenants
of the Unit and NYTC shall have a right of access through the Demised Premises
provided Tenant may require that Tenant be present during such access) as
necessary, to install, service, maintain and repair cables, conduits, risers,
piping, etc. running through the Building for which Tenant (or, as applicable,
other tenants or NYTC) is (or are) permitted or required to install, service,
maintain and repair, provided that the party desiring access (i.e., Tenant, NYTC
or other tenants, as applicable) shall (a) provide Landlord and the party whose
space is affected with reasonable prior written notice of the need for such
access, (b) schedule such access so as not to unreasonably interfere with the
affected party’s business or inconvenience other tenants or occupants of the
Building or the Unit, (c)  install cables, wires, etc. through conduits if such
installation is made outside of their respective demised premises and, in such
event, Tenant shall only be permitted to use Tenant’s Conduit, (d) repair, at
the accessing party’s expense, any damage to the Building, the Unit, the Common
Elements or the accessed space arising out of such access and (e) indemnify and
hold the party whose space is affected harmless from and against any cost,
claim, liability, damage or expense (including, but not limited to, reasonable
attorneys’ fees and disbursements) incurred by such party as a result of
permitting such access and work.





153













ARTICLE 11

LAWS, ORDINANCES, REQUIREMENTS OF PUBLIC AUTHORITIES

11.01

A.

Tenant shall, at Tenant’s sole cost and expense, comply with all Legal
Requirements and/or Insurance Requirements which shall impose any violation,
order or duty upon Landlord or Tenant arising from Tenant’s particular manner of
use of the Demised Premises (in contrast to use by Tenant for customary office
purposes), Tenant’s use of Tenant’s Roof Top Space, if leased by Tenant
hereunder, the 51st Floor Space or any Specialty Alterations (or special
installations made therein by or at Tenant’s request) or required by reason of a
breach of any of Tenant’s covenants or agreements hereunder.

B.

Tenant shall have the right to contest the validity of any Legal Requirement or
the application thereof in accordance with this Section 11.01B.  Any such
proceeding instituted by Tenant shall be commenced as soon as is reasonably
possible after the issuance of any notification by the applicable Governmental
Authority with respect to required compliance with such Legal Requirement and
shall be prosecuted to final adjudication with reasonable diligence.
 Notwithstanding the foregoing, Tenant promptly shall comply with any such Legal
Requirement and compliance shall not be deferred if at any time there is a
condition imminently hazardous to human life or health, the Building, the Unit,
the Common Elements, or any part thereof, shall be in danger of being forfeited
or lost or if Landlord, any Landlord Party or any Superior Parties shall be in
danger of being subject to criminal and/or civil liability or penalty by reason
of noncompliance therewith.  Tenant shall indemnify Landlord and all Superior
Parties against any cost or expense incurred by any Superior Party by reason of
such contest by Tenant.  Nothing herein shall be deemed to relieve Tenant of its
obligation to comply (at Tenant’s sole cost and expense) with all Legal
Requirements and/or Insurance Requirements in the making of any Tenant Changes,
including any Specialty Alterations.  Without limiting the applicability of the
foregoing, Landlord shall be deemed subject to prosecution for a crime if
Landlord, any Landlord Party or any Superior Party or its officers, directors,
partners, members, shareholders, agents or employees is charged with a crime of
any kind whatsoever, unless such charges are withdrawn ten (10) days before
Landlord, Landlord Party or any Superior Party or such officer, director,
partner, member, shareholder, agent or employee, as the case may be, is required
to plead or answer thereto. The obligations of Tenant to indemnify Landlord and
any Superior Parties under this Section 11.01B shall survive the expiration or
earlier termination of this Lease.

11.02

If Tenant receives written notice of any violation of Legal Requirements and/or
Insurance Requirements applicable to the Demised Premises, it shall give prompt
notice thereof to Landlord.

11.03

Except as provided in Section 11.01 hereof, Landlord shall comply with or cause
to be complied with, all Legal Requirements and/or Insurance Requirements which
shall, impose any violation, order or duty upon Landlord or Tenant with respect
to the Demised Premises and/or the public and common areas of the Unit and with
respect to which Tenant is not obligated by Section 11.01 hereof to comply.
 Landlord shall not be required to comply with any Legal Requirements and/or
Insurance Requirements for so long as Landlord shall in good faith be diligently
contesting, at its sole cost and expense, through appropriate proceedings
brought in





154













accordance with applicable Legal Requirements, Landlord’s obligation to comply
therewith, provided that (a) neither Tenant nor any Tenant Party shall be
subject to imprisonment or prosecution for a crime, nor shall the Demised
Premises or any part thereof be subject to being condemned or vacated, nor shall
the certificate of occupancy for the Building be suspended or threatened to be
suspended by reason of such noncompliance or by reason of such contest, and (b)
before the commencement of such contest, if Tenant or any Tenant Party may be
subject to any civil fines or economic penalties or other criminal penalties or
if Tenant may be liable to any independent third party as a result of such
noncompliance, Landlord shall indemnify Tenant (and any such Tenant Party)
against the cost of such noncompliance and liability resulting from or incurred
in connection with such contest or noncompliance.  The obligations of Landlord
to indemnify Tenant under this Section 11.03 shall survive the expiration or
earlier termination of this Lease.

ARTICLE 12

REPAIRS

12.01

Tenant shall take good care of the Demised Premises (excluding Tenant’s Roof Top
Space [but Tenant shall be responsible for Tenant’s Property therein] and the
RTS Shuttle Elevator, each of which shall be the responsibility of Landlord, but
the costs of which shall be included in the RTS Operating Expenses in accordance
with Section 4.02 hereof) and the fixtures and appurtenances therein or outside
the Premises as permitted hereunder, including any Supplemental HVAC System,
Supplemental Cooling System and/or the Premises Emergency Generator Equipment
and, at Tenant’s sole cost and expense (unless required as a result of the
negligence or willful misconduct of Landlord or any Landlord Party, in which
case the same shall, subject to the provisions of Section 14.01B hereof, be
performed by Tenant at Landlord’s sole cost and expense), make all repairs
thereto as and when needed in Tenant’s reasonable discretion to preserve them in
good working order and condition, except for reasonable wear and tear,
obsolescence and damage for which Tenant is not responsible for pursuant to the
provisions of Articles 17 and 18 hereof; it being agreed, however, that Tenant
shall have no obligation to make structural repairs unless the need for such
repair was necessitated by reason of (a) any cause or condition arising out of
any Tenant Changes or other alterations or installations in the Demised Premises
(whether made by Tenant or by Landlord on behalf of Tenant) or as hereinafter
provided in this Section 12.01, or (b) Tenant’s particular manner of use or
occupancy (as opposed to mere office use), or (c) any breach of any of Tenant’s
covenants or agreements under this Lease, or (d) any negligence or willful
misconduct by Tenant, or any contractor, subcontractor, licensee or invitee of
Tenant or (e) Tenant’s use or manner of use or occupancy of the Premises as a
“place of public accommodation” within the meaning of the ADA.  Tenant
acknowledges that such obligation applies to, without limitation: (i) all
distributions within the Demised Premises of the Base Systems serving the
Demised Premises (from the point of connection within the Demised Premises) and
(ii) any such Base System located outside of the Demised Premises to the extent
it exclusively serves the Demised Premises but in such event Landlord shall
perform such repairs at Tenant’s sole but reasonable cost and expense.  All
damage or injury to the Demised Premises, whether structural or non-structural,
and to its fixtures, glass, appurtenances and equipment or to the Building, or
to its fixtures, glass, appurtenances and equipment caused by Tenant moving
property in or out of the Building or by installation or removal of furniture,
fixtures or other property, or from any other cause of any





155













other kind or nature whatsoever due to the negligence or willful misconduct of
Tenant, its servants, employees, agents, visitors or licensees, shall be
repaired, restored or replaced promptly by Tenant at its sole but reasonable
cost and expense to the reasonable satisfaction of Landlord.  All aforesaid
repairs, maintenance, restorations and replacements shall be in quality and
class equal to the original work or installations and shall be done in a good
and workerlike manner. At all times during the Term of this Lease, as required
under the Unit Ground Lease, Tenant shall (A) not cause any waste to or upon the
Building, the Unit, the Demised Premises or the Common Elements or any part
thereof, nor permit or suffer any waste to or upon the Building, the Unit, the
Demised Premises or the Common Elements; (B) not cause physical damage (other
than as part of any Tenant Change permitted hereunder or as caused by a casualty
or taking) to the Building, the Unit, the Demised Premises or the Common
Elements or any part thereof; (C) maintain, repair, keep, use and occupy the
Demised Premises in compliance with the DUO; and (D) keep the Demised Premises
free of graffiti and posters.  Tenant shall promptly make, at Tenant’s sole cost
and expense, all repairs in and to the Demised Premises for which Tenant is
responsible, using only the contractor for the trade or trades in question
approved by Landlord, which approval shall be granted or withheld in accordance
with the provisions of Article 13 hereof.  Any other repairs in or to the
Building, the Unit and/or the Common Elements, or any portion thereof, or the
facilities and systems thereof for which Tenant is responsible shall be
performed by Landlord at Tenant’s sole cost and expense.  Landlord and Tenant
agree that for the purposes of this Section 12.01, (a) core lavatories on any
full floor of the Premises and (b) Tenant’s Roof Top Space and, if leased by
Tenant hereunder, the 51st Floor Space, are not Building common areas, FC
Limited Common Elements nor Common Elements and Tenant shall maintain, repair
and/or make replacements thereto, as appropriate, at Tenant’s sole cost and
expense.  Landlord shall have no obligation to clean, repair, replace or
maintain any “private” plumbing fixtures or facilities (i.e., plumbing fixtures
and facilities other than those that would be the common toilets in a
multi-tenant floor) or the rooms in which they are located but the foregoing
shall not vitiate Landlord’s obligation to maintain the plumbing therefor that
is part the Base Systems to the point of connection to the Premises in
accordance with the terms hereof.  

12.02

Except for those repairs which are expressly required to be made by Tenant
pursuant to Section 12.01 above but subject to the provisions of Section 12.03
hereof, Landlord shall make or cause to be made all repairs and replacements,
structural and otherwise, ordinary or extraordinary, foreseen or unforeseen,
necessary or desirable in order to keep in good order and repair (a) all
structural portions of the Unit (whether located within or outside of the
Demised Premises), (b) all Building common areas to the extent such areas serve
or affect the Demised Premises or Tenant’s use thereof, including, without
limitation, all elevators, corridors, lobbies, core lavatories, including all
fixtures therein (except as provided in Section 12.01), core electric closets,
core telecommunication closets, core janitor closets, and mechanical rooms, and
(c) all Base Systems (whether such Base Systems are located within or outside of
the Demised Premises) serving the Demised Premises and the common and public
service areas of the Building to the extent such areas serve or affect the
Demised Premises or Tenant’s use thereof, including, without limitation, the
plumbing, electrical, mechanical, Base HVAC System, fire protection, life safety
and sprinkler systems of the Unit (other than any distribution of such systems
located in the Demised Premises), in each case throughout the Term, and in such
manner as is consistent with the maintenance, operation and repair standards of
Comparable Buildings, unless, in any instance, any repair or replacement is
required as a result of the negligence or





156













willful misconduct of Tenant or any Tenant Party, in which case the same shall
be performed by Landlord at Tenant’s sole cost and expense).

12.03

Notwithstanding anything to the contrary contained in this Lease, Landlord,
subject to the provisions of Article 35 hereof, shall have no obligation to
operate, repair or maintain any portion of the Unit, the Building, the Common
Elements and/or the Building common areas, or make any such repairs thereto, to
the extent the same is the responsibility of any Condominium Board pursuant to
the Condominium Documents but Landlord shall be obligated to enforce the
obligations of the Condominium Board as provided in Article 35 hereof.

ARTICLE 13

TENANT CHANGES; FIXTURES

13.01

General.

A.

Tenant Changes.

(i)

Tenant shall not make nor permit any alterations, installations, additions or
improvements in or to the Demised Premises (including Tenant’s Initial Work) or
the electrical, plumbing, mechanical or Base HVAC System or other Base Systems
serving the Demised Premises (collectively, “Tenant Changes”) except in
accordance with the terms of this Article and other applicable provisions of
this Lease.  

(ii)

If Tenant desires to perform any Tenant Changes, Tenant shall give Landlord not
less than ten (10) Business Days’ prior notice of its intention to make such
Tenant Changes (which notice shall include Tenant’s Final Working Drawings, DDs
or SDs, as applicable, for such Tenant Changes) or such longer period as may be
required under the Unit Ground Lease with respect to “Material Alterations” (as
defined in the Unit Ground Lease).  If Landlord reasonably requires any
additional information or clarification and so notifies Tenant within such ten
(10) (or longer) Business Day period (or within five (5) Business Days from
Landlord’s receipt of Tenant’s resubmission of Final Working Drawings or SDs or
DDs, as the case may be, in the case of resubmission of Final Working Drawings
or SDs or DDs, as the case may be, or such longer period as may be required
under the Unit Ground Lease with respect to Material Alterations), Tenant shall
promptly provide such additional information or clarification, as the case may
be, it being understood and agreed that Landlord shall request any such
additional information or clarification in good faith.  If Landlord shall fail
to respond to Tenant’s request for a Tenant Change within ten (10) Business Days
or longer period, as the case may be, after receiving such request (or within
five (5) Business Days or longer required period, as the case may be, from
Landlord’s receipt of Tenant’s resubmission of Final Working Drawings (or SDs or
DDs, as the case may be), in the case of any resubmission thereof), or if
Landlord has requested additional information or clarification from Tenant as
hereinabove





157













provided, within ten (10) Business Days after receipt by Landlord of such
additional information or clarification, (or within five (5) Business Days from
Landlord’s receipt of Tenant’s resubmission of Final Working Drawings (or SDs or
DDs, as the case may be), in the case of resubmission of Final Working Drawings
(or SDs or DDs, as the case may be)) then Tenant shall have the right to give
Landlord a reminder notice, which reminder notice shall contain the following
caption on the first page thereof in bold and capitalized type:

YOUR CONSENT TO THE PROPOSED TENANT’S CHANGE(S) AND THE FINAL WORKING DRAWINGS
THEREFOR SHALL BE DEEMED GIVEN IF YOU FAIL TO RESPOND TO THIS REQUEST WITHIN
FIVE (5) BUSINESS DAYS FROM THE DATE OF YOUR RECEIPT OF THIS NOTICE.

If Landlord fails to grant or deny the requested consent within five
(5) Business Days after its receipt of such reminder notice, Landlord’s consent
to Tenant Changes shown in the Final Working Drawings (or SDs or DDs, as the
case may be) (other than the Fin Tube Radiation System) shall be deemed given
and Tenant shall be permitted to perform the same, provided that Tenant complies
with the other applicable provisions of this Article 13.  If Landlord denies a
request for a Tenant Change, Landlord shall specify the reasons therefor in
reasonable detail in the notice to Tenant denying the same.

(iii)

For the purpose hereof, “Material Alterations” shall mean Tenant Changes that
(A) require a Permit and the aggregate cost of which exceeds $200,000 in any
consecutive twelve (12) month period (such $200,000 floor to be increased each
year after the Commencement Date by the percentage increase in the CPI, if any)
(exclusive, regardless of cost, of mere decorative Tenant Changes (e.g.,
painting, carpeting and floor and wall coverings)), (B) upon completion,
adversely affect the Base Systems or any other Building systems, (C) would
constitute a “Material Alteration” under the Unit Ground Lease (unless such
Material Alteration under the Unit Ground Lease would constitute a Major
Alteration as defined in this Lease), (D) involve Prohibited Work, (E) require
any amendment of any certificate of occupancy for the Building or any portion of
the Building, (F) are Specialty Alterations, including any Specialty Core
Bathroom Work or (G) the RTS Build-out Work.

(iv)

For the purpose hereof “Major Alterations” shall mean Tenant Changes that
(A) affect or involve alterations to the Building exterior (including the
curtain wall thereof) and/or the Common Elements in any manner whatsoever,
(B) violate the DUO or the Design Guidelines, (C) impair the structural
integrity or otherwise change the essential nature of the Building or the Unit,
(D) affect in any adverse manner, or impede access to, any of the Building
common areas, (E) involve the installation of a Fin Tube Radiation System,
(F) are DUO Alterations (as defined in the Unit Ground Lease) or (G) after the
RTS Build-out Work has been completed, involve the construction of any enclosed
space on Tenant’s Roof Top Space.





158













B.

Consent to Tenant Changes.  Tenant shall make no Tenant Change (a) which
constitutes a Material Alteration without Landlord’s prior consent, which
consent shall not be unreasonably withheld and (b) which constitutes a Major
Alteration without Landlord’s prior consent, which may be withheld in Landlord’s
sole discretion.  Notwithstanding the foregoing, with respect to the
installation of a Fin Tube Radiation System, (a) Tenant must obtain the prior
consent of (i) each of the Design Architect and the Curtain Wall Engineer, which
may be granted (with such conditions as the Design Architect and/or the Curtain
Wall Engineer may require in its sole discretion) or denied in such party’s sole
discretion and (ii) the Landlord shall not unreasonably withhold its consent
thereto if the Design Architect and the Curtain Wall Engineer have so consented,
and (b) Landlord shall not have liability to Tenant on account thereof but
Landlord agrees, at no cost to Landlord, to cooperate with Tenant to obtain the
Design Architect’s and the Curtain Wall Engineer’s consent thereto.  The
determination of the Design Architect and the Curtain Wall Engineer with respect
to such Fin Tube Radiation System shall be final, not subject to arbitration,
and binding upon Tenant.  Tenant Changes which do not constitute Material Tenant
Changes (collectively, “Permitted Tenant Changes”) may be made by Tenant without
Landlord’s approval, provided that Tenant complies with the other applicable
provisions of this Article 13.  For the purposes hereof, Material Alterations
and Major Alterations are collectively referred to herein as “Material Tenant
Changes”.

C.

All Tenant Changes (excluding, however, any Tenant’s Property) and the RTS
Build-out Work shall immediately upon the installation thereof become and shall
remain the property of the Unit Ground Lease Landlord under the Unit Ground
Lease; provided, that Tenant shall have the right to use such improvements
throughout the Term and to remove or alter such improvements at any time,
subject to the applicable provisions and limitations contained in this Lease
and, provided further, that notwithstanding anything to the contrary contained
herein, (i) all Tenant Changes made at Tenant’s expense (i.e., those Tenant
Changes not paid for with Landlord’s Contribution) shall be deemed to be owned
by Tenant solely for the purposes of income taxes and Tenant shall have the
right to depreciate the cost of such Tenant Changes as permitted under
applicable law and (ii) all Tenant Changes funded by Landlord’s Contribution and
the RTS Build-out Work shall be deemed to be owned by Landlord solely for the
purposes of income taxes and Landlord shall have the right to depreciate the
cost of such Tenant Changes as permitted under applicable law.  Tenant shall not
be required to remove any Tenant Changes other than Specialty Alterations.
 Tenant may, during the last six (6) months of the Term but in no event later
than sixty (60) days prior to the Expiration Date request that Landlord identify
those Specialty Alterations (if any) that Tenant will not be required to remove
upon the expiration or earlier termination of the Term and Landlord shall
respond to such request within fifteen (15) days.  In addition, Landlord may at
any time during the term identify those Specialty Alterations (if any) that
Tenant will not be required to remove upon the expiration or earlier termination
of the Term.  Upon the expiration or earlier termination of the Term, Tenant
shall remove all Specialty Alterations required to be removed at Tenant’s sole
cost and expense.  Notwithstanding the foregoing, if at the time that Tenant
requests Landlord’s consent to any Tenant Change, Tenant requests that Landlord
inform Tenant whether Landlord will require Tenant to remove any Tenant Changes
that constitute Specialty Alterations at the end of the Term, Landlord will so
advise Tenant at or before the time Landlord consents to such Specialty
Alterations, and, with respect to those Specialty Alterations that Landlord
stated it will require Tenant to remove, Tenant, at Tenant’s sole cost and
expense, prior to the Expiration Date or, in the case of an earlier termination
of this Lease, within sixty (60) days after the giving of a notice





159













of termination in accordance with Section 20.01A hereof, shall remove the same
from the Premises, and shall repair and restore the Premises to substantially
the same condition existing prior to installation thereof and shall repair any
damage to the Premises or to the Unit, the Building, the Common Elements or any
part thereof due to such removal.  In the event that Landlord shall fail to
notify Tenant with respect to whether Tenant will be required to remove any of
such Specialty Alterations at the time Landlord gives (or is deemed to have
given) its consent to such Specialty Alterations, then Tenant shall have the
right to give Landlord a reminder notice, which reminder notice shall contain
the following caption on the first page thereof in bold and capitalized type:

YOU SHALL BE DEEMED TO HAVE ELECTED TO NOT REQUIRE TENANT TO REMOVE THE
SPECIALTY ALTERATIONS PROPOSED BY TENANT SET FORTH IN TENANT’S NOTICE GIVEN
PURSUANT TO SECTION 13.02 OF THE LEASE DATED ________ ___, 20__ IF YOU FAIL TO
RESPOND TO SUCH NOTICE WITHIN FIVE (5) BUSINESS DAYS AFTER YOUR RECEIPT OF THIS
NOTICE.

If Tenant sends a reminder notice to Landlord as aforesaid and Landlord fails to
respond to Tenant within five (5) Business Days after its receipt of such
reminder notice, then Landlord shall be deemed to have elected to not require
Tenant to remove such Specialty Alterations; provided, however, Tenant shall,
except as provided in the next sentence, in all events be required to remove the
Fin Tube Radiation System and the Specialty Core Bathroom Work and Landlord’s
failure to respond to such notice shall not excuse Tenant from its obligation to
do so.  Notwithstanding anything to the contrary contained in this Section
13.01C, Tenant shall not be required to remove the Specialty Alterations if, at
the time of the then stated Expiration Date, the following conditions are
satisfied: (i) Landlord has entered into a new lease with respect to the
Premises, (ii) the tenant under such lease does not require all or any part of
the Specialty Alterations to be removed, and (iii) the tenant under such lease
has not been granted any allowance or rent concession to remove all or any part
of the Specialty Alterations.

D.

Notwithstanding anything to the contrary set forth in this Article 13 or
elsewhere in this Lease, the making of any and all Tenant Changes (including,
without limitation, each component of Tenant’s Initial Work) shall be expressly
subject to, and Tenant shall comply, and shall cause its agents, employees,
contractors, subcontractors, subtenants, operators, licensees, and other
occupants of the Demised Premises to comply, with all of the terms, covenants
and conditions of, DUO and the other Superior Obligation Instruments pertaining
to alterations of any type in and to the Demised Premises (including, without
limitation, Article IX and Article XXIX (and Exhibit O) of the Unit Ground Lease
and Article X of the Condominium Declaration, each of which are incorporated
herein by reference).  If any such incorporated terms, covenants or conditions
shall require submission of any plans, specifications or other materials or
documents to a Superior Party, Tenant shall submit same to Landlord for
forwarding to the necessary Superior Party; it being expressly understood that
in no event shall Tenant communicate with any Superior Party in respect of any
Tenant Changes or any other matter pertaining to this Lease.  Upon its receipt
and review of any such materials or documents required to be submitted to any
such parties as referenced in the preceding sentence, Landlord shall promptly
forward same to the applicable parties and cooperate reasonably with Tenant in
requesting and seeking to obtain any required approvals thereof from such
parties.





160













E.

Subject to compliance with the terms of this Article, Tenant shall be permitted
to make such Tenant Changes that Tenant is required to perform in order to
comply with regulations of the Securities and Exchange Commission and other
Legal Requirements applicable to the business of Tenant or its Affiliates,
including, subject to the terms hereof, separately demising portions of the
Demised Premises from the remaining portions of the Demised Premises, together
with necessary cabling and wiring for computer and communication purposes
relating thereto.

F.

All Tenant Changes (including Tenant’s Initial Work) shall be performed in
accordance with the Design Guidelines.

13.02

Submission of Plans

A.

General.

(i)

(i)

At the time Tenant requests Landlord’s consent to a Tenant Change, for which
such consent is required, Tenant shall submit to Landlord complete and
coordinated architectural, mechanical and electrical and, to the extent
applicable, plumbing, sprinkler and signage plans and specifications therefor
(collectively, “Final Working Drawings”).  All Final Working Drawings shall be
on a scale of 1/8” = 1 foot; all detail drawings shall be on a scale of 1/4” = 1
foot or larger.  All Final Working Drawings shall be prepared at Tenant’s sole
cost and expense by Tenant’s Architect.  In each case, Tenant shall submit three
(3) sets of prints, one (1) set of reproducible drawings, marked final for
pricing and construction and one (1) complete set of drawings on computer disk
in AutoCAD format.  As used herein, the term “Tenant’s Architect” shall mean an
architect or engineer selected by Tenant licensed to practice in the State of
New York with not less than ten (10) years’ experience in major commercial urban
centers in designing build-outs for tenants in first class office buildings
comparable to the Building and who maintains errors and omissions insurance of
not less than $2,000,000.

(B)

At Tenant’s election, Tenant may also submit to Landlord, for Landlord’s review
and comment, schematic drawings (“SDs”) and/or design development drawings
(“DDs”) for any Material Tenant Change, provided that such SDs or DDs, to the
extent appropriate, shall comply with the requirements of Section 13.02A(i). The
provisions of Section 13.01A(i) applicable to Landlord’s review and approval of
Final Working Drawings for Material Tenant Changes (including without limitation
time periods applicable thereto) shall also be applicable to Landlord’s review
and approval of SDs and/or DDs for Material Tenant Changes.

(C)

In order to expedite the design of Material Tenant Changes, if in the reasonable
judgment of Landlord the same are complete and integrated enough for Landlord to
review and comment, Tenant may also request Landlord to approve mechanical,
electrical and plumbing plans and specifications, pre-purchase specifications
and Long Lead Items prior to final approval of Final





161













Working Drawings.  If Tenant makes such a request, it shall submit to Landlord
plans and specifications for the aspect of the Material Tenant Change in
question together with, if applicable, a detailed description of the equipment
or materials to be purchased (model numbers, names of manufacturers, etc.).  The
provisions of Section 13.01A(i) applicable to Landlord’s review and approval of
Final Working Drawings for Material Tenant Changes (including without limitation
time periods applicable thereto) shall, if and to the extent appropriate, also
be applicable to Landlord’s review and approval of such mechanical, electrical
and plumbing plans and specifications, pre-purchase specifications and Long Lead
Items.

(ii)

If, in connection with any proposed Tenant Change requiring Landlord’s consent,
Landlord, in its reasonable judgment, deems it necessary for Tenant’s Final
Working Drawings or any SDs or DDs to be reviewed by Landlord’s Consultant, then
Tenant shall reimburse Landlord for the reasonable out-of-pocket fees and
expenses of Landlord’s Consultant, as Additional Rent, within thirty (30) days
after demand.  As used herein, the term “Landlord’s Consultant” shall mean such
architect, engineer, expeditor or code consultant and/or control inspection
consultant licensed to practice in the State of New York as Landlord shall
reasonably require given the nature of the proposed Tenant Change or any other
alteration.  

(iii)

Tenant shall be solely responsible for any reasonable costs and expenses charged
by Design Architect and Curtain Wall Engineer in connection with any review of
any Tenant’s Final Working Drawings or any SDs or DDs by Design Architect and
Curtain Wall Engineer (solely as they relate to the Fin Tube Radiation System),
for which costs and expenses, Tenant shall reimburse Landlord, as Additional
Rent, within thirty (30) days after demand.

(iv)

Landlord’s approval of Tenant’s Final Working Drawings (or SDs or DDs) shall not
constitute Landlord’s representation or warranty that the same comply with Legal
Requirements and/or Insurance Requirements or that the same are adequate or
suitable for the work intended and Landlord shall not have liability to Tenant
or responsibility for Tenant’s Final Working Drawings (or SDs or DDs).

(v)

Notwithstanding that Landlord’s approval is not required for Permitted Tenant
Changes, Tenant shall nevertheless notify Landlord, at least ten (10) days prior
to the performance of any Permitted Tenant Change, and, to the extent Final
Working Drawings (or any other drawings) exist with respect to such Permitted
Tenant Changes or would customarily be prepared with respect thereto, Tenant
shall submit the most detailed of such drawings to Landlord together with such
notice or promptly thereafter.

B.

Tenant’s Construction Professionals.  Tenant shall be solely responsible for the
payment of the fees and expenses of Tenant’s Architect and any other architect,
engineer, designer or architectural engineering or design firm or consultant
acting for or on behalf of Tenant, and all such Persons shall be deemed to be
agents of Tenant, Landlord shall not have





162













liability to Tenant on account thereof and Tenant shall be responsible for such
payment whether or not the anticipated work or service is performed.

C.

As - Built Plans.  Except as otherwise expressly provided herein, within one
hundred twenty (120) days after the substantial completion of any Tenant Change
(other than a Material Tenant Change), Tenant shall submit to Landlord  two
(2) complete sets of either (a) ”as built” plans having the same scale as the
Final Working Drawings, including detail drawings, or (b) the Final Working
Drawings marked to reflect field notes and changes.  Within one hundred eighty
(180) days after the substantial completion of any Material Tenant Change,
Tenant shall submit to Landlord two (2) complete sets of “as-built” plans as
aforesaid  and one (1) complete set of “as-built” drawings on computer disk in
AutoCAD format.

13.03

Contractors.  In making any Tenant Change, Tenant shall use only contractors and
subcontractors approved by Landlord therefor, which approval by Landlord shall
not be unreasonably withheld, provided that Tenant’s contractors and
subcontractors (a) would not violate Landlord’s union contracts or (b) are not
Prohibited Entities; it being acknowledged and agreed that any “Major
Contractor” (as defined in the Unit Ground Lease) shall be further subject to
the approval of the Unit Ground Lease Landlord in accordance with the terms of
the Unit Ground Lease.  At the time Tenant requests Landlord’s written consent
to a Material Tenant Change, or at least five (5) Business Days prior to making
any Permitted Tenant Change, Tenant shall submit to Landlord for Landlord’s
approval a list of the contractors and subcontractors who will perform such
Tenant Change.  Landlord hereby approves, with respect to Tenant’s Initial Work
and, subject to the terms hereof, any future Tenant Changes, the contractors
listed on Exhibit 13.03 annexed hereto and made a part hereof; the Contractors
so listed shall be deemed approved for the duration of Tenant’s Initial Work or
a future Tenant Change for the trades indicated on such Exhibit, unless
Landlord, upon notice to Tenant, hereafter elects in Landlord’s reasonable
judgment to revoke its approval of any such Contractor, in which event, such
Contractor, upon the giving of such notice to Tenant, shall no longer be deemed
approved (except that such Contractor shall remain approved with respect to any
contract that Tenant shall have theretofore entered into with such Contractor
prior to the giving of such notice unless such Person is a Prohibited Entity).
 Notwithstanding the foregoing, in connection with any Tenant Change affecting
in whole or part any of the Base Systems (including any life safety systems,
building management systems, and/or security or access control systems) or
Tenant’s tie-in to any such systems, Tenant, at Tenant’s sole cost and expense,
shall be required to utilize Landlord’s designated contractor(s) and
consultant(s) for such tie-in, provided that the charges of such contractor or
consultant shall be competitive.  

13.04

Permits.

A.

Prior to the commencement of any Tenant Change, Tenant shall, at its sole cost
and expense, obtain and furnish to Landlord all required licenses and permits
and shall obtain, execute, and furnish to Landlord, copies of all applicable
data sheets, filings and other similar documentation required by Legal
Requirements and/or Insurance Requirements or the Construction Rules and
Regulations (collectively, “Permits”).  Tenant’s Architect shall prepare any
applications and plans required to obtain the Permits but any filings therefor
shall be done by Landlord’s Consultant in accordance with the terms hereof.  All
such applications and plans shall be subject to Landlord’s reasonable approval
prior to the submission thereof to any





163













Governmental Authority.  Copies of all Permits (if any) and one set of Final
Working Drawings (to the extent the same exist) shall be kept at the Demised
Premises at all times during the performance of each Tenant Change.  Landlord
shall reasonably cooperate with Tenant with respect to obtaining Permits
(including Tenant’s TCO), including executing (in accordance with the provisions
of this Section 13.04A) and filing all documentation necessary or required in
connection therewith, and Tenant shall reimburse Landlord for the reasonable
out-of-pocket fees and expenses incurred by Landlord (including those of
Landlord’s Consultant) in connection therewith as Additional Rent within thirty
(30) days after demand.  Landlord’s execution of Permit applications shall not
constitute Landlord’s representation that the same comply with Legal
Requirements and/or Insurance Requirements or are suitable for the work intended
nor shall it be deemed to be a waiver by Landlord of the compliance by Tenant of
any provision of this Lease, and Landlord shall not have liability to Tenant
therefor.  Notwithstanding the foregoing, in no event shall Tenant be permitted
to commence any Material Tenant Change until Landlord has approved or is deemed
to approve any required plans therefor pursuant to the provisions of this
Article 13.

B.

Promptly after completion of any Tenant Change, Tenant, at its sole cost and
expense, shall diligently obtain and furnish to Landlord all final governmental
approvals, licenses, “sign-offs” and certificates with respect thereto. To the
extent any Tenant Change affects any life-safety system, building management
system, and/or security or access control system of the Building and without
limiting the foregoing, Tenant shall use Landlord’s Consultant, at Tenant’s sole
cost and expense, to obtain and furnish to Landlord all final governmental
approvals, licenses, “sign-offs” and certificates with respect thereto prior to
taking occupancy of the portion of the Demised Premises affected thereby,
provided the charges of such consultants are at commercially competitive rates
charged to owners of Comparable Buildings in the Times Square area.

13.05

Insurance.  Prior to the commencement of any Tenant Change (including Tenant’s
Initial Work), Tenant shall furnish to Landlord:

A.

A certificate evidencing that Tenant (or Tenant’s contractors) has
(have) procured workers’ compensation insurance in statutory limits covering all
persons employed in connection with the Tenant Change (including, Tenant’s
Initial Work) who might assert claims for death or bodily injury against any
Superior Party, Landlord, Tenant, the Unit or the Building.

B.

Such additional personal injury and property damage insurance to the extent
reasonably required by Landlord and commercial general liability insurance (with
completed operations endorsement) for any occurrence in or about the Building
and/or the Unit arising from the performance of any Tenant Change (including
Tenant’s Initial Work), with the limits set forth in Section 16.03A and
otherwise in compliance with the provisions of Article 16 hereof.

13.06

Performance of the Work.

A.

Prior to the commencement of any Tenant Change (other than decorative Tenant
Changes), Tenant, at its sole cost and expense, shall on Business Days during
Business





164













Hours require Tenant’s general contractor and all subcontractors to verify on
site dimensions and existing conditions and to attend a pre-construction meeting
with Landlord’s construction or building manager, provided Landlord’s
construction or project manager makes himself available for such a meeting on a
timely basis which Landlord hereby agrees to cause him to do, to determine
suitable access routes to the Demised Premises, designated loading, unloading
and storage areas for materials, working hours, temporary utilities, safety
precautions and procedures, rubbish removal and scheduling procedures.

B.

Tenant shall cause all Tenant Changes to be performed (i) in compliance with all
Legal Requirements and Insurance Requirements and in compliance with Landlord’s
construction rules and regulations attached hereto Exhibit 13.06B (as amended
from time to time in accordance with and subject to the provisions of Article 26
hereof, the “Construction Rules and Regulations”) and made a part hereof and the
Design Guidelines, (ii) in such manner as not to unreasonably interfere with the
Operation of the Property and so as not to cause labor problems in the Building
or the Unit, (iii) with diligence and continuity to completion, (iv) using new,
first class materials, and (v) substantially in accordance with the Final
Working Drawings submitted to and approved by Landlord as the same may be
modified from time to time with Landlord’s approval (it being agreed that
Landlord’s approval shall not be required for any Permitted Tenant Change or for
any change order of less than $50,000 unless the same materially changes the
scope of the Tenant Change or is of such a nature (regardless of cost) that it
would independently be subject to Landlord’s consent).  Landlord shall be under
no obligation to coordinate the performance of any work to be performed as part
of any Tenant Change or prepare the Demised Premises therefor and Landlord shall
not have liability to Tenant with respect to the installation thereof.  Subject
to the Construction Rules and Regulations with respect to the manner of
performance of such Tenant Changes, Tenant shall be permitted to perform Tenant
Changes during Business Hours and at all other times, provided that Tenant shall
furnish Landlord with reasonable advance notice of the performance of any
Prohibited Work being performed on any floor (the “Prohibited Work Floor”) of
the Demised Premises when other tenants of the Building and/or the Unit are in
occupancy for the conduct of their business of all or any portion of any  floor
(each, an “Impacted Floor”) immediately above and/or below the Prohibited Work
Floor (unless all of the Impacted Floors are included in the Demised
Premises) if such Prohibited Work adversely affects such other tenant’s use of
its demised premises or the Building, the Common Elements, the FC Limited Common
Elements, the NYTC Limited Common Elements or the Building common areas, in each
instance beyond a de minimis extent, in which event such Prohibited Work shall
be performed during hours other than Business Hours on Business Days as
reasonably designated by Landlord.  Tenant shall be solely responsible for any
additional costs incurred as a result of the foregoing requirement.

C.

Upon and subject to the terms of this Article, Tenant may construct internal
staircases between floors within the Office Space and structurally reinforce the
floors of the Demised Premises (it being acknowledged that Landlord shall be
permitted to obligate Tenant to perform any Prohibited Work relating thereto
including, but not limited to, all core drilling in connection therewith during
non-Business Hours on an overtime basis).  Tenant shall have the right to select
the location of such internal staircases subject to Landlord’s approval which
shall not be unreasonably withheld so long as the same shall not adversely
affect the structural integrity of the Building and/or the Unit and otherwise
complies with the Design Guidelines.





165













D.

If the connection of any utilities, fittings or fixtures of Tenant shall require
a temporary shut-down of any Building system or service or shall interfere with
Building operations or the use of any other portion of the Building, then the
same shall be coordinated with Landlord and shall be performed only with
Landlord’s prior consent, which consent shall not be unreasonably withheld,
provided the same does not adversely affect any other tenant or occupant of the
Building or the Unit or the Building common areas or any work being performed by
or on behalf of Landlord in connection therewith.  Tenant shall, at its sole
cost and expense, perform such connection work other than any connection work
with respect to the fire alarm, life safety systems, building management systems
and/or access control or security systems, which work shall be performed by
Landlord’s designated contractors, at Tenant’s sole cost and expense at a cost
not to exceed commercially competitive rates that would be charged by a
comparable contractor in the City in the absence of such relationship.

E.

If, by reason of the performance of any Tenant Change, any work stoppage or
labor disruption or dispute shall occur at or affecting the Building or the Unit
(other than any work stoppage or labor disruption or dispute affecting only the
Demised Premises), Tenant shall cease the performance of such Tenant Change
during the continuance of such work stoppage or labor disruption or dispute
(unless such work stoppage or labor disruption or dispute affects only the
Demised Premises), provided that Landlord and Tenant shall reasonably cooperate
with one another to seek to resolve the basis for such work stoppages or
dispute.  If by reason of the performance of any Tenant Change (i) there shall
be any material interference with (a) the use and enjoyment of the premises
demised to any other tenant or occupant in the Building and/or the Unit or to
the Building common areas or (b) any work being performed by or on behalf of
Landlord therein and/or (ii) the Demised Premises or the Building and/or the
Unit or the Building common areas (or any work or installations in either) shall
be damaged, then Tenant shall immediately remedy or remove such condition or
conditions.

F.

Promptly after Tenant shall have delivered to Landlord approved Final Working
Drawings for Tenant’s Initial Work, which have been signed and sealed by
Tenant’s Architect, and a completed form PW-1 for Landlord’s signature, Landlord
shall provide Tenant with an ASB-4 (or such other equivalent certificate) that
may be required in connection with Tenant’s Initial Work.

13.07

Payment for the Work.

A.

All Tenant Changes shall be performed by Tenant at its sole cost and expense
(but subject to reimbursement from the Landlord’s Contribution as provided and
subject to the limitations contained in Article 36 hereof with respect to
Tenant’s Initial Work).  

B.

(i)

Subject to the provisions of clause (iv) below, before proceeding with any
Tenant Change estimated to cost in excess of the Alteration Threshold Amount,
Tenant shall furnish to Landlord one of the following (as selected by Tenant):
 (a) a cash deposit or (b) an irrevocable, unconditional, negotiable letter of
credit, issued by and drawn on a bank or trust company which is a member of the
Clearing House in a form reasonably satisfactory to Landlord; each in an amount
equal to one hundred ten (110%) percent of the estimated cost of the Tenant
Change.  For the purposes hereof, “Alteration Threshold Amount” shall mean





166













$2,000,000 (such $2,000,000 to be increased each year after the Commencement
Date by the percentage increase in the CPI, if any).

(ii)

Upon (a) the completion of the Tenant Change in accordance with the terms of
this Article 13 and (b) the submission to Landlord of proof evidencing the
payment in full for said Tenant Change  including, but not limited to, delivery
of waivers of mechanic’s liens (in form reasonably satisfactory to Landlord),
the security deposited under Section 13.07B(i) hereof) shall, provided Tenant is
not then in monetary default or material non-monetary default hereunder, in each
instance, beyond the applicable notice and/or cure period, be returned to
Tenant.

(iii)

Upon Tenant’s failure to properly perform, complete and fully pay for the said
Tenant Change, as reasonably determined by Landlord, Landlord shall be entitled
to draw on the security deposited under Section 13.07B(i) hereof to the extent
it deems necessary to complete any incomplete Tenant Change or otherwise
hazardous condition, to effect any necessary restoration and/or protection of
the Premises, the Unit or the Real Property and to apply such funds to the
payment or satisfaction of any costs, damages or expenses in connection with the
foregoing and/or Tenant’s obligations under this Article 13 and this Lease
relating to Tenant Changes and repairs, including the satisfaction of any
mechanic’s liens.

(iv)

The provisions of this Section 13.07B shall not be applicable to (A) Tenant’s
Initial Work or (B) any other Tenant Changes if the then Tenant has a net worth
(exclusive of good will and general intangibles), determined in accordance with
GAAP equal to or greater than the net worth (exclusive of good will and general
intangibles) of the Original Tenant as of the Execution Date.

C.

Any mechanic’s lien filed against the Building and/or the Unit for work claimed
to have been done for, or materials claimed to have been furnished to, Tenant,
any Affiliate or subtenant of Tenant, or any other Person acting by or under any
of the foregoing shall be discharged or bonded over by Tenant within thirty
(30) days after Tenant shall have received notice (from whatever
source) thereof.  If Tenant shall fail to discharge or bond over any mechanic’s
lien within such thirty (30) day period as aforesaid, Landlord may, but shall
not be obligated to, discharge the mechanic’s lien by bond, payment or otherwise
and the cost of the discharge, together with interest thereon at the Interest
Rate, will be paid by Tenant to Landlord as Additional Rent within thirty
(30) days of Landlord’s demand therefor.

13.08

Violations.  A.

In the event any notice of violation is placed against the Unit or the
Improvements arising out of any Tenant Change, Tenant shall cure such violation
within thirty (30) days after notice thereof or if such violation is of such a
nature that it cannot be cured within said thirty (30) day period, Tenant shall
commence the curing of said violation within said thirty (30) day period and
shall thereafter diligently prosecute to completion all steps necessary to cure
such violation.  If Tenant shall be unable to cure such violation as aforesaid,
Landlord may, but shall not be obligated to, cure the violation by whatever
action Landlord reasonably deems to be necessary, including the removal of all
or any part of the Tenant Change,





167













and the cost of the action taken by Landlord to cure such violation shall be
paid by Tenant to Landlord as Additional Rent within thirty (30) days of
Landlord’s demand therefor.

B.

If, in connection with the performance of any Tenant Change, or in connection
with any change of use of the Demised Premises permitted hereunder (whether or
not physical Tenant Changes are involved), there is any violation of Legal
Requirements, the compliance with which is the responsibility of Landlord in
accordance with this Lease (each a “Landlord’s Violation”), which (i) shall
legally delay (or prevent) Tenant from obtaining any governmental permits,
consents, approvals or other documentation legally required by Tenant to perform
such Tenant Changes, or (ii) shall legally prevent Tenant from commencing, or
shall legally delay Tenant in completing, such Tenant Change (it being
understood that the imposition of conditions requiring the cure of any
Landlord’s Violation by a governmental authority as a condition precedent to
legally obtaining any such governmental permits, consents, approvals or other
documentation which shall so delay Tenant from obtaining any governmental
permits, consents, approvals or other documentation shall be deemed such a
prevention or delay), then Landlord, upon notice from Tenant, shall promptly and
diligently proceed to cure and remove of record such Landlord’s Violations.  If
Landlord does not cure and remove of record any such Landlord’s Violation within
ten (10) days after such notice (or within twenty (20) days if such Landlord’s
Violation is not one which is reasonably susceptible of cure and removal of
record within such ten (10) day period), then, provided that the Final Working
Drawings for such Tenant Changes have been completed and have been approved (or
deemed approved) by Landlord (as and to the extent such approval is required
hereunder) and Tenant has either entered into a contract for the performance of
such Tenant Change or is in good faith prepared to enter into such a contract,
(a) Tenant shall be entitled to an abatement of Rent equal to the Rent
reasonably allocable to the portion of the Demised Premises in which such Tenant
Changes are legally prevented from being performed or completed, and not merely
because Tenant is delayed in making or completing its Tenant Changes (it being
agreed that the mere existence of a Landlord’s Violation shall not in and of
itself be deemed grounds for such an abatement) and, furthermore, only if the
sole and actual cause of Tenant’s delay is Landlord’s Violations and (b)
Landlord shall, at Landlord’s option, either (A) pay to Tenant, within thirty
(30) days after receipt of an itemized statement therefor, any reasonable
out-of-pocket costs incurred by Tenant which would not have been so incurred in
the absence of such prevention or delay or (B) credit the amount thereof against
the next subsequent payments of Rent; provided, however, if at the time such
credit is to be applied (or, if Landlord elects to pay such amount to Tenant),
Tenant is then in monetary default or material non-monetary default under this
Lease, in each case, beyond the expiration of any applicable notice and/or cure
period, Landlord may offset the amount of such credit (or amount to be paid to
Tenant) against amounts properly due and owing by Tenant to Landlord.
 Notwithstanding the foregoing, (1) Tenant shall use commercially reasonable
efforts to obtain the required permits and/or licenses from the relevant
authorities and, in the event Tenant is unable to obtain such required permits
and/or licenses, Landlord shall have a reasonable opportunity to attempt to
obtain such required permits and/or licenses and Tenant shall cooperate with
Landlord at no expense to Tenant and (2) in order for Tenant to be entitled to
any abatement of Rent under this Section 13.08B, Tenant shall be required to use
commercially reasonable efforts to commence, perform and complete, as the case
may be, any and all of the Tenant Changes in question and/or to occupy such
portion of the Demised Premises to the extent that Tenant is not legally
prevented from so commencing, performing, or completing, as the case may be,
such Tenant Changes.





168













13.09

Landlord’s Costs.  Subject to the provisions of Section 13.02A(ii) hereof, all
reasonable, out-of-pocket third-party costs reasonably incurred by Landlord in
connection with any Tenant Change, including but not limited to review of Final
Working Drawings (or SDs or DDs, as the case may be) shall be paid by Tenant as
Additional Rent within thirty (30)  days after Landlord’s demand therefor.
 Notwithstanding anything to the contrary in this Section 13.09, Landlord shall
not charge any “tap-in” or “tie-in” fees, (or any similar fees) in connection
with Class E systems, any supplemental or temporary HVAC systems in the
Premises, sprinklers or other mechanical, electrical or plumbing systems in
connection with any Tenant Changes (including Tenant’s Initial Work), nor shall
Landlord charge Tenant any supervisory or administrative fees or surcharges in
connection with any Tenant Changes, including Tenant’s Initial Work or the RTS
Build-out Work.

13.10

Fixtures.  A.

All alterations, installations, additions or improvements upon the Demised
Premises, made by either party, including all paneling, decoration,
non-removable partitions, railings, galleries and the like, affixed to the
realty so that they cannot be removed without material damage to the Building
and/or the Unit (collectively, “Fixtures”) shall remain in the Demised Premises
upon the expiration or earlier termination of the Term.  All Tenant’s Property
shall be the property of Tenant, and shall be removed by Tenant on or before the
expiration of the Term or sooner termination thereof and, in case of any damage
to the Building and/or the Unit by reason of their removal, Tenant shall repair
any such damage.  Any items of Tenant’s Property which remain in the Demised
Premises after fifteen (15) days following the expiration or any earlier
termination of this Lease shall, after ten (10) days’ notice to Tenant be deemed
to have been abandoned, and may be retained by Landlord as Landlord’s property
or disposed of by Landlord, without accountability, in such manner as Landlord
shall determine, at Tenant’s sole cost and expense.

B.

Tenant shall not be permitted to install any Fixtures which are subject to
liens, chattel mortgages or security interests (as such term is defined in the
Uniform Commercial Code as then in effect in the State of New York).

13.11

Construction Agreements.  A.  All construction agreements valued at One Hundred
Thousand Dollars ($100,000) or more shall include the following provisions:

(i)

[“Contractor” / “Subcontractor” / “Materialman”] hereby agrees that immediately
upon the purchase by [“contractor” / “subcontractor” / “materialman”] of any
building materials to be incorporated in the Demised Premises, such materials
shall become the sole property of the Ground Lease Landlord, notwithstanding
that such materials have not been incorporated in, or made a part of, such
Demised Premises and/or the Common Elements at the time of such purchase;
provided, however, that neither Landlord nor any Superior Parties shall be
liable in any manner for payment to [“contractor” / “subcontractor” /
“materialman”] in connection with the purchase of any such materials, and
neither Landlord nor any Superior Parties shall have any obligation to pay any
compensation to [“contractor” / “subcontractor” / “materialman”] by reason of
such materials becoming the sole property of Ground Lease Landlord.





169













(ii)

[“Contractor” / “Subcontractor” / “Materialman”] hereby agrees that
notwithstanding that [“contractor” / “subcontractor” / “materialman”] performed
work at the Demised Premises and/or the Common Elements or any part thereof,
neither Landlord nor any Superior Parties shall be liable in any manner for
payment to [“contractor” / “subcontractor” / “materialman”] in connection with
the work performed at the Demised Premises, the Building and/or the Common
Elements.

(iii)

[“Contractor” / “Subcontractor” / “Materialman”] hereby agrees to make available
for inspection by Landlord and the other Superior Parties, during reasonable
business hours, [“contractor’s” / “subcontractor’s” / “materialman’s”] books and
records relating to the Tenant Changes being performed or the acquisition of any
material or equipment to be incorporated into the Demised Premises, the Building
and/or the Common Elements.

(iv)

Neither Landlord nor any of the Superior Parties is a party to this [“contract”
/ “agreement”] and will in no way be responsible to any party for any claims of
any nature whatsoever arising or which may arise from such [“contract” /
“agreement”].

(v)

All covenants, representations, guaranties and warranties of [“contractor” /
“subcontractor” / “materialman”] set forth in the preceding four paragraphs
shall be deemed to be made for the benefit of Landlord and Ground Lease Landlord
and shall be enforceable by Landlord and Ground Lease Landlord.

B.

Each agreement between Tenant and any contractor, materialman or other party
performing any Tenant Change shall contain a representation made by such
contractor, materialman or other party that such party is not a Prohibited
Person or a Person on the List and shall contain a termination right for the
benefit of Tenant if such representation shall at any time be untrue.

13.12

Tenant’s Initial Work.  In addition to complying with all requirements of this
Article 13 and the other applicable provisions of this Lease, Tenant agrees that
the following additional provisions shall be applicable to Tenant’s Initial
Work:

A.

Provided that all of the Initial Delivery Conditions have been satisfied in
accordance with the terms hereof, Tenant shall commence or cause the
commencement of Tenant’s Initial Work in a reasonably prompt manner after
receiving Landlord’s final consent (or deemed consent) to Tenant’s Final Working
Drawings and shall diligently prosecute or cause to be prosecuted Tenant’s
Initial Work to completion substantially in accordance with Tenant’s
construction schedule for Tenant’s Initial Work, subject to Landlord Delays and
to Force Majeure pertaining to Tenant’s Initial Work.

B.

Not later than fifteen (15) Business Days prior to commencing Tenant’s Initial
Work, Tenant shall furnish Landlord with a construction schedule prepared by
Tenant or Tenant’s general contractor or construction manager showing the
scheduled dates upon which the various phases of Tenant’s Initial Work are to be
commenced and may be reasonably





170













expected to be completed as to such phases and as to the entire Tenant’s Initial
Work based upon a commercially reasonable construction schedule.  Tenant
acknowledges and agrees that the phasing of Tenant’s Initial Work shall take
into account the limited or no access that Tenant may have to the Hoist Impacted
Areas and/or the RTS Shuttle Elevator Work Area.  Landlord shall have the right
to review Tenant’s construction schedule and to submit to Tenant, for revision
of such schedule, modifications to expedite the performance of the Base Building
Work and to allow a greater degree of coordination between Tenant’s Initial
Work, the RTS Build-out Work and the Base Building Work.  Tenant shall in good
faith incorporate same provided such recommendations do not materially adversely
impact Tenant or Tenant’s schedule as it relates to the completion of Tenant’s
Initial Work.  Subject to the terms of this Lease, including compliance with
this Article 13, Tenant shall have the right to install one internal staircase
per floor of the Office Space as part of Tenant’s Initial Work.

C.

(i)

Tenant shall advise Landlord of the construction manager or general contractor
designated by Tenant to perform Tenant’s Initial Work within ten (10) days of
the award.  The designated construction manager or general contractor shall work
in harmony with the Base Building Contractor, the RTS Contractor and Landlord’s
contractors and subcontractors and shall be subject to Landlord’s approval,
which shall not be unreasonably withheld.  Tenant shall also provide Landlord,
at least five (5) Business Days prior to sending out bid packages, with a list
of subcontractors who will be on the list of bidders.  The list of bidders shall
be subject to Landlord’s approval which shall not be unreasonably withheld and
shall not be required if such bidders are listed on Exhibit 13.03 annexed
hereto.  

(ii)

Notwithstanding the foregoing, the approval by Landlord of such construction
manager, general contractor and/or subcontractors or the inclusion of any Person
on Exhibit 13.03 shall not be deemed to mean that Landlord has given any
assurance or made any representation, warranty or guaranty with respect to, the
performance by or quality of work of such construction manager, general
contractor or subcontractors, and Landlord shall not have liability to Tenant
nor responsibility for the actions, negligence, work or workmanship of such
construction manager, general contractor or subcontractor(s).

(iii)

All Tenant’s Initial Work shall be effected in accordance with the requirements
of this Lease.  Landlord shall have no responsibility for performance or
supervision of Tenant’s Initial Work.  Except as otherwise expressly provided in
Section 2.02 or 13.08B hereof, any failure to complete Tenant’s Initial Work
shall not in any way result in a postponement of the Rent Commencement Date or
the payment of any Rent payable hereunder.  

D.

It is understood that Landlord’s and Tenant’s contractors may at times be
working in the Premises simultaneously (but in no event before the Commencement
Date).  Subject to the provisions of Sections 2.01 and 13.14 hereof, Landlord
and Tenant agree that, in connection with the performance of their respective
work, the contractors of each will work harmoniously with the contractors of the
other and the contractors will do nothing to impede the work being performed by
the other’s contractors, including, but not limited to, the storage of its tools
and materials, labor unrest or jurisdictional disputes or any other things that
may prevent or





171













delay Landlord’s contractors from completing the Base Building Work or the RTS
Build-out Work and Tenant’s contractors from completing Tenant’s Initial Work.

E.

Landlord shall, at Landlord’s sole cost and expense, construct and maintain the
Temporary Enclosure in each Hoist Impacted Area no later than thirty (30) days
following the later of (a) the actual satisfaction of the Initial Delivery
Conditions thereof and (b) the expiration of Landlord’s exclusive period with
respect thereto as provided in Section 13.14C hereof.  Tenant shall not remove
the Temporary Enclosure until the Hoist Area Work has been completed; it being
agreed that Tenant shall be responsible, at Tenant’s sole cost and expense, to
remove the Temporary Enclosure.  The Temporary Enclosure shall be sufficient to
enable Landlord to obtain a Landlord’s TCO for the floors of the Demised
Premises included in the Hoist Impacted Areas and shall otherwise be constructed
in accordance with the requirements set forth on Exhibit 13.12E annexed hereto
and made a part hereof.  Landlord shall be permitted to access the Hoist
Impacted Areas through the doors of the Temporary Enclosure (as shown on Exhibit
13.12E).  Landlord shall give Tenant prompt notice of the completion of the
Hoist Area Work.

F.

During the performance of Tenant’s Initial Work, Tenant shall have non-exclusive
access to the Hoist maintained and operated by the Base Building Contractor
serving the floors in which the Demised Premises are located as provided herein.
 The Hoist shall be made available to Tenant’s contractors for the delivery of
material upon application to the Base Building Contractor in accordance with
procedures developed by the Base Building Contractor so as not to delay the Base
Building Contractor from completing the Base Building Work or any other work
being performed by, for or on behalf of Landlord in the Building, the Unit or
any part thereof (but without affording any other tenant more favorable
availability than that which is afforded to Tenant).  So long as the Hoist is
erected, Tenant’s contractors shall be afforded access to Landlord’s Hoist on a
nonexclusive basis in conjunction with all other workers performing work
throughout the Building in accordance with procedures developed by the Base
Building Contractor (which procedures shall not afford any other tenant more
favorable availability than that which is afforded Tenant), including the
Staggered Hoist Hour and the procedures relating to such Staggered Hoist Hour as
provided on Exhibit 2.02A(vi).  To the extent practicable and available in
accordance with good construction practice, Tenant shall be required to schedule
usage of the Hoist in advance for delivery of material or equipment in
connection with Tenant’s Initial Work (other than hand tools and other similar
items used by workers in the execution of their work).  Neither Tenant nor any
other tenant or occupant of the Unit shall have the right to place a standing
order for Hoist time.  In the event of any breakdown of the Hoist, Landlord and
Tenant shall cooperate to minimize delays in the work of both parties.  Subject
to the provisions of Exhibit 2.02A(vi), the Hoist shall be operated during such
regular working hours as established by the applicable trades and unions; the
regular working hours on Business Days as presently established on this date are
7:00 A.M. to 3:30 P.M., subject to reasonable revision, provided that the union
rules regarding the minimum number of hours of operation on any one day shall
prevail.  Except as hereinafter provided, Tenant shall not be required to pay
any charge or other fee for use of the Hoist for the delivery of material or
personnel during regular construction working hours and up to one (1) hour
thereafter; it being agreed that at any other times Tenant shall be required to
pay any additional reasonable incremental out-of-pocket costs incurred by
Landlord therefor as a result of such Tenant use (it being acknowledged that
such incremental costs may increase after the Execution Date).  Tenant





172













acknowledges that on or prior to the Outside Post-Delivery Conditions Date, the
operation of the Hoist will cease and the Base Building Contractor shall
commence the process of removing the Hoist (which process shall include the
removal of all tie backs running from the Hoist into the Building and affecting
the Demised Premises and the installation of (and making weathertight) any and
all windows to be installed in the portion of the Demised Premises which were
not theretofore installed by reason of the Hoist, if any).  In no event shall
Tenant have any right to install any Hoist at the Building.  Tenant (i)
acknowledges that it may be required to stagger the arrival of its contractors,
other personnel, and deliveries because of the simultaneous construction of the
Base Building Work, Tenant’s Initial Work and other construction occurring at
the Building and (ii) agrees that (a) any cost or expense incurred as a result
thereof shall be solely the responsibility of Tenant and, not be a basis for any
claim of Landlord Delay  (except as otherwise expressly provided herein) and (b)
Landlord shall not have liability to Tenant on account thereof.  Notwithstanding
the foregoing, Landlord will use commercially reasonable efforts, in accordance
with commercially reasonable construction practice, to ensure that Tenant has
fair and reasonable access to the Hoist during normal working hours relative to
other tenants performing construction at the Unit so as to not unreasonably
delay the performance of Tenant’s Initial Work (other than delays reasonably
anticipated in normal construction of a major office building in Midtown
Manhattan and taking into account the scope of the Base Building Work and fair
and reasonable access for multiple tenants performing build-out work).  In the
event that Tenant, in good faith, believes that it is not being afforded such
fair and reasonable access to the Hoist as compared to other tenants, Tenant
shall give immediate notice thereof to Landlord specifying the details and the
days in which Tenant believes such access was not so given.  Landlord shall
immediately advise the Base Building Contractor in an attempt to address
Tenant’s complaint and shall review the scheduling logs to determine if such
access is being provided in a fair and reasonable manner.  Not later than two
(2) Business Days after receipt of Tenant’s complaint, Landlord will advise
Tenant if it disputes such claim.  If Landlord agrees with such assessment or if
Landlord disputes the same and an Arbitrator rules in favor of Tenant, then, to
the extent such complained of  access to the Hoist has actually delayed Tenant
in the Substantial Completion of Tenant’s Initial Work by the scheduled
completion date therefor, the same, subject to the provisions of Section 2.02N
hereof, shall constitute Landlord Delay.  Notwithstanding anything to the
contrary contained in this Lease, (i) the terms of this Section 13.12F and
Section 2.02 hereof, are subject to the terms of Exhibit 2.02A(vi) and (ii)
during the Staggered Hoist Hour, neither Landlord nor the Base Building
Contactor shall have any priority over Tenant’s Contractors or any right to
“bump” Tenant’s Contractors.

G.

(i)

Tenant shall use reasonable efforts to protect the Demised Premises, including
all Base Building Work therein, from damage by Tenant’s contractors,
subcontractors and movers, and shall pay for any replacements, repairs or extra
cleaning necessitated by any damage caused to the Demised Premises by such
contractors or subcontractors or the moving by contractors, subcontractors,
movers or other agents of Tenant of fixtures, equipment, furnishings, furniture
and other property into or out of the Demised Premises.

(ii)

Landlord shall use reasonable efforts to protect the Demised Premises, including
Tenant’s Initial Work therein, from damage by Landlord’s contractors, or
subcontractors, and shall pay for any replacements, repairs or extra





173













cleaning necessitated by any damage caused to the Demised Premises by such
contractors or subcontractors.

H.

Tenant shall not store any materials and equipment used for or in connection
with Tenant’s Initial Work within or adjacent to the Building, including without
limitation in the receiving area at the ground level of the Hoist, other than
within the Premises.  

I.

Provided that Tenant shall give Landlord reasonable prior notice thereof, Tenant
may, at Tenant’s sole cost and expense, test those of its systems which
interface with the Building systems and Landlord shall cooperate with Tenant to
the extent reasonably required in connection therewith.  Tenant shall permit
Landlord’s representatives to coordinate and observe such testing and shall
provide Landlord’s representatives access to and copies of test results
provided, however, Landlord shall operate all of the Building systems and
equipment in connection with and affected by such testing.

J.

Tenant shall, throughout the performance of Tenant’s Initial Work, promptly
remove all rubbish and debris from the Premises using a refuse remover
designated by Tenant and reasonably acceptable to Landlord but in no event shall
Tenant or any Contractor or other Person claiming by or through Tenant use any
containers of the Base Building Contractor.

K.

Notwithstanding anything to the contrary contained herein, Tenant shall be
solely responsible for all Hard Costs and Soft Costs relating to Tenant’s
Initial Work (subject to reimbursement from Landlord’s Contribution subject to
and in accordance with the provisions of Article 36 hereof).

L.

Either party shall be permitted to submit disputes arising under this Section
13.12 to arbitration in accordance with the provisions of Section 25.02 hereof.

M.

Notwithstanding anything herein to the contrary, if Tenant elects to perform the
Specialty Core Bathroom Work, then Tenant shall complete the Specialty Core
Bathroom Work and otherwise finish the core bathrooms at Tenant’s sole cost and
expense.

13.13

Reserved.

13.14

Construction Representatives; Exclusive Areas.

A.

Landlord and Tenant shall each designate a representative who shall serve as its
representative during the performance of the Base Building Work, the RTS
Build-out Work and Tenant’s Initial Work (each, a “Construction
Representative”).  Tenant’s initial Construction Representative shall be either
Andrew Mann or Lorenzo Vascatto and Landlord’s initial Construction
Representative shall be Jesse Cooperman.  Landlord’s Construction Representative
shall provide administration of the Base Building Work and is authorized to bind
Landlord in all matters relating to the Base Building Work, the RTS Build-out
Work, Tenant’s Initial Work and the coordination thereof.  Tenant’s Construction
Representative shall use good faith reasonable efforts to coordinate with
Landlord’s Construction Representative.  Tenant’s Construction Representative
shall provide administration of Tenant’s Initial Work and is authorized to bind
Tenant in all matters relating to the Base Building Work, the RTS Build-out
Work, Tenant’s Initial Work and the coordination thereof.  Tenant’s Construction
Representative shall use good





174













faith reasonable efforts to coordinate with Landlord’s Construction
Representative.  During the course of Tenant’s Initial Work, the RTS Build-out
Work and the Base Building Work (i) all instructions to Landlord shall be
directed by Tenant’s Construction Representative to Landlord’s Construction
Representative, and Tenant shall be responsible for such directions and (ii) all
instructions to Tenant shall be directed by Landlord’s Construction
Representative to Tenant’s Construction Representative, and Landlord shall be
responsible for such directions.  Any change in a Construction Representative
shall be effective the next Business Day after Landlord’s or Tenant’s receipt of
the other’s notice thereof.

B.

During the performance of the Base Building Work and Tenant’s Initial Work,
Tenant acknowledges that Landlord shall have exclusive access (without the same
constituting a Landlord Delay) (i) to the areas of the Initial Office Space
shown on Exhibit 13.14C annexed hereto and made a part hereof for the forty-five
(45) day period (subject to extension due to Tenant Delay and Force Majeure)
commencing on the actual (not deemed) satisfaction of the Initial Delivery
Conditions with respect thereto and (ii) to the Hoist Impacted Areas through the
Demised Premises until forty-five (45) days (subject to extension due to Tenant
Delay and Force Majeure) after the Substantial Completion of the Hoist Area
Work; it be agreed that Tenant shall not be entitled to any rent credit or
abatement during the period of any such exclusive access.  If Tenant interferes
in any way with Landlord’s exclusive access through the Demised Premises to, and
Landlord’s use of, such exclusive areas during the applicable forty-five (45)
day exclusive period, the same shall, subject to the provisions of Section 2.02M
hereof, constitute a Tenant Delay and such applicable period shall be extended
on a day-for-day basis for each such day of Tenant Delay.

13.15

Temporary Services to the Demised Premises.  

A.

During the performance of Tenant’s Initial Work (i) prior to the activation of
permanent power to the Demised Premises, Tenant shall pay for the use of
temporary electric if and as provided in Exhibit 2.02A(vi) and (ii) if permanent
power to the Demised Premises has been activated but permanent submeters to
measure electrical energy used in the Demised Premises have not yet been
installed, Tenant shall pay Landlord for the use of electricity in an amount
reasonably allocated by Landlord to usage attributable substantially to Tenant’s
Initial Work or as measured by a temporary meter installed by Landlord, at
Landlord’s sole cost and expense.

B.

During the performance of Tenant’s Initial Work and until the activation of
permanent power to the Demised Premises, Landlord shall arrange for temporary
power to be provided to the Demised Premises for the performance of Tenant’s
Initial Work, subject to and in accordance with Exhibit 2.02A(vi).  The cost of
any consumption required to be paid by Tenant on account of such temporary
electric power (if any) as provided in Exhibit 2.02A(vi) shall be payable by
Tenant, as Additional Rent, on a monthly basis within thirty (30) days after
Landlord’s demand therefor based on the actual cost incurred by Landlord on
account thereof without any premium or markup thereon.  Tenant shall, at
Tenant’s sole cost and expense, provide and maintain a grid of lights or
stringers which shall meet requirements of Legal Requirements in regard to safe
working conditions on each floor turned over for performance of Tenant’s Initial
Work.  Once the permanent power is operational on each floor of the Premises (i)
Tenant shall, at Tenant’s sole cost and expense, to the extent necessary, remove
any





175













temporary electric panels, and switches, transformers and (ii) Landlord shall,
at Landlord’s sole cost and expense, to the extent necessary, shall, remove all
temporary electrical risers. Tenant shall, at Tenant’s sole cost and expense,
remove all of such grid or stringers.

C.

Until the activation of the Base HVAC System, during the performance of Tenant’s
Initial Work, Tenant shall be obligated to obtain and install such temporary
electrical  heating equipment as Tenant may deem necessary to temporarily heat
the Demised Premises; it being acknowledged that any such temporary heat in the
Demised Premises must be supplied by equipment using electrical power only
(without limiting the foregoing, in no event shall any kerosene or other
petroleum based heating equipment be permitted).  Landlord makes no
representation or warranty as to the adequacy of any temporary heating equipment
that Tenant may install and Landlord shall not have liability to Tenant on
account thereof.  Tenant, at Tenant’s sole cost and expense, shall (i) obtain
any such heating equipment, (ii) be responsible for the distribution of heat
therefrom within the Demised Premises, including any fans or any other equipment
required therefor, and (iii) subject to the provisions of Exhibit 2.02A(vi), any
jurisdictional labor claims in connection therewith.  The cost of electrical
consumption required to be paid by Tenant on account of such temporary heat (if
any) as provided in Exhibit 2.02A(vi) shall be payable by Tenant, as Additional
Rent, on a monthly basis within thirty (30) days after Landlord’s demand
therefor based on the actual cost incurred by Landlord on account thereof
without any premium or markup thereon.

D.

Tenant shall also pay for all such other reasonably necessary temporary services
and, except as provided in Exhibit 2.02A(vi), jurisdictional labor required in
connection with Tenant’s Initial Work.

E.

Through-out the course of the performance of Tenant’s Initial Work until the
Occupancy Date, Tenant shall be required to hire one or more bonded security
personnel to safeguard the Demised Premises.

13.16

Any dispute between Landlord and Tenant arising with respect to any Tenant’s
Changes shall be resolved by arbitration conducted in accordance with the
provisions of Section 25.02 hereof.

ARTICLE 14
RIGHT TO PERFORM OBLIGATIONS

14.01

A.

If Tenant shall default in the observance or performance of any term or covenant
on its part to be observed or performed under or by virtue of any of the terms
or provisions of this Lease, and such default shall continue beyond the
expiration of any applicable notice and/or cure period therefor, Landlord,
without being under any obligation to do so and without thereby waiving such
default, may, upon at least five (5) days’ prior written notice to Tenant and an
opportunity to cure (or such shorter periods, if any, as may be feasible in the
case of an emergency), which notice shall expressly state Landlord’s intention
to exercise its rights under this Section 14.01A, remedy such default for the
account and at the reasonable expense of Tenant. All reasonable expenditures
made by Landlord in connection therewith, including, but not limited to,
reasonable attorneys’ fees and disbursements in instituting, prosecuting or
defending any action or proceeding, such sums paid with interest at the Prime
Rate shall be





176













deemed to be Additional Rent hereunder and shall be paid to it by Tenant within
thirty (30) days after submission by Landlord to Tenant of a reasonably detailed
invoice therefor. Any dispute as to whether or not Landlord had the right to
exercise the remedies under this Section 14.01A and/or as to the amount Landlord
claims is due to Landlord, shall be resolved by arbitration in accordance with
the provisions of Section 25.01 hereof.

B.

If Landlord shall default in the observance or performance of any term or
provision of this Lease on Landlord’s part to be observed or performed with
respect to making repairs to the Demised Premises or any portion thereof and
such failure continues for thirty (30) days after prior notice thereof to
Landlord or such shorter period, if any, as may be feasible in case of an
emergency involving an imminent threat to life or property (such notice to
expressly state Tenant’s intention to exercise its rights under this Section
14.01B), Tenant, without being under any obligation to do so and without thereby
waiving such default, may remedy such default and perform such repair (but only
to the affected portion or portions of the Demised Premises or on the applicable
floor of the Demised Premises (including Tenant’s Roof Top Space) and nowhere
else in the Building, the Unit, the Common Elements or any portion thereof) for
the account and at the expense of Landlord.  All reasonable expenditures made by
Tenant in connection therewith, including, but not limited to, reasonable
attorney’s fees in instituting, prosecuting or defending any action or
proceeding, such sums, with interest at the Prime Rate, shall, at Landlord’s
option, either be paid to Tenant by Landlord within thirty (30) days after
submission by Tenant to Landlord of a reasonably detailed invoice therefor or
credited against the next installment of Fixed Rent thereafter becoming due
hereunder. Any dispute as to whether or not Tenant had the right to exercise the
remedies under this Section 14.01B and/or as to the amount Tenant claims is due
to Tenant shall be resolved by arbitration in accordance with the provisions of
Section 25.01 hereof.  

ARTICLE 15

NO LIABILITY OF LANDLORD; FORCE MAJEURE

15.01

Except as otherwise expressly set forth in this Lease, neither Landlord nor any
Landlord Parties has made any representations, warranties or promises with
respect to the Unit, the Building, the Common Elements, the Building common
areas, the Land, the Improvements or the Demised Premises and except as herein
expressly set forth no rights, easements or licenses are acquired by Tenant by
implication or otherwise.

15.02

Except as expressly provided in Section 6.07A, this Lease and the obligation of
Tenant to pay rent hereunder and perform all of the other covenants and
agreements hereunder on the part of Tenant to be performed shall in no way be
affected, impaired or excused because Landlord is unable to fulfill any of its
obligations under this Lease or is unable to supply or is unable to make or is
delayed in making any repairs, additions, alterations or decorations or is
unable to supply or is delayed in supplying any equipment or fixtures, if
Landlord is prevented or delayed from so doing by reason of Force Majeure.
 Landlord shall not have liability to Tenant, nor shall Tenant be entitled to
terminate this Lease, or be entitled to any abatement or diminution of rent
payable by Tenant under this Lease or to any relief from any of its obligations
under this Lease (except as expressly set forth in Article 17 hereof in the
event of fire or other casualty, Article 18 hereof in the event of a
condemnation, or as provided in Section 6.07A





177













hereof only) if by reason of strike or labor trouble or any other cause
whatsoever beyond the reasonable control of Landlord, including, but not limited
to, acts of war, emergency, casualty, terrorism, bioterrorism, or governmental
preemption in connection with a National Emergency, there is (a) a lack of
access to the Building, the Unit or the Demised Premises (which shall include
without limitation the lack of access to the Building or the Demised Premises
when it or they are structurally sound but inaccessible due to evacuation of the
surrounding area or damage to nearby structures or public areas); (b) reduced
air quality or other contaminants in the Building that would adversely affect
the Building or its occupants, including the presence of biological or other
airborne agents within the Building or the Demised Premises; (c) disruption of
mail and deliveries to the Building or the Demised Premises; (d) disruption of
telephone and/or other communications services to the Building or the Demised
Premises; (e) disruption of any other services to the Demised Premises or any of
the Building systems; or (f) an inability for Tenant to otherwise use and/or
occupy the Demised Premises for the conduct of its business.

15.03

A.

Neither Landlord nor any Landlord Party shall be liable for (i) any damage to
property of Tenant or of others entrusted to employees of Landlord, the
Condominium, the Building or the Unit, nor for the loss of or damage to any
property of Tenant by theft or otherwise, (ii) any injury or damage to persons
or property resulting from fire, explosion, falling plaster, steam, gas,
electricity, water, rain or snow leaks from any part of the Building or from the
pipes, appliances or plumbing works or from the roof, street or sub surface or
from any other place or by dampness or by any other cause of whatsoever nature
except to the extent due to the negligence or willful misconduct of Landlord or
any Landlord Party or (iii) damage caused by other tenants or persons in the
Building or caused by operations in construction of any private, public or
quasi-public work, but the foregoing shall not limit Tenant’s rights or decrease
Landlord’s obligations under this Lease.

B.

Landlord shall not have liability to Tenant by reason of any Window Blocking or
if at any time any windows of the Premises are either temporarily darkened or
obstructed by reason of any translucent material for the purpose of energy
conservation, or if any part of the Building, other than the Premises, is
temporarily or permanently closed or inoperable, provided that the same does not
(i) materially interfere with Tenant’s use or occupancy of the Premises, (ii)
adversely affect Tenant’s access to the Premises, (iii) permanently close the
lobby of the Building (provided at all times there shall be at least one
entrance to the Building) or (iv) detract from the first class nature of the
Building.  If at any time the windows of the Premises are temporarily closed,
darkened or bricked-up, Landlord shall perform such repairs, maintenance,
alterations or improvements with reasonable diligence as is reasonably necessary
to re-open the same and, unless such condition has been imposed pursuant to
Legal Requirements, Landlord shall, subject to the provisions of Section 10.04
hereof, use reasonable efforts to minimize the period of time during which such
windows are temporarily closed, darkened, or bricked-up.  Notwithstanding the
foregoing, if a Material Window Blocking occurs, Tenant shall be entitled to an
equitable abatement in respect of only the portion of the Demised Premises
immediately adjacent to the windows subject to such Material Window Blocking
(not to exceed (i) fifty percent (50%) of the Fixed Rent thereof for any Office
Floor other than the Designated Executive Floor and (ii) seventy-five (75%) of
the Fixed Rent thereof if affecting the Designated Executive Floor) for the
period commencing on the day after the ten (10) Business Day period commencing
on the date on which Tenant delivers a written notice to Landlord of such
Material Window Blocking and continuing for the period during which such
Material Window Blocking





178













continues.  Notwithstanding anything herein to the contrary, Landlord hereby
covenants and agrees that Landlord shall ensure that no commercial signage
affixed to the Building shall obstruct the view of Tenant out of any windows of
the Office Space.  Any dispute between Landlord and Tenant pursuant to this
Section 15.03B shall be submitted to arbitration pursuant to Section 25.01
hereof.

15.04

Except to the extent of Landlord’s leasehold estate and interest in and to the
Unit, no recourse shall be had for any of Landlord’s obligations under this
Lease or for any claim based thereon or otherwise in respect thereof against any
Landlord Party, past, present or future, or any partner or joint venturer of any
partnership or joint venture, or any member of any limited liability company
which shall be Landlord hereunder or included in the term “Landlord” or of any
successor of any such corporation or limited liability company, or against any
principal, disclosed or undisclosed, or any such corporation or limited
liability company, or against any principal, disclosed or undisclosed, or any
affiliate of any party which shall be Landlord or included in the term
“Landlord,” whether directly or through Landlord or through any receiver,
assignee, agent, trustee in bankruptcy or through any other person, firm or
corporation, whether by virtue of any constitution, statute or rule of law or by
enforcement of an assessment or penalty or otherwise, all such liability being
expressly waived and released by Tenant.

15.05

Tenant shall look only and solely to Landlord’s leasehold estate and interest in
and to the Unit and the rents and profits and proceeds therefrom, for the
satisfaction of any right of Tenant arising out of this Lease or for the
collection of judgment or other judicial process or arbitration award requiring
the payment of money by Landlord in connection with this Lease and no other
property or assets of Landlord or any Landlord Party shall be subject to levy,
lien, execution, attachment, or other enforcement procedure for the satisfaction
of Tenant’s rights and remedies under or with respect to this Lease, the
relationship of Landlord and Tenant hereunder or under law, or Tenant’s use and
occupancy of the Demised Premises or any other liability of Landlord to Tenant.
 For purposes of the preceding sentence, Landlord’s leasehold estate and
interest in and to the Unit shall be deemed to include, without limitation
(a) all rent or other consideration received by Landlord in respect of its
leasehold estate and the Unit (after payment of the Operating Expenses and
Taxes), (b) proceeds of a sale (net of transaction costs), financing or
refinancing (but only to the extent the proceeds of a financing or refinancing
exceed (i) the amount of any indebtedness that was paid with the proceeds of
such financing or refinancing plus (ii) all reasonable transaction costs
associated with such financing or refinancing) of the Unit (or any portion
thereof), or of Landlord’s estate or interest therein, or in any property,
equipment or improvements in the Building (or any portion thereof), (c) any
insurance proceeds or condemnation awards relating to any portion of the
leasehold estate or the Unit (to the extent in excess of any restoration costs
and net of all reasonable out-of-pocket costs of obtaining such proceeds or
awards) and (d) any security at any time posted by Landlord with Tenant to
secure Landlord’s obligations under this Lease.





179













ARTICLE 16

INSURANCE; INDEMNIFICATION

16.01

Tenant shall not do or permit to be done any act or thing in or upon the Demised
Premises which will invalidate or be in conflict with the certificate of
occupancy (as the same may be amended from time to time as permitted hereunder)
or the terms of the New York State standard form of fire, boiler, sprinkler,
water damage or other customary insurance policies covering the Building and/or
the Unit (collectively, “Building Insurance”) and the fixtures and property
therein provided the foregoing do not prohibit any of the permitted uses under
Article 5 hereof.

16.02

Tenant shall not violate, or permit the violation of, any Insurance
Requirements, and shall not do (or permit to be done) or keep (or permit to be
kept) anything in the Premises or any part thereof that:  (a) increases the fire
or other casualty or property insurance rate on the Building or the property
therein over the rate that would otherwise then be in effect unless Tenant shall
agree to pay the amount of any such rate increases and Landlord shall consent
thereto, which consent shall not be unreasonably withheld; or (b) result in
insurance companies of good standing refusing to insure the Building, or any of
such property in amounts reasonably satisfactory to Landlord.  If, by reason of
a failure of Tenant to comply with the provisions of this Section 16.02, the
rate of fire or other casualty or property insurance on the Building, the Unit,
or equipment or other property of Landlord shall be higher than it otherwise
would be, Tenant shall reimburse Landlord, within thirty (30) days following
demand, for that part of the premiums for such insurance paid by Landlord
because of such failure on the part of Tenant.  In any action or proceeding
wherein Landlord and Tenant are parties, a schedule or “make up” of rates for
the Building, the Unit or the Demised Premises issued by the New York Fire
Insurance Exchange, the Insurance Services Office or other body making fire
insurance rates for said premises, shall be presumptive evidence of the facts
therein stated and of the several items and charges in the fire insurance rate
then applicable to the Building, the Unit or the Demised Premises.

16.03

A.

Tenant shall secure and keep in full force and effect throughout the Term, at
Tenant’s sole cost and expense: (i) Commercial General Liability Insurance
including fire legal liability, written on an occurrence basis, to afford
protection in the amount of Ten Million Dollars ($10,000,000) combined single
limit for bodily injury and property damage including personal injury coverage
(with contractual and employee exclusions deleted), broad form property damage
coverage, contractual liability coverage as respects any indemnification or hold
harmless provisions contained herein, completed operation coverage, independent
contractors coverage, liquor liability or such increased amount as Landlord may
reasonably determine from time to time, but in no event may Landlord increase
such amount more frequently than every two (2) years or in excess of increases
that prudent owners of Comparable Buildings would require of similarly situated
tenants; (ii) “cause of loss/special form” coverage upon Tenant’s Initial Work,
Tenant Changes, and Tenant’s Property (including Tenant’s Property located in
Tenant’s Roof Top Space and, if leased by Tenant hereunder, the 51st Floor
Space) for one hundred percent (100%) of replacement cost including a stipulated
(agreed) valuation endorsement and including business interruption coverage;
(iii) if not included in the above-mentioned policies, Blanket Broad Form Boiler
and Machinery Insurance





180













(including Business Interruption coverage) on all items commonly covered by such
insurance and now or hereafter installed by or for Tenant and used exclusively
by Tenant, its Affiliates and permitted subtenants, assignees and transferees in
amounts reasonably set by Landlord and in no event less than One Million Dollars
($1,000,000); (iv) Workers Compensation Insurance and State Disability Benefits
Insurance, as required by law and Employers Liability insurance of a minimum of
One Million Dollars ($1,000,000) per person and per accident with an umbrella of
Two Million Dollars ($2,000,000); (v) terrorism insurance provided the same is
available at commercially reasonable rates as reasonably determined by Landlord;
and (vi) such other insurance and in such amounts as Landlord may reasonably
require, from time to time provided the same are not in excess of what prudent
owners of Comparable Buildings would require of similarly situated tenants.
 Tenant shall have the right to insure and maintain the insurance coverages set
forth in this Section under blanket or umbrella insurance policies covering
other premises occupied by Tenant provided that such blanket policies (x)
provide the amount of insurance allocable to the Demised Premises shall at all
times be not less than the amounts set forth above, and that such amounts will
not be reduced by any loss at any other location, and (y) shall comply with the
provisions of this Section 16.03.  If the insurance required by this Section
shall be effected by any such blanket or umbrella policies, Tenant shall furnish
to Landlord, executed certificates of such policies showing the insurance (in
the proper amounts and with proper coverages) afforded by such policies
applicable to the Premises as reasonably requested by Landlord.  During the
performance of any Tenant Change (including Tenant’s Initial Work), Tenant shall
cause its construction manager and/or general contractor as well as its major
trade contractors and subcontractors to provide Worker’s Compensation Insurance
and State Disability Benefits Insurance as required by law, Commercial General
Liability Insurance including the coverage described in subsection (i) above
except that subcontractors shall only be required to secure Commercial General
Liability Insurance, to afford protection in the amount of Two Million Dollars
($2,000,000) combined single limit (or such lower limits as may be approved by
Landlord in its reasonable judgment), “cause of loss/special form” insurance
including the coverage described in 16.03B below and completed operations
coverage which is to be kept in effect for one (1) year after completion of the
work, and employers’ liability insurance as described in 16.03A(iv) hereof.
 Contractors’ and subcontractors’ policies shall comply with Sections 16.04 and
16.05 hereof.  Tenant shall be solely responsible for covering the deductibles
under the insurance policies provided by or on behalf of Tenant hereunder
regardless of whether Landlord has approved the amount of such deductibles.

B.

During the period in which Tenant’s Initial Work or any other Tenant Changes are
being performed, Tenant shall secure and keep in full force and effect (or cause
to be secured and kept in full force and effect), at Tenant’s cost, “cause of
loss/special form” coverage (including but not limited to glass breakage
(including plate glass), sprinkler leakage and collapse) for one hundred percent
(100%) of the replacement cost including a stipulated (agreed) valuation
endorsement for Tenant’s Initial Work or any other Tenant Changes (whether or
not in the course of construction).

16.04

All insurance required to be carried by Tenant pursuant to the terms of this
Lease shall be effected under valid and enforceable policies (written in form
and substance reasonably satisfactory to Landlord) issued by reputable and
independent insurers authorized to do business in the State of New York and
rated in Best’s Insurance Guide, or any successor thereto (or if there be none,
an organization having a national reputation), as having a general





181













policyholder rating of “A–” (or the equivalent thereof) and a financial rating
of at least “IX” (or the equivalent thereof).  All such insurance shall have a
term of not less that one (1) year.  Upon failure of Tenant to procure, maintain
and place such insurance and pay all premiums and charges therefor, Landlord may
(but shall not be obligated to) do so, provided that Landlord and Tenant shall
each notify the other promptly upon learning of any such failure and provided
further that Landlord shall afford Tenant ten (10) Business Days within which to
cure any such failure unless such cure period would expose Landlord to any
liability, penalty or other burden.  If Landlord elects to procure such
insurance as aforesaid, Tenant shall pay the amount thereof to Landlord as
Additional Rent within thirty (30) days after demand therefor.  All policies of
insurance procured by Tenant shall contain endorsements providing that (a) the
insurance company shall provide Landlord with thirty (30) days’ prior notice, or
ten (10) days’ prior notice in the event of cancellation for nonpayment of
premium, before such policy shall be cancelled and (b) Tenant shall be solely
responsible for the payment of premiums therefor notwithstanding that Landlord
is named as an additional insured.  Duly executed certificates of insurance
reasonably acceptable to Landlord (including evidence of the waivers of
subrogation required pursuant to Section 17.03 hereof) shall be delivered by
Landlord and Tenant to each other on or before the Commencement Date (or such
earlier date as may be required hereunder) and thereafter annually on the
anniversary date.  Further, all policies of insurance procured by Tenant or
Landlord shall be written as primary policies not contributing with nor in
excess of coverage that Landlord or Tenant may carry, as the case may be, except
for any general liability policy carried by Tenant which provides that any
applicable insurance proceeds are first applied to property damage to the
Premises or any other premises rented or temporarily occupied by Tenant.  Tenant
shall give Landlord at least thirty (30) days’ prior notice of any modification
of the insurance that materially affects the coverage of the insured (including
any additional insured) thereunder.

16.05

All insurance procured by Tenant or its contractors or subcontractors under this
Article 16 shall be issued in the name of Tenant and for the benefit of Tenant
and with respect to the “cause of loss/special form” insurance policy and the
Commercial General Liability Insurance policy, Tenant (and it contractors and
subcontractors) shall name Landlord (and each Landlord Party), each Condominium
Board, as an additional insured and, unless Landlord otherwise requests, each
other Superior Party, including the Public Parties, as additional insureds as
their respective interests may appear, and shall contain an endorsement that
each of Landlord and the Condominium, and any Superior Party, including the
Public Parties, although named as additional insureds, nevertheless shall
continued to be named as such additional insured under said policies for so long
as such policies are in effect for any loss or damages occasioned during the
Term to it, its respective agents, employees, contractors, directors,
shareholders, partners and principals (disclosed or undisclosed) by reason of
the negligence, acts or omissions of Tenant, its servants, agents and employees.
 

16.06

None of Tenant’s Initial Work, Tenant Changes, nor any Tenant’s Property shall
be insured by Landlord under Landlord’s insurance policies nor shall Landlord be
required under Article 17 or any other provision of this Lease to either
reinstall, restore, repair or replace any portion thereof.

16.07

A.

Subject to the provisions of Section 17.03 hereof, Tenant shall indemnify and
save each of the Indemnitees harmless (except to the extent any claim arises
from





182













the negligence or willful misconduct of any Indemnitee) from and against (i) all
claims of whatever nature against the Indemnitees arising from any negligence or
willful misconduct of Tenant, any Tenant Party or Tenant’s contractors,
licensees, agents, servants, employees or, while in the Premises, invitees or
visitors, (ii) all claims against the Indemnitees arising from any accident,
injury or damage whatsoever caused to any person or to the property of any
person and occurring during the Term in the Premises, including Tenant’s Roof
Top Space, (iii) all claims against the Indemnitees arising from any accident,
injury or damage occurring outside of the Premises but anywhere within or about
the Real Property, to the extent such accident, injury or damage results or is
claimed to have resulted from any negligence or willful misconduct of Tenant or
Tenant’s contractors, licensees, agents, servants, employees, invitees or
visitors, and (iv) any breach, violation or non-performance of any covenant,
condition or agreement in this Lease set forth and contained on the part of
Tenant to be fulfilled, kept, observed and performed.  This indemnity and hold
harmless agreement shall include indemnity from and against any and all
liability, fines, suits, demands, costs and expenses of any kind or nature
(including, without limitation, reasonable attorneys’ fees and
disbursements) incurred in or in connection with any such claim or proceeding
brought thereon, and the defense thereof but except with respect to claims with
respect to bodily injury or death, shall be limited to the extent any insurance
proceeds collectible by Landlord under policies owned by Landlord or such
injured party with respect to such damage or injury are insufficient to satisfy
same.

B.

Subject to the provisions of Section 17.03, Landlord shall indemnify and save
Tenant and each Tenant Party (except to the extent any claim arises from the
negligence or willful misconduct of Tenant or any Tenant Party) from and against
(i) all claims of whatever nature against Tenant or any Tenant Party arising
from any negligence or willful misconduct of Landlord, any Landlord Party or
Landlord’s contractors, licensees, agents, servants, employees, invitees or
visitors, (ii) all claims against Tenant or any Tenant Party arising from any
accident, injury or damage whatsoever caused to any person or to the property of
any person and occurring during the Term in or about the Building outside of the
Premises, (iii) all claims against Tenant or any Tenant Party arising from any
accident, injury or damage occurring within the Premises, to the extent such
accident, injury or damage results or is claimed to have resulted from the
negligence or willful misconduct of Landlord, any Landlord Party or Landlord’s
contractors, licensees, agents, servants, employees, invitees or visitors, and
(iv) any breach, violation or non-performance of any covenant, condition or
agreement in this Lease set forth and contained on the part of Landlord to be
fulfilled, kept, observed and performed.  This indemnity and hold harmless
agreement shall include indemnity from and against any and all liability, fines,
suits, demands, costs and expenses of any kind or nature (including, without
limitation, reasonable attorneys’ fees and disbursements) incurred in or in
connection with any such claim or proceeding brought thereon, but shall be
limited to the extent any insurance proceeds collectible by Tenant or such
injured party with respect to such damage or injury are insufficient to satisfy
same.  

C.

If any claim, action or proceeding is made or brought against either party (the
“Indemnified Party”), and pursuant to which claim, action or proceeding the
other (the “Indemnifying Party”) shall be obligated to indemnify the Indemnified
Party, pursuant to the provisions contained in this Article or other provisions
of this Lease (i) the Indemnified Party shall give the Indemnifying Party prompt
notice (each an “Indemnified Party Notice”) of such claim or action, (ii) the
Indemnifying Party shall, at its sole cost and expense, resist or defend





183













such claim, action or proceeding in the Indemnified Party’s name, if necessary,
with counsel selected by it, subject to the reasonable approval of Indemnified
Party, which approval shall not be unreasonably withheld but no approval of
counsel shall be required in each and every instance where the claim is resisted
or defended by counsel of an insurance carrier obligated so to resist or defend
such claim.  

If the Indemnified Party fails to give the Indemnified Party Notice within a
time period so as not to prejudice the Indemnifying Party’s or its insurer’s
ability to defend effectively any action or proceeding brought on such claim or
if the Indemnified Party shall not afford the Indemnifying Party the right to
defend and control the defense of any such action or proceeding and, in either
of such events, the Indemnifying Party is adversely affected and prejudiced
thereby, then the Indemnifying Party shall have no obligation under the
applicable indemnity set forth in this Lease with respect to such action or
proceeding.  Any dispute as to whether Indemnified Party was adversely affected
and/or prejudiced by any such failure shall be resolved by arbitration pursuant
to Section 25.01 hereof.  If the Indemnifying Party shall defend any such action
or proceeding, then

(i)

the Indemnified Party shall cooperate with the Indemnifying Party (or its
insurer) in the defense of any such action or proceeding in such manner as the
Indemnifying Party (or its insurer) may from time to time reasonably request and
the Indemnifying Party shall not be liable for the costs of any separate counsel
employed by the Indemnified Party;

(ii)

except as hereinafter provided, the Indemnifying Party shall not be liable for
any settlement made without the Indemnifying Party’s consent;

(iii)

if such action or proceeding can be settled by the payment of money and without
the need to admit liability on the Indemnified Party’s part, then the
Indemnifying Party shall have the right to settle such action or proceeding
without the Indemnified Party’s consent and the Indemnifying Party shall have no
obligation under the applicable indemnity set forth in this Lease with respect
to such action or proceeding or other actions or proceedings involving the same
or related facts if the Indemnified Party refuses to agree to such a settlement;

(iv)

if such action or proceeding cannot be settled merely by the payment of money
and without the need to admit liability on the Indemnified Party’s part, then
the Indemnifying Party shall not settle such action or proceeding without the
Indemnified Party’s consent (which consent shall not be unreasonably withheld,
conditioned or delayed) and if the Indemnified Party unreasonably withholds,
conditions or delays its consent to any such settlement, then the Indemnifying
Party shall have no obligation under the applicable indemnity set forth in this
Lease with respect to such action or proceeding or other actions or proceedings
involving the same or related facts;

(v)

notwithstanding the foregoing, an Indemnified Party may retain its own attorneys
to defend or assist in defending any claim, action or proceeding





184













involving potential liability, as determined by the Indemnified Party in its
sole discretion, of Five Million Dollars ($5,000,000) or more, and the
Indemnifying Party shall pay the reasonable fees and disbursements of such
attorneys; and

(vi)

in no event shall the Indemnifying Party be liable for consequential, indirect
or special damages.

B.

If an Indemnifying Party shall, in good faith, believe that a claim set forth in
an Indemnified Party Notice is or may not be within the scope of the
Indemnifying Party’s indemnity set forth in this Lease then, pending
determination of that question, the Indemnifying Party shall not be deemed to be
in default under this Lease by reason of its failure or refusal to indemnify and
hold harmless any Indemnified Party therefrom or to pay such costs, expenses and
liabilities, but if it shall be finally determined by a court of competent
jurisdiction or by arbitration in accordance with Section 25.01 hereof that such
claim was within the scope of such Indemnifying Party’s indemnity set forth in
this Lease then such Indemnifying Party shall be liable for any judgment or
reasonable settlement or any reasonable attorneys’ fees and disbursements
incurred by the party entitled to indemnity hereunder.

C.

The provisions of this Section 16.07 shall survive the expiration or earlier
termination of this Lease.

16.08

A.

Each party hereby releases the other, Tenant hereby releases each Condominium
Board and the other Superior Parties, and Landlord hereby agrees to use
commercially reasonable efforts to cause the Condominium Board and the other
Superior Parties, to release Tenant with respect to any covered loss (including
a claim for negligence, but excluding a claim based upon willful
misconduct) which any of the foregoing might otherwise have against the other
for loss, damage or destruction with respect to their respective property by
fire or other covered peril (including rental value or business
interruption) occurring during the Term to the extent to which any of the
foregoing are insured under a policy containing a waiver of subrogation or
permission for waiver.  

B.

Notwithstanding anything contained in this Lease to the contrary, neither
Landlord nor Tenant shall be liable to the other in connection with any matter
arising from or relating to this Lease for any consequential, special or
indirect damages.  

C.

The provisions of this Section 16.08 shall survive the expiration or earlier
termination of this Lease.

16.09

Landlord shall keep the Unit (including Tenant’s Roof Top Space and the
improvements thereon, but the allocable cost of such insurance shall be included
in the RTS Operating Expenses [but Tenant shall be responsible for Tenant’s
Property therein that is not a permanent fixture of the Building]) insured
against property damage and other destruction with “cause of loss/special
perils” insurance in the amount of the full replacement value of the Unit, as
the value may exist from time to time (including Tenant’s Roof Top Space and the
improvements thereon [but not the value of any Tenant’s Property therein that is
not a permanent fixture of the Building]).  Landlord shall maintain commercial
general liability insurance against all claims for bodily injury, personal
injury and property damage arising out of all operations in connection with the
Building in the amount required by the Unit Ground Lease and any Superior





185













Mortgage.  Such insurance policies shall comply with the requirements of the
Unit Ground Lease and any Superior Mortgage.  Each such policy shall contain
provisions that no act or omission of Landlord (except for those acts or
omissions normally excepted in policies regularly carried by prudent owners of
Comparable Buildings) shall affect or limit the obligation of the insurer to pay
the amount of any loss sustained and that the insurer shall provide Tenant with
thirty (30) days’ prior notice, or ten (10) days’ prior notice in the event of
cancellation for nonpayment of premium, before such policy shall be cancelled or
modified in a way that materially affects the coverage of the insured
thereunder. All insurance required to be maintained by Landlord hereunder may be
effected pursuant to blanket policies covering other locations of Landlord or
its Affiliates, provided that such blanket policies (a) provide that the amount
of insurance allocable to the Unit shall at all times not be less than the
amounts set forth above, and that such amounts will not be reduced by any loss
at any other location, and (b) shall comply with the provisions of this Section
16.09.  Such insurance limits required by this Section 16.09 may be satisfied by
excess policies.

ARTICLE 17

DAMAGE BY FIRE OR OTHER CAUSE

17.01

If the Demised Premises or the Unit or the Building shall be partially damaged
by fire or other cause, then Landlord shall (except as otherwise provided
herein) repair and restore (a) the Base Systems serving the Premises up to the
point of connection to the Premises and the columns, beams, floor slabs, ceiling
slabs and perimeter walls of the Premises and the curtain wall and foundation of
the Building adjoining the Premises (exclusive of Tenant’s Roof Top Space)
substantially in accordance with the Base Building Criteria therefore and (b)
Tenant’s Roof Top Space (but not Tenant’s Property) substantially to the
condition as existed immediately prior to such fire or casualty. Until the date
(the “Casualty Abatement Period Expiration Date”) which (i) with respect to the
repair and restoration obligations under clause (a) is the earlier to occur of
(A) one hundred eighty (180) days after the date on which such repairs shall be
Substantially Completed and (B) the date on which Tenant shall reoccupy such
portion of the Demised Premises for the conduct of its business and (ii) with
respect to the repair and restoration obligations under clause (b) above, the
date upon which such repairs shall be Substantially Completed, the Fixed Rent
and all Additional Rent shall be apportioned according to the part of the
Demised Premises which is usable by Tenant for the conduct of its business in
normal fashion (i.e., Tenant shall not be obligated to pay Fixed Rent and
Additional Rent with respect only to the portion of the Demised Premises in
which Tenant is unable to conduct business in normal fashion by reason of such
fire or other cause).  Landlord shall notify Tenant at least ten (10) Business
Days prior to the date on which Landlord expects such repairs will be
Substantially Completed (or such lesser period as may be equal to the estimated
time period required for Landlord to perform such repairs).  In the event that
the Demised Premises or any portion thereof or the Building and/or the Unit (in
such a manner that materially interferes with Tenant’s use of the Demised
Premises or reasonable access thereto) shall be damaged by fire or casualty,
within forty-five (45) days after such fire or other casualty (the “Trigger
Date”), Landlord shall deliver to Tenant a statement (hereinafter referred to as
the “Damage Statement”) prepared by a reputable, independent licensed architect
or engineer or contractor having at least ten (10) years’ experience in such
matters selected by Landlord setting forth such architect’s or engineer’s or
contractor’s reasonable estimate as to the time required to repair such





186













damage, together with a notice from Landlord to the effect that if Tenant fails
to respond to such notice within the thirty (30) day period described in the
following sentence, then Tenant shall be deemed to have waived its rights to
terminate this Lease pursuant to this Section 17.01.  If Landlord shall continue
to fail to deliver such Damage Statement within fifteen (15) days following
notice from Tenant to Landlord of such failure, then Tenant may have such
statement prepared by a reputable, independent licensed architect, engineer or
contractor selected by Tenant setting forth such architect’s, engineer’s or
contractor’s reasonable estimate as to the time required to repair such damage.
 If the estimated time period to perform such repairs extends beyond the date
that is sixteen (16) months following the Trigger Date (as such period may be
extended due to not more than two (2) months of Force Majeure delay, or due to
Tenant Delay) (provided, however, if Landlord agrees to a lesser period of time
in the corresponding provisions of any leases entered into during the Initial
Lease-up Period for space in the High-Rise Floors, then the sixteen (16) month
and/or two (2) month time periods set forth in this sentence shall be deemed to
be amended (as applicable) to reflect such lesser of period of time), Tenant may
elect, as its sole remedy, to terminate this Lease by notice to Landlord sent
not later than thirty (30) days following receipt of the Damage Statement, time
being of the essence with respect thereto.  In the event that the Demised
Premises shall be damaged by fire or other casualty, then in such event if the
repair work is not Substantially Completed by Landlord within sixteen (16)
months following the Trigger Date (as such period may be extended due to not
more than two (2) months of Force Majeure delay, or due to Tenant Delay)
(provided, however, if Landlord agrees to a lesser period of time in the
corresponding provisions of any leases entered into during the Initial Lease-up
Period for space in the High-Rise Floors, then the sixteen (16) month and/or two
(2) month time periods set forth in this sentence shall be deemed to be amended
(as applicable) to reflect such lesser of period of time) to such a degree that
the Demised Premises are useable by Tenant (or such longer period as is set
forth in the Damage Statement if Tenant does not terminate this Lease pursuant
to the provisions set forth hereinabove), Tenant may elect, as its sole remedy,
to terminate this Lease by notice to Landlord not later than thirty (30) days
following the expiration of said period.  If the Demised Premises are totally or
substantially damaged or are rendered wholly or substantially untenantable or
inaccessible by fire or other cause insured or required to be insured pursuant
to this Lease, then the Fixed Rent and Additional Rent shall be proportionately
paid up to the time of the casualty and thenceforth shall cease until the
applicable Casualty Abatement Period Expiration Date, subject to Landlord’s
right to elect not to restore the same as hereinafter provided.  If the
Building, Common Elements or the Unit shall be so damaged (whether or not the
Demised Premises are damaged in whole or in part) that Landlord or the
Condominium Board, as the case may be, shall decide to demolish it or not to
rebuild it, and Landlord shall terminate leases for office space in the Unit
affecting not less than sixty percent (60%) of the aggregate of RSF in the Unit
exclusive of space leased or occupied by Landlord or an Affiliate of Landlord,
then Landlord may, within sixty (60) days after such fire or other cause, give
Tenant a notice of such decision and thereupon the Term of this Lease shall
expire by lapse of time upon the tenth (10th) day after such notice is given,
and Tenant shall promptly thereafter vacate the Demised Premises and surrender
the same to Landlord in accordance with the terms of this Lease.  Tenant hereby
expressly waives the provision of Section 227 of the Real Property Law and
agrees that the foregoing provision of this Article 17 shall govern and control
in lieu thereof, this Article 17 being an express agreement.

17.02

Except for the abatement of Rent set forth in Section 17.01 hereof, no damage,
compensation or claims shall be payable by Landlord for inconvenience, loss of





187













business or annoyance arising from any repair or restoration of any portion of
the Demised Premises, the Unit or of the Building.  Landlord shall use its
reasonable and diligent efforts to effect the repairs required to be performed
by Landlord under this Article promptly and in such a manner as not unreasonably
to interfere with Tenant’s occupancy of the floors not affected by such damage
or casualty (which reasonable efforts shall include coordination with Tenant in
scheduling such repairs or restoration but which shall in no event obligate
Landlord to pay overtime or other premium rates).  Tenant may request Landlord
to incur overtime costs provided that Tenant shall pay to Landlord, as
Additional Rent, within thirty (30) days after demand, an amount equal to the
excess of (a) the overtime or other premium pay rates, including all fringe
benefits and other elements of such pay rates, over (b) the regular pay rates
for such labor, including all fringe benefits and other elements of such pay
rates.

17.03

The parties hereto shall each procure and maintain in force and effect an
appropriate clause in, or endorsement on, any property insurance covering the
Demised Premises and the Building and/or the Unit and the personal property,
fixtures and equipment located therein or thereon and any rent insurance carried
by Landlord and any business interruption insurance carried by Tenant, pursuant
to which the insurance companies waive subrogation.  Provided that its right of
full recovery under its insurance policies is not adversely affected thereby,
each of the parties hereto hereby releases and will not make any claims against
or seek to recover from the other for any loss or damage to its property
resulting from fire or other hazards to the extent covered by such property or
other insurance that each party is required hereunder to maintain or does
otherwise maintain hereunder (or to the extent the same would have been covered
if the parties hereunder were carrying all insurance required hereunder).  The
waiver of subrogation in this Section 17.03 shall extend to both Landlord
Parties and Tenant Parties.

17.04

Tenant acknowledges that Landlord will not carry insurance on Tenant’s Property
(including any Tenant’s Property located in Tenant’s Roof Top Space or, if
leased by Tenant hereunder, the 51st Floor Space), or any Tenant Changes
(including Tenant’s Initial Work and any Specialty Alterations) and Tenant
agrees that Tenant shall be solely responsible to insure and shall insure the
same in accordance with the provisions of this Lease and that Landlord will not
be obligated to insure or repair any damage thereto or to replace the same.
 Tenant shall complete the repair and restoration of Tenant’s Initial Work, any
Tenant Changes and Tenant’s Property within a reasonable period of time after
the occurrence of the casualty and substantial completion of Landlord’s
restoration obligations under this Article in accordance with the provisions of
this Lease, including Article 13 hereof, subject to delays due to Force Majeure.

17.05

If more than twenty five percent (25%) of the Office Space or a substantial
(i.e., more than fifty percent (50%)) portion of the Building shall be damaged
by fire or other casualty during the last two (2) years of the Term of this
Lease, Tenant may, upon thirty (30) days’ notice to Landlord, cancel and
terminate this Lease as of the date set forth in such notice, as if such date
were the then stated Expiration Date of this Lease and Landlord shall have no
duty to repair and/or restore the Demised Premises.

17.06

In the event this Lease is terminated as provided in this Article 17, neither
party shall have the duty to repair and/or restore the Demised Premises or any
other part of the Building.





188













17.07

Notwithstanding anything in this Article 17 to the contrary, each Condominium
Board, and not Landlord, subject to the provisions of Article 35 hereof, shall
be responsible for all repairs to the Building, the Common Elements, the Unit
and the Demised Premises which, pursuant to the Condominium Documents, such
Condominium Board is required to repair and/or restore, but Landlord shall be
obligated to enforce the obligations of the Condominium Board as set forth in
Article 35 hereof.

17.08

Any dispute between Landlord and Tenant arising under this Article 17 shall be
resolved by arbitration conducted in accordance with the provisions of Section
25.01 hereof and during the pendency of any such dispute, the then applicable
time period(s) under this Article 17 shall be tolled.

ARTICLE 18

CONDEMNATION

18.01

In the event that the whole of the Demised Premises shall be condemned or taken
in any manner by a Governmental Authority for any public or quasi public use,
this Lease and the Term and estate hereby granted shall forthwith cease and
terminate as of the date of vesting of title.  In the event that only a part of
the Demised Premises shall be so condemned or taken, then, effective as of the
date of vesting of title, the Fixed Rent and any Additional Rent for such part
shall be equitably abated and this Lease shall continue as to such part not so
taken unless Tenant elects to cancel this Lease pursuant to its rights to do so
under this Article 18.  In the event that only a part of the Building shall be
so condemned or taken, then (a) if substantial structural alteration or
reconstruction of the Building and/or the Unit shall be necessary or appropriate
as a result of such condemnation or taking (whether or not the Demised Premises
be affected), Landlord or Tenant may (but only if the restoration cannot be
completed within sixteen (16) months or such longer period as may be agreed upon
by the parties) (subject to extension due to Force Majeure of not more than two
(2) months or due to Tenant Delay; provided, however, if Landlord agrees to a
lesser period of time in the corresponding provisions of any leases entered into
during the Initial Lease-up Period for space in the High-Rise Floors, then the
sixteen (16) month and/or two (2) month time periods set forth in this sentence
shall be deemed to be amended (as applicable) to reflect such lesser of period
of time)), at its option, elect to terminate this Lease and the Term and estate
hereby granted as of the date of such vesting of title by notifying the other in
writing of such termination within thirty (30) days following the date on which
Landlord shall have received notice of vesting of title (provided that Landlord
may not so terminate this Lease unless it terminates leases for office space in
the Unit affecting not less than sixty percent (60%) of the aggregate of RSF in
the Unit exclusive of space leased or occupied by Landlord or an Affiliate of
Landlord), or (b) if this Lease is not terminated as aforesaid, this Lease shall
be and remain unaffected by such condemnation or taking, except that the rent
shall be abated to the extent, if any, hereinbefore provided.  In the event that
only a part of the Demised Premises shall be so condemned or taken and this
Lease and the terms and estate hereby granted are not terminated as hereinbefore
provided, Landlord will restore with reasonable diligence the remaining portions
of the Demised Premises as nearly as practicable to the same condition as it was
in prior to such condemnation or taking; it being agreed, however, that Landlord
shall have no obligation to restore, repair or replace any Specialty Alteration
or





189













Tenant’s Property nor, to the extent Tenant is compensated therefor pursuant to
Section 18.03 or otherwise, any other Tenant Changes.  

18.02

In the event of termination of this Lease pursuant to Section 18.01, this Lease
and the Term and estate hereby granted shall expire as of the vesting of title
in the condemning authority the same effect as if that were the date
hereinbefore set for the expiration of the Term of this Lease, and the rent
hereunder shall be apportioned as of such date.

18.03

In the event of any condemnation or taking hereinabove mentioned of all or a
part of the Unit, Landlord shall be entitled to receive the entire award in the
condemnation proceeding, including any award made for the value of the estate
vested by this Lease in Tenant, and Tenant hereby expressly assigns to Landlord
any and all right, title and interest of Tenant now or hereafter arising in or
to any such award or any part thereof, and Tenant shall be entitled to receive
no part of such award.  Tenant shall have no claim for the value of any
unexpired Term of this Lease.  Notwithstanding the foregoing, in any taking or
condemnation proceeding, Tenant may submit a separate claim against the
condemning authority for any compensation to which Tenant may otherwise lawfully
be entitled in such case in respect of Tenant’s Property, the unamortized cost
of all Tenant Changes made by Tenant to the Demised Premises at Tenant’s expense
during the Term, any increased rent which Tenant is (or would be) required to
pay for new space, moving expenses and the unamortized cost of all Tenant
Changes for which Tenant was reimbursed by any work allowance provided by
Landlord to Tenant which shall have been repaid to Landlord through the payment
of Fixed Rent by Tenant (for purposes solely of determining the portion of any
such work allowance which shall have been so repaid, work allowances shall be
deemed to be amortized on a straight-line basis during the period commencing on
the Rent Commencement Date for the applicable space and ending on the last day
of the initial Term (or, if such work allowance is provided by Landlord during
any renewal term, the last day of such renewal term), so that each Fixed Rent
payment made by Tenant during such period shall include an equal amount of such
work allowance), provided such award shall be made by the condemning authority
in addition to, and shall not result in any reduction or diminution whatsoever
of the award made by it to Landlord. If Tenant shall not be permitted to make a
separate claim in such proceeding, Landlord shall prosecute all claims in such
proceeding on behalf of both Landlord and Tenant, in which event Tenant, at its
sole cost and expense may, if it so elects, join with Landlord in such
proceeding, retain co-counsel, attend hearings, present arguments and generally
participate in the conduct of the proceeding.

18.04

If the temporary use or occupancy of all or any part of the Premises shall be
taken by condemnation or in any other manner for any public or quasi public use
or purpose during the Term of this Lease, Tenant shall be entitled, except as
hereinafter set forth, to receive that portion of the award or payment for such
taking which represents compensation for the use and occupancy of the Premises,
for the taking of Tenant’s Property and for moving expenses, and Landlord shall
be entitled to receive that portion which represents reimbursement for the cost
of restoration of the Premises.  This Lease shall be and remain unaffected by
such taking and Tenant shall continue to be responsible for all of its
obligations hereunder insofar as such obligations are not affected by such
taking and shall continue to pay in full the Fixed Rent and Additional Rent when
due.  If the period of temporary use or occupancy shall extend beyond the
Expiration Date of this Lease, that part of the award which represents
compensation for the use and occupancy of the Premises (or a part thereof) shall
be divided between Landlord and Tenant





190













so that Tenant shall receive so much thereof as represents the period up to and
including such Expiration Date and Landlord shall receive so much thereof as
represents the period after such Expiration Date.  All monies paid as, or as
part of, an award for temporary use and occupancy for a period beyond the date
to which the Fixed Rent and Additional Rent have been paid shall be received,
held and applied by Landlord as a trust fund for payment of the Fixed Rent and
Additional Rent becoming due hereunder.

18.05

If (a) more than twenty five percent (25%) of the Office Space or a substantial
(i.e., more than fifty percent (50%) portion of the Building shall be taken in
condemnation during the last two (2) years of the Term of this Lease or (b) the
portion of the Demised Premises which is condemned or taken exceeds fifteen
percent (15%) of the RSF of the Demised Premises, Tenant shall have the right to
cancel this Lease by delivering to Landlord notice within thirty (30) days of
said condemnation or taking.

18.06

In the event this Lease is terminated as provided in this Article 18, neither
party shall have the duty to repair and/or restore the Demised Premises or any
other part of the Building.

18.07

Notwithstanding anything to the contrary contained in this Article 18, each
Condominium Board, and not Landlord, subject to the provisions of Article 35
hereof, shall be responsible for all repairs to the Building, the Common
Elements, the Unit and the Demised Premises which, pursuant to the Condominium
Documents, such Condominium Board is required to repair and/or restore, but
Landlord shall be obligated to enforce the obligations of the Condominium Board
as set forth in Article 35 hereof.

ARTICLE 19

BANKRUPTCY

19.01

To the extent allowable under the Bankruptcy Code and other applicable Legal
Requirements (collectively, “Bankruptcy Requirements”) if, at any time prior to
the date herein fixed as the Commencement Date, a Bankruptcy Event shall occur,
this Lease shall be cancelled and terminated, in which event neither Tenant nor
any person claiming through or under Tenant or by virtue of any statute or of an
order of any court shall be entitled to possession of the Demised Premises and
Landlord, in addition to the other rights and remedies given by Section 19.03
hereof and by virtue of any other provision herein or elsewhere in this Lease
contained or by virtue of any statute or rule of law, may retain as liquidated
damages any rent, security, deposit or monies received by it from Tenant or
others on behalf of Tenant upon the execution hereof.

19.02

To the extent allowable under the Bankruptcy Requirements, if at the date fixed
as the Commencement Date or if at any time during the Term a Bankruptcy Event
shall occur, this Lease, at the option of Landlord, exercised within a
reasonable time after notice of the happening of any one or more of such events,
may be cancelled and terminated, in which event neither Tenant nor any person
claiming through or under Tenant by virtue of any statute or of an order of any
court shall be entitled to possession or to remain in possession of the Demised
Premises but shall forthwith quit and surrender the Demised Premises.





191













19.03

To the extent allowable under the Bankruptcy Requirements, it is stipulated and
agreed that in the event of the termination of this Lease pursuant to Sections
19.01 or 19.02 hereof, Landlord shall forthwith, notwithstanding any other
provisions of this Lease to the contrary, be entitled to recover from Tenant as
and for liquidated damages an amount equal to the difference between the rent
reserved hereunder for the unexpired portion of the Term demised and the then
fair and reasonable rental value of the Demised Premises for the same period.
 To the extent allowable under the Bankruptcy Requirements, in the computation
of such damages, the difference between any installment of rent becoming due
hereunder after the date of termination and the fair and reasonable rental value
of the Demised Premises for the period for which such installment was payable
shall be discounted to the date of termination at the rate of the Prime Rate
minus two percent (2%) per annum.  If the Demised Premises or any part thereof
be re-let by Landlord for the unexpired Term of this Lease, or any part thereof,
before presentation of proof of such liquidated damages to any court, commission
or tribunal, to the extent allowable under the Bankruptcy Requirements, the
amount of rent reserved upon such reletting shall be deemed prima facie to be
the fair and reasonable rental value for the part or the whole of the Demised
Premises so re-let during the term of the re-letting.  Nothing herein contained
shall limit or prejudice the right of Landlord to prove for and obtain as
liquidated damages by reason of such termination, an amount equal to the maximum
allowed by the Bankruptcy Requirements governing the proceedings in which, such
damages are to be proved, whether or not such amount be greater, equal to or
less than the amount of the difference referred to above.

19.04

Without limiting any of the foregoing provisions of this Article, if pursuant to
the Bankruptcy Requirements, Tenant is permitted to assign or otherwise transfer
this Lease (whether in whole or in part in disregard of the restrictions
contained in this Article and/or Article 8), Tenant agrees that adequate
assurance of future performance by the assignee or transferee permitted under
the Bankruptcy Requirements shall mean, to the extent allowable under the
Bankruptcy Requirements, the deposit of cash security with Landlord in an amount
equal to the sum of one year’s Fixed Rent then reserved hereunder plus an amount
equal to all Additional Rent payable under Articles 4, 6 and 7 hereof or other
provisions of this Lease for the calendar year preceding the year in which such
assignment is intended to become effective, which deposit shall be held by
Landlord, without interest, for the balance of the Term as a security for the
full and faithful performance of all of the obligations under this Lease on the
part of Tenant yet to be performed.  To the extent allowable under the
Bankruptcy Requirements, if Tenant receives or is to receive any valuable
consideration for such an assignment or transfer (in part or in whole) of this
Lease, such consideration, after deducting therefrom any portion of such
consideration reasonably designated by the assignee or transferee as paid for
the purchase of Tenant’s Property in the Demised Premises, shall be and become
the sole exclusive property of Landlord and shall be paid over to Landlord
directly by such assignee or transferee.  Any such assignee or transferee may
only use and occupy the Demised Premises as permitted under Article 5 hereof and
such occupancy may not increase the number of individuals occupying the Demised
Premises at the time a petition for bankruptcy (or reorganization) is filed by
or against Tenant.  In addition, to the extent allowable under the Bankruptcy
Requirements adequate assurance shall mean that any such assignee or transferee
of this Lease shall have a net worth (exclusive of good will and general
intangibles) in accordance with GAAP equal to at least ten (10) times the
aggregate of the annual Fixed Rent reserved hereunder plus all Additional Rent
for the preceding





192













calendar year as aforesaid.  Such assignee or transferee shall expressly assume
this Lease by an agreement in recordable form and reasonable acceptable to
Landlord.

19.05

To the extent allowable under the Bankruptcy Requirements, all amounts payable
by Tenant to or on behalf of Landlord under this Lease, whether or not expressly
denominated Fixed Rent, Additional Rent or Rent, shall constitute rent for the
purposes of Section 502(b)(7) of the Bankruptcy Code.

ARTICLE 20

DEFAULTS AND REMEDIES; WAIVER OF REDEMPTION

20.01

A.

This Lease and the estate and the term hereby granted are subject to the
limitation that if (i) Tenant shall default in the payment of the Fixed Rent
reserved herein or any item of Recurring Additional Rent or any part of either,
for a period of ten (10) days after notice to Tenant of such default; (ii)
Tenant shall default in the payment of any other Additional Rent or any other
payment herein provided for more than ten (10) Business Days after notice from
Landlord of such default; (iii) Tenant defaults in fulfilling any of the
covenants of this Lease, other than the covenants for the payment of Fixed Rent
or Additional Rent or other enumerated defaults in this Section 20.01A, then, in
any one or more of such events, upon Landlord serving a written thirty
(30) days’ notice upon Tenant specifying the nature of said default, and upon
the expiration of said thirty (30) days, if Tenant shall have failed to comply
with or remedy such default, or if the said default or omission complained of
shall be of such a nature that the same cannot be completely cured or remedied
within said thirty (30) day period, and if Tenant shall not have diligently
commenced curing such default within said thirty (30) day period, and shall not
thereafter with reasonable diligence and in good faith proceed to remedy or cure
such default; and/or (iv) Tenant shall fail to pay the monthly installment of
Fixed Rent or Recurring Additional Rent, more than four (4) times in any period
of twelve (12) months by the later of (a) the tenth (10th) day of the month or
(b) three (3) Business Days after Landlord provides notice that such installment
was not received; then in any of said events Landlord may give to Tenant notice
of intention to terminate this Lease to end the Term and the estate hereby
granted at the expiration of five (5) Business Days from the date of the giving
of such notice, and, in the event such notice is given, this Lease and the Term
and estate hereby granted (whether or not the Term shall have commenced) shall
terminate upon the expiration of said five (5) Business Days with the same
effect as if that day were the Expiration Date, but Tenant shall remain liable
for damages as hereinafter provided in this Article 20.  Landlord agrees that
any notice of default required to be delivered under clauses (i), (ii), (iii),
or (iv) above shall (ii) specify the applicable default, (iii) if monetary in
nature, specify the amount required to be paid to cure such default, (iv) if
non-monetary in nature, specify the action required to be taken to cure such
non-monetary default and (v) state on the first page of such notice in capital,
bold face letters “NOTICE OF DEFAULT”.

B.

Nothing in Section 20.01A shall be deemed to require Landlord to give any
further notice in addition to the notices, if any required under such Section
prior to the commencement of a summary proceeding for nonpayment of rent or a
plenary action for the recovery of rent on account of any default in the payment
of the same; it being intended that such notices are for the sole purpose of
creating a conditional limitation hereunder pursuant to which





193













this Lease shall terminate, and if Tenant thereafter remains in possession or
occupancy, it shall become a holdover tenant.

20.02

If this Lease and the Term shall terminate as provided in Section 20.01A hereof:

(i)

Landlord and Landlord’s agents, employees, contractors and/or subcontractors may
at any time after the Term shall terminate, re-enter the Premises or any part
thereof, without further notice (other than the notices provided for in Section
20.01A hereof), either by summary proceedings or by any other applicable action
or proceeding permitted by law and/or (but only to the extent permitted by
applicable law) by forcible entry, changing of locks, removal of Tenant’s
Property and/or other “self-help” remedies (without being liable to indictment,
prosecution or damages therefor), and may repossess the Demised Premises and
dispossess Tenant and any other persons from the Demised Premises and thereafter
remove any and all of its or their property and effects from the Demised
Premises, without Landlord incurring any liability to Tenant on account thereof,
to the end that Landlord may have, hold and enjoy the Demised Premises and in no
event shall re-entry be deemed an acceptance of surrender of this Lease; and

(ii)

Landlord, at its option, may relet the whole or any part or parts of the Demised
Premises from time to time, either in the name of Landlord or otherwise, to such
tenant or tenants, for such term or terms ending before, on or after the
Expiration Date, at such rental or rentals and upon such other terms and
conditions, which may include concessions and free rent periods, as Landlord, in
its sole discretion, may determine.  Landlord shall have no obligation to relet
the Demised Premises or any part thereof and Landlord shall not have liability
to Tenant for refusal or failure to relet the Demised Premises or any part
thereof or, in the event of such reletting, refusal or failure to collect any
rent upon any such reletting, and no such refusal or failure shall operate to
relieve Tenant of any liability under this Lease or otherwise to affect any such
liability.  Landlord, at Landlord’s option, may make such repairs, alterations,
additions, decorations and other physical changes in and to the Demised Premises
as Landlord, in its sole discretion, considers advisable or necessary in
connection with any such reletting or proposed reletting, without relieving
Tenant of any liability under this Lease or otherwise affecting any such
liability.

20.03

Tenant, on its own behalf and on behalf of all persons claiming by, through or
under Tenant, including all creditors, does, to the fullest extent permitted by
law, hereby expressly waive any and all rights which Tenant and all such persons
might otherwise have to (a) the service of any notice of intention to re-enter
or to institute legal proceedings to that end (except for any notices expressly
provided for in this Lease, including, without limitation, this Article 20),
(b) redeem the Demised Premises or any interest therein, (c) re-enter or
repossess the Demised Premises, or (d) restore the operation of this Lease,
after Tenant shall have been dispossessed by a judgment or by a warrant of any
court or judge, or after any re-entry by Landlord, or after any termination of
this Lease, whether such dispossess, re-entry by





194













Landlord or termination shall be by operation of law or pursuant to the
provisions of this Lease. The words “re-enter”, “re-entry” and “re-entered” as
used in this Lease shall not be deemed to be restricted to their technical legal
meanings.

20.04

In the event of any breach or threatened breach by Tenant or Landlord hereunder
or by any Person claiming through or Tenant or Landlord, as the case may be, of
any term, covenant or condition of this Lease, the other party shall have the
right to enjoin such breach or threatened breach or, subject to the limitations
contained herein, to invoke any other right or remedy allowed by law or in
equity.

20.05

If this Lease shall terminate as provided in Section 20.01A or by or under any
summary proceeding, or any other action or proceeding, then, in any of said
events:

(a)

Tenant shall pay to Landlord all Rents to the date upon which this Lease shall
have been terminated or to the date of re-entry upon the Demised Premises by
Landlord, as the case may be;

(b)

Landlord shall be entitled to retain all monies, if any, paid by Tenant to
Landlord, whether as advance rent, security or otherwise, but such monies shall
be credited by Landlord against any Rents due at the time of such termination or
re-entry (in such order and in such amounts as Landlord shall elect in its sole
discretion) or, at Landlord’s option, against any damages payable by Tenant and,
after all such Rents and damages have been paid in full, any remainder shall be
returned to Tenant.

(c)

Tenant shall be liable for and shall pay to Landlord, as damages, any deficiency
between the Rents payable hereunder for the period which otherwise would have
constituted the unexpired portion of the Term (conclusively presuming the
Recurring Additional Rent and Electricity Additional Rent to be the same as
payable for the year immediately preceding such termination or re-entry on an
annualized basis if such Additional Rent was not paid for a full year) and the
net amount if any of Rents (“Net Rent”) collected under any reletting effected
pursuant to the provisions of Section 20.02A(ii) hereof for any part of such
period (first deducting from the Rents collected under any such reletting all of
Landlord’s costs and expenses in connection with the termination of this Lease
or Landlord’s re-entry upon the Demised Premises and in connection with such
reletting, including, without limitation, repossession costs, brokerage
commissions, legal expenses, alteration costs and other expenses of preparing
the Demised Premises for such reletting).

(d)

Any deficiency in accordance with subsection (c) above shall be paid in monthly
installments by Tenant on the days specified in this Lease for the payment of
installments of Fixed Rent. Landlord shall be entitled to recover from Tenant
each monthly deficiency as the same shall arise and no suit to collect the
amount of the deficiency for any month shall prejudice Landlord’s right to
collect the deficiency for any prior or subsequent month by a similar
proceeding.  Alternatively, suit or suits for the recovery of such deficiencies
may be brought by Landlord from time to time at its election.

(e)

If Tenant shall fail to pay to Landlord any amount referenced in subsection
(c) or (d) above on the date when the sum shall be due or in lieu thereof, then,
without further notice to Tenant and whether or not Landlord shall have
collected any monthly





195













deficiencies as aforesaid, Landlord, at its option, shall be entitled to recover
from Tenant, and Tenant shall pay Landlord, on demand, as and for liquidated and
agreed final damages and not as a penalty, a sum equal to the amount by which
the Rents for the period to the then stated Expiration Date from the latest of
the date of termination of this Lease or the date through which monthly
deficiencies shall have been paid in full (conclusively presuming Recurring
Additional Rent and Electricity Additional Rent to be the same as payable for
the year immediately preceding such termination or re-entry on an annualized
basis if such Additional Rent was not paid for a full year) exceeds the then
fair and reasonable rental value of the Demised Premises for the same period,
both discounted at the Prime Rate minus two percent (2%)  per annum to present
worth.

(f)

In no event shall Tenant be entitled (i) to receive any excess of any Net Rent
under subsection (c) over the sums payable by Tenant to Landlord hereunder or
(ii) in any suit for the collection of damages pursuant to this Section, to a
credit in respect of any Net Rent from a reletting except to the extent that
such Net Rent is actually received by Landlord prior to the commencement of such
suit.  If the Demised Premises or any part thereof should be relet in
combination with other space or for a term that extends beyond the then stated
Expiration Date, then proper apportionment (on a per square foot rentable area
basis in the case of a reletting in combination with other space outside of the
Demised Premises) shall be made of the rent received from such reletting and of
the expenses of reletting.

20.06

A.

If this Lease be terminated as provided in Section 20.01A or by or under any
summary proceeding or any other action or proceeding, Tenant covenants and
agrees, notwithstanding anything to the contrary contained in this Lease:

(i)

that the Demised Premises shall be required to be in the same condition as that
in which Tenant has agreed to surrender the Demised Premises to Landlord on the
Expiration Date;

(ii)

that Tenant, on or before the occurrence of any event of default hereunder,
shall have performed every covenant contained in this Lease relating to the
making of any Tenant Changes to the Demised Premises or for repairing any part
of the Demised Premises; and

(iii)

that, for the breach of either subsection (i) or (ii) of this Section 20.06A, or
both, Landlord shall be entitled, without limiting any other damages payable by
Tenant hereunder, to recover, and Tenant shall pay, as and for agreed damages
therefor, the then cost of performing such covenants, plus interest thereon at
the Interest Rate for the period between the date of the occurrence of any
default and the date when any such work or act, the cost of which is computed,
should have been performed under the other terms of this Lease had such default
not occurred.

B.

Each and every covenant contained in this Section shall be deemed separate and
independent, and not dependent on any other term of this Lease for the use and
occupation of the Demised Premises by Tenant, and the performance of any such
term shall not be considered to be rent or other payment for the use of the
Demised Premises. It is understood





196













that the consideration for the covenants in this Section is the making of this
Lease, and the damages for failure to perform the same shall be in addition to
and separate and independent of the damages accruing by reason of default in
observing any other term of this Lease.

20.07

Except as set forth in Section 16.08B hereof, nothing herein contained shall be
construed as limiting or precluding the recovery by Landlord against Tenant of
any sums or damages to which, in addition to the damages particularly provided
above, Landlord may lawfully be entitled by reason of any default hereunder on
the part of Tenant.

20.08

Each right and remedy provided for in this Lease shall be cumulative and shall
be in addition to every other right provided for in this Lease or now or
hereafter existing at law or in equity (including, without limitation, the
equitable remedies of specific performance and injunctive relief), by statute or
otherwise, and the exercise or beginning of the exercise by a party of any one
or more of such rights shall not preclude the simultaneous or later exercise by
such party of any or all other rights provided for in this Lease or now or
hereafter existing at law or in equity, by statute or otherwise.

20.09

The provisions of this Article 20 shall survive the expiration or earlier
termination of this Lease.

ARTICLE 21

COVENANT OF QUIET ENJOYMENT

21.01

So long as this Lease is in full force and effect, Landlord covenants and agrees
with Tenant that Tenant may peaceably and quietly enjoy the premises hereby
demised, subject, nevertheless, to the terms and conditions of this Lease and
any SNDA Agreement with any Superior Party.

ARTICLE 22

SURRENDER OF PREMISES

22.01

Upon the expiration or other termination of the Term of this Lease, Tenant
shall, at Tenant’s sole cost and expense, quit, surrender, vacate and deliver
the Demised Premises to Landlord broom clean and in good order, condition and
repair except for ordinary wear, tear and damage by fire or other casualty and
condemnation, together with all Tenant Changes (except as otherwise provided for
in this Lease and subject to Tenant’s obligation to remove any Specialty
Alteration, Hazardous Materials and other items pursuant to the terms
 hereof) and shall remove all Tenant’s Property therefrom.

22.02

A.

Tenant acknowledges that possession of the Demised Premises must be surrendered
to Landlord at the expiration or sooner termination of the Term hereof.  The
parties recognize and agree that the damages to Landlord resulting from any
failure by Tenant timely to surrender possession of the Demised Premises as
aforesaid will be substantial and may be impossible accurately to measure.
 Tenant desires to limit and liquidate said amounts and therefore agrees that if
possession of the Demised Premises is not surrendered to Landlord upon the
expiration or sooner termination of the Term of this Lease, then notwithstanding
anything to





197













the contrary contained in this Lease, Tenant shall pay to Landlord for each
month and for each portion of any month during which Tenant holds over in the
Demised Premises after the expiration or sooner termination of the Term hereof,
for use and occupancy, the aggregate sum of (i) the greater of (A) 150% for the
first sixty (60) days of such holding over, 175% for the next sixty (60) days
and 200% thereafter, of the amount of the installment of the annual Fixed Rent
that was payable under this Lease for the last month of the Term hereof and (B)
the fair market rental value of the Demised Premises as of the date of such
holdover, plus (ii) one-twelfth (1/12) of all items of Recurring Additional Rent
which would have been payable monthly pursuant to this Lease had its Term not
expired or been terminated (it being agreed that for the purposes of this
Section 22.02A, if all or part of such holdover occurs after the Scheduled PILOT
Conversion Date, references to PILOT in Section 4.02 hereof shall be deemed to
mean Full Taxes for the period after the Scheduled PILOT Conversion Date), plus
(iii) those other items of Additional Rent which would have been payable
pursuant to this Lease had its Term not expired or been terminated which
aggregate sum Tenant agrees to pay to Landlord on demand, in full without
setoff, and no extension or renewal of this Lease shall be deemed to have
occurred by such holding over, nor shall Landlord be precluded by accepting such
aggregate sum for use and occupancy from exercising all rights and remedies
available to it to obtain possession of the Demised Premises.

B.

The acceptance by Landlord of any such use and occupancy payment by Tenant
pursuant to this subsection shall in no event preclude Landlord from commencing
and prosecuting a holdover or summary eviction proceeding, and the provisions of
this Section shall be deemed be an “agreement expressly providing otherwise”
within the meaning of Section 232-c of the Real Property Law of the State of New
York and any successor or similar law of like import.  Nothing contained in this
Section shall (i) imply any right of Tenant to remain in the Premises after the
Expiration Date without the execution of a new lease, (ii) imply any obligation
of Landlord to grant a new lease or (iii) be construed to limit any right or
remedy that Landlord has against Tenant as a holdover tenant or trespasser.

C.

Tenant’s obligation under this Article shall survive the expiration or other
termination of this Lease.

ARTICLE 23

DEFINITION OF LANDLORD

23.01

Subject to the other terms of this Lease, the term “Landlord” wherever used in
this Lease shall be limited to mean and include only the tenant under the Unit
Ground Lease, to whom this Lease may be assigned, or a mortgagee in possession,
so that in the event of any sale, assignment or transfer of the Unit, or
Landlord’s interest as a lessee under the Unit Ground Lease, in each case, such
owner, tenant under the Unit Ground Lease or mortgagee in possession shall
thereupon be released and discharged from all covenants, conditions and
agreements of Landlord hereunder arising from and after the effective date of
such sale, assignment or transfer; but such covenants, conditions and agreements
arising from and after the effective date of such sale, assignment or transfer
shall be deemed assumed by and binding upon each new owner, tenant under the
Unit Ground Lease, or mortgagee in possession for the time being of the Unit,
until sold, assigned or transferred.





198













ARTICLE 24

NOTICES

24.01

Any notice, statement, demand, consent, approval or other communication required
or permitted to be given, rendered or made by either party pursuant to this
Lease or pursuant to any Legal Requirement (collectively, “notices”) shall be in
writing (whether or not so stated elsewhere in this Lease unless a specific
provision provides the same may be oral) and shall be deemed to have been
properly given, rendered or made only if sent by (a) registered or certified
mail return receipt requested, posted in a United States post office station or
letter box in the continental United States, (b) by a nationally recognized
overnight courier (e.g., Federal Express) with receipt acknowledged or (c) by
personal delivery with receipt acknowledged, to Landlord or Tenant, as the case
may be, at the address of such party set forth below:

If to Landlord:

Legal Department

Forest City Ratner Companies

One Metrotech Center North, 11th Floor

Brooklyn, New York 11201




FC Office Associates, L.L.C.

c/o Forest City Ratner Companies

One Metrotech Center North, 11th Floor

Brooklyn, New York 11201

Attention:  President

With copies to:

Forest City Enterprises, Inc.

1160 Terminal Tower

50 Public Square

Cleveland, Ohio 441130

Attention:  Legal Department

And




Patterson Belknap Webb & Tyler LLP

1133 Avenue of the Americas

New York, New York 10036

Attention:  Robert M. Safron, Esq.




If to Tenant:




Legg Mason, Inc.

100 Light Street, 24th Floor

Baltimore, MD 21202





199













Attn: Jody  L.  Clark




Western Asset Management Company

385 East Colorado Boulevard

Pasadena, CA 91101

Attn: Bruce Alberts




ClearBridge Advisors, LLC

399 Park Ave -- 4th Floor

New York, NY 10022-4614

Attn: Brian Posner




With copies to:




Legg Mason, Inc.

100 Light Street, 24th Floor

Baltimore, MD 21202

Attn: General Counsel




Wilmer Cutler Pickering Hale and Dorr LLP

100 Light Street, 13th Floor

Baltimore, MD 21202

Attn:  Thomas E. D. Millspaugh, Esq.




24.02

Landlord agrees that all notices sent hereunder by Landlord to Tenant which
relate to (a) matters of default, but excluding rent demands as a predicate for
a non-payment of rent proceeding, or lease compliance, but specifically
excluding notices regarding increases in escalations, or (b) termination of this
Lease or the exercise by Landlord of its rights, remedies, privileges or powers,
shall also be sent in the manner permitted hereunder to Skadden, Arps, Slate,
Meagher & Flom LLP, Four Times Square, New York, New York 10036-6522, Attention:
 Wallace L. Schwartz, Esq.

24.03

Any notice shall be deemed to have been given, rendered or made on the day
received, or if receipt is refused, on the date so refused.  Either party may,
by notice as aforesaid, designate a different address or addresses for notices
intended for it.  

24.04

Notwithstanding the provisions of Section 24.01 hereof (a) notices requesting
any after hours air-conditioning service may be given in writing by personal and
actual delivery to the Building manager or any other person in the Building duly
designated by Landlord to receive such notices, and (b) notices given by
Landlord with respect to changes in Taxes, the RTS Taxes, BID Assessments,
Tenant’s Estimated Operating Expense Payment, Tenant’s Estimated Tax Payment
and/or Tenant’s Estimated BID Payment and all other rent bills, as well as other
routine, nonmaterial communications and correspondence, may be delivered by hand
or ordinary United States mail to Tenant only at its address stated in Section
24.01 hereof.





200













24.05

Notices hereunder from Landlord may be given by Landlord’s managing agent or
Landlord’s attorney.  Notices hereunder from Tenant may be given by Tenant’s
attorney.  

ARTICLE 25

ARBITRATION

25.01

A.

In any instance where this Lease expressly provides, or the parties otherwise
agree, that a dispute with respect to a specific matter may be submitted to
arbitration, but excluding any arbitration pursuant to which the provisions of
Section 25.01B or Section 25.02 hereof applies, then either party may submit
such dispute for resolution by arbitration in the City of New York in accordance
with the Commercial Arbitration Rules (Expedited Procedures) of the AAA, except
that the terms of this Section 25.01A shall supersede any conflicting or
otherwise inconsistent rules.  Any dispute permitted to be arbitrated under this
Section 25.01A shall be submitted to arbitration not later than thirty (30) days
after the parties have been unable to resolve such dispute (it being agreed that
if there has been no resolution of the disputed matter for a period of thirty
(30) days (or such other period that may be set forth in the express provisions
of this Lease) the parties shall be deemed to have been unable to resolve such
dispute).  Provided the rules and regulations of the AAA so permit, (i) the AAA
shall, within two (2) Business Days after such submission or application, select
a single arbitrator having at least ten (10) years’ experience in leasing and
management of commercial properties similar to the Building, (ii) the
arbitration shall commence two (2) Business Days thereafter and shall be limited
to a total of seven (7) hours on the date of commencement until completion, with
each party having no more than a total of two (2) hours to present its case and
to cross-examine or interrogate persons supplying information or documentation
on behalf of the other party, and (iii) the arbitrator shall make a
determination within three (3) Business Days after the conclusion of the
presentation of Landlord’s and Tenant’s cases, which determination shall be
limited to a decision upon (A) if the matter in dispute involves a question of
the reasonableness of a decision in which Landlord or Tenant, as the case may
be, specifically agreed that it would not be unreasonable, whether Landlord or
Tenant, as the case may be, acted reasonably in withholding its consent or
approval, or (B) the specific dispute permitted to be presented to the
arbitrator, as applicable.  The arbitrator’s determination shall be final and
binding upon the parties, whether or not a judgment shall be entered in any
court.  All actions necessary to implement such decision shall be undertaken as
soon as possible, but in no event later than ten (10) Business Days after the
rendering of such decision.  The arbitrator’s determination may be entered in
any court having jurisdiction thereof.  All fees payable to the AAA for services
rendered in connection with the resolution of a dispute under this Section
25.01A shall be paid by the unsuccessful party.

B.

In the case of any arbitration of fair market rental value under Article 38 or
Article 39 hereof, the parties shall give the notices as required under Section
38.06 or Section 39.05 hereof, as the case may be.  Within ten (10) days after
said notice is given by either party, if the second party fails to notify the
first party of the appointment of its arbitrator and the basis for the annual
fair market rental value as provided in said Sections, then the appointment of
the second arbitrator shall be made in the same manner as hereinafter provided
for the appointment of a third arbitrator.  The arbitrators so chosen shall meet
within ten (10) days after the second





201













arbitrator is appointed and within thirty (30) days thereafter shall decide the
dispute.  If within said period they cannot agree upon their decision, they
shall appoint a third arbitrator and if they cannot agree upon said appointment,
then the third arbitrator shall be appointed upon their application or upon the
application of either party, by the AAA.  The three arbitrators shall meet and
decide the dispute.  The arbitrators so specified in such notices shall be
licensed real estate brokers or appraisers doing business in the Borough of
Manhattan, City and State of New York, and having not less than ten (10) years’
active experience as real estate brokers of office space or appraisers of first
class office buildings and leased office space in said Borough.  The third
arbitrator shall be required to select either the annual fair market rental
value proposed by Landlord or the annual fair market rental value proposed by
Tenant in their respective arbitration notices based on which rental value they
determine is closer to the actual annual fair market rental value based upon all
relevant factors.  In designating arbitrators and in deciding the dispute, the
arbitrators shall act in accordance with the rules then in force of the AAA,
subject, however, to such limitations as may be placed upon them by the
provisions of this Lease.  Judgment may be had on the decision and award of the
arbitrators so rendered in any court.

C.

The arbitrator(s) conducting any arbitration shall be bound by the provisions of
this Lease and shall not have the power to add to, subtract from, or otherwise
modify such provisions.  Landlord and Tenant agree to sign all documents and to
do all other things reasonably necessary to submit any such matter to
arbitration and further agree to, and hereby do, waive any and all rights they
or either of them may at any time have to revoke their agreement hereunder to
submit to arbitration and to abide by the decision rendered thereunder which
shall be binding and conclusive on the parties and shall constitute an “award”
by the arbitrator(s) within the meaning of the AAA rules and applicable law.
 Judgment may be had on the decision and award of the arbitrator(s) so rendered
in any court of competent jurisdiction.  Each arbitrator shall be a qualified,
disinterested and impartial person who shall have had at least ten (10) years’
experience in New York City in a calling connected with the matter of the
dispute.  Landlord and Tenant shall each have the right to appear and be
represented by counsel before said arbitrator(s) and to submit such data and
memoranda in support of their respective positions in the matter in dispute as
may be reasonably necessary or appropriate in the circumstances.  Each party
hereunder shall pay its own costs, fees and expenses in connection with any
arbitration or other action or proceeding brought under Section 25.01, and,
except as otherwise expressly provided in Section 25.01A hereof, the expenses
and fees of the arbitrator selected shall be shared equally by Landlord and
Tenant (provided, however, that where the arbitration is conducted by three (3)
arbitrators pursuant to the terms of this Lease, each party shall pay the
expenses and fees of its designee and share equally the expenses and fees of the
third arbitrator).

D.

Notwithstanding any contrary provisions contained herein, Landlord and Tenant
agree that except with respect to a successful claim by one party that the other
party has unreasonably withheld its consent in an arbitrary or capricious
manner, (i) the arbitrators may not award or recommend any damages to be paid by
either party and (ii) in no event shall either party be liable for, nor be
entitled to recover, any damages.

E.

The time periods set forth in this Section 25.01 are of the essence.  If any
party fails to appear at a duly scheduled and noticed hearing, the arbitrator is
hereby expressly authorized (but not directed) to enter judgment for the
appearing party.





202













25.02

A.

Notwithstanding the provisions of Section 25.01, if Landlord and Tenant are
unable to agree (i) whether any of the Initial Delivery Conditions, the Interim
Delivery Conditions, the Occupancy Date Delivery Conditions, the Post-Delivery
Conditions and/or the RTS Ready for Occupancy Conditions have been satisfied
and/or (ii) whether a Tenant Delay or Landlord Delay has occurred and such
dispute has been referred to arbitration pursuant to this Section 25.02 or in
any other instance where there is a dispute regarding Tenant’s Initial Work, the
RTS Build-Out Work or any other matter under Article 13 hereof or this Lease
otherwise provides that the dispute is to be resolved pursuant to Section 25.02,
and only in such cases, the dispute shall be resolved by arbitration conducted
in The City of New York, County of New York (and not by litigation), in
accordance with the provisions of this Section 25.02, and judgment upon the
award rendered may be entered in any court having jurisdiction thereof.

B.

The party hereto desiring to arbitrate a dispute pursuant to this Section 25.02
shall give notice (a “Dispute Notice”) to that effect to the other party, and
such dispute shall be presented for resolution to the first available arbitrator
set forth on the list below.  In the event the arbitrator listed first is not
available or is unwilling to serve, the arbitrator next set forth on the list
shall be engaged, and so on, until arriving at an available arbitrator:

(a)

Mr. James McKenna

President  & CEO

Hunter Roberts Construction Group

2 World Financial Center

New York, NY 10281

Telephone: (212) 321-6800

Fax: (212) 321-6990




(b)

Peter Lehrer

Lehrer, LLC

888 Seventh Avenue—15th Floor

New York, NY  10019

Telephone: (212) 459-1818

Fax: (212) 459-1846




(c)

Sayward Mazur

Member Mazur, Carp & Rubin, P.C.

2 Park Avenue

New York, NY  10016

Telephone: (212) 686-7700

Fax: (212) 532-1425




C.

Except during the pendency of an arbitration proceeding pursuant to this Section
25.02, Tenant and Landlord may each, by written notice to the other, disqualify
any of the listed arbitrators for any reason whatsoever and propose additional
arbitrators to be added to the list to be agreed upon in accordance with the
provisions of the immediately following paragraph.  The remaining arbitrators
shall move up on the list to fill any vacancies so created.  





203













The arbitrator serving to resolve any dispute hereunder is hereinafter referred
to as the “Arbitrator.”

D.

If any of the named arbitrators dies, goes out of business, is disqualified by
Landlord or Tenant pursuant to this Section 25.02D or otherwise, or elects to
withdraw from the list, then Landlord and Tenant shall agree on a replacement
within twenty (20) days after notice thereof.  If Landlord and Tenant fail to so
agree, each, within five (5) days after such twenty (20) day period, shall
designate one (1) of the remaining arbitrators and the two (2) arbitrators so
chosen shall appoint a replacement within twenty (20) days thereafter.  All
newly chosen arbitrators shall be placed at the bottom of the list of potential
arbitrators.

E.

Within two (2) Business Days after the Dispute Notice has been delivered, both
parties shall make whatever presentations they wish to the Arbitrator,
including, without limitation, the submission of photographs taken at the time
of any applicable Walk-Through Date, RTS Walk-Through Date or other inspection
and the applicable portions of the construction manager’s daily log book.
 Immediately thereafter, the Arbitrator shall attempt to cause Landlord and
Tenant to agree on a resolution to the dispute and, failing that, the Arbitrator
shall immediately make its decision.  The Arbitrator’s decision may be made
orally provided the Arbitrator confirms such decision in writing within two
(2) Business Days thereafter.  Copies of the Arbitrator’s decision shall be sent
to Landlord and to Tenant and shall be binding on both.  Any costs incurred by
or payable to the Arbitrator in any such proceeding shall be paid by the party
which does not prevail or as shall be determined by the Arbitrator, and each
party shall bear the costs and expenses of its own attorneys and other experts.
 The Arbitrator shall have no power to vary or modify any of the provisions of
this Lease, and his or her powers and jurisdiction are hereby limited
accordingly.  During the consideration of any issue by the Arbitrator pursuant
to this Section 25.02, Tenant and Landlord shall observe and perform each and
every one of its obligations hereunder, including, without limitation, the
obligation to pay timely all Rent that may be or become due or payable
hereunder.  Any construction lender of Landlord, or such lender’s
representative, shall have the right to attend any and all arbitration
proceedings conducted pursuant to this Section 25.02 for the purpose of
observing such proceedings; provided, however, that such lender shall have no
right to participate in any way in any such proceeding.

25.03

Notwithstanding anything to the contrary contained in this Lease, the parties
shall have no right to arbitrate any matters relating to the application of DUO
to the Demised Premises nor the interpretation thereof.  

ARTICLE 26

RULES AND REGULATIONS

26.01

Tenant, its servants, employees, agents, subtenants, Permitted Occupants and
other licensees shall comply with the Rules and Regulations attached hereto as
Exhibit 26.01 (the “Rules and Regulations”) and made a part hereof.  Landlord
shall have the right from time to time during the Term of this Lease to make
reasonable changes in and additions to the RTS Guidelines, the Rules and
Regulations and the Construction Rules and Regulations with the same force and
effect as if they were originally attached hereto or included herein and
incorporated





204













herein, provided that any new Construction Rules and Regulations shall not apply
to the performance of Tenant Changes until after such Tenant Changes have been
substantially completed except to the extent that any new Construction Rules and
Regulations have been made and Tenant has been given notice of the same prior to
the bidding of a contract for the Tenant Change in question;  provided, however,
that Landlord shall have approved Tenant’s plans for the Tenant Change and,
provided further, that Tenant shall have notified Landlord before commencing the
bidding process.  If Tenant disputes the reasonableness of any change or
addition to the RTS Guidelines, the Rules and Regulations or Construction Rules
and Regulations hereafter adopted by Landlord, the dispute shall be determined
by arbitration in accordance with Section 25.01 hereof, and pending such
determination, Tenant may defer compliance with such contested RTS Guidelines,
Rule and Regulation or Construction Rule and Regulation.  Any such determination
shall be final and conclusive upon the parties hereto.  The right to dispute the
reasonableness of any change or addition to the RTS Guidelines, the Rules and
Regulations or Construction Rules and Regulations upon Tenant’s part shall be
deemed waived unless the same shall be asserted by service of a notice upon
Landlord within sixty (60) days after receipt by Tenant of notice of the
adoption of any such amended or additional RTS Guidelines, Rules and Regulations
or Construction Rules and Regulations.

26.02

Subject to the provisions of this Section 26.02, any failure by Landlord to
enforce any Rules and Regulations or Construction Rules and Regulations now or
hereafter in effect, either against Tenant or any other tenant in the Building,
shall not constitute a waiver of the enforceability of any such Rules and
Regulations.  Landlord shall not enforce, or fail to enforce, any of the Rules
and Regulations or the Construction Rules and Regulations in a manner which
would be discriminatory toward Tenant in comparison to Landlord’s treatment of
other tenants in the Building.  In addition, Landlord shall (i) not adopt any
new Rules and Regulations or Construction Rules and Regulations affecting only,
or applicable only against, Tenant, (ii) not unreasonably withhold or delay its
consent to any approval required under the Rules and Regulations or Construction
Rules and Regulations (unless expressly provided to the contrary therein) and
(iii) exercise its judgment in good faith in any instance providing for the
exercise of its judgment in the Rules and Regulations or Construction Rules and
Regulations.  In the event of any conflict or discrepancy between the Rules and
Regulations or the Construction Rules and Regulations and the terms and
provisions of this Lease, the terms and provisions of this Lease shall control
(unless the relevant rule or regulation provides otherwise).

ARTICLE 27

BROKER

27.01

Each of Landlord and Tenant warrants and represents that it has not dealt with
any broker in connection with this transaction other than the Broker.  Each of
Landlord and Tenant agrees to defend, save and hold the other harmless from any
claims for fees and commissions and against any liability (including reasonable
attorneys’ fees and disbursements) arising out of a breach or alleged breach of
the foregoing warranty and representation by the indemnifying party.  Landlord
shall be responsible for the payment of any commission or other fee earned by
the Broker pursuant to separate agreement between them in connection with this
Lease and hereby agrees to defend, save and hold Tenant and Tenant Parties
harmless from any claims for fees and commissions and against any liability
(including





205













reasonable attorneys’ fees and disbursements) arising as a result of any claims
by the Broker against Tenant or any Tenant Parties on account of this Lease.
 This Article shall survive the expiration or sooner termination of the Lease.

ARTICLE 28

ZONING RIGHTS

28.01

At all times, Landlord shall have the right, and Tenant shall not have the
right, (i) to cause all or any part of the Demised Premises and/or the zoning
lot upon which the Building is located in whole or in part (hereinafter referred
to solely for purposes of this Article as the “Land”), the Unit (including any
FC Limited Common Elements) and/or the Building, to be combined with any other
land, condominium units in the Building or other premises so as to constitute
the combined premises into a single zoning “lot” or “development” or
“enlargement” as those terms are now, or may hereafter be, defined in the Zoning
Resolution of The City of New York (the “Zoning Resolution”), (ii) to cause any
lot, development or enlargement at any time constituting or including all or any
part of the Demised Premises, the Land, the Building or the Unit to be
subdivided into two or more lots, developments or enlargements, (iii) to cause
development rights (whether from the Land or other premises) to be transferred
to any such lot, development or enlargement, (iv) to cause other combinations,
subdivisions and transfers to be effected, whether similar or dissimilar to
those now permitted by law or (v) to exploit, sell, convey, lease or otherwise
transfer any so called “air rights,” “air space,” “zoning rights” or
“development rights” above or appurtenant to the Land, the Building and/or the
Unit provided that and for so long as the foregoing actions described in clauses
(i) through (v) do not (a) adversely affect Tenant or Tenant’s use and enjoyment
of the Demised Premises, (b) increase the Fixed Rent or any Additional Rent,
(c) otherwise increase the obligations of Tenant or the rights of Landlord under
this Lease or (d) otherwise decrease the obligations of Landlord or the rights
of Tenant under this Lease.  Tenant hereby acknowledges that it is not a “party
in interest” as defined in the Zoning Resolution, and shall not and cannot
become a “party in interest” under any circumstances by virtue of its leasehold
interest hereunder.  Tenant further acknowledges that neither Tenant nor the
estate or interest of Tenant hereunder would be “adversely affected” (within the
meaning of the Zoning Resolution) by any development of the Land, the Building,
the Unit or any such combined premises nor by the filing of any declaration
combining all or a part of the Land, the Building and/or the Unit with any other
premises and that Tenant’s estate and interest hereunder are not and would not
be superior to any such declaration.

28.02

Notwithstanding the provisions of Section 28.01, above, in the event that Tenant
is deemed to have any of the rights disclaimed in Section 28.01, above, or is
deemed to be a party in interest, Tenant hereby transfers such rights and any
rights as a party in interest to Landlord.  In furtherance thereof, Tenant will
within three (3) Business Days after written request by Landlord execute and
deliver to Landlord a waiver of its right to join in a Declaration of
Restrictions pursuant to Section 12-10 of the Zoning Resolution.  





206













ARTICLE 29

RESERVED

ARTICLE 30

WINDOW CLEANING

30.01

Tenant will not clean any window in the Demised Premises from the outside
(within the meaning of Section 202 of the New York Labor Law or any successor
statute thereto).  In addition, unless the equipment and safety devices required
by all legal requirements including Section 202 of the New York Labor Law or any
successor statute thereto are provided and used, Tenant will not require,
permit, suffer or allow the cleaning of any window in the Demised Premises from
the outside (within the meaning of said Section); provided, however, that Tenant
shall not be responsible for the manner in which Landlord, its agents,
contractors or employees clean such windows.

ARTICLE 31

CONSENTS; ESTOPPEL CERTIFICATES

31.01

Except as otherwise expressly set forth in this Lease, and subject to the last
sentence of this Section 31.01, Tenant hereby waives any monetary claim against
Landlord which it may have based upon any assertion that Landlord has
unreasonably withheld or unreasonably delayed any consent or approval required
to be given hereunder, and, in any such event, Tenant agrees that its sole
remedy shall be an action or proceeding to enforce any such provision or for
specific performance, injunction, declaratory judgment or arbitration as
expressly permitted or required hereunder.  In the event of a determination
favorable to Tenant, the requested consent or approval shall be deemed to have
been granted; provided, however, except as set forth in the next sentence,
Landlord shall not have liability to Tenant for its refusal to give such consent
or approval.  The sole remedy for Landlord’s unreasonably withholding or
delaying of consent or approval shall be as set forth in this Section; provided,
however, that if it shall be finally determined by a court of competent
jurisdiction that either party acted capriciously and in bad faith or failed to
comply with any final decision of any arbitration proceedings pursuant to the
terms of this Lease, then such party shall be liable to the other for the Actual
Damages incurred by such party.  

31.02

If any matter which is the subject of a request for consent or approval
hereunder by Tenant requires the consent or approval by any Superior Party or
the City, as the case may be, under the Superior Obligation Instruments,
Landlord shall, provided Tenant is not then in monetary or material non-monetary
default hereunder, in each instance, beyond the expiration of any applicable
notice and/or cure period, promptly forward such request to such of the
foregoing parties from whom consent is required and, in any such case, Landlord
shall in no event be deemed to have unreasonably withheld or delayed any such
request for consent or approval if any of the foregoing parties shall fail to
respond to such request (unless such failure is deemed to constitute consent
under the applicable Superior Obligation Instrument) or shall deny same.  If
Landlord shall so determine that any such matter requires the consent or
approval





207













of any of the foregoing parties, Landlord shall use good faith reasonable
efforts to obtain from such parties such consent or approval (but without any
obligation to pay any fee to such party unless Tenant agrees to pay the same);
provided that Tenant shall submit to Landlord, upon Landlord’s request therefor,
all plans, specifications or other materials, information or documentation as
may be reasonably required by such parties, under the Superior Obligation
Instruments in connection with each such parties’ respective consideration of
such request.  Tenant shall pay to Landlord, within thirty (30) days after
demand therefor, as Additional Rent, all actual out-of-pocket fees, charges or
other expenses Landlord may incur arising out of any such request for consent or
approval.

31.03

A.

From time to time, within twenty (20)  days next following request by Landlord
(but no more than twice in any calendar year) Tenant shall deliver to Landlord
or such other Person as Landlord may reasonably request a written statement
executed by Tenant, in form reasonably satisfactory to Landlord or such other
Person, (1) certifying that this Lease is then in full force and effect and has
not been modified (or if modified, setting forth all modifications), (2) setting
forth the date to which the Fixed Rent, the Recurring Additional Rent and other
items of Rent have been paid, (3) stating whether or not, to the knowledge of
Tenant, Landlord is in default under this Lease, and, if Landlord is in default,
setting forth the specific nature of all such defaults, and (4) as to any other
matters reasonably requested by Landlord and related to this Lease.  Tenant
acknowledges that any statement delivered pursuant to this Section may be relied
upon by any purchaser or owner of the Real Property, the Unit or the Building,
or Landlord’s interest in the Real Property or the Unit, Ground Lease Landlord,
the Condominium Board, or any other Superior Party, or by an assignee or
successor of a Superior Party.  Notwithstanding anything to the contrary
contained in the immediately preceding sentence, any statement delivered
pursuant to this Section shall reflect the state of facts existing only as of
the date it is given by Tenant.

B.

From time to time, within twenty (20) days next following request by Tenant (but
not more than twice in any calendar year), Landlord shall deliver to Tenant a
written statement executed by Landlord in form reasonably satisfactory to Tenant
(i) stating that this Lease is then in full force and effect and has not been
modified (or if modified, setting forth all modifications), (ii) setting forth
the date to which the Fixed Rent, the Recurring Additional Rent and any other
items of Rent have been paid, (iii) stating whether or not, to the knowledge of
Landlord, Tenant is in default under this Lease, and, if Tenant is in default,
setting forth the specific nature of all such defaults, and (iv) as to any other
matters reasonably requested by Tenant and related to this Lease.
 Notwithstanding anything to the contrary contained in the immediately preceding
sentence, any statement delivered pursuant to this Section shall reflect the
state of facts existing only as of the date it is given by Landlord and may be
relied upon by Tenant and its successors, assigns and permitted Subtenants.

ARTICLE 32

MISCELLANEOUS

32.01

Except in connection with Tenant’s initial move-in to the Demised Premises, but
subject to Section 2.01 hereof and Article 13 hereof, Tenant shall not move any
safe, heavy equipment or bulky matter in or out of the Building without
Landlord’s written





208













consent, which consent Landlord agrees not unreasonably to withhold.  If the
movement of such items is required to be done by persons holding a Master’s
Rigger’s License, then all such work shall be done in full compliance with the
Administrative Code of the City of New York and other municipal requirements.
 Except in connection with Tenant’s initial move-in to the Demised Premises, but
subject to Section 2.01 hereof and Article 13 hereof, all such movements shall
be made during hours which will minimize interference with the normal operations
of the Building, and all damage caused by such movement shall be promptly
repaired by Tenant at Tenant’s sole cost and expense. Tenant shall not place a
load upon any floor of the Demised Premises which exceeds the load per square
foot which such floor was designed to carry (or such greater load that the floor
may be permitted to carry as a result of Tenant Changes performed in accordance
with the terms hereof) and which is allowed by Legal Requirements.  

32.02

This Lease may be executed in any number of counterparts, each of which where so
executed and delivered shall be an original, but all of which, taken together,
shall constitute one and the same instrument.  Any signature page to any
counterpart may be detached from such counterpart without impairing the legal
effect of the signatures thereon and thereafter attached to another counterpart
identical thereto except having attached to it additional signature pages.

32.03

In the event that an excavation or any construction should be made for Building
or other purposes upon land adjacent to the Real Property, or should be
authorized to be made, Tenant shall, upon reasonable prior notice, if necessary,
afford to the person or persons causing or authorized to cause such excavation
or construction or other purpose, the right, for brief periods of time and in a
manner so as to avoid interference with Tenant’s business, subject to such
reasonable conditions as Tenant may reasonably impose, to enter upon the Demised
Premises for the purpose of doing such work as shall reasonably be necessary to
protect or preserve the wall or walls of the Unit, or the Building, from injury
or damage and to support them by proper foundations, pinning and/or
underpinning, or otherwise.

32.04

Each of Landlord and Tenant waives the right to trial by jury in any summary
proceeding that may hereafter be instituted against such party or generally in
any action that may be brought hereunder, provided such waiver is not prohibited
by law.  Tenant shall not interpose any counterclaim in any summary proceeding,
except for compulsory counterclaims.

32.05

In the event of any dispute between Landlord and Tenant in any way related to
this Lease, and whether involving contract and/or tort claims, the
non-prevailing party shall pay to the prevailing party all reasonable attorneys’
fees and disbursements, without restriction by statute, court rule or otherwise,
incurred by the prevailing party in connection with any action or proceeding
(including any appeal and the enforcement of any judgment or award), whether or
not the dispute is litigated or prosecuted to final judgment (collectively,
“Fees”).  The “prevailing party” shall be determined based upon an independent
assessment of which party’s major arguments or positions taken in the action or
proceeding could fairly be said to have prevailed (whether by compromise,
settlement, abandonment by the other party of its claim or defense, final
decision, after any appeals, or otherwise) over the other party’s major
arguments or positions on major disputed issues.  Any dispute as to the identity
of the prevailing party shall be determined by arbitration in accordance with
Section 25.01 hereof.  Any Fees incurred in





209













enforcing a judgment shall be recoverable separately from any other amount
included in the judgment and shall survive and not be merged in the judgment.

32.06

The failure of Landlord or Tenant to seek redress for violation of, or to insist
upon the strict performance of, any covenant or condition of this Lease, or, as
applicable, any of the Rules and Regulations attached hereto or hereafter
adopted by Landlord, shall not prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of an
original violation.  No employee of Landlord or of Landlord’s agents shall have
any power to accept the keys of the Demised Premises prior to the termination of
this Lease.  The delivery of keys to any employee of Landlord or of Landlord’s
agent shall not operate as a termination of this Lease or a surrender of the
Demised Premises.  The receipt or acceptance by Landlord, or payment by Tenant,
of rent with knowledge of the breach of any covenant of this Lease shall not be
deemed a waiver of such breach.  No provision of this Lease shall be deemed to
have been waived by Landlord or Tenant unless such waiver be in writing signed
by such party.  No endorsement or statement on any check or any letter
accompanying any check or payment as rent shall be deemed an accord and
satisfaction, and Landlord may accept such check or payment without prejudice to
Landlord’s right to recover the balance of such rent or pursue any other remedy
in this Lease provided.

32.07

This Lease with its exhibits, schedules and annexes (and all guaranties, and
other documents being executed by the parties or their guarantors
contemporaneously with this Lease) contain the entire agreement between Landlord
and Tenant with respect to the subject matter hereof and any executory agreement
hereafter made between Landlord and Tenant shall be ineffective to change,
modify, waive, release, discharge, terminate or effect an abandonment of this
Lease, in whole or in part, unless such executory agreement is signed by the
parties hereto.  This Lease may not be orally waived, terminated, changed or
modified.

32.08

The captions of Articles in this Lease and its Table of Contents and Index are
inserted only as a convenience and for reference and they in no way define,
limit or describe the scope of this Lease or the intent of any provision
thereof.  References to Articles and Sections are to those in this Lease unless
otherwise noted.

32.09

If any term, covenant, condition or provision of this Lease or the application
thereof to any circumstance or to any Person shall be invalid or unenforceable
to any extent, the remaining terms, covenants, conditions and provisions of this
Lease or the application thereof to any circumstances or to any Person other
than those as to which any term, covenant, condition or provision is held
invalid or unenforceable, shall not be affected thereby and each remaining term,
covenant, condition and provision of this Lease shall be valid and shall be
enforceable to the fullest extent permitted by applicable Legal Requirements
and/or Insurance Requirements.

32.10

No vault or cellar not within the property line of the Building is leased
hereunder, anything to the contrary indicated elsewhere in this Lease
notwithstanding.  

32.11

Each of the schedules and exhibits appended to this Lease is incorporated by
reference herein as if set out in full herein.  If, and to the extent that, any
of the provisions of this Lease conflict, or are otherwise inconsistent, with
any of the schedules and exhibits





210













appended to this Lease, then, whether or not such inconsistency is expressly
noted in this Lease, the provisions of this Lease shall (unless a specific
provision of this Lease or of any such schedule or exhibit provides to the
contrary) prevail, and any inconsistency with the Rules and Regulations shall be
deemed a waiver of such Rules and Regulations with respect to Tenant to the
extent of the inconsistency.

32.12

Tenant shall not use nor shall Tenant permit any Tenant Entity to use the name
or likeness of the Building in any advertising (by whatever medium) without
Landlord’s prior consent (not to be unreasonably withheld); provided, however,
that Tenant may use the name and address of the Building on its stationary and
in advertisements for identification purposes only.

32.13

Landlord and Tenant each represent and warrant to the other that (a) this Lease
(i) has been duly authorized, executed and delivered by such party and
(ii) constitutes the legal, valid and binding obligation of such party and
(b) the execution and delivery of this Lease is not prohibited by, nor does it
conflict with, or constitute a default under, any agreement or instrument to
which such party may be bound or any Legal Requirements applicable to such
party.

32.14

Notwithstanding anything to the contrary contained in this Lease, if more than
one occupant of the Building, including Tenant, is chargeable by Landlord for
the same costs and expenses relating to the same services or work requested by
or provided to Tenant and such other occupant(s) of the Building for which
Tenant is chargeable (whether performed on an overtime basis or otherwise), then
Tenant shall only be charged for a proportionate share of such costs and
expenses, which apportionment shall be based on the amount of services or work
requested by such parties.

32.15

Landlord and Tenant each hereby (a) irrevocably consents and submits to the
jurisdiction of any Federal, state, county or municipal court sitting in the
State of New York in respect to any action or proceeding concerning any matters
arising out of or in any way relating to this Lease; (b) irrevocably waives all
objections as to venue and any and all rights it may have to seek a change of
venue with respect to any such action or proceedings if the same is brought in
New York City; (c) agrees that this Lease and the rights and obligations of the
parties shall be governed by and construed, and all actions, proceedings and all
controversies and disputes arising under or of or relating to this Lease shall
be resolved in accordance with the internal substantive laws of the State of New
York applicable to agreements made and to be wholly performed with the State of
New York, (d) waives any defense to any action or proceeding granted by the laws
of any other country or jurisdiction unless such defense is also allowed by the
laws of the State of New York and (e) agrees that any final judgment rendered
against it in any such action or proceeding shall be conclusive and may be
enforced in any other jurisdiction by suit on the judgment or in any other
manner provided by law.  Landlord and Tenant further agree that any action or
proceeding in respect to any matters arising out of or in any way relating to
this Lease shall be brought only in the State of New York, County of New York.

32.16

Landlord has advised Tenant that it has no present intention to install any
so-called “Captivate” or similar video/television service monitors in the
passenger elevators





211













serving the High-Rise Floors.  If, in the future, Landlord installs any such
monitors, for so long as the applicable Signage Threshold Conditions are
satisfied, one (1) Permitted Entity shall have the exclusive right to display
its logo(s) or corporate identity on a portion of any such monitors installed in
the passenger elevators serving the High-Rise Floors, as reasonably designated
by Landlord, but the foregoing shall not prohibit the operator of such monitors
from its normal schedule of advertising on a such monitors.

32.17

Notwithstanding anything herein to the contrary, it is to be strictly understood
and agreed that (a) the submission by Landlord to Tenant and by Tenant to
Landlord of any drafts of this Lease or any correspondence with respect thereto
shall (i) be deemed submission solely for Tenant’s or Landlord’s as applicable,
consideration and not for acceptance and execution, (ii) have no binding force
or effect, (iii) not constitute (A) an option for the leasing of the Premises or
a lease or conveyance of the Premises by Landlord to Tenant or (B) a
counteroffer for the leasing of the Premises or any acceptance of the Premises
by Tenant and (iv) not confer upon Tenant or any other party any title or estate
in the Premises, (b) the terms and conditions of this Lease shall not be binding
upon either party hereto in any way unless and until it is unconditionally
executed and delivered by both parties in their respective sole and absolute
discretion, and all other conditions precedent to the effectiveness thereof
shall have been fulfilled or waived, and (c) if this Lease and other agreements
are not so executed and delivered for any reason whatsoever (including, without
limitation, either party’s willful or other refusal to do so or bad faith),
neither party shall be liable to the other with respect to this Lease on account
of any written or oral representations or negotiations, or drafts, comments or
correspondence between the parties or their respective agents or representatives
on any legal or equitable theory (including, without limitation, part
performance, promissory estoppel, undue enrichment, detrimental reliance, fraud,
breach of good faith negotiation obligation or otherwise).

32.18

Neither Landlord nor Tenant nor any of any their respective employees,
representatives, agents or consultants shall publicize, advertise or otherwise
disclose to third parties any of the economic terms (including, but not limited
to, the Fixed Rent or other rent payable hereunder) nor any of the material
terms of this Lease without the prior written consent of the other party and
shall keep all such terms confidential except to the extent such disclosure of
such information is required to be made (a) to any actual or prospective
purchasers, mortgagees, overlessors, assignees or subtenants (or any of their
respective employees, representatives, agents or consultants), (b) by Legal
Requirements, (c) in any arbitration or litigation between the parties or (d) to
any Governmental Authority providing to Landlord and/or Tenant business
incentives, or to any governmental entity which is a party to an agreement
pursuant to which such business incentives are being provided to Tenant.  Any
such disclosure shall be subject to any non-public pre-notification requirements
imposed by the ESDC and/or the EDC.

32.19 A.    Tenant and Landlord each represents and warrants to other that (i)
it and each Affiliate or Principal directly or indirectly owning an interest in
it is not a Prohibited Entity, (ii) none of the funds or other assets of it
constitute property of, or are beneficially owned, directly or indirectly, by,
any Person on the List, (iii) no Person on the List has any interest of any
nature whatsoever in it (whether directly or indirectly), (iv) none of its funds
have been derived from any unlawful activity with the result that the investment
in it is prohibited by law or that this Lease is in violation of law, and (v) it
has implemented procedures, and will





212













consistently apply those procedures, to ensure the foregoing representations and
warranties remain true and correct at all times.  

B.

Tenant and Landlord each covenants and agrees (i) to comply with all Legal
Requirements relating to money laundering, anti-terrorism, trade embargos and
economic sanctions, now or hereafter in effect, (ii) to immediately notify the
other in writing if any of the representations, warranties or covenants set
forth in this Section 32.19 are no longer true or have been breached or if it
has a reasonable basis to believe that they may no longer be true or have been
breached, (iii) not to use funds from any Person on the List to make any payment
due to Landlord under this Lease and (iv) at the request of the other, to
provide such information as may be reasonably requested by Landlord or Tenant to
determine the other’s compliance with the terms hereof.

C.

Landlord and Tenant each hereby acknowledge and agree that inclusion on the List
of the other party or any Affiliate or Principal of such party at any time
during this Lease Term shall be a material default of this Lease.
 Notwithstanding anything to the contrary contained herein, including but not
limited to Tenant’s rights under Article 8, Tenant shall not permit the Premises
or any portion thereof to be used or occupied by any Person on the List (on a
permanent, temporary or transient basis), and any such use or occupancy of the
Premises by any such Person shall be a material default of this Lease.

ARTICLE 33

SUCCESSORS AND ASSIGNS

The covenants, conditions and agreements contained in this Lease shall bind and
inure to the benefit of the parties hereto and their respective heirs, legal
representatives, successors and, except as otherwise provided herein, their
assigns.

ARTICLE 34

HAZARDOUS MATERIALS

34.01

Landlord represents and warrants to Tenant that, as of the Execution Date
(i) there are no pending actions or proceedings in which any person, entity or
Governmental Authority has alleged the violation of Environmental Laws with
respect to the Land or the presence, release, threat of release or placement of
any Hazardous Materials at, on or under the Land, and (ii) Landlord has not
received any notice (and has no actual knowledge) that any Governmental
Authority or any employee or agent thereof, has determined that there has been a
violation of Environmental Laws at or in connection with the Land.  Landlord
represents and covenants that, as of the Commencement Date, neither the Land,
the Unit, the Building nor any portion thereof shall contain any amount of
Hazardous Materials other than Operational Hazardous Materials not in excess of
quantities permitted by applicable Environmental Laws.  

34.02

Neither Landlord nor Tenant shall cause or permit “Hazardous Materials” to be
used, transported, stored, released, handled, produced or installed in, on or
from the Demised Premises, the Unit or the Building.  The term “Hazardous
Materials” shall, for the purposes hereof, mean any flammable, explosive or
radioactive materials; hazardous wastes;





213













hazardous and toxic substances or related materials; asbestos or any material
containing asbestos; or any other such substance or material; in the definition
of “hazardous substances”, “hazardous wastes”, “hazard materials”, “toxic
substances”, or “contaminants” as defined by, or any materials regulated by, any
federal, state or local law, ordinance, rule or regulation, including, without
limitation, the Comprehensive Environmental Response Compensation and Liability
Act of 1980, as amended, the Hazardous Materials Transportation Act, as amended,
the Resource Conservation and Recovery Act, as amended, and in the regulations
adopted and publications promulgated pursuant to each of the foregoing
(collectively, “Environmental Laws”).  Notwithstanding the foregoing, the
restriction in the first sentence of this Section 34.02 shall not be deemed to
be a restriction on Operational Hazardous Materials typically and lawfully used
in connection with the performance of Tenant Changes of the type being
undertaken by Tenant as part of Tenant’s Initial Work, and by Landlord as part
of the Base Building Work, and the operation and maintenance of offices
(provided the same are used, handled and stored in accordance with all
applicable Environmental Laws).

34.03

In the event of a breach of the provisions of this Article 34, (i) the
non-breaching party shall, in addition to all of its rights and remedies under
this Lease and pursuant to applicable Legal Requirements, have the right to
require the other, at the other’s sole cost and expense, to promptly remove any
such Hazardous Materials from the Demised Premises or the Unit, the case may be
and (ii) subject to the provisions of Section 16.07A hereof, such other party
shall indemnify and hold the non-breaching party and its successors and assigns
harmless from and against any loss, liability, damages, and costs and expenses
(including, without limitation, reasonable attorneys’ fees and
disbursements) that the non-breaching party may at any time suffer by reason of
the existence of such Hazardous Materials in accordance with Section 16.07
hereof.

34.04

The provisions of this Article 34 shall survive the expiration or sooner
termination of this Lease.  

ARTICLE 35

CONDOMINIUM

35.01

From and after the Condominium Conversion Date, this Lease is expressly subject
to all covenants, conditions, provisions, and requirements of the Condominium
Documents.

35.02

A.

From and after the Condominium Conversion Date, all of the provisions of the
Condominium Documents shall be deemed and taken to be covenants running with the
Land, the Building and the Unit (subject and subordinate to the Ground Lease and
the Unit Ground Lease), as though such provisions were recited and stipulated at
length herein and in each and every other lease of the Unit (or to any portion
of the Unit).  From and after the Condominium Conversion Date, Tenant shall
comply with all of the terms and provisions of the Condominium Documents
relating to the use and occupancy of the Demised Premises and shall not take any
action, or fail to take any action which it is obligated to perform under this
Lease, which would cause Landlord to be in default or violation under any of the
Condominium Documents.





214













B.

Except as hereinafter set forth, to the extent that any Condominium Board is
responsible under the Condominium Documents to provide utilities or service to
the Unit or to repair or restore the Common Elements, the Unit and/or the
Demised Premises or any appurtenance thereto, or to take any other action which
the Condominium Board is required to take under the Condominium Documents (each,
a “Condominium Obligation”), Landlord shall use its diligent good faith efforts,
at Landlord’s expense (which shall not be reimbursable by way of Operating
Expenses), to cause such Condominium Board to comply with the same but Landlord
shall have no obligation to provide any Condominium Obligation nor shall
Landlord have any liability to Tenant for the failure of any Condominium Board
to provide or comply with the Condominium Obligations unless Landlord or a
Landlord Entity is in control of such Board, in which event Landlord shall be
liable for and shall be responsible for the performance of such Condominium
Obligation.  Except as expressly set forth in this Lease, Landlord shall not
have liability to Tenant for any damage which may arise, nor shall Tenant’s
obligations hereunder be diminished by reason of, (i) the failure of any
Condominium Board to keep, observe or perform any of its obligations pursuant to
the terms of the Condominium Documents, or (ii) the acts, omissions or
negligence of any Condominium Board, its agents, contractors, or employees.
 Neither Landlord nor Tenant shall do anything that would constitute a default
under the Condominium Documents or omit to do anything that such party is
obligated to do under the terms of this Lease so as to cause there to be a
default under the Condominium Documents, or cause the other to incur any expense
or liability under the Condominium Documents (and, if either party shall cause
the other to incur any such expense in violation hereof, the causing party shall
reimburse the other within thirty (30) days after demand).

35.03

Tenant expressly agrees that the Condominium Board shall have the power to
enforce against Tenant (and each and every immediate and remote assignee or
subtenant of Tenant the terms of the Condominium Documents, if the actions of
Tenant (or such assignee or subtenant) shall be in breach of the Condominium
Documents, to the extent that the same would entitle the Condominium Board to
enforce the terms of the Condominium Documents against Landlord.

35.04

From and after the Condominium Conversion Date, in the event that any
Condominium Board fails to perform any of its obligations required to be
performed by such Board under the Condominium Documents and Landlord, using
commercially reasonable efforts is unable to cause such Condominium Board to
cure such failure within a reasonable period following Tenant giving Landlord
notice thereof, then, at the request of Tenant, Landlord shall permit Tenant to
institute an action or proceeding against any Condominium Board in the name of
Landlord to enforce Landlord’s rights under the Condominium Documents which are
applicable to Tenant pursuant to the terms of this Lease, provided that: (a)
Tenant shall not then be in monetary or material non-monetary default under any
of the terms, covenants or conditions of this Lease, in each instance, beyond
the expiration of any applicable notice and/or cure period; (b) such action
shall be prosecuted at the sole cost and expense of Tenant, and, subject to the
provisions of Section 16.07 hereof, Tenant shall agree to indemnify and hold
Landlord harmless from and against any and all claims, liabilities, damages,
costs and expenses (including reasonable attorneys’ fees and disbursements)
incurred or suffered by Landlord in connection with such action or proceeding,
except if and to the extent that (i) Landlord shall be required to commence and
prosecute such action or proceeding pursuant to the provisions of Section 35.02B
hereof and shall willfully refuse to do so, in which case, Landlord shall
reimburse Tenant for





215













Tenant’s reasonable out-of-pocket costs and expenses in connection therewith,
within thirty (30) days after demand therefor, provided that Tenant shall
furnish Landlord with documentation reasonably supporting the amount of any such
costs and expenses, or (ii) any such claims, liabilities, damages, costs and
expenses shall thereafter be incurred as a result of the negligence or willful
misconduct of Landlord; (c) Tenant shall use counsel approved by Landlord, which
approval shall not be unreasonably withheld; (d) Landlord shall determine in the
reasonable exercise of its good faith judgment that any such action or
proceeding is a bona-fide attempt by Tenant to enforce Landlord’s rights under
the Condominium Documents which are applicable to Tenant (it being agreed that,
if Landlord shall determine otherwise, Landlord shall promptly notify Tenant
thereof with the reasons therefor); and (e) Landlord shall determine in the
reasonable exercise of its good faith judgment that there are no other practical
bona-fide methods available to Landlord for obtaining the performance of the
Condominium Board’s obligations under the Condominium Documents (it being agreed
that, if Landlord shall determine that there are other practical methods
available to obtain the performance of such obligations, Landlord promptly shall
exercise the same, with the understanding that, if the Condominium Board shall
not perform such obligations within a reasonable time thereafter, Landlord shall
permit Tenant to institute legal proceedings as provided in this Section 35.04).
 In the event of a dispute as to Landlord’s determinations under clause (d) or
clause (e) of this Section 35.04, either party shall have the right to submit
such dispute to arbitration, in accordance with the provisions of Subsection
25.01 hereof, in which case Tenant shall not institute and action or proceeding
against the Condominium Board unless and until the arbitrator shall have
determined that Tenant is then entitled to institute such action or proceeding.

35.05

Subject to the limitations contained in the Condominium Documents, in connection
with any review of the Records relating to Common Charges, Tenant shall have the
right to request that Landlord review the Condominium Board’s books and records
as they relate to Unit Owner’s Unit Expenses (as defined in the Declaration) for
any given Operating Expense Year that Tenant is reviewing, upon notice by Tenant
to Landlord given simultaneously with Tenant’s request to review the Records as
permitted under Section 4.06A hereof for the same Operating Expense Year.  In
the event such books and records are not available or made available to Tenant
when Tenant otherwise commences its review of the other Records relating to
Operating Expenses, then, subject to the limitations contained in the
Condominium Documents, solely with respect to the component of Operating
Expenses for such Operating Expense Year relating to Common Charges, the time
period set forth in Section 4.06D for Tenant to deliver a Tenant’s Statement
(solely with respect to Common Charges only) shall not commence until such books
and records are made available to Tenant as permitted under this Section 35.06
notwithstanding the fact that other Records had theretofore been made available
to Tenant.  

35.06

The parties acknowledge that as of the Execution Date the conversion of the Unit
to a Condominium has not been effectuated.  Upon the occurrence of the
Condominium Conversion Date, Landlord agrees to (a) give prompt notice thereof
to Tenant and (b) provide Tenant with true, correct and complete photocopies of
the Condominium Declaration and By-Laws.  Landlord further agrees that it shall
not amend, modify or consent to any changes to the Current Form Condominium
Documents that would (i) extend or shorten the Term, (ii) reduce the usable area
of the Premises (other than a modification of Tenant’s Roof Top Space that may
occur as a result of the final design of the RTS Build-out Work), (iii) increase
the Fixed Rent or





216













any Additional Rent, (iv) except to a de minimis extent, otherwise increase the
obligations of Tenant or the rights of Landlord or any Condominium Board under
this Lease or (v) except to a de minimis extent, otherwise decrease the
obligations of Landlord or any Condominium Board to Tenant or the rights of
Tenant under this Lease.  Notwithstanding anything to the contrary contained
herein, until the occurrence of the Condominium Conversion Date, Tenant shall
not be obligated to comply with or be bound by the provisions of the Condominium
Documents which Tenant is subject to pursuant to the provisions of this Lease.

ARTICLE 36

LANDLORD’S CONTRIBUTION

36.01

A.

Subject to the terms and conditions hereinafter set forth, Landlord shall
contribute an amount (“Landlord’s Contribution”) equal to the sum of (a) $49.99
multiplied by the RSF of the Initial Office Space (excluding the RSF of the
Short Term Expansion Space if leased by Tenant hereunder) and (b) if the Short
Term Expansion Space is leased by Tenant hereunder pursuant to Section 1.03
hereof, $45.00 multiplied by the RSF of the Short Term Expansion Space to be
applied towards the Hard Costs and, subject to the provisions of Section 36.06
hereof, Soft Costs of Tenant’s Initial Work.  No portion of Landlord’s
Contribution shall be permitted to be used for the FF&E Work.  Landlord’s
Contribution shall be disbursed to Tenant as hereinafter provided.  

B.

Landlord’s Contribution shall be disbursed in Pro Rata Installments upon
Tenant’s request for payment, and shall be paid to Tenant as provided in Section
36.02 hereof upon satisfaction of the following conditions with respect to each
such request for payment:

(i)

Tenant shall have delivered to Landlord a completed requisition AIA Form
G702/703, signed by Tenant’s general contractor or construction manager, signed
and certified as true (to such person’s knowledge) by Tenant and by Tenant’s
Architect, stating the amount requested for payment, which shall include an
itemized breakdown of the costs and expenses actually paid by or on behalf of
Tenant on account of Tenant’s Initial Work, stating the percentage of Tenant’s
Initial Work that has been completed, and shall indicate retainage of payments
by Tenant to the contractors, sub-contractors, consultants, materialmen,
engineers, architects and others performing Tenant’s Initial Work or providing
services in respect thereof (collectively, “Contractors”) equal to ten percent
(10%) until Tenant’s Initial Work is eighty percent (80%) complete and
thereafter five percent (5%), except that no such retainages need be required
under contracts for less than $50,000 or which, in accordance with good
construction practice, do not customarily include retainages (it being
understood that any request for payment hereunder shall not be on account of
such required retainage).  Notwithstanding the foregoing, if the work, labor
and/or services performed by any particular trade(s) in connection with Tenant’s
Initial Work shall have been fully completed, any retainage solely attributable
thereto shall be released by Landlord to Tenant upon and subject to the other
applicable terms of this Article 36, including, without limitation, the receipt
by Landlord of executed final lien waivers therefrom;





217













(ii)

Except as provided in Section 36.03 hereof, each Pro Rata Installment of
Landlord’s Contribution shall be in an amount not to exceed the aggregate
amounts theretofore actually paid (as certified by Tenant and Tenant’s
Architect) to the Contractors that have not been the subject of a previous
disbursement from Landlord’s Contribution;

(iii)

Landlord shall have received (a) copies of all receipts, invoices and bills for
the work completed and materials furnished in connection with Tenant’s Initial
Work which have been paid by Tenant and for which Tenant is seeking
reimbursement and (b) if requested by Landlord, copies of all contracts, work
orders, change orders and other materials relating to the work or materials
which are the subject of the requested disbursement or reimbursement;

(iv)

A certificate signed by Tenant and Tenant’s Architect, dated not more than ten
(10) days prior to such request, setting forth (A) an itemized account of the
sums paid by Tenant for amounts justly due to all Contractors who have rendered
services or furnished materials in connection with Tenant’s Initial Work,
(B) that the work described in the certificate has been completed substantially
in accordance with the Final Working Drawings previously approved (or deemed
approved) by Landlord, (C) that Tenant has not received notice of the filing
with respect to the Premises or the Building or any part thereof or any
improvements thereon, any vendor’s, mechanic’s, laborer’s, materialmen’s or
other liens arising out of Tenant’s Initial Work which have not been discharged
of record or bonded over, (D) that to Tenant’s knowledge, Tenant has complied
with all of the material conditions set forth in this Lease applicable to
Tenant’s Initial Work reflected in the requisition then pending and (E) that to
Tenant’s knowledge, Tenant has complied with Legal Requirements applicable to
Tenant’s Initial Work reflected in the requisition then pending;

(v)

A statement from Tenant’s Architect setting forth the total remaining cost of
Tenant’s Initial Work to be performed, including without limitation, an
itemization of any additional costs not theretofore disclosed to Landlord;

(vi)

Tenant shall have fully paid all bills for labor, materials and services in
connection with Tenant’s Initial Work performed through the date of the prior
Pro Rata Installment for the costs with respect to which such prior request for
payment was made and Tenant shall provide Landlord with (a) evidence reasonably
satisfactory to Landlord to evidence of payment thereof, including paid bills
and cancelled checks, and (b) executed partial lien waivers in respect of such
prior payment from the general contractor or construction manager performing
Tenant’s Initial Work and all other Contractors performing portions of Tenant’s
Initial Work, respecting work performed and, if the work, labor and/or services
performed by any such particular Contractor shall have been completed, executed
final lien waivers;





218













(vii)

Tenant has not requested reimbursement with respect to any Long Lead Items or
any materials stored off-site unless the same have been incorporated into
Tenant’s Initial Work and reasonable evidence thereof has been provided to
Landlord; and

(viii)

Tenant shall not then be in monetary default or material non-monetary default
under this Lease, in each instance beyond the expiration of any applicable
notice and/or cure period under this Lease and no Bankruptcy Event has occurred.

36.02

The payment of all Pro Rata Installments of Landlord’s Contribution by Landlord
to Tenant will be made not more often than once each month and within twenty
(20) days after a complete requisition package (i.e., all of the required items
referred to above in the proper form) shall have been received by Landlord.  To
the extent applicable, Landlord agrees to use good faith efforts to provide
Tenant with a notice setting forth a reasonably detailed list of the reasons why
any requisition package is not complete within ten (10) days after receipt of
Tenant’s requisition package.  In the event any mechanic’s lien shall have been
filed relating to any work that has been performed by or for Tenant, the
additional amount of such lien may be withheld from payment until such lien has
been removed by bond or otherwise; provided, however, that Landlord shall
promptly disburse the amount withheld upon the bonding or other removal of such
lien.  

36.03

The final Pro Rata Installment of Landlord’s Contribution, shall not be paid
until, in addition to satisfaction of the provisions above, (a) all municipal
department(s) and governmental authorities have issued all required
sign-off(s) relating to Tenant’s Initial Work, (b) a certificate signed by
Tenant’s Architect and Tenant certifying that Tenant’s Initial Work has been
Substantially Completed in accordance with the approved Final Working Drawings,
(c) a general release or final lien waiver from the general contractor or
construction manager performing Tenant’s Initial Work and all other Contractors
performing Tenant’s Initial Work or providing services in respect thereof,
releasing Landlord and Tenant from any and all liability for any work or
materials and (d) such other documentation as Landlord may reasonably require
and is reasonably available.  At such time as Tenant shall have provided to
Landlord all of the items required hereby and provided Tenant is not then
otherwise in monetary default or material non-monetary default under this Lease,
in each instance, beyond the expiration of any applicable notice and/or cure
period and there is then no Bankruptcy Event, Landlord shall release to Tenant
the portion of Landlord’s Contribution that was withheld pursuant to Section
36.01B(i) hereof (or, if Tenant has not theretofore submitted any requisitions
for Pro Rata Installments, Landlord shall pay 100% of the requisitioned amount,
not to exceed, however, the then unused portion of the aggregate Landlord’s
Contribution that is then available to Tenant pursuant to this Lease).  In no
event shall the aggregate amount paid by Landlord to Tenant pursuant to this
Article 36 exceed the aggregate Landlord’s Contribution that shall become
available to Tenant upon and subject to the terms of this Article.

36.04

Tenant agrees that it shall pay and shall be solely responsible for the payment
of all amounts necessary to fully complete all of Tenant’s Initial Work to the
extent the cost thereof exceeds Landlord’s Contribution.





219













36.05

For the purposes of this Article, the term “Pro Rata Installment” shall mean,
subject to the limitations and conditions contained herein, fifty percent (50%)
of the amount requisitioned by Tenant’s Architect as provided herein until such
time as Landlord’s Contribution has been fully disbursed; provided, however,
that in the event that Landlord’s Contribution is equal to an amount that is
less than the aggregate Hard Costs and Soft Costs of Tenant’s Initial Work, then
Landlord’s final Pro Rata Installment shall be equal to the entire remaining
Landlord’s Contribution.

36.06

Notwithstanding anything to the contrary contained in this Lease, in no event
shall more than ten percent (10%) of Landlord’s Contribution be permitted to
fund Soft Costs.  

36.07

To the extent that Landlord’s Contribution has not been fully applied after the
completion of Tenant’s Initial Work, such unused portion of the Landlord’s
Contribution shall, provided that this Lease is then full force and effect and
Tenant is not otherwise in monetary or material monetary default hereunder
beyond the expiration of any applicable notice and/or cure period, be credited
against the next installment(s) of Fixed Rent thereafter payable by Tenant under
this Lease.

36.08

If Landlord fails, after satisfaction of all required conditions under this
Article, to pay any Pro Rata Installment of Landlord’s Contribution on or before
the due date therefor and such failure continues for thirty (30) days after
Tenant notifies Landlord of such failure (which notice shall state that Tenant
intends to set off such amount against the next installment of Rent unless
Landlord pays such amount to Tenant), Tenant may, subject to the provisions
hereof, set off such amount, together with interest thereon calculated at the
Interest Rate (collectively, the “Offset Amount”), against the next installments
of Rent coming due.  If any portion of any Offset Amount shall not have been
credited as of the end of the Term, Landlord, within thirty (30) days after the
end of the Term, shall pay such amount to Tenant.  The preceding sentence shall
survive the expiration or earlier termination of this Lease.  Notwithstanding
anything to the contrary contained herein, Tenant shall have no such right of
offset if Landlord shall in good faith dispute Tenant’s claim that Tenant is
entitled to a disbursement of all or any portion of Landlord’s Contribution
unless and until Landlord settles such dispute with Tenant or such dispute is
otherwise resolved in Tenant’s favor pursuant to Section 25.01 hereof (it being
agreed that at the time of such resolution (or if Tenant loses a dispute because
of Tenant’s failure to satisfy the conditions precedent to a disbursement of
Landlord’s Contribution and Tenant thereafter satisfies all required conditions)
Tenant will be entitled to the unfunded portion of the Pro Rata Installment
which is the subject of the dispute); provided, however, Tenant may, pending
resolution of such dispute, offset such unpaid portions of such disbursement of
Landlord’s Contribution that are not in dispute, provided Tenant has otherwise
met all of the requirements set forth under this Article 36 with respect to such
undisputed portion.  The provisions of this Section 36.08 shall (as to any
Superior Lessee or Superior Mortgagee) be subject to the provisions of any SNDA
with such Superior Lessor or Superior Mortgagee.

36.09

Any dispute under this Article 36 shall be resolved by arbitration pursuant to
Section 25.01 hereof.





220













ARTICLE 37

SATELLITE ANTENNA

37.01

Tenant shall have the option (the “Antenna Option”), subject to Article 13
hereof and the provisions of this Article 37, to install, maintain and operate
one (1) satellite antenna (the “Antenna”) in a location to be determined by
Landlord on Landlord’s antenna structure (and only on such structure) located on
the roof of the Building (the “Mast”).  The Antenna Option shall be exercisable
by notice from Tenant to Landlord delivered not later than December 31, 2007
(time being of the essence).  If Tenant does not exercise the Antenna Option
within such period (time being of the essence) this Article 37 shall be null and
void.  If Tenant timely exercises the Antenna Option, there shall be no rent or
other charge or fee therefor except the Additional Rent expressly provided for
in this Article 37.  The Antenna shall be of a diameter and height, in each
instance, not in excess of the criteria set forth on Exhibit 37.01 annexed
hereto and made a part hereof and shall be installed on the Mast in accordance
with the requirements set forth on Exhibit 37.01.  Subject to the foregoing,
Tenant shall have the right to install cables leading from the Antenna to the
Office Space at Tenant’s sole cost and expense as described on Exhibit 37.01 and
in a location, manner, material and size approved by Landlord, acting
reasonably.  Landlord, at Landlord’s cost, shall install and maintain a submeter
to measure electricity usage in connection with Persons permitted by Landlord to
use the Mast.  In the event Tenant exercises the Antenna Option as aforesaid,
Tenant shall pay, as Additional Rent, Tenant’s share (based on the total number
of Persons permitted by Landlord to use the Mast (and not otherwise separately
submetered) from time to time) of the cost of  consumption indicated on such
submeter (computed by applying the kw and kwh (on and off-peak, if applicable)
of such consumption to the Electric Rates paid by Landlord, (without any premium
or administrative markup), plus any reasonable third party fees associated with
the reading of such meters).

37.02

The Antenna shall be used solely and exclusively for the transmission and
reception of signals or other similar types of communications between and among
the various divisions, departments, subsidiaries and Affiliates of Tenant and to
receive signals from commercial satellites. In no event shall the Antenna be
used for general or commercial broadcasting, any similar or related broadcast
use or cellular or other wireless services.  The transmission or receipt of
signals by or for any other Person shall constitute a prohibited use of the
Antenna and a default under this Lease. Tenant shall nevertheless notify
Landlord in writing of any instance(s) wherein the Antenna is used for general
broadcasting purposes. Copies of any filings or statements which Tenant may now
or hereafter be required to make, from time to time, with any federal, state or
city agency certifying as to the use of the Antenna shall be delivered to
Landlord.

37.03

Tenant shall diligently service, repair, and maintain the Antenna, including,
without limitation, all electrical wires, guy wires, and conduits related
thereto.

37.04

No signs, whether temporary or permanent, shall be affixed, installed or
attached to the Antenna other than those required by applicable Legal
Requirements and/or Insurance Requirements. No such sign shall be illuminated,
unless required by applicable Legal Requirements and/or Insurance Requirements.
 All signs required, if any, and the location





221













thereof, shall be first approved in writing by Landlord and shall be subject to
any limitations or restrictions contained in the Superior Instruments, including
DUO.

37.05

In the performance of any installation, alteration, repair, maintenance, removal
and/or any other work with respect to the Antenna, Tenant shall comply with all
applicable provisions of this Lease.

37.06

Any and all taxes, filing fees, charges, or license fees imposed upon Landlord
by virtue of the existence and/or use of the Antenna, whether imposed by any
local, state and/or federal government or any agency thereof, shall be
exclusively borne by Tenant. Landlord agrees to reasonably cooperate with Tenant
in any necessary applications for any necessary license or permits provided
Landlord incurs no expense or liability in so doing.

37.07

During Business Hours on Business Days and upon reasonable advance notice to
Landlord, Tenant may have access to the roof of the Building for the sole
purpose of servicing and maintaining the Antenna.  Landlord shall have the right
(in its sole discretion and at Tenant’s sole expense) to have its
representative(s) accompany Tenant whenever it services or maintains the
Antenna.  At all other times, Landlord may keep the entrance to the roof locked.
Tenant shall not have any tools and/or materials lying loose on the roof and
Tenant’s employees and independent contractors shall close the entrance door to
the roof when leaving the roof.  Any damage to the Building or to the personal
property of Landlord of any other tenant or occupant of the Building arising as
a result of such access shall be repaired and restored, by Landlord, at Tenant’s
sole cost and expense, to the condition existing prior to such access.  If
Tenant should require access to the Antenna at times other than specified in the
first sentence of this Section 37.07, then, except in the case of an emergency,
Tenant shall give Landlord at least two (2) Business Days prior notice of such
requirement and shall pay all reasonable costs incurred by Landlord in
connection therewith, including, without limitation, any compensation paid to
Building employees or any independent contractors or engineers of Landlord.

37.08

On or before the termination of this Lease, Tenant shall remove the Antenna and
any and all appurtenant cables, wires and other equipment and repair and restore
any damage caused to the Building or the Unit due to such removal.  Such repair
and restoration work shall proceed with due diligence and dispatch and shall be
completed prior to the expiration of the Term of this Lease.  Any holes, damage
or injury in or to the Building or the Unit arising out of or connected to the
removal of the Antenna and any and all appurtenant cables, wires and other
equipment shall be promptly and duly repaired and restored by Tenant at Tenant’s
sole cost and expense.

37.09

Throughout the Term, Tenant shall inspect the Antenna at least once a month.
 Tenant shall be solely responsible for preserving the watertight integrity of
the roof as may be caused by, or relates to, the installation, maintenance,
operation and repair of the Antenna.  Tenant shall be responsible for all leaks
in the roof arising out of or connected to its installation of Tenant’s Antenna.
 Tenant’s Antenna shall not exceed the applicable load bearing capacity of the
Mast.

37.10

A.

If, at any time during the Term hereof, Landlord, in good faith, shall determine
that it is necessary to relocate the Antenna to another location on the Mast or
is





222













otherwise required to do so as a result of rights granted to NYTC under the
Condominium Documents, then Landlord may give notice thereof to Tenant. Within
thirty (30) days of receipt of Landlord’s notice or, if a governmental permit is
required to be obtained for installation of the Antenna in the new location,
then, within thirty (30) days of the obtaining of such permit, (which Tenant
shall make prompt application for, with Landlord’s reasonable cooperation, at
Landlord’s sole cost) Tenant, at Landlord’s sole cost, shall move the Antenna
(installing new tie-ins between the Antenna and Tenant’s equipment relating to
the Antenna in the Demised Premises and arranging for an automatic cut-over so
as to minimize any interference with Tenant’s operations occasioned by such
move) to the new location.

B.

Tenant’s operation or use of the Antenna shall not prevent or interfere with the
operation or use of any equipment of any present or future tenant or occupant of
the Building. If, at any time during the Term hereof, Landlord, in good faith,
shall reasonably determine that Tenant’s Antenna causes interference with other
equipment or emits radiation in amounts which may be hazardous to, or interfere
with the use or occupancy of, any other tenant(s) in the Building, then Landlord
may so notify Tenant, and require Tenant to replace the Antenna with another
antenna which would not cause such interference (the “Replacement Antenna”).
 Tenant, within thirty (30) days of receipt of such notice or, if any permit is
required under applicable Legal Requirements and/or Insurance Requirements to
install such Replacement Antenna, then, within thirty (30) days after the
obtaining of such permit (which Tenant shall make prompt application for, with
Landlord’s cooperation but at no cost to Landlord), shall replace the Antenna
with the new non-interfering Replacement Antenna which shall then be the Antenna
hereunder.  Tenant agrees to cooperate with Landlord to allow any antennas
desired on the Mast by any other tenants or occupants of the Building and/or the
Unit. Landlord agrees to use commercially reasonable efforts to insert a clause
similar to this Section 37.10B in any other similar agreement with tenants of
the Unit.

37.11

Tenant acknowledges and agrees that Landlord has made no warranties or
representations as to the conditions or suitability of the Mast or the Building,
or of the roof of the Building for (a) the clear reception and/or transmission
of signals to or from the Antenna nor (b) the installation, use, maintenance or
operation of the Antenna and Tenant agrees to accept use of its position on the
Mast in its then “as is” condition and without any work or alterations to be
made by Landlord.

ARTICLE 38

FLOATING EXPANSION OPTION

38.01

A.

Subject to the terms hereof (including Section 38.03 and Section 38.10D hereof)
and provided this Lease is in full force and effect, during the Term, Landlord
shall provide Tenant with a right of first offer (the “Floating Expansion
Option”) to add to the Demised Premises for the balance of the Initial Term
(and, to the extent so elected by Tenant in accordance with Article 39, the
First Renewal Term and Second Renewal Term, if applicable) the first two (2)
full floors of the Unit above the 29th Floor of the Building which become
available for leasing by Landlord following the expiration of the Initial
Lease-Up Period and after the offer by Landlord of any required floors to the
Priority ROFO Tenants in accordance with the conditions contained in Section
38.10D hereof (the “Floating Option Space”), in which





223













event Tenant may elect to lease both, either, or neither of such floors in
accordance with the terms of this Article 38.  Notwithstanding the foregoing,
Landlord shall not have the right to designate the 29th or 30th floor of the
Building as the Floating Option Space if such floor is still subject to rights
of the NYTC to purchase and/or sublease the same in accordance with the
Condominium Documents prior to the Stated Expiration Date.  Subject to the
limitations hereinafter provided, Tenant may exercise the Floating Expansion
Option by delivering to Landlord a notice (an “Expansion Notice”) with respect
thereto within thirty (30) days after Landlord provides Tenant with notice of
the Estimated Delivery Date of the Floating Option Space (which Estimated
Delivery Date shall, subject to the provisions of Section 38.08 hereof, in no
event be more than fifteen (15) months or less than (3) months following the
date on which Landlord provides Tenant with such notice).  Notwithstanding
anything to the contrary contained herein, Landlord agrees that it will not
offer any Floating Expansion Option to Tenant prior to the earlier of (i) the
expiration of the Initial Lease-up Period and (ii) the third (3rd) anniversary
of the Occupancy Date.

B.

For the purposes of this Article 38, the date on which Landlord anticipates in
good faith that Landlord shall deliver possession of the Floating Option Space
to Tenant in its entirety shall be referred to herein as the “Estimated Delivery
Date” and the date on which possession of the Floating Option Space in its
entirety is actually delivered by Landlord to Tenant shall be referred to herein
as the “Delivery Date”.

C.

Tenant may from time to time during and after the Initial Lease-up Period (but
not more frequently than once in any calendar year) request from Landlord a
schedule of the status of the lease-up of the Unit setting forth a stacking plan
for the Unit and showing each space that is leased; the tenant to whom such
space is leased; the expiration date of such lease; any renewal or expansion
options or rights of first offer or refusal and the floors to which they relate
and any early termination options.  Landlord shall deliver such schedule within
twenty (20) days after request therefor by Tenant.

38.02

Notwithstanding anything to the contrary contained in this Lease, the Floating
Expansion Option may not be exercised by Tenant unless at the time of the
delivery by Tenant of the Expansion Notice all of the applicable Threshold
Conditions are satisfied.  If, at such time all of the applicable Threshold
Conditions shall not be satisfied, then, at Landlord’s option, (a) such
Expansion Notice shall be null and void and of no force or effect, and (b)
Tenant shall be deemed to have irrevocably waived any rights pursuant to this
Article 38 that Tenant may have had with respect to the Floating Option Space;
it being agreed that (i) Tenant shall be deemed to have elected not to lease
such Floating Option Space, (ii) Landlord shall have the right, in its sole
discretion, to lease all or any portion of such Floating Option Space to any
other Person on terms acceptable to Landlord in its sole discretion without
being obligated to again offer such space to Tenant pursuant to the terms of
this Article 38 and (iii) Tenant agrees upon request of Landlord to confirm such
non-exercise in writing, but failure to do so by Tenant shall not operate to
revive any rights of Tenant under this Article 38.  

A.

Notwithstanding anything to the contrary contained herein, if the Estimated
Delivery Date for any Floating Option Space offered to Tenant as provided in
this Article 38 is such, that upon the occurrence of the Estimated Delivery Date
there will be less than three (3) years remaining in the Term of this Lease,
then Landlord shall have no obligation





224













to accept a Expansion Notice from Tenant with respect to such Floating Option
Space unless, if such offer is made during the Initial Term, Tenant
simultaneously with the delivery of such Expansion Notice (and as an express
condition thereof) extends the Term of this Lease for the First Renewal Term
and/or the Second Renewal Term, if applicable, as provided in Article 39 hereof.

38.03

Any Expansion Notice shall be irrevocable upon delivery and time shall be of the
essence in connection with the exercise of any Floating Expansion Option
hereunder.  If Landlord shall offer both floors of the Floating Option Space to
Tenant at one time and Tenant’s Expansion Notice with respect thereto shall only
designate one (1) of such floors, Landlord shall have the right to designate
which of such two (2) floors shall constitute the Floating Option Space
hereunder.  If the Expansion Notice does not materially comply with the
requirements set forth herein, it shall be deemed in such event that Tenant
failed to timely deliver to Landlord an Expansion Notice; provided, however,
that if Tenant fails to designate a floor in accordance with the immediately
preceding sentence, then Tenant will not be deemed to have failed to comply with
the requirements set forth herein.  If Tenant fails for any reason to timely
deliver to Landlord an Expansion Notice with respect to the Floating Option
Space, then (a) Tenant shall have no further right to lease all or any portion
such Floating Option Space pursuant to the terms of this Article 38, (b)
Landlord shall have the right, in its sole discretion, to lease all or any
portion of such Floating Option Space to any other Person on terms acceptable to
Landlord in its sole discretion without being obligated to again offer such
space to Tenant pursuant to the terms of this Article 38 and (c) Tenant agrees
upon request of Landlord to confirm such non-exercise in writing, but failure to
do so by Tenant shall not operate to revive any rights of Tenant under this
Article 38.  Tenant further acknowledges that Tenant’s Floating Expansion Option
shall constitute a one-time (as opposed to continuing) right.

38.04

The Fixed Rent with respect to the Floating Option Space shall (a) commence to
be payable on the actual Delivery Date thereof and (b) be 100% of the annual
fair market rental value thereof (which may include periodic increases),
determined as of the date which is the Estimated Delivery Date of such Floating
Option Space to Tenant.  Landlord and Tenant shall seek to agree in writing as
to the amount of such fair market rental value for the Floating Option Space
within thirty (30) days after Landlord’s receipt of the respective Expansion
Notice, taking into consideration all relevant factors.

38.05

The following terms and conditions shall apply to the Floating Option Space,
leased by Tenant:  (a) Tenant shall use and occupy the Floating Option Space
leased by Tenant solely for the uses permitted hereunder with respect to the
Office Space and (b) the base years for escalations with respect to Operating
Expenses and Taxes shall be the then current base years (i.e., the fiscal year
(for Taxes) or calendar year (for Operating Expenses) in which the Estimated
Delivery Date of such Option Space or Floating Option Space occurs.

38.06

If Landlord and Tenant shall not agree as to the annual fair market rental value
of the Floating Option Space by the date which is thirty (30) days after the
delivery of the Expansion Notice with respect thereto, then each of Landlord and
Tenant, by no later than sixty (60) days after the delivery of the applicable
Expansion Notice, simultaneously shall meet and exchange notices setting forth
in such notices the annual fair market rental value that such party believes
should be paid by Tenant hereunder for the Floating Option Space in question
(which





225













amount may differ from any previous sum proposed by such party) and in such
event said annual fair market rental value for the Floating Option Space shall
be determined by arbitration in accordance with the provision of Section 25.01B
hereof.

38.07

If on the Delivery Date of the Floating Option Space, the annual fair market
rental payable therefor in accordance with the foregoing paragraphs of this
Article shall not have been determined, then, pending such determination, Tenant
shall pay the average of the Fixed Rent proposed by Landlord and Tenant for such
Floating Option Space in their respective arbitration notices (the “Temporary
Expansion Rate”).  After the determination by arbitration of the annual fair
market rental value of such Floating Option Space, if such value is less than
the Temporary Expansion Rate, an appropriate adjustment of rental shall promptly
be made, with Tenant to receive the net sum payable to Tenant, together with
interest at the Prime Rate and if such value is more than the Temporary
Expansion Rate, an appropriate adjustment of rental shall promptly be made, with
Tenant to pay the net sum payable to Landlord, together with interest at the
Prime Rate; and thereafter payment shall be made as determined in the
arbitration.

38.08

Notwithstanding anything herein to the contrary, if (a) Landlord shall for any
reason be able to deliver possession to Tenant of the Floating Option Space
prior to the Estimated Delivery Date therefor and (b) Tenant shall have
theretofore delivered to Landlord an Expansion Notice with respect thereto,
Landlord may elect, in its sole discretion, to accelerate the Estimated Delivery
Date with respect to such Floating Option Space.  If Landlord elects to
accelerate the Estimated Delivery Date with respect to such Floating Option
Space, Landlord shall deliver notice to Tenant with respect thereto, which
notice shall set forth the new Estimated Delivery Date with respect thereto.
 Upon Landlord’s delivery of such notice, such accelerated date automatically
shall be the Estimated Delivery Date with respect thereto for all purposes of
this Article and Tenant shall lease such Floating Option Space upon and subject
to all of the terms of this Lease (except for such new Estimated Delivery Date).
 Notwithstanding the foregoing, Landlord and Tenant acknowledge that (i)
Landlord may accelerate the Estimated Delivery Date with respect to such
Floating Option Space only if (A) a Bankruptcy Event occurs with respect to the
existing occupant thereof or (B) Landlord terminates (or reasonably expects to
terminate) a lease with respect to such Floating Option Space on account of a
default by the existing occupant thereunder or by reason of voluntary agreement
of the parties and (ii) Landlord may not accelerate the Estimated Delivery Date
with respect to such Floating Option Space by more than (x) nine (9) months in
the aggregate in the case of any acceleration due to a Bankruptcy Event or a
default or (y) three (3) months in the aggregate in the case of any acceleration
by reason of a voluntary agreement.

38.09

In addition to the annual Fixed Rent payable by Tenant with respect to the
Floating Option Space determined as herein provided, Tenant’s leasing of the
Floating Option Space shall be on all of the terms and conditions of this Lease
and Tenant shall be responsible for the payment of all Additional Rent and other
costs and charges with respect to the Floating Option Space as are in this Lease
provided for the Demised Premises (including but not limited to (a) Tenant’s Tax
Payment, (b) Tenant’s BID Payment and (c) Tenant’s Operating Expense Payment
based on the formulas set forth in Article 4 of this Lease (but based upon the
new base years with respect to Tenant’s Tax Payment and Tenant’s Operating
Expense Payment set forth in Section 38.05 hereof and Tenant’s Percentage with
respect thereto).





226













38.10

A.

In the event Tenant duly and properly exercises the Floating Expansion Option
under this Article, then except as otherwise expressly provided herein, the
Floating Option Space covered by such option shall automatically become part of
the Demised Premises covered by this Lease upon delivery of possession thereof
to Tenant without the execution of an amendment to this Lease.  Landlord shall
deliver to Tenant at least ten (10) Business Days’ prior notice of the actual
Delivery Date of the Floating Option Space, which date, subject to the
provisions of Section 38.08 hereof shall not be earlier than the Estimated
Delivery Date.  However, at the request of either party, the parties shall
promptly execute and deliver a written amendment to this Lease reflecting the
addition of the Floating Option Space as part of the Demised Premises for the
remainder of the Term, the increase of the Fixed Rent and Additional Rent with
respect thereto (including, without limitation, Tenant’s Percentage on account
of the leasing of the Floating Option Space) and any other terms that may be
applicable with respect to the Floating Option Space.  Landlord shall not be
required to perform any work with respect to the Floating Option Space or to
give Tenant any work allowance or free rent with respect to the Floating Option
Space and Tenant agrees to accept the Floating Option Space in its then “as-is”
condition except that (i) to the extent there shall have been any fire or other
casualty in the Floating Option Space prior to the Delivery Date, Landlord shall
have restored the Floating Option Space being leased by Tenant to substantially
the same condition that existed prior to such fire or other casualty or, at
Tenant’s election, have paid to Tenant the net amount of the casualty proceeds
payable to Landlord by reason of such fire or other casualty reasonably
allocated to the Floating Option Space to be used by Tenant for the Tenant
Changes for such space and (ii) all of the Base Systems servicing such space
including, without limitation, electrical, plumbing, HVAC and life safety shall
be operating in accordance with the Base Building Criteria therefor.
 Notwithstanding the foregoing, in the event Landlord fails or is unable to
deliver the entire Floating Option Space to Tenant on the Estimated Delivery
Date thereof as a result of the holding over of the prior tenant or for any
other reason (other than Landlord’s willful refusal to deliver possession
thereof to Tenant after such space has been vacated by the prior tenant
thereof), Landlord shall not be subject to any liability whatsoever for such
failure or inability to deliver possession, except as otherwise provided in this
Section 38.10A and the exercise of said option shall remain effective, but the
Fixed Rent and Additional Rent shall not commence with respect to the Floating
Option Space until the date on which the same is actually delivered to Tenant;
provided, however, that if Tenant so elects, the portion(s) of the Floating
Option Space which can be delivered shall be delivered to Tenant and the Fixed
Rent and Additional Rent applicable thereto, on an RSF basis, shall commence.
 Landlord shall promptly inform Tenant of any anticipated delay of the Estimated
Delivery Date.  Landlord will promptly take all reasonable action against any
holdover tenant of the Floating Option Space to obtain possession thereof,
including, without limitation, the commencement and prosecution of a summary
dispossess proceeding against any such holdover tenant and shall keep Tenant
informed as to the status thereof.  Nothing herein shall operate to extend the
expiration of the term for the Demised Premises (including, but not limited to,
the Floating Option Space added to the demise hereunder) beyond the then
Expiration Date.  Notwithstanding anything to the contrary contained herein, if
Landlord willfully refuses to deliver possession of the Floating Option Space to
Tenant after such space has been vacated by the prior tenant thereof for any
reason other than completion of any repairs required to be performed by Landlord
due to a casualty, Force Majeure or Tenant Delay (the date on which such vacancy
shall have occurred, as the same may be extended due to Force Majeure or Tenant
Delay or the time necessary to complete any repairs required to be performed by
Landlord due to a casualty, is referred to





227













herein as the “Required Delivery Date”), then, in such event, but subject to
Tenant’s rights under Section 38.10B hereof, if the Floating Option Space has
not been delivered to Tenant within sixty (60) days after the Required Delivery
Date, then as liquidated damages, and not as a penalty, the Fixed Rent payable
for the Floating Option Space shall, subject to the provisions of clause (ii)
below (i) be abated one and one half (1½) days for each day after such sixtieth
(60th) day after the Required Delivery Date until the actual Delivery Date has
occurred and (ii) if the actual Delivery Date has not occurred within one
hundred twenty (120) days after the Required Delivery Date, the abatement in
clause (i) shall be increased to two (2) days for each day after such one
hundred twentieth (120th) day until the actual Delivery Date has occurred.

B.

Nothing herein shall operate to extend the expiration of the term for the
Demised Premises (including, but not limited to, the Floating Option Space)
beyond the then stated Expiration Date.  If the Floating Option Space is not so
delivered to Tenant within nine (9) months after the Estimated Delivery Date
therefor then Tenant shall have the right (to be exercised not later than ninety
(90) days following the expiration of such nine (9) month period as hereinafter
provided) to rescind its election to add to the Demised Premises such Floating
Option Space or that portion thereof as to which possession is not obtainable,
and in the latter case, Landlord, at its own cost, shall separate the portion
which is part of the Demised Premises so it may be legally occupied by Tenant.
 If Tenant does not exercise its rescission right within the aforesaid ninety
(90) day period, then Tenant shall be deemed to have agreed to refrain from
exercising such rights for the next succeeding ninety (90) day period (a
“Tolling Period”) upon the expiration of which Tenant shall again have the same
rescission right described above which may be exercised for the next succeeding
ninety (90) day period.  If Tenant does not exercise its rescission rights
within the aforesaid ninety (90) day period, then Tenant shall again be deemed
to have agreed to another Tolling Period of ninety (90) days during which it may
not exercise such rescission rights.  Such procedure shall continue until
Landlord delivers such Floating Option Space to Tenant or Tenant exercises its
rescission rights hereunder.  If Tenant exercises such rescission option and
Landlord does not deliver such Floating Option Space to Tenant within thirty
(30) days after the giving of such rescission notice (time being of the
essence), then it shall be deemed that such Floating Option Space has not been
offered to Tenant and the applicable provisions of Section 38.01 hereof shall
continue in full force and effect, subject to the provisions of the next
sentence.  Upon Landlord obtaining vacant possession of the Floating Option
Space that was the subject of the rescission exercised by Tenant, Landlord
agrees to reoffer the same to Tenant in accordance with the applicable terms of
this Article 38, except that if such reoffer occurs within twelve (12) months of
such rescission, then for the purposes hereof and notwithstanding anything to
the contrary contained in Section 38.01 hereof, the Estimated Delivery Date
shall be a date designated by Landlord which is not more than thirty (30) days
following Landlord’s notice reoffering the same to Tenant and Tenant shall be
required to deliver to its Expansion Notice to Landlord with respect thereto
within seven (7) Business Days of being informed of the Estimated Delivery Date.

C.

Subject to the provisions of Section 38.10A hereof, Tenant expressly waives any
right to rescind this Lease under Section 223-a of the New York Real Property
Law or under any present or future statute of similar import then in force and
further expressly waives the right to recover any damages, direct or indirect,
which may result from Landlord’s failure to deliver possession on the Estimated
Delivery Date with respect to the Floating Option Space other than by reason of
Landlord’s willful refusal to deliver such space when vacant or willful





228













refusal in complying with its obligations under Section 38.10A hereof following
notice of such default by Tenant and the failure to cure such default diligently
and continuously following the giving of such notice by Tenant.  Tenant agrees
that the provisions of this Section are intended to constitute “an express
provision to the contrary” within the meaning of said Section 223-a.

D.

Notwithstanding anything herein to the contrary, the parties hereto acknowledge
that (a) Landlord shall have the absolute right, subject to the terms of Section
1.03A hereof, to (i) execute initial leases with respect to any of the remaining
office floors in the Unit other than the Initial Office Space (any such leases,
together with any other leases of the Unit executed prior to the Execution Date,
collectively, the “Initial Leases”) without offering same to Tenant in
accordance with the terms of Tenant’s Floating Expansion Option and (ii) lease
all or any portion of any space demised by the Initial Leases (without offering
same to Tenant in accordance with the terms of Tenant’s Floating Expansion
Option) to the occupant thereof at the time for an additional renewal or
extension term or terms but only substantially pursuant to the express terms of
the Initial Lease for such occupant’s lease (but not otherwise); (b) as to any
floor in the Building which Landlord recaptures by subleasing from any tenant or
other occupant, in connection with a proposed assignment or sublet by such
tenant or other occupant, Landlord shall have the absolute right to sublease all
or any portion of such floor to such tenant’s or other occupant’s proposed
assignee or subtenant without offering same to Tenant in accordance with the
terms of Tenant’s Floating Expansion Option, (c) any exercise by Tenant of
Tenant’s Floating Expansion Option shall be subject and subordinate in all
respects to (i) the fixed expansion rights of tenants expressly set forth in
such tenants’ leases which designate specific space in the Unit or the Building
in such tenant’s lease (but not, except as hereinafter provided, any right of
first refusal or right of first offer or floating option contained in any such
leases) and (ii) rights of first offer space contained in the Initial Leases for
the tenants leasing the 31st, 32nd, 33rd, 36th, 37th, 39th, 40th, 41st, 42nd and
43rd floors of the Building (collectively, the “Priority ROFO Tenants”) and (d)
Tenant’s rights pursuant to Tenant’s Floating Expansion Option shall be subject
and subordinate in all respects to any expansion rights and/or rights of first
offer of NYTC under the Unit Ground Lease and/or the Condominium Documents,
including, without limitation, any such rights that designate specific space in
the Unit or the Building.

38.11

Except as set forth in this Article 38, all of the terms of this Lease shall
apply to any Floating Option Space which is added to the Demised Premises
pursuant to this Article 38 as if such Floating Option Space were originally
included as part of the Demised Premises.  Except as provided in Section 38.03
hereof, Tenant may not lease less than an entire floor of any Floating Option
Space offered to Tenant pursuant to the terms of this Article 38.  Any
termination, cancellation or surrender of this Lease shall terminate any rights
of Tenant under this Article.  Any assignment of this Lease to any Person that
is not a Permitted Entity shall terminate any rights of Tenant with respect to
the Floating Expansion Option.  Tenant agrees to keep all information with
respect to Landlord’s intentions relating to the Floating Option Space in strict
confidence except Tenant may disclose such information to its lawyers,
accountants, brokers and advisors.





229













ARTICLE 39

RENEWAL OPTION

39.01

A.

Provided that this Lease is in full force and effect immediately prior to the
date Tenant delivers to Landlord the First Renewal Election Notice, Tenant shall
have the option to renew the Initial Term (the “First Renewal Option”) with
respect to all of the then Demised Premises (except as otherwise expressly
provided below) for one (1) additional (i) ten (10) year term (the “Ten-Year
Renewal Option”) or (ii) a five (5) year term (the “Five-Year Renewal Option”)
(as irrevocably selected by Tenant in the First Renewal Election Notice, the
“First Renewal Term”) commencing on the day (the “First Renewal Term
Commencement Date”) immediately following the Stated Expiration Date and ending
on the last day of the month preceding the month in which occurs the tenth
(10th) (or fifth (5th), as the case may be) anniversary of the First Renewal
Term Commencement Date (the “Stated First Renewal Term Expiration Date”), which
applicable date shall thereupon be and become the Expiration Date of this Lease.
 The First Renewal Option shall be exercised by notice to Landlord (the “First
Renewal Election Notice”) delivered no later than the date which is eighteen
(18) months prior to the Stated Expiration Date.  Except as provided in Section
39.03 hereof, the annual Fixed Rent for the First Renewal Term shall be equal to
100% of the fair market rental value of the Renewal Premises determined pursuant
to the provisions of Sections 39.04B and 39.05 hereof except as provided in
Section 39.03 hereof as it relates to Tenant’s Roof Top Space if the same is
included in the Renewal Premises.

B.

Provided that (i) Tenant validly exercises the Five-Year Renewal Option (as
opposed to the Ten-Year Renewal Option, it being agreed that if Tenant has
exercised the Ten-Year Renewal Option, then Tenant shall have no right to renew
the First Renewal Term and this Section 39.01B shall be null and void) in
accordance with the terms hereof and (ii) this Lease is in full force and effect
immediately prior to the date Tenant delivers to Landlord the Second Renewal
Election Notice, Tenant shall have the option to renew the First Renewal Term
(the “Second Renewal Option”) with respect to all of the then Demised Premises
(except as otherwise expressly provided below) for one (1) additional five (5)
year term (the “Second Renewal Term”) commencing on the day (the “Second Renewal
Term Commencement Date”) immediately following the Stated First Renewal Term
Expiration Date and ending on the last day of the month preceding the month in
which occurs the fifth (5th) anniversary of the Second Renewal Term Commencement
Date (the “Stated Second Renewal Term Expiration Date”), which date shall
thereupon be and become the Expiration Date of this Lease.  The Second Renewal
Option shall be exercised by written notice to Landlord (the “Second Renewal
Election Notice”) delivered no later than the date which is eighteen (18) months
prior to the Stated First Renewal Term Expiration Date.  The annual Fixed Rent
for the Second Renewal Term shall be equal to 100% of the fair market rental
value of the Renewal Premises determined pursuant to the provisions of Section
39.04B and 39.05 hereof, except as provided in Section 39.03 hereof as it
relates to the Tenant’s Roof Top Space if the same is included in the Renewal
Premises.

C.

At Tenant’s option, in lieu of exercising the First Renewal Option (and, to the
extent applicable, the Second Renewal Option) with respect to the then entire
Premises, Tenant may exercise the Renewal Option with respect to a portion of
the then Premises consisting of three (3) or more full floors of the Demised
Premises in one (1) contiguous block





230













(from the lowermost floor upward or vice versa, as determined by Tenant and as
is specified in the applicable Renewal Election Notice).  If the Premises does
not then consist of one (1) contiguous block of full floors, Tenant may exercise
the Renewal Option with respect to a portion of the then Premises consisting of
three (3) or more full floors of the Demised Premises in one (1) or more
contiguous blocks (from the lowermost floor upward or vice versa with respect to
each such block, as determined by Tenant and as specified in the applicable
Renewal Election Notice), it being agreed that Tenant shall designate all of the
floors in any contiguous block then comprising the Premises before designating
floors from any other contiguous block then comprising the Premises.  Subject to
the foregoing restrictions, if the Demised Premises includes any partial floors,
Tenant may exercise such Renewal Option with respect to the entirety of each
such partial floor only.  To the extent the then Premises shall include any
satellite non-contiguous floors (each, a “Satellite Floor”), Tenant may elect to
include such Satellite Floors within the Renewal Premises, provided that, in
addition to any Satellite Floor, the Renewal Premises consists of at least three
(3) full floors of the Demised Premises.  Each Renewal Election Notice shall, in
accordance with the applicable terms hereof, set forth (i) the number of full
floors and partial floors with respect to which Tenant shall elect to exercise
the Renewal Option and any Satellite Floors to be included therein and (ii) the
full floors that shall comprise the Renewal Premises (including any Satellite
Floors to be included therein).  The portion of the Demised Premises with
respect to which Tenant shall exercise the Renewal Option (which may include the
then entire Premises at the election of Tenant) shall be referred to herein
collectively as the “Renewal Premises.”  The space with respect to which Tenant
shall not exercise the Renewal Option shall be referred to herein collectively
as the “Returned Space.”  If Tenant desires to include the Storage Space in the
Renewal Premises (it being agreed that Tenant may not include only the Storage
Space or a portion thereof in the Renewal Premises), Tenant must Occupy at least
three (3) full floors of Office Space at the time of delivery of the Renewal
Election Notice.  If Tenant elects to include Tenant’s Roof Top Space or the
50th floor of the Building in the Renewal Premises, then the Renewal Premises
must include such 50th Floor or Tenant’s Roof Top Space, as the case may,
together with, in either instance, if leased by Tenant hereunder, the 51st Floor
Space.

39.02

The Renewal Option may not be exercised by Tenant unless at the time of the
delivery by Tenant of any Renewal Election Notice (unless waived by Landlord in
its sole discretion), all of the applicable Threshold Conditions are satisfied.
 If all of the applicable Threshold Conditions shall not be satisfied, then
(a) such Renewal Election Notice shall be null and void and of no force or
effect, (b) Tenant shall be deemed to have irrevocably waived any rights
pursuant to this Article 39 that Tenant may have had to renew the applicable
Term of this Lease, (c) this Article 39 shall immediately be null and void and
of no further force or effect and (d) Tenant agrees upon request of Landlord to
confirm such non-exercise in writing, but failure to do so by Tenant shall not
operate to revive any rights of Tenant under this Article 39.

39.03

This Lease, as so extended during the Renewal Term, shall be upon the same terms
and conditions as contained in this Lease, except that (a) the annual Fixed Rent
for the applicable Renewal Term shall be a sum equal to 100% of the then fair
market rental value of the Renewal Premises (which may include periodic
increases to the extent consistent with the then current market terms for such
space) determined as of the applicable Renewal Term Commencement Date except, if
included in the Renewal Premises, the Fixed Rent during the Renewal Term for
Tenant’s Roof Top Space (i.e., the RTS Fixed Rent) shall be as provided in





231













Section 3.01A(iii)(E) hereof; (b) the Renewal Premises shall be delivered in its
then “as is” condition; (c) Landlord shall not be required to do any work to the
Renewal Premises or to provide any work allowance or free rent period or
concession in connection with Tenant’s continued occupancy of the Renewal
Premises; (d) the base years for escalations with respect to Operating Expenses
and Taxes shall be the then current base years (i.e., the fiscal year (for
Taxes) or calendar year (for Operating Expenses) in which the applicable Renewal
Term Commencement Date occurs); and (e) if Tenant exercises the Five-Year
Renewal Option, this Lease shall contain the Second Renewal Option, but if
Tenant exercises the Ten-Year Renewal Option or if Tenant extends the First
Renewal Term for the Second Renewal Term, this Lease shall not contain any
further Renewal Option.

39.04

The exercise of each Renewal Option shall only be effective upon, and in strict
compliance with, the following terms and conditions:

A.

Each Renewal Option must be exercised in the manner specifically set forth in
Section 39.01 hereof or such option shall be deemed waived and all of Tenant’s
rights with respect thereto shall wholly cease, terminate and expire.  Time
shall be of the essence in connection with the exercise of each Renewal Option
and the delivery of the applicable Renewal Election Notice by Tenant hereunder.
 Each Renewal Election Notice shall be irrevocable by Tenant upon delivery.  If
Tenant shall fail to duly exercise any Renewal Option, (i) this Article 39 shall
immediately be null and void and of no further force or effect and (ii) Tenant
agrees upon request of Landlord to confirm such non-exercise in writing, but
failure to do so by Tenant shall not operate to revive any rights of Tenant
under this Article.  If any Renewal Election Notice does not strictly comply
with the requirements set forth herein, it shall be deemed in such event that
Tenant failed to timely deliver such Renewal Election Notice.

B.

Landlord and Tenant shall seek to agree in writing as to the amount of such fair
market rental value for the Renewal Premises, taking into consideration all then
relevant factors.  

39.05

If Landlord and Tenant shall not agree as to such fair market rental value by
the date which is sixteen (16) months prior to the then stated Expiration Date,
then each of Landlord and Tenant, by no later than fifteen (15) months prior to
the then stated Expiration Date, shall simultaneously meet and exchange notices
setting forth the annual fair market rental value that such party believes is
the basis for the Fixed Rent which should be paid by Tenant hereunder (which
amount may differ from any sum previously proposed by the parties) and in such
event said annual fair market rental value for the Renewal Premises shall be
determined by arbitration in accordance with the provisions of Section 25.01B of
this Lease.

39.06

A.

Tenant shall remain liable to pay all Fixed Rent and Additional Rent with
respect to the Returned Space through the applicable Expiration Date and for the
cure of any uncured default under this Lease existing on the applicable
Expiration Date with respect to the Returned Space.  Such defaults shall be
cured within the periods provided in this Lease and such liability of Tenant
shall survive the applicable Expiration Date.

B.

On or prior to the applicable Expiration Date, Tenant shall vacate the Returned
Space and surrender possession thereof to Landlord in accordance with all of the





232













applicable terms of this Lease, including, without limitation, the terms of
Section 13.01C hereof.   Prior to the applicable Expiration Date, Tenant shall
also, upon and subject to the applicable terms of this Lease, (i) separate any
utility or other mechanical connections within the Returned Space from the
Renewal Premises, (ii) reserved, (iii) redistribute any electricity to the
extent necessary so that each floor(s) of the Returned Space has an electrical
capacity in compliance with the terms of Section 7.01 of this Lease and (iv) to
the extent the Renewal Premises does not consist of the then entire Demised
Premises, remove any internal staircases and slab over the openings therefor
located in the Returned Space and any internal staircase(s) connecting the
Returned Space to the Renewal Premises (each date that Tenant shall surrender
possession of the entire Returned Space to Landlord in accordance with all of
the terms of this Lease shall be referred to herein as the “Returned Space
Surrender Date”).  If Tenant fails to vacate and surrender the Returned Space on
or before the applicable Expiration Date in accordance with the foregoing and
such failure shall continue for ten (10) business days after notice thereof to
Tenant, Tenant shall be deemed to be holding over with respect thereto,
entitling Landlord to exercise all of its rights and remedies under Section
22.02 of this Lease.

C.

As of the Returned Space Surrender Date, Landlord and Tenant shall be relieved
of any obligations under this Lease solely with respect to the Returned Space,
except (i) for those obligations accruing prior to the Returned Space Surrender
Date, (ii) for any third party claims against Tenant with respect to the
Returned Space accruing through the Returned Space Surrender Date and (iii) for
those obligations that expressly survive the expiration or earlier termination
of this Lease.  At Landlord’s request, Tenant and Landlord shall execute an
agreement in mutually satisfactory form stating any necessary amendments to this
Lease on account of the surrender by Tenant of the Returned Space.  Landlord’s
or Tenant’s failure or refusal to sign such agreement shall in no event affect
the termination of this Lease with respect to the Returned Space in accordance
with the terms hereof.

39.07

A.

If, on the applicable Renewal Term Commencement Date, the amount of the Fixed
Rent payable during such Renewal Term in accordance with the foregoing
paragraphs of this Article shall not have been determined, then, pending such
determination, Tenant shall pay Fixed Rent at the rate which is the average of
the rates proposed by Landlord and Tenant for such Renewal Term in their
respective arbitration notices (the “Temporary Rate”) except that the RTS Fixed
Rent shall be determined based  upon such Temporary Rate until the Fixed Rent
for the Office Space is finally determined.  After the determination by
arbitration of the annual fair market rental value of the Renewal Premises, if
such rental value is greater or less than the “Temporary Rate,” Landlord shall
promptly pay to Tenant the excess of the Temporary Rate over (or Tenant shall
promptly pay to Landlord the shortfall of the Temporary Rate below) the rental
value determined by the arbitration, together with interest at the Prime Rate on
the amount so paid; and the Fixed Rent so determined by the arbitration shall be
payable during such Renewal Term.

B.

Upon determination of the Fixed Rent for the applicable Renewal Term, Landlord
and Tenant shall execute, acknowledge and deliver to each other an agreement
specifying the amount of the Fixed Rent for such Renewal Term (but any failure
to execute such an agreement shall not affect Tenant’s obligation to pay and
Landlord’s right to receive such Fixed Rent).  Any termination, cancellation or
surrender of this Lease shall terminate any rights of Tenant under this Article.





233













ARTICLE 40

NAME OF BUILDING; SIGNAGE

40.01

Subject to any rights of NYTC and except as otherwise provided herein, Landlord
shall have the right at any time without notice to or the consent of Tenant to
change the name, number or designation by which the Building may be known.  

40.02

A.

Provided (i) the applicable Signage Threshold Conditions are satisfied and (ii)
this Lease is in full force and effect, but subject to any restrictions or
limitations in the Superior Obligation Instruments, (a) Landlord agrees that it
shall not install any Prohibited Signage and (b) a Permitted Entity (but only if
not a law firm) shall have the exclusive right to have Landlord install Building
standard signage in substantially the form and design as shown on Exhibit 40.02A
annexed hereto and made a part hereof identifying such Permitted Entity on each
of the signage pylons located (or to be located) at or near the exterior
entrance of the Building located on Eighth Avenue in the locations shown on
Exhibit 40.02A; provided (1) subject to the provisions hereof, each such pylon
may list only a single Permitted Entity, and (2) Tenant shall be listed at the
highest location on each such signage pylon.  Tenant acknowledges that the
Current Form Condominium Documents limit the number of Persons that are
permitted be identified and/or to have signage rights at the Building and that,
as a result of rights granted by Landlord in Initial Leases entered into prior
to the Execution Date, the signage pylon referred to in this Section is only
permitted to identify a single Person.  Notwithstanding such limitation,
Landlord agrees to use best efforts (but without any obligation to commence any
action or proceeding or pay any fee or other compensation to the Condominium or
any other Person) to have the Condominium Board (it being agreed that Landlord
will cause any voting rights that any Person Landlord Controls on the
Condominium Board to vote in favor thereof) to agree to increase the total
number of Persons that may be identified on such pylon to three (3) or more (it
being agreed any identification on each pylon must mirror one another).  In the
event that the Condominium Board agrees to increase the number of  Persons that
may be identified on such pylon and provided that the applicable Signage
Threshold Conditions are then satisfied, up to two (2) additional Permitted
Entities (but only if not law firms) but not any other Tenant Party (including
any Eligible Interior Signage Subtenant) shall be permitted to be identified on
such pylons.  If the Condominium Board does not agree to any such request,
Landlord agrees, provided that the applicable Signage Threshold Conditions are
then satisfied, to seek the Condominium Board’s consent at the request of Tenant
but not more frequently than once every six (6) months.  

B.

Provided (i) the applicable Signage Threshold Conditions are satisfied and (ii)
this Lease is in full force and effect, but subject to any restrictions or
limitations in the Superior Obligation Instruments, Tenant shall have the right
to have Landlord install two (2) Building standard signs, in the aggregate, in
substantially the form and design as shown on Exhibit 40.02B annexed hereto and
made a part hereof identifying not more than two (2) Persons, in the aggregate,
below the top signage, which Persons must be either Tenant, an Affiliate of
Tenant or an Eligible Interior Signage Subtenant on or near the “North Concierge
Desk” in the lobby of the Building (in a location reasonably designated by
Landlord; it being acknowledged by Tenant that the top position for signage at
the North Concierge Desk has been reserved to another tenant of the Unit).





234













C.

Provided (i) the applicable Signage Threshold Conditions are satisfied and (ii)
this Lease is in full force and effect, but subject to any restrictions or
limitations in the Superior Obligation Instruments, Tenant shall have the right
to have Landlord install one (1) Building standard sign in substantially the
form and design as shown on Exhibit 40.02B annexed hereto and made a part hereof
identifying not more than one (1) Person in a location designated by Landlord
which Person must be either Tenant, an Affiliate of Tenant or an Eligible
Interior Signage Subtenant on or near the “North Concierge Desk” in the lobby of
the Building.

D.

If any applicable Signage Threshold Conditions are not satisfied at any time
during the Term, then Landlord may, at its option and at Tenant’s sole cost and
expense, remove any signage installed for Tenant in accordance with the
provisions this Section 40.02.  Notwithstanding the foregoing, with respect to
Tenant’s signage rights set forth in clause (b) of Section 40.02A hereof only,
if all of the applicable Signage Threshold Conditions with respect thereto are
satisfied other than the required four (4) full floors Office Space Occupancy
condition, but a Permitted Entity does Occupy three (3) full floors of Office
Space, in such case only, the Permitted Entities (for so long as such three (3)
full floor Occupancy test is satisfied) will continue to have the right to have
the same number (but in no event more than three (3) per pylon) of Permitted
Entities identified (but only if not law firms) on each of the signage pylons at
the exterior entrance of the Building located on Eighth Avenue that such
Permitted Entity was permitted to have immediately prior to such condition no
longer being satisfied; provided, however, that (i) such signage right shall no
longer be exclusive to such Permitted Entity, (ii) Landlord shall have the
right, to the extent permitted under the Condominium Documents or otherwise
consented to by the Condominium Board, to have other Persons identified on such
pylons, but only if such Person is a tenant or occupant of the Building, and in
connection therewith, if Tenant then has signage identifying permitted Persons
on each of the three (3) palettes on each of such pylons, Landlord shall have
the right to relocate two (2) of the names on such palettes to a single palette
(which names shall be the names on the lowest two (2) palettes unless Tenant
advises Landlord otherwise within ten (10) Business Days after Landlord’s
request) in order to place signage on the third palette on each of such pylons
for a Person leasing or occupying space at the Building, and (iii) if such
Permitted Entity Occupies less than three (3) full floors of Office Space, no
Permitted Entity or any other Tenant Party shall be permitted to have any
signage on such pylons and Landlord shall have the right to remove the same as
provided in the first sentence of this Section.

40.03

Landlord agrees that each position for the aforementioned signage shall only
have (a) the name of one (1) Permitted Entity on each permitted palette on the
exterior pylons (except as otherwise provided in clause (ii) of Section 40.02D
hereof), (b) the name of Tenant, an Affiliate of Tenant or an Eligible Interior
Signage Subtenant with a uniform font on the permitted palette(s) for signage at
North Concierge Desk and (c) such identification shall be placed on palettes of
uniform size in such locations.  Landlord shall install the signage permitted
hereunder (at Tenant’s sole reasonable cost and expense) not later than sixty
(60) days following the date on which all of the Post-Delivery Conditions have
been Substantially Completed.  Landlord shall maintain, repair, change light
bulbs (if applicable), polish bronze signs (if applicable) and (when necessary)
replace or restore such signs (all at Tenant’s sole reasonable cost and expense)
and shall clean such signs (at Landlord’s expense as part of the Operation of
the Property).





235













40.04

Tenant shall have the right, from time to time (but not more frequently than
twice in any two (2) calendar year period, to change the Persons identified as
Competitors on Exhibit 40.04 (or replacements of such Persons as permitted
hereunder) provided that (i) Tenant gives notice of such change to Landlord
between January 1st and February 28th of the applicable calendar year, (ii)
Tenant shall not have the right to change more than three (3) Competitors during
any such (2) calendar year period and (iii) in no event shall there be more than
eight (8) Competitors at any time.  Notwithstanding the foregoing, Landlord
shall not be bound by any change to such list which includes a Person (or an
Affiliate or Principal thereof) who Landlord is then engaged in bona fide
negotiations with for space at the Building at the time Tenant proposes such
change or was engaged in bona fide negotiations with for space at the Building
in the prior six (6) month period and Landlord, in good faith, intends to resume
such negotiations with such Person (or an Affiliate or Principal thereof).
 Landlord agrees to promptly notify Tenant of the same upon Tenant advising of
the proposed inclusion as a Competitor such Person.  In such event, if Landlord
enters into a lease with such Person (or an Affiliate or Principal thereof),
then such Person with whom Landlord enters into a lease with shall not be deemed
to be a Competitor hereunder.  For the purposes hereof, bona fide negotiations
shall mean the receipt of a written offer by Landlord from such Person (or an
Affiliate or Principal thereof) to lease space in the Building, the exchange of
proposed term sheets and/or delivery of letters of intent or similar written
expressions of a desire to enter into a lease of space at the Building.

40.05

No signs, whether temporary or permanent, shall be affixed, installed or
attached to any (a) Supplemental Cooling System and/or Premises Emergency
Generator Equipment installed by or behalf of Tenant other than signs installed
thereon by the manufacturer thereof or (b) area in or about which the same is
installed unless required by applicable Legal Requirements and/or Insurance
Requirements.  No such sign(s) shall be illuminated, unless required by
applicable Legal Requirements and/or Insurance Requirements.  Any such signs
required, if any, and the location thereof, shall be first reasonably approved
by Landlord and shall be subject to any limitations or restrictions contained in
the Superior Instruments, including DUO.

40.06

Except as expressly set forth in this Article 40, Tenant shall have no right to
any further signage or identification in the Building or any Building common
areas (except for building standard signage, if any on partial floors).  Any
termination, cancellation or surrender of this Lease shall terminate any rights
of Tenant under this Article 40.  In addition, any assignment of this Lease (in
its entirety) to any Person that is not a Permitted Entity shall terminate any
rights of Tenant under Section 40.02A hereof.

ARTICLE 41

MESSAGE CENTER

41.01

Throughout the Term, Landlord shall operate a package intercept/messenger center
(the person “Message Center”) in accordance with the standards of a first class
office building for the benefit of tenants for all deliveries made to and from
the Building.  The Message Center shall be operated in accordance with the terms
set forth in this Article, provided, however, Landlord may alter the location of
and procedures to be followed





236













with respect to the Message Center so long as Landlord provides substantially
equivalent services.  Notwithstanding the foregoing, if the Message Center is no
longer being utilized by Tenant or Landlord proposes an alternative procedure of
equivalent security and utility reasonably acceptable to Tenant, Landlord may
cease to operate the Message Center.

41.02

The Message Center shall be operated on Business Days from 8:00 A.M. to 6:00
P.M. (the “Message Center Operating Hours”).  At all times other than the
Message Center Operating Hours, messenger deliveries/pick ups will be handled
through the security desk located in the Lobby.  Tenant shall advise all
messenger services delivering or picking up packages at the Building that all
deliveries must be made to and picked-up from the Message Center during the
Message Center Operating Hours (and at all other times from the Lobby).

41.03

Promptly after receipt by the Message Center from messenger services of
deliveries addressed to Tenant (such deliveries being hereinafter referred to as
“Incoming Deliveries”), Landlord shall contact Tenant, at a number designated by
Tenant, to inquire whether Tenant desires to (2) retrieve the Incoming
Deliveries at the Message Center or (3) have Landlord deliver the Incoming
Deliveries to Tenant as provided herein.  All Incoming Deliveries that Tenant
desires Landlord to deliver to Tenant shall be delivered by Landlord during
Landlord’s next regularly scheduled distribution of Incoming Deliveries
throughout the Building, which scheduled distributions shall be regularly
scheduled and shall occur promptly.  Deliveries shall occur on a regular basis
during the Message Center Operating Hours.  Unless notified otherwise, Landlord
shall deliver all Incoming Deliveries to Tenant during Landlord’s next regularly
scheduled distribution of Incoming Deliveries until 6:00 P.M., after which point
Landlord shall make deliveries to Tenant only as requested by Tenant, at
Tenant’s sole cost and expense.

41.04

During the Message Center Operating Hours, Landlord shall regularly pick up
deliveries from Tenant that are, in turn, to be picked up at the Message Center
by messenger services for delivery outside the Building (such deliveries being
hereinafter referred to as “Outgoing Deliveries”), and hold the Outgoing
Deliveries at the Message Center, together with any other Outgoing Deliveries
brought directly to the Message Center by Tenant, until picked up by such
messenger services.

41.05

Landlord will make the Message Center available to Tenant during periods other
than the Message Center Operating Hours upon not less than twenty-four
(24) hours prior request by Tenant (subject to reasonable Building
requirements), and Tenant shall pay Landlord’s reasonable out-of-pocket costs
and expenses for overtime hours of personnel therefor as Additional Rent within
thirty (30) days after demand therefor. Landlord agrees that Tenant, at Tenant’s
sole cost and expense and without incurring any liability to Tenant therefor,
shall be permitted to station an employee or other messenger person employed by
Tenant at the Message Center, provided and upon the express condition that there
is reasonable space available therefor in the Message Center and any such
employee does not interfere with Landlord’s or its employee’s operation of the
Message Center.  Tenant shall be solely responsible for any acts or omissions of
any such employee.  

41.06

Landlord shall not have liability to Tenant for accepting or failing to accept
or for providing or not providing or for requesting or failing to request
receipts or





237













evidence of delivery for any mail or packages or for the handling of, or damage
to, such mail or packages, except in the case of the gross negligence or willful
misconduct of Landlord or Landlord’s employees, contractors or agents.  Landlord
hereby confirms that Landlord currently contracts with a bonded agency to
provide the services set forth herein.

41.07

Landlord and Tenant acknowledge and agree that as of the Commencement Date,
Federal Express, Airborne Express, United States Postal Service, United Parcel
Service and Emory Airborne Express are permitted to deliver mail and packages
directly to the Premises and are not required to use the Message Center.

ARTICLE 42

MEMORANDUM OF LEASE

42.01

Concurrently with the execution and delivery of this Lease, Landlord and Tenant
shall execute and acknowledge a memorandum of Lease, in the form annexed hereto
as Exhibit 42.01. Upon request of Landlord, Tenant shall execute and deliver a
memorandum acknowledging the termination and discharge of the memorandum of
Lease in a form reasonably satisfactory to Tenant.  Each such memorandum shall
include such other matters as may be required by the Register of New York County
or Section 291-c of the Real Property Law of the State of New York to be
included therein so as to permit the same to be recorded.  Tenant may, at
Tenant’s sole cost and expense, record the memorandum of lease.  The termination
of the memorandum of Lease shall be held in escrow by Landlord until the
expiration or earlier termination of this Lease and shall not be recorded prior
thereto.  If any further documents shall be required to be executed in order to
discharge the memorandum of Lease from record, Tenant shall promptly, after
Landlord’s request therefor, deliver the same to Landlord.  Landlord and Tenant
further agree that, in the event this Lease is amended and upon the request of
either party in such an event, Landlord and Tenant shall execute, acknowledge
and deliver to the other a memorandum of any amendment to this Lease and a
memorandum acknowledging the termination and discharge of such memorandum, which
shall be held by Landlord pursuant to the terms of this Section 42.01.  Tenant
may, at Tenant’s sole cost and expense, record such memorandum of amendment to
this Lease.  Landlord and Tenant agree to execute and deliver any other
documents as may be reasonably necessary to record any such memorandum of lease,
memorandum of amendment or any termination and discharge of such memoranda.  In
no event shall this Lease or any amendment hereto be recorded.

ARTICLE 43

EMERGENCY POWER

43.01

A.

Provided the applicable Threshold Conditions are then satisfied, Tenant shall
have the right (the “Premises Emergency Generator Right”), subject to Article 13
hereof and the provisions of this Article 43, to install and operate, at
Tenant’s sole cost and expense, in the Premises Emergency Generator Area, one
emergency generator or multiple emergency generators with an aggregate capacity
not to exceed 500 kilowatts (or such higher or additional capacity as may be
reasonably supported given all relevant conditions, including the infrastructure
of the Building, the capacity of the Building fuel tank and the location of the





238













Premises Emergency Generator Area), in either case, to serve the Premises only
(the “Premises Emergency Generator”).  If the Premises Emergency Generator is
comprised of multiple emergency generators, the size and capacity of such
generators shall be limited by the size of the Premises Emergency Generator
Area.  The Premises Emergency Generator Right shall be exercisable by notice
from Tenant to Landlord (including in such notice the size and output capacity
required by Tenant) not earlier than sixty (60) days prior to the date on which
Tenant desires to install the Premises Emergency Generator Equipment.  For the
purposes hereof, “Premises Emergency Generator Area” shall mean a location to be
mutually agreed upon by Landlord and Tenant (each acting reasonably and in good
faith) taking into account the capacity of the Premises Emergency Generator; it
being acknowledged by Tenant that all or a portion of the Premises Emergency
Generator Area may be required to be located in the outdoor portion of Tenant’s
Roof Top Space and that Landlord shall not have liability to Tenant on account
thereof.

B.

Upon and subject to all of the terms of this Lease, Tenant shall install such
visual screening, sound attenuation and protective enclosures in accordance with
the reasonable design and aesthetic requirements of Landlord in the area
surrounding the Premises Emergency Generator Area.  The emanation of any noises
from the Premises Emergency Generator Equipment in connection with the operation
thereof shall be consistent with the sound attenuation requirements for similar
equipment in Comparable Buildings in the Times Square area.  Tenant acknowledges
and agrees that Landlord has made no warranties or representations as to the
conditions or suitability of the Premises Emergency Generator Area or of the
roof of the Building for the installation, use, maintenance or operation of the
Premises Emergency Generator Area and Tenant agrees to accept use of the
Premises Emergency Generator Area in its then “as is” condition and without any
work or alterations required to be made by Landlord.

C.

If Tenant timely exercises the Premises Emergency Generator Right, Tenant shall
also have the right to install a transfer switch and all associated equipment in
the Building switchboard room or such other location, in each instance, as
determined by Landlord in its sole discretion for the purpose of tying in the
Premises Emergency Generator to the Office Space and/or the Supplemental Cooling
System.  The Premises Emergency Generator, fuel oil pumps, transfer switches,
electrical distribution equipment and all other related equipment installed by
Tenant are collectively referred to in this Section 43.01 as the “Premises
Emergency Generator Equipment.”  Tenant may not remove the Premises Emergency
Generator Equipment except to replace any component thereof as may be necessary
or desirable, and, after the Expiration Date, the Premises Emergency Generator
Equipment shall belong to Landlord without payment to Tenant or any other
Person.  Tenant acknowledges that the Premises Emergency Generator Equipment
shall not be Permitted FF&E Property.

D.

If Tenant exercises the Premises Emergency Generator Right in compliance with
the terms hereof, then Tenant shall have the right to install the Premises
Generator Equipment and, in connection therewith, Tenant hereby covenants and
agrees that (i) such installation shall be performed in accordance with all
applicable Legal Requirements, Insurance Requirements and with all of the
provisions of this Lease, including, without limitation, Article 13 hereof, and
shall not cause structural damage to the Building; it being agreed that any such
installation shall be a Major Alteration hereunder, (ii) Tenant shall be solely
responsible for all installation, maintenance, repair and operational charges
relating to the Premises Emergency Generator Equipment, including any necessary
piping, valves, electrical





239













connections the Premises Emergency Generator, necessary modifications to the
building management system, ductwork and/or any other necessary connections and
Landlord shall not have liability to Tenant on account thereof, (iii) Tenant
shall promptly repair any damage caused to any portion of the Building by reason
of such installation, including, without limitation, any repairs, restoration,
maintenance, renewal or replacement thereof necessitated by or in any way caused
by or relating to such installation, and (iv) such installation shall be
designed in such a manner that it does not void any guaranty or warranty that is
then in effect for the roof of the Building; it being agreed that if any such
installation or design voids any such guaranty or warranty, Tenant shall be
responsible for any reasonable out-of-pocket costs incurred by Landlord in
connection therewith or as a result thereof.

E.

All necessary dunnage to support the Premises Emergency Generator Equipment in
the Premises Emergency Generator Area shall be installed by Landlord (or, at
Landlord’s election, Tenant) and Tenant shall be responsible for all reasonable
out-of-pocket costs incurred by Landlord in connection therewith.  Any access to
the roof by Tenant, other Tenant Party, and/or Tenant’s contractors, agents or
employees to install, service, repair or maintain the Premises Emergency
Generator Equipment shall be subject to and in accordance with the limitations
and requirements comparable to those set forth in Article 37 hereof relating to
Tenant’s access to the roof in respect of an Antenna and the provisions hereof.

F.

Tenant shall be permitted, on a non-exclusive basis, to draw fuel in Landlord’s
diesel fuel tank which is reasonably necessary to power the Premises Emergency
Generator.  Subject to the provisions of Section 43.04 hereof, Landlord
covenants that it shall maintain a contract for fuel delivery to ensure
sufficient fuel for continuous operation of the Premises Emergency Generator to
the extent commercially reasonable.  Landlord shall have no liability to Tenant
for any loss, damage or expense which Tenant may sustain or incur by reason of
any change, failure, inadequacy or defect in the supply or character of the
diesel fuel furnished to the Premises Emergency Generator or in the operation
and maintenance of the Premises Emergency Generator or if the quantity or
character of the diesel fuel is no longer available or suitable for Tenant’s
requirements.  Landlord agrees to study the feasibility of the Premises
Emergency Generator utilizing the Building fuel oil pumps, piping and related
equipment, but Landlord makes no representation or warranty as to such
feasibility and Landlord shall not have liability to Tenant due to Tenant’s
inability to utilize the same.  In connection with Tenant’s installation and use
of the Premises Emergency Generator Equipment, Tenant shall pay, as Additional
Rent, the following:

(a)  if Tenant utilizes the Building fuel oil pumps, piping and related
equipment (i) Tenant’s proportionate share (based on the total capacity of the
Premises Emergency Generator over the sum of such capacity and the total
capacity of the Emergency Generators and the Premises Emergency Generator) of
(A) the cost of purchasing and installing all fuel pumps, piping and relating
equipment for the Emergency Generators (it being agreed that such costs shall
not include the cost of Landlord’s diesel fuel tank(s) therefor) and (B) the
costs of repairing and maintaining such fuel pumps, piping and relating
equipment for the Emergency Generators (it being agreed that such costs (x)
shall not include the cost of Landlord’s diesel fuel tank(s) therefor and (y)
shall not be included in Operating Expenses) and (ii) all the costs and expenses
of any modification of such fuel pumps, piping and relating equipment for the
Emergency Generators, including Landlord’s diesel fuel tank;





240













(b)  all out-of-pocket costs and expenses actually incurred by Landlord relating
to (i) connection of the Premises Emergency Generator to Landlord’s fuel tank
and (ii) the installation and maintenance of the submeter measuring the capacity
of fuel consumed by the Premises Emergency Generator Equipment; and

(c)  Landlord’s actual cost for any such fuel used based upon the reading of a
submeter to be installed by Landlord, which submeter shall only measure Tenant’s
consumption of fuel for the Premises Emergency Generator.

G.

Tenant shall obtain and maintain with respect to the Premises Emergency
Generator Equipment such liability and other insurance as Landlord may
reasonably require (and the same shall be subject to the provisions of Article
16 applicable to Tenant’s commercial general liability insurance in respect of
the Premises).

H.

Tenant shall comply with all Legal Requirements and Insurance Requirements
applicable to the Premises Emergency Generator Equipment.  Tenant shall obtain
and maintain, at Tenant’s sole cost and expense, all licenses and permits
required for the installation, maintenance, replacement and operation of the
Premises Emergency Generator Equipment.  Landlord agrees to cooperate with
Tenant in connection with the obtaining and maintaining by Tenant of all such
licenses and permits, provided that Tenant shall pay as additional rent all
reasonable out-of-pocket third party costs incurred by Landlord in connection
with such cooperation. Tenant, at Tenant’s sole cost and expense shall
diligently service, repair, and maintain the Premises Emergency Generator.  In
the performance of any repair, maintenance, removal and/or any other work with
respect to the Premises Emergency Generator, Tenant shall comply with all
applicable provisions of this Lease, including this Section 43.01.

I.

Tenant agrees that all testing of the Premises Emergency Generator shall be
performed on Sunday (or during other non-Business Hours reasonably acceptable to
Landlord) by a testing company reasonably acceptable to Landlord upon at least
ten (10) Business Days’ prior notice to Landlord, except if otherwise prohibited
or required by applicable Legal Requirements, Insurance Requirements and/or any
applicable Governmental Authority.  

J.

Except if caused by Landlord’s negligence or willful misconduct and subject to
the provisions of Section 16.07 hereof, Tenant shall indemnify and hold Landlord
and Landlord Parties harmless from any loss, damage, claim or expense arising
out of Tenant’s installation, use or operation of the Premises Emergency
Generator Equipment.

K.

Tenant may use the Premises Emergency Generator to provide backup electricity
only for the Premises in case of an interruption or disruption of regular
electric service to or within the Building.  In the event that Tenant has timely
exercised the Premises Emergency Generator Right, then the rights granted
pursuant to this Section 43.01 shall terminate upon the expiration or sooner
termination of this Lease.  Tenant shall not sell any services arising out of
the use of the Premises Emergency Generator or any capacity thereof to (i) any
other tenant or occupant of the Building (except that Tenant may permit, with
Landlord’s consent (not to be unreasonably withheld), any permitted subtenant of
the Premises to use all or part of the capacity of the Premises Emergency
Generator provided that Tenant does not directly or indirectly charge such
permitted subtenant for the same) or (ii) the general public.




241













43.02

A.

In connection with the Emergency Generators available at the Building, Landlord
agrees (i) that Tenant, subject to the terms hereof, shall have the right to use
a maximum connected load of 375 kilowatts of emergency electrical power (as the
same may be increased as provided herein, “Tenant’s Emergency Power”) from one
or more of Landlord’s emergency generators to be located on the roof of the
Building (collectively, the “Emergency Generators”) as described in the Base
Building Criteria and (ii) subject to the provisions of Section 43.03 hereof, to
reserve for Tenant’s future use a maximum connected load of 125 kilowatts of
emergency electrical power (as the same may be increased as provided herein,
“Tenant’s Reserved Emergency Power”).  Tenant agrees that Tenant’s Emergency
Power shall be available to Tenant on an emergency basis only in the manner
hereinafter provided.  If, at anytime during the term, Tenant desires to convert
Tenant’s Reserved Emergency Power to Tenant’s Emergency Power, Tenant shall give
Landlord not less than thirty (30) days’ prior notice thereof.  From and after
the date of such notice, Tenant’s Emergency Power shall be increased by the
amount of Tenant’s Reserved Emergency Power and thereafter Tenant shall no
longer have any Tenant’s Reserved Emergency Power.

B.

In the event Tenant leases the Short Term Expansion Space as provided herein,
Tenant shall have the right to either (a) increase Tenant’s Emergency Power by
100 kilowatts of emergency electrical power or (b) increase Tenant’s Reserved
Emergency Power by 100 kilowatts of emergency electrical power.  If Tenant
elects to increase Tenant’s Emergency Power or Tenant’s Reserved Emergency Power
as aforesaid, Tenant shall give notice thereof to Landlord by a date that is no
later than December 31, 2007, which notice shall specify whether Tenant has
elected to add such 100 kilowatts of emergency electrical power to Tenant’s
Emergency Power or to Tenant’s Reserved Emergency Power.  If Tenant fails to
timely send such notice, Tenant shall not have the right to increase Tenant’s
Emergency Power or Tenant’s Reserved Emergency Power pursuant to this Section
43.02B as result of the leasing of the Short Term Expansion Space.

C.

If Tenant hereafter leases additional space in the Unit from Landlord, subject
to there then being available capacity in the Emergency Generators, Landlord
shall make available to Tenant an additional 100 kilowatts of emergency power
for each additional full floor (or a pro rata portion of any partial floor) of
the Unit that Tenant so leases from Landlord.  If Tenant desires to utilize such
additional emergency power, then Tenant shall give notice thereof to Landlord by
a date that is no later than six (6) months following the date on which Landlord
delivers such additional space to Tenant, which notice shall specify the
increase in Tenant’s Emergency Power that Tenant desires.  If Tenant fails to
timely send such notice, Tenant shall have no right to increase Tenant’s
Emergency Power pursuant to this Section 43.02C as a resulting of the leasing of
such additional space.

D.

In consideration of making of Tenant’s Emergency Power available to Tenant and
reserving Tenant’s Reserved Emergency Power as provided herein, Tenant shall,
from and after the Rent Commencement Date and continuing throughout the
remainder of the Term, pay to Landlord, in equal monthly installments, whether
or not Tenant’s Emergency Power or Tenant’s Reserved Emergency Power is
utilized, as Additional Rent, an amount equal to the sum of (i) two hundred
dollars ($200) per kilowatt of Tenant’s Emergency Power (such sum to be
increased each year after the Commencement Date by the percentage increase in
the CPI, if any) per year (which amount shall be prorated with respect to any
partial years or months)





242













and (ii) one hundred dollars ($100) per kilowatt of Tenant’s Reserved Emergency
Power (such sum to be increased each year after the Commencement Date by the
percentage increase in the CPI, if any) per year (which amount shall be prorated
with respect to any partial years or months) plus Tenant’s proportionate share
(based on the aggregate capacity of Tenant’s Emergency Power and Tenant’s
Emergency Reserved Power over the then total reserved emergency power capacity
available to tenants in the Unit using the Emergency Generators and the capacity
of the Unit Generator) of the actual cost of fuel consumed by the Emergency
Generators and the Unit Generators (unless such fuel is separately metered for
the Emergency Generator and the Unit Generator, in which event such cost and
such share shall be based solely on the Emergency Generators).  

E.

Tenant shall not sell Tenant’s Emergency Power or Tenant’s Emergency Reserved
Power  to (i) any other tenant or occupant of the Building (except that Tenant
may permit, with Landlord’s consent (not to be unreasonably withheld), any
permitted subtenant of the Premises to use all or part of the capacity of
Tenant’s Emergency Power provided that Tenant does not directly or indirectly
charge such permitted subtenant for the same) or (ii) the general public.

F.

Landlord shall maintain, operate, repair and conduct regular tests to confirm
the proper functioning of the Emergency Generators in a manner consistent with
Comparable Buildings in the Times Square area.

43.03

If (a) Tenant has not converted all or any portion of Tenant’s Reserved
Emergency Power to Tenant’s Emergency Power hereunder, (b) Landlord does not
have any excess reserved capacity in the Emergency Generators available to
tenants of the Unit and (c) Landlord requires additional capacity to be provided
to another tenant or occupant of the Building, then, in such event, Landlord
shall have the right, without any payment to Tenant or refund to Tenant of any
sums theretofore paid by Tenant to Landlord on account of Tenant’s Reserved
Emergency Power, upon not less than sixty (60) days’ prior notice, to utilize
all or a portion of Tenant’s Reserved Emergency Power as Landlord requires to
provide to another tenant or occupant of the Building, in which event Tenant
shall no longer have the right to convert Tenant’s Reserved Emergency Power (or
such portion thereof that Landlord requires for another tenant or occupant of
the Building) to Tenant’s Emergency Power.  Notwithstanding the foregoing, if,
within thirty (30) days after receipt of Landlord’s notice as aforesaid, Tenant
elects to convert Tenant’s Reserved Emergency Power into Tenant’s Emergency
Power, Tenant shall give Landlord notice thereof, and, in such event (i)
Landlord shall not be permitted to allow another tenant or occupant of the
Building to utilize Tenant’s Reserved Emergency Power and (ii) Tenant’s
Emergency Power shall be increased by the amount of Tenant’s Reserved Emergency
Power Landlord desired to utilize and thereafter Tenant’s Reserved Emergency
Power shall be reduced by the amount by which Tenant’s Emergency Power was
increased as a result thereof.

43.04

Landlord shall (subject to availability) maintain fuel in the fuel tank at a
level necessary to operate the Unit Generator and the Emergency Generator for a
commercially reasonable period and otherwise in accordance with customary
practices of prudent owners of Comparable Buildings in the Times Square area.
 Landlord reserves the right, in Landlord’s reasonable discretion to the extent
required to conserve fuel due to the fact that sufficient





243













supplies may not be then reasonably available, to temporarily suspend or curtail
the operation of the Emergency Generators or, if applicable, Tenant’s right to
use the Premises Emergency Generator, pending the next fuel delivery in order to
provide certain Building services through the Unit Generator required by
applicable Legal Requirements.  Landlord shall endeavor to provide Tenant with
at least three (3) hours prior notice of any such shutdown.  

43.05

Subject to the provisions of this Lease (including, without limitation, Article
13 hereof) and the limitations contained herein, Tenant, at Tenant’s sole cost
and expense, shall perform all work and make all connections necessary to
distribute Tenant’s Emergency Power or emergency power from the Premises
Emergency Generator, as the case may be, to the Premises and to Tenant’s
equipment including installation of automatic transfer switches, disconnect
switches, distribution panels, wire and cabling.  Tenant shall have the right to
distribute Tenant’s Emergency Power or emergency power from the Premises
Emergency Generator, as the case may be, throughout the Premises as Tenant so
determines (subject to the approval by Landlord of Tenant’s distribution plan,
which approval shall not be unreasonably withheld).  Tenant’s connection to
Tenant’s Emergency Power (but not connection of the Premises Emergency
Generator) shall be via the buss duct located in the electric closet(s) serving
the Office Space as described in the Base Building Criteria.

43.06

Tenant shall maintain in good condition any such connections that Tenant makes
to the Emergency Generators or the Premises Emergency Generator, as the case may
be.  In addition, at all times, Tenant shall fully cooperate with Landlord and
shall abide by such reasonable regulations and requirements which Landlord may
prescribe for the proper functioning and protection of the Emergency Generators,
provided that such rules and regulations are generally applicable to all tenants
in the Building utilizing the Emergency Generators and Landlord does not enforce
such rules and regulations against Tenant in a discriminatory manner.  Any
damages resulting from the use by Tenant of the Emergency Generators or the
Premises Emergency Generator, as the case may be, shall be borne by Tenant and
Landlord shall not have liability to Tenant on account thereof.

43.07

Upon notice to Tenant, Landlord shall have the immediate right to temporarily
disconnect Tenant’s connection facilities, temporarily discontinue providing
Tenant’s Emergency Power from the Emergency Generators and/or temporarily
suspend Tenant’s right to utilize (if installed by Tenant) the Supplemental
Cooling System and/or the Premises Emergency Generator Equipment if (a)
Landlord, in good faith, determines that a dangerous condition exists and/or (b)
Tenant’s connection facilities (i) have been installed improperly or without all
necessary approvals of relevant Governmental Authorities or (ii) fail to comply
with the connection thereto as approved by Landlord including, with respect to
Tenant’s Reserved Power, exceeding a connected load equal to Tenant’s Emergency
Power; it being agreed that any such temporary disconnection or discontinuance
will only be for as long as any such condition exists.  Landlord, its agents and
engineers and consultants may survey Tenant’s connected load to the Emergency
Generators from time to time during Business Hours upon reasonable prior notice
(except during an emergency, in which event no prior notice shall be required),
at Landlord’s expense, to determine whether Tenant is complying with its
obligations under this Article unless such survey shows that Tenant has exceeded
Tenant’s Emergency Power or otherwise violated Tenant’s obligations with respect
to (if installed by Tenant) the Supplemental Cooling System and/or the Premises
Emergency Generator Equipment in which





244













event Tenant shall be responsible for all reasonable out-of-pocket costs and
expenses incurred by Landlord in connection therewith.  Tenant shall compile and
promptly provide to Landlord a list of sheddable and critical loads so that, if
Landlord determines that circumstances warrant during an emergency (as may
occur, for example, if Landlord’s diesel system cannot operate at full capacity)
specified loads can be disconnected in the manner so identified in advance by
the parties.  

43.08

Tenant understands and agrees that Landlord provides emergency power on an as-is
where-is basis, without express or implied warranties of any kind, including
without limitation warranties of merchantability or fitness for a particular
purpose.  In no event shall Landlord be liable for any damages including but not
limited consequential, indirect, special exemplary, or punitive damages, or any
lost revenues or lost profits, to the extent that the Emergency Generators or
the Premises Emergency Generator, as the case may be, fail to provide emergency
power to Tenant or that the Emergency Generators or the Premises Emergency
Generator, as the case may be, damage the Tenant’s systems or property.

43.09

The rights granted in this Article 43 are given in connection with, and as part
of the rights created under, this Lease and are not separately transferable or
assignable.

ARTICLE 44

TENANT’S ROOF TOP SPACE

44.01

Delivery of Tenant’s Roof Top Space.

A.

Subject to the requirements and limitations set forth herein and in the Superior
Instruments, Landlord shall cause the RTS Contractor to perform RTS Build-out
Work substantially in accordance with the RTS Final CDs. The “RTS Commencement
Date” shall be deemed to be the date on which the following conditions
(collectively, the “RTS Ready for Occupancy Conditions”) have been satisfied (or
deemed satisfied) in accordance with the RTS Final CDs and this Article 44:  

(i)

The RTS Build-out Work shall have been performed and Substantially Completed
substantially in accordance with the RTS Final CDs (as the same may be modified
as a result of field conditions or RTS Change Orders or as provided herein) and
compliance with all applicable Legal Requirements;

(ii)

The RTS Shuttle Elevator shall have been installed and shall be operational in
accordance with its specifications and any enclosures installed in the RTS
Shuttle Elevator Work Area (if any) in connection with the installation of the
RTS Shuttle Elevator shall have been removed; it being acknowledged by Tenant
that (a) during the performance of the RTS Build-out Work until Substantial
Completion thereof Tenant shall not have access to and shall not perform any
work in those portions of the 49th and 50th floors of the Building and/or the
51st Floor Space mutually agreed upon and as are reasonably necessary in
accordance with good construction practice to perform the work necessary, and
store material reasonably necessary for, the RTS Build-out Work relating to the
RTS Shuttle Elevator, to be performed in a good and workerlike manner (such





245













area(s) are collectively, the “RTS Shuttle Elevator Work Area”) and (b) Landlord
shall not have liability to Tenant therefor and the same shall not constitute an
actual or constructive eviction and no diminution or abatement of rent or other
compensation shall or will be claimed by Tenant as a result thereof, nor shall
this Lease or any of the obligations of Tenant be affected or reduced by reason
thereof;

(iii)

If applicable, all RTS Build-out Work required to be performed in the 51st floor
of the Building and the 51st Floor Space has been Substantially Completed; and

(iv)

Delivery of a temporary certificate of occupancy for (A) Tenant’s Roof Top Space
permitting the use of Tenant’s Roof Top Space as permitted under this Lease and
(B) if leased by Tenant hereunder, the 51st Floor Space permitting the use of
the 51st Floor Space as permitted under this Lease (collectively, the “RTS
TCO”).

B.

(i)

Landlord shall notify Tenant at least fifteen (15) Business Days  in advance of
the anticipated satisfaction of the RTS Ready for Occupancy Conditions (a “RTS
Delivery Condition Notice”) setting forth the date on which Landlord reasonably
believes the RTS Ready for Occupancy Conditions will be satisfied (such date, as
the same may be revised by the RTS Confirmation Notice, is referred to herein as
the “RTS Anticipated Delivery Date”).  

(ii)

At least five (5) Business Days prior to the RTS Anticipated Delivery Date
specified in the RTS Delivery Condition Notice, Landlord shall deliver to Tenant
a second notice (the “RTS Confirmation Notice”) confirming the RTS Anticipated
Delivery Date set forth in the RTS Delivery Condition Notice, or if such
delivery date is no longer expected to be met by Landlord, the RTS Confirmation
Notice shall set forth the revised anticipated delivery date (which may be later
but not earlier than the RTS Anticipated Delivery Date set forth in the RTS
Delivery Condition Notice).  

(iii)

Within five (5) Business Days after Tenant’s receipt of a RTS Confirmation
Notice, Tenant shall establish a date (which date shall be no later than five
(5) Business Days after Tenant’s receipt of the RTS Confirmation Notice)
reasonably acceptable to Landlord (a “RTS Walk-Through Date”) on which Landlord
and Tenant shall jointly inspect Tenant’s Roof Top Space (and, if applicable,
the 51st Floor Space) to determine if the RTS Ready for Occupancy Conditions
have been satisfied in accordance with the terms hereof.  After the delivery to
Tenant of the RTS Confirmation Notice, and upon reasonable prior notice from
Landlord, Tenant shall use reasonable efforts to meet with Landlord at the
Building, accompanied by Tenant’s Construction Representative, project manager
and such of Tenant’s architectural, engineering and/or construction consultants
(collectively, “Tenant’s Construction Team”) as Tenant may reasonably designate
or Landlord shall have reasonably requested, prior to the RTS Anticipated
Delivery Date specified in the RTS Confirmation Notice, in order to assist
Landlord in identifying any incomplete RTS Ready for Occupancy





246













Conditions and to facilitate preparation of a draft list of Punch List Items
with respect to the RTS Build-out Work (hereinafter, the “RTS Punch List
Items”).  Tenant shall deliver to Landlord the list of the RTS Punch List Items
no later than five (5) Business Days after the RTS Walk-Through Date.  If Tenant
fails to give notice of such list, the RTS Build-out Work shall be deemed
completed as of the date set forth in the RTS Confirmation Notice.  If within
five (5) Business Days after Landlord’s receipt of Tenant’s notice of the RTS
Punch List Items, Landlord and Tenant have not agreed upon a final list of the
RTS Punch List Items in writing, either party may submit any dispute concerning
the list of RTS Punch List Items to arbitration pursuant to Section 25.02
hereof.

(iv)

 Any failure of Tenant to reasonably agree on a RTS Walk-Through Date and/or
meet with Landlord on a scheduled RTS Walk-Through Date for any reason
whatsoever shall be deemed a waiver of Tenant’s right to have a RTS Walk-Through
Date and a waiver of Tenant’s right to raise any RTS Punch List Items or RTS
Incomplete Work that may reasonably be expected to have been discovered on any
such RTS Walk-Through Date.

(v)

In the event that following any joint inspection held on a RTS Walk-Through
Date, Tenant reasonably believes that the RTS Ready for Occupancy Conditions, or
previously identified and agreed to RTS Incomplete Work, as the case may be,
have not been satisfied in accordance with the terms hereof, then, within three
(3) Business Days after such RTS Walk-Through Date, Tenant shall furnish
Landlord with a written list of incomplete RTS Build-out Work (the “RTS
Incomplete Work”) which Tenant reasonably believes must be completed in order
for the RTS Ready for Occupancy Conditions to be so satisfied, or previously
identified and agreed to RTS Incomplete Work, as the case may be, to be
completed.  If Tenant fails to furnish a list of RTS Incomplete Work within such
time period it shall be deemed to be that there is no RTS Incomplete Work.  In
the event that Landlord disagrees with Tenant as to the items of RTS Incomplete
Work listed by Tenant such matter shall be resolved by arbitration in accordance
with Section 25.02 hereof and the items (if any) on Tenant’s list which the
Arbitrator determines to be incomplete shall be deemed to be the RTS Incomplete
Work hereunder, and the remainder thereof shall be deemed to be RTS Punch List
Items.  To the extent any RTS Incomplete Work is not a RTS Punch List Item as
agreed by the parties or by arbitration as provided in the previous sentence,
Landlord shall cause such RTS Incomplete Work to be completed and, once Landlord
reasonably believes such RTS Incomplete Work has been completed, Landlord and
Tenant will conduct a joint inspection, not later than three (3) Business Days
following Landlord’s notice to Tenant of such completion, to determine if the
RTS Incomplete Work has been Substantially Completed; it being agreed that the
date of such joint inspection shall constitute a RTS Walk-Through Date
hereunder.

(vi)

Landlord shall complete all RTS Punch List Items(s) in accordance with good
construction practices as soon as practicable (but in any event, subject to
extension due to Force Majeure or Tenant Delays, within forty five (45) days)





247













after (A) the date when Landlord and Tenant shall have confirmed their agreement
to a list of RTS Punch List Items in writing, or (B)  the date when the RTS
Punch List Items in question have been determined by an Arbitrator pursuant to
Section 25.02 hereof, except for any RTS Punch List Item(s) which (1) in
accordance with good construction scheduling practices should only be completed
after completion by Tenant of one or more item(s) of Tenant’s Initial Work (it
being agreed that Landlord shall commence completion of any such RTS Punch List
Items within five (5) Business Days (or as soon as reasonably practicable
thereafter) after Landlord’s receipt of notice from Tenant of completion of the
item(s) of Tenant’s Initial Work in question, and Landlord shall prosecute
completion of such RTS Punch List Item(s) diligently and with continuity until
completion), and (2) cannot, with due diligence, be completed within such forty
five (45) day period, provided that promptly (but not more than three (3)
Business Days) after the dates set forth in clauses (A) or (B) above, Landlord
shall diligently commence and prosecute the same with continuity to completion).
 

(vii)

Supplementing the provisions of Section 2.02F hereof, the RTS Build-out Work
shall be deemed Substantially Complete notwithstanding the fact that all or a
portion of the landscape design and/or plantings therefor have not been
completed due to the fact that under commercially reasonable landscaping
procedures and horticultural practices, such design and/or plantings should only
be completed at a later time of the year and/or when certain weather conditions
exist.  In such event, Landlord shall commence completion of any such unfinished
landscape design and/or plantings as soon as the same should be performed under
commercially reasonable landscaping procedures and horticultural practices and,
thereafter, Landlord shall prosecute completion of the same diligently and with
continuity until completion.  

C.

If any Tenant Delay occurs, and such Tenant Delay causes an actual delay in the
Substantial Completion and/or the fulfillment of any condition for the
satisfaction of the RTS Ready for Occupancy Conditions, then for purposes of
determining the date on which RTS Ready for Occupancy Conditions have been
satisfied, and (notwithstanding any provision of this Lease or any other
exhibits attached to this Lease to the contrary), the RTS Ready for Occupancy
Conditions shall be deemed to have been satisfied, on the date on which Landlord
would have reasonably estimated to have satisfied the RTS Ready for Occupancy
Conditions but for such Tenant Delay.

D.

Except as otherwise expressly provided in this Lease, upon the date when the RTS
Ready for Occupancy Conditions shall be satisfied (or deemed satisfied) as
provided herein, Tenant shall be deemed to have agreed for all purposes hereof
that the RTS Build-out Work shall have been Substantially Completed and Tenant
agrees to accept Tenant’s Roof Top Space and, if applicable, the 51st Floor
Space on such date, subject to Landlord causing the completion of any RTS
Incomplete Work and/or RTS Punch List Items relating thereto.

E.

Landlord shall be responsible for supervising the performance of the RTS
Build-out Work in accordance with the terms hereof.  Landlord shall be
responsible for (i) the timing of the performance of the RTS Build-out Work,
such that the RTS Build-out Work shall





248













be Substantially Complete (or deemed to be Substantially Complete) on or before
the RTS Target Delivery Date (as such date may extended due to Tenant Delay or
Force Majeure delay as provided herein), and (ii) enforcing, on behalf of
Tenant, at Tenant’s sole cost and expense, any guaranties or warranties in
respect of the RTS Build-out Work.  

F.

Tenant expressly waives any right to rescind this Lease under Section 223-a of
the New York Real Property Law or under any present or future statute of similar
import then in force and, except as expressly set forth elsewhere in this Lease,
further expressly waives the right to recover any damages, direct or indirect,
which may result from Landlord’s failure to deliver possession of Tenant’s Roof
Top Space or, if leased by Tenant hereunder, the 51st Floor Space by the RTS
Target Delivery Date.  Tenant agrees that the provisions of this Section 44.01F
are intended to constitute “an express provision to the contrary” within the
meaning of said Section 223-a.

44.02

Program Information, RTS Construction Drawings.  

A.

Not later than November 1, 2006, Tenant shall furnish Landlord and the RTS
Architect with a design program for the RTS Build-out Work (the “RTS Proposed
Scope of Work”).  The RTS Proposed Scope of Work shall (i) include (a) Tenant’s
commercially reasonable estimated budget for the cost of the RTS Proposed Scope
of Work (which budget is for estimating purposes only and shall be subject to
design changes as permitted hereunder and the mutual agreement of Landlord and
Tenant), (b) subject to the limitations contained herein, Tenant’s desired
square footage for the Enclosed Roof Top Space, (c) whether or not Tenant is
electing to include the 51st Floor Space in the Demised Premises (it being
agreed that if Tenant has not theretofore sent a notice to Landlord electing to
exclude the 51st Floor Space from the Demised Premises pursuant to Section 1.04A
hereof, the inclusion of the 51st Floor Space in the RTS Proposed Scope of Work
shall be deemed to constitute Tenant’s irrevocable election to add the 51st
Floor Space to the Demised Premises as provided in said Section) and (d) such
other reasonable information as Landlord or the RTS Architect may reasonably
request, (ii) not include any FF&E Work or any programming of computer,
telephone or other systems to be installed as part of any FF&E Work or otherwise
and (iii) shall be consistent with the DUO, the Design Guidelines and the RTS
Guidelines, to the extent applicable.  Within ten (10) Business Days after
Landlord or the RTS Architect furnishes Tenant with a request specifying such
additional information that is reasonably necessary for developing the program
for the Tenant’s Roof Top Space and the RTS Build-out Work (or such additional
reasonable period of time given the scope of such request), Tenant shall furnish
Landlord and the RTS Architect with a response containing all programming
information reasonably requested by Landlord and the RTS Architect.  Tenant
shall cooperate with Landlord and the RTS Architect, and Landlord shall (and
shall cause RTS Architect to) cooperate with Tenant, so that the program for the
Tenant’s Roof Top Space and the RTS Build-out Work may be completed as promptly
as possible.

B.

Landlord shall use commercially reasonable efforts to (i) cause the RTS
Architect to prepare and deliver to Tenant and Landlord schematic space plans
and specifications based on the RTS Proposed Scope of Work (the “RTS Proposed
Schematics”) within sixty (60) days after delivery of the RTS Proposed Scope of
Work to Landlord and the RTS Architect and (ii) prepare and deliver to Tenant a
schematic design budget estimate for the RTS Proposed Schematics (the “RTS SD
Estimate”) within ten (10) Business Days after the RTS Architect has





249













delivered the RTS Proposed Schematics to Landlord and Tenant.  The RTS Proposed
Schematics and the RTS SD Estimate shall be based on the RTS Proposed Scope of
Work and the program information provided to Landlord and RTS Architect in
accordance with the terms hereof.  Within sixty (60) days after receipt by
Tenant of the RTS Proposed Schematics and the RTS SD Estimate, Tenant will give
Landlord and RTS Architect a notice, which notice shall include any specific
comments that Tenant may have to the RTS Proposed Schematics and the RTS SD
Estimate, which comments may be marked on the RTS Proposed Schematics and the
RTS SD Estimate.  In the event that Tenant fails to timely give such notice, the
RTS Proposed Schematics and, subject to Tenant’s rights under Section clause (a)
of Section 44.02H hereof, the RTS SD Estimate shall be deemed to be approved by
Tenant.  The RTS Proposed Schematics, as modified by Tenant's comments timely
provided as aforesaid, shall be referred to herein as the "RTS Accepted
Schematics".

C.

Landlord shall use commercially reasonable efforts to (i) cause the RTS
Architect to prepare and deliver to Tenant and Landlord design development
documents based on the RTS Accepted Schematics (the “RTS DDDs”) within
forty-five (45) days after the later to occur of (a) delivery of Tenant's
comments to the RTS Proposed Schematics and the RTS SD Estimate in accordance
with Section 44.02B and (b) forty-five (45) days after receipt by Tenant of the
RTS Accepted Schematics and the RTS SD Estimate and (ii) prepare and deliver to
Tenant (a) a revised design budget estimate for the RTS Accepted Schematics (the
“RTS DDD Estimate”) and (b) a proposed schedule for construction of the RTS
Build-out Work (the “RTS DDD Construction Schedule”) within fifteen (15)
Business Days after the RTS Architect has delivered the RTS DDDs to Landlord and
Tenant.  Within forty-five (45) days after receipt by Tenant of the RTS DDDs,
the RTS DDD Estimate and the RTS DDD Construction Schedule, Tenant shall give
Landlord and RTS Architect a notice, which notice shall include any specific
comments that Tenant may have to the RTS DDDs and the RTS DDD Estimate, which
comments may be marked on the RTS DDDs and the RTS DDD Estimate.  In the event
that Tenant fails to timely give such notice, the RTS DDDs and, subject to
Tenant’s rights under clause (a) of Section 44.02H hereof, the RTS DDD Estimate
shall be deemed to be approved by Tenant.   

D.

The RTS DDDs (as modified by Tenant's comments, corrections or revisions timely
given in accordance with the terms hereof with respect thereto, as well as any
comments which Landlord may have timely received from Tenant concerning the RTS
DDD Estimate) shall be revised by the RTS Architect to be fifty percent (50%)
complete construction drawings (such revised RTS DDDs are hereinafter referred
to as the “RTS 50% CDs”).  Landlord agrees to use commercially reasonable
efforts to cause the RTS Architect to deliver to Tenant the RTS 50% CDs within
sixty (60) days after the later to occur of (x) delivery of Tenant's comments on
or revisions to the RTS DDDs and the RTS DDD Estimate and (y) forty-five (45)
days after receipt by Tenant of the RTS DDDs, the RTS DDD Estimate and the RTS
DDD Construction Schedule.  Within ten (10) Business Days after Tenant’s receipt
of the RTS 50% CDs, Tenant shall give Landlord and RTS Architect a notice
setting forth any specific comments that Tenant may have thereto, which comments
may be marked on the RTS 50% CDs.  In the event that Tenant fails to timely give
such notice, the RTS 50% CDs shall be deemed to be approved.  Landlord shall use
commercially reasonable efforts, within fifteen (15) Business Days after the RTS
50% CDs are approved or deemed approved by Tenant as provided herein, to prepare
and deliver to Tenant a revised budget estimate based upon the RTS 50% CDs (the
“RTS





250













50% CD Estimate”) and a revised schedule for construction of the RTS Build-out
Work (the “RTS 50% CD Construction Schedule”).  Within ten (10) Business Days
after Tenant’s receipt of the RTS 50% CD Estimate and the RTS 50% CD
Construction Schedule, Tenant shall give Landlord and RTS Architect a notice
setting forth any specific comments that Tenant may have thereto.  In the event
that Tenant fails to timely give such notice, the RTS 50% CD Construction
Schedule and, subject to Tenant’s rights under clause (a) Section 44.02H hereof,
the RTS 50% CD Estimate shall be deemed to be approved.

E.

The RTS 50% CDs (as modified by Tenant's comments, corrections or revisions
timely given in accordance with the terms hereof, as well as any comments which
Landlord may have timely received from Tenant concerning the RTS 50% CD Estimate
and/or the RTS 50% CD Construction Schedule) shall be revised by the RTS
Architect to be (i) complete and coordinated for architectural and engineering
purposes, (ii) in conformance with all applicable Legal Requirements, and (iii)
a complete set of biddable construction plans and specifications (the RTS 50%
CDs as so revised are hereinafter referred to as the “RTS Final CDs”).  The RTS
Final CDs shall be based upon and consistent with the RTS 50% CDs and all Tenant
comments on, or corrections or revisions to, the RTS 50% CDs timely given by
Tenant in accordance with the terms hereof, as well as any comments which
Landlord and the RTS Architect may have timely received from Tenant concerning
the RTS 50% CDs Estimate and/or the RTS 50% Construction Schedule.  Landlord
agrees to use commercially reasonable efforts to  cause the RTS Architect to
deliver to Tenant an initial draft of the RTS Final CDs within sixty (60) days
after the later to occur of (i) the date on which Landlord and the RTS Architect
shall have received Tenant’s comments on or revisions to the RTS 50% CDs and
(ii) ten (10) Business Days after receipt by Tenant of the RTS 50% CDs.  The
initial draft RTS Final CDs shall be filed by Landlord’s Consultants with the
City of New York Department of Buildings and all other Governmental Authorities
having jurisdiction.  Within ten (10) Business Days after Tenant’s receipt of
the initial draft of the RTS Final CDs, Tenant shall give Landlord and the RTS
Architect a notice setting forth any specific comments that Tenant may have
thereto, which comments may be marked on the initial draft RTS Final CDs.  In
the event that Tenant fails to timely give such notice, the initial draft RTS
Final CDs shall be deemed to be approved.

F.

To the extent that Tenant has timely delivered any comments to the initial or
any revised draft RTS Final CDs, Landlord agrees to use commercially reasonable
efforts to cause the RTS Architect to deliver to Tenant, no later than February
1, 2008, revised draft(s) of the RTS Final CDs until the same are fully approved
(or deemed fully approved) in accordance with the terms hereof.  Within ten (10)
Business Days after Tenant’s receipt of any revised draft RTS Final CDs, Tenant
shall give Landlord and RTS Architect a notice setting forth any specific
comments that Tenant may have thereto, which comments may be marked on such
revised draft RTS Final CDs.  In the event that Tenant fails to timely give such
notice, the revised draft RTS Final CDs shall be deemed to be approved.  Any
changes to any draft RTS Final CDs or fully approved RTS Final CDs required by
any Governmental Authority shall be disclosed by Landlord to Tenant and shall be
incorporated into the RTS Final CDs by the RTS Architect.  Landlord shall use
commercially reasonable efforts, within fifteen (15) Business Days after the RTS
Final CDs are fully approved or deemed fully approved by Tenant as provided
herein, to prepare and deliver to Tenant a revised budget estimate based upon
the RTS Final CDs (the “RTS Final CD Estimate”) and a revised schedule for
construction of the RTS Build-out Work (the “RTS Final CD Construction
Schedule”).  Within ten (10) Business Days after Tenant’s





251













receipt of the RTS Final CD Estimate and the RTS Final CD Construction Schedule,
Tenant shall give Landlord and RTS Architect a notice setting forth any specific
comments that Tenant may have thereto.  In the event that Tenant fails to timely
give such notice, the RTS Final CD Construction Schedule and, subject to
Tenant’s rights under clause (a) of Section 44.02H hereof, the RTS Final CD
Estimate shall be deemed to be approved.

G.

All Long Lead Items identified on or prior to the completion and approval of the
RTS Accepted Schematics shall be identified thereon and on the RTS DDDs, the RTS
50% CDs and the RTS Final CDs (the “RTS Long Lead Item List”), which list shall
be approved by Landlord and Tenant.  Tenant and Landlord may identify additional
Long Lead Items to be added to the RTS Long Lead Item List.  In order to
expedite completion of the RTS Build-out Work, if in the reasonable judgment of
the RTS Architect the same are complete and integrated enough for Tenant to
thoroughly review and comment thereon, Landlord may request Tenant to approve
pre-purchase specifications of items on the RTS Long Lead Item List and/or
portions of the RTS Build-out Work prior to the approval (or deemed approval) of
the RTS Final CDs.  If Landlord makes such a request, the RTS Architect shall
submit to Tenant specific working drawings for the aspect of the RTS Build-out
Work in question, together with a reasonably detailed description of the
equipment or materials to be purchased (model numbers, names of manufacturers,
etc.) and a detailed breakdown of the cost of the work submitted for approval by
Tenant.  Tenant shall approve or disapprove Landlord’s request within a
reasonable period of time, not to exceed ten (10) Business Days after Tenant’s
receipt thereof, such approval not to be unreasonably withheld if the same does
not increase the estimated RTS Work Costs by any more than a de minimis extent.
 If Tenant disapproves any such request, Tenant shall thereafter approve or
disapprove any revised request therefor within five (5) Business Days after
Tenant’s receipt of such revised request, such approval not to be unreasonably
withheld.  Upon Tenant’s approval of such portion of the RTS Build-out Work
and/or the RTS Long Lead Item List, Landlord shall authorize the solicitation of
Competitive Bids for such portion(s) of the work in the manner provided in
Section 44.03D hereof.

H.

Notwithstanding anything to the contrary contained in this Section 44.02, but
subject to any time limitations contained herein, (a) Tenant and Tenant’s
Construction Representative shall have full input and control in cost control
management, value engineering and decision making regarding design and
construction of the structure for the Enclosed Roof Top Space and exterior
landscaping (including, but not limited to, the type of decking or floor
material, plants, planters etc.), subject to limitations in DUO, the Design
Guidelines, the RTS Guidelines and applicable Legal Requirements; it being
agreed, however, that (except as otherwise expressly provided in this Article 44
[including, without limitation, Section 44.06A(iii) hereof]) from and after
Tenant approving (or being deemed to have approved) the RTS Final CDs, any
changes thereafter requested by Tenant in respect of the RTS Build-out Work for
any reason (including, but not limited to, changes due to value engineering,
changes in the design and construction of the structure for the Enclosed Roof
Top Space [it being agreed that Tenant shall not be permitted to change the
design such that the Enclosed Roof Top Space is not included in such design
except as otherwise expressly included herein], exterior landscaping and/or the
decking) shall constitute a RTS Change Order and, subject to the provisions of
Section 2.02M hereof, Tenant Delay (it being agreed, however, for the purposes
of determining the RTS Plan Outside Date that, notwithstanding anything to the
contrary contained herein, including this Section 44.02H and Section 2.02M(ii)
hereof, such change(s) need not cause an actual delay in





252













order for the same to constitute Tenant Delay) and (b) Landlord and Tenant shall
(and Landlord shall cause the RTS Architect to) meet on a date which is mutually
acceptable to Landlord, Tenant and the RTS Architect in order to discuss the RTS
Proposed Scope of Work and review the time periods set forth in this Section
44.02 with respect to the delivery of the RTS Proposed Schematics, the RTS
Accepted Schematics, the RTS DDDs and the RTS 50% CDs in order to accommodate
the delivery to Tenant of the RTS Final CDs to Tenant prior to February 1, 2008
(it being agreed that Landlord and Tenant shall make any modifications to such
time periods which are mutually agreed to in such meeting by Landlord, Tenant
and the RTS Architect, each acting in good faith).

I.

Notwithstanding anything to the contrary contained herein, if, notwithstanding
Tenant’s good faith, the RTS Final CDs have not be been approved by February 1,
2008 (as such date shall be extended on a day for day basis due to Tenant
Delay), Tenant shall have the right to elect at any time from time to time after
February 1, 2008, as the same may be extended as aforesaid (unless the RTS Final
CDs have been approved (or deemed approved) by Tenant prior to such election) to
require that Landlord no longer retain the RTS Architect for the RTS Build-out
Work and, in such instance, Tenant shall retain a RTS Substitute Architect.  In
the event Tenant so elects, Tenant shall give Landlord not less than twenty (20)
days’ prior notice thereof, which notice shall include a list of the names of
the proposed RTS Substitute Architect(s).  All costs and expenses charged by the
RTS Substitute Architect, including the charges of any subcontractors and/or
consultants of the RTS Substitute Architect, shall be the sole responsibility of
Tenant, at Tenant’s sole cost and expense; it being agreed that such costs and
expenses shall not be included in the RTS Work Costs.  In the event Tenant has
retained a RTS Substitute Architect as aforesaid, (i) Tenant shall use good
faith efforts to cause the RTS Substitute Architect to deliver the RTS Final CDs
consistent with the RTS 50% CDs by no later than August 1, 2009 (as such date
may be extended due to Landlord Delay in accordance with the terms hereof) and
(ii) as the context requires (but subject to the limitations contained herein)
all references to the RTS Architect shall thereafter be deemed to be the RTS
Substitute Architect.  If, notwithstanding Tenant’s good faith efforts, the RTS
Final CDs have not been finalized by February 1, 2009 (as such date may be
extended due to Landlord Delay in accordance with the terms hereof), Tenant
shall have the right, upon prior notice to Landlord, to revise the RTS Proposed
Scope of Work as reflected on the RTS 50% CDs to not include the Enclosed Roof
Top Space in the final design for Tenant’s Roof Top Space and, in such event,
the RTS Architect or the RTS Substitute Architect, as the case may be, shall
promptly deliver, for Landlord’s review and approval (in accordance with Section
13.01 hereof) the RTS Final CDs reflecting such revised design for Tenant’s Roof
Top Space (it being agreed that any such revised design as permitted hereunder,
in and of itself, shall not constitute Tenant Delay).  Tenant acknowledges that
any RTS Construction Drawings delivered by the RTS Substitute Architect shall be
deemed approved by Tenant upon the delivery thereof by Tenant and/or the RTS
Substitute Architect to Landlord.





253













44.03

Bid Package and Bidders; Long Lead Items.

A.

Tenant and Landlord agree that the general construction contract for the RTS
Build-out Work and the purchase of the necessary materials therefor will be
awarded by Landlord in consultation with Tenant and subject to the terms of
Section 44.02H hereof.  Landlord’s request for bids shall include such items
that Landlord reasonably requires to complete the RTS Build-out Work in
accordance with the RTS Final CDs and otherwise comply with the provisions of
the Unit Ground Lease, including, but not limited to, satisfying the
requirements set forth in Article XXIX thereof.  

B.

Landlord’s bid proposal for the RTS Build-out Work shall be Competitively Bid
and shall further require that such bids be sent to both Landlord and Tenant not
later than six (6) weeks after Landlord’s request for a bid (the “RTS Bid
Period”).  Landlord may, at its option, disregard any bids not submitted in a
timely manner.  Landlord shall accept one of such bids within ten (10) Business
Days after the end of the RTS Bid Period, and Landlord may, in its reasonable
discretion, accept (in consultation with Tenant) such bid that Landlord
reasonably believes is from the lowest, most responsive and responsible bidder
(the “RTS Lowest Most Responsive Bidder”).  Tenant acknowledges that Landlord
may consider all relevant factors in Landlord’s reasonable discretion in
determining which bid to accept, including, but not limited to, price,
reputation, experience and timing and such other reasonable factors which may
affect the performance of the RTS Build-out Work in a timely manner (including,
without limitation, the time proposed by the RTS Contractor to complete the
work), potential impact on the Base Building Work and the expected quality of
the work.

C.

Landlord will Competitively Bid for the manufacture and delivery of any Long
Lead Items relating to the RTS Build-out Work.  Tenant and Landlord agree that
the contract for the manufacture and delivery of any Long Lead Items shall be
awarded by Landlord to the RTS Lowest Most Responsive Bidder.  Landlord shall
order any Long Lead Items after the vendor therefor is selected in accordance
with the terms hereof; it being agreed that any delay in the performance of the
RTS Build-out Work that results from (i) any delay in the shipment of any Long
Lead Item and/or (ii) Tenant’s request, after completion and approval of the RTS
Accepted Schematics, for any additional Long Lead Items which (a) constitute a
modification to the RTS Proposed Scope of Work upon which the RTS Accepted
Schematics are based (as opposed to an item set forth on the RTS Accepted
Schematics which Landlord and Tenant failed to identify as a Long Lead Item
prior to the approval thereof) and (b) require additional time to perform or
lead time to obtain, shall, subject to the provisions of Section 2.02M hereof,
constitute a Tenant Delay hereunder.  

D.

All costs and expenses relating to the Long Lead Items ordered in connection
with RTS Build-out Work, including, but not limited, any costs relating to the
storage of any Long Lead Items (on or off-site) and any insurance relating
thereto shall be included in the RTS Work Costs.

E.

Landlord represents that the RTS Build-out Work shall be performed in compliance
with all applicable Legal Requirements and upon completion thereof will be in
compliance with all applicable Legal Requirements.





254













44.04

RTS Build-out Work Phase.  

A.

After the awarding of the contract for the RTS Build-out Work, Landlord shall
cause the RTS Contractor to perform the RTS Build-out Work in accordance with
the RTS Final CDs (as the same may be modified as a result of field conditions
or RTS Change Orders as provided herein or other changes thereto as may be
mutually agreed upon by Landlord and Tenant or as otherwise permitted
hereunder), with due diligence and continuity, subject to delays due to Force
Majeure and/or Tenant Delay.  Tenant acknowledges that, notwithstanding anything
to the contrary contained herein, any incomplete Base Building Work shall have
absolute priority over the RTS Build-out Work but the foregoing shall not
relieve Landlord of its obligation to cause RTS Build-out Work to be commenced
and prosecuted with due diligence in accordance with the terms hereof.  

B.

At or prior to the commencement of the RTS Build-Out Work, Landlord shall
construct and maintain a temporary enclosure around the RTS Shuttle Elevator
Work Area in accordance with the specifications reasonably designated therefor
by Tenant.  During the performance of the RTS Build-out Work Tenant acknowledges
that Landlord shall have exclusive access (without the same constituting a
Landlord Delay) to the RTS Shuttle Elevator Work Areas through the 49th and 50th
floors of the Building during the performance of the RTS Build-out Work; it be
agreed that Tenant shall not be entitled to any rent credit or abatement during
the period of any such exclusive access.  If Tenant interferes in any way (other
than to a de minimis extent) with Landlord’s exclusive access as aforesaid
during such exclusive period, the same shall, subject to the provisions of
Section 2.02M hereof, constitute a Tenant Delay.

C.

There shall be no “substitutions” for any item of the RTS Build-out Work without
the prior consent of Tenant, which consent shall not be unreasonably withheld;
provided, however, that it shall not be reasonable for Tenant to withhold
consent for any substitution where the item being substituted for will not be
available in time to complete RTS Build-out Work on schedule (and was ordered
timely) provided (i) the same is of substantially equal or better quality and
performance characteristics (including projected costs of operation and
maintenance) than the item being substituted for, (ii) the item relates to
structural, MEP, infrastructure or similar non-aesthetic components of the RTS
Build-out Work and (iii) the same does not increase the RTS Work Costs by more
than a de minimis extent .  For purposes hereof, the term substitutions means a
change in product, materials, equipment or method of construction as shown or
described in the RTS Final CDs.  Within five (5) Business Days after Tenant’s
receipt of a request for a substitution, Tenant shall either consent to such
substitutions or give Landlord and the RTS Architect notice setting forth any
specific objections that that Tenant may have to thereto.  In the event that
Tenant fails to timely give such notice, the substitutions shall be deemed to be
approved.  

D.

In no event shall Landlord be permitted to include the costs of overtime or
premium pay labor incurred in respect of the RTS Build-out Work in the RTS Work
Costs unless (i) Tenant so requests the same, (ii) the item(s) of work in
question are required under applicable Legal Requirements to be performed on an
overtime or premium pay labor basis, (iii) the work involves tie-ins to Base
Systems, (iv) the work is of such a nature that if it were a Tenant Change, it
would constitute “Prohibited Work” and/or (v) the nature of the work is such
that it adversely affects another tenant’s or occupant’s use of space in the
Building or adversely affects





255













the Common Elements, the FC Limited Common Elements, the NYTC Limited Common
Elements or the Building common areas, in each instance under this clause (v),
beyond a de minimis extent; it being agreed that, in any of such events, the
reasonable, out-of-pocket costs incurred on account of performing any such work
on a premium pay or overtime basis shall be permitted to be included in the RTS
Work Costs.  

E.

Except for the RTS Build-out Work, Landlord shall have no obligation to alter,
improve, or otherwise prepare Tenant’s Roof Top Space or, if leased by Tenant
hereunder, the 51st Floor Space, for Tenant’s use.

F.

Subject to the limitations contained in Section 2.01 hereof, Tenant shall be
permitted to access Tenant’s Roof Top Space to inspect the RTS Build-out Work.

44.05

RTS Change Orders.

A.

Tenant may request, by the delivery of notice to Landlord, that the RTS
Contractor perform additional work, delete work and/or change any work shown on
the RTS Final CDs (each, a “RTS Change Order”) in connection with the RTS
Build-out Work, provided that such RTS Change Order shall not, in the good faith
opinion of Landlord, delay and/or interfere with completion of the Base Building
Work or Landlord’s operation of the Building or the proper functioning of any
Base System or work for or by any other tenant or occupant of the Building
beyond a de minimis extent.  Such request shall set forth in reasonable detail
the nature and proposed scope of the RTS Change Order.  Within ten (10) Business
Days following Landlord’s receipt of such notice (it being agreed that such
period shall be extended to fifteen (15) Business days if plans and
specifications must be prepared in order to obtain cost estimates), Landlord
shall deliver notice to Tenant (the “RTS Change Order Response Notice”) setting
forth in good faith (i) the estimated cost of such RTS Change Order and (ii) the
estimated length of the Tenant Delay (if any) on account of the performance of
such RTS Change Order.  If the RTS Change Order Response Notice shall provide
that the performance of the RTS Change Order may cause a Tenant Delay, Tenant
shall have five (5) Business Days after Tenant’s receipt of the RTS Change Order
Response Notice to confirm in writing its request for such RTS Change Order to
be performed.  If Tenant fails to timely confirm such request, such request
shall be deemed to be withdrawn and null and void and neither Landlord nor RTS
Contractor shall have any obligation to perform or cause the performance of such
RTS Change Order.  For the purposes of this Section 44.05, any Tenant request
that premium labor be used in order to accelerate Substantial Completion of the
RTS Build-out Work shall be deemed a RTS Change Order.

B.

If Tenant timely confirms (as required under Section 44.05A hereof) that the RTS
Change Order shall be performed, all costs and expenses relating to such RTS
Change Order shall be included in the RTS Work Costs.  

C.

If the performance of any RTS Change Order causes any delay in Substantial
Completion of the RTS Build-out Work by the reasonably estimated completion date
therefor, such delay shall be deemed to be a Tenant Delay (subject to the notice
requirements for Tenant Delay set forth in Section 2.02M hereof) for all
purposes of this Lease, regardless of whether (i) the RTS Change Order Response
Notice stated that the performance thereof would





256













cause a Tenant Delay or (ii) the RTS Change Order Response Notice underestimated
the length of the actual Tenant Delay that would result therefrom; it being
acknowledged that Tenant shall in no event be permitted to arbitrate or
otherwise challenge such estimate set forth in the RTS Change Order Response
Notice.

D.

Notwithstanding anything herein to the contrary, (i) the parties hereto
acknowledge that any request by Tenant for the performance of any RTS Change
Order may cause a Tenant Delay, whether or not such RTS Change Order is actually
performed (i.e., Landlord may be required, consistent with good construction
practices and/or scheduling, to cease and/or delay the performance of a portion
of the RTS Build-out Work until it has been determined, upon and subject to the
terms of Section 44.05A hereof, whether such RTS Change Order shall be
performed) and (ii) accordingly, if any such request by Tenant for the
performance of a RTS Change Order (regardless of whether such RTS Change Order
is performed) causes any such cessation or delay, then the same delay shall be a
Tenant Delay (subject to the notice requirements for Tenant Delay set forth in
Section 2.02M hereof).  

44.06

Delay.  

A.

Supplementing the provisions of Section 2.02M(ii) hereof, with respect to the
RTS Build-out Work, Tenant Delay shall also include any actual delay caused by
Tenant, any Tenant Party, Tenant’s Construction Team or Tenant’s Construction
Representative in the design, approval, award, authorization or performance of
the RTS Build-out Work, including the following:

(i)

Tenant’s written direction to Landlord, Landlord’s Construction Representative
or the RTS Contractor that any segment or part of the RTS Build-out Work be
delayed or Tenant’s request that any portion of the RTS Build-out Work be
performed in an out-of-sequence manner not consistent with good construction
practices (i.e., the acceleration of a segment of such work);

(ii)

Tenant’s request, after completion and approval of the RTS Accepted Schematics
or any RTS Construction Drawings required to be delivered subsequent thereto,
for any materials, finishes, installations, improvements, equipment or other
work which constitute Long Lead Items or RTS Change Orders;

(iii)

any delay in the award of the of the construction management agreement or any
contract, subcontract, purchase order or other agreement in respect of the RTS
Build-out Work resulting from any reduction or modification in the scope of the
RTS Build-out Work subsequent to Landlord’s request for and receipt of the bids
for such work, provided such bids are substantially within the amount (exclusive
of contingencies) set forth in the last estimate for the RTS Build-out Work as
last approved (or deemed approved) by Tenant (it being agreed that for the
purposes hereof “substantially within” shall mean 110% or less (exclusive of
contingencies));





257













(iv)

any additional time to Substantially Complete the RTS Build-out Work and/or the
Base Building Work caused by any RTS Change Orders, including the design,
approval and permitting thereof;

(v)

the performance of work by a contractor (other than the RTS Contractor), vendor
or employee of Tenant which delays completion of the RTS Build-out Work and/or
the Base Building Work;

(vi)

any interference by Tenant, any Tenant Party or any contractor, vendor or
employee of Tenant with work being performed in the RTS Shuttle Elevator Work
Area;

(vii)

any delay in the RTS Build-out Work on account of Tenant’s designation of a new
or replacement Construction Representative; and/or

(viii)

if (a) any dispute with respect to any matter relating to RTS Build-out Work
causes any delay in the Substantial Completion of the RTS Build-out Work and (b)
such dispute is resolved by arbitration as permitted hereunder, then such delay
shall be deemed Tenant Delay if the Arbitrator selected the position proposed by
Landlord.

B.

Notwithstanding anything herein to the contrary, if there is a delay in the
Substantial Completion of the RTS Build-out Work, or any portion thereof, due to
any Force Majeure or Tenant Delay, any additional out-of-pocket cost to Landlord
directly related to the completion of the RTS Build-out Work occasioned by such
delay shall be included in the RTS Work Costs.  In the event of one (1) or more
Tenant Delays, Tenant agrees that the RTS Commencement Date shall be accelerated
by a number of days equal to the number of days of such Tenant Delay(s) and the
RTS Commencement Date shall be deemed to have occurred on such earlier date.

C.

(i)

Subject to extension due to Force Majeure and Tenant Delay, Landlord agrees to
use commercially reasonable efforts to cause the RTS Ready for Occupancy
Conditions to be satisfied by the reasonably estimated completion date therefor
as specified in the general contract with the RTS Contractor (as such date may
be extended in accordance with the terms hereof, the “RTS Target Delivery
Date”).  Notwithstanding anything to the contrary in this Lease, but subject to
the provisions of Section 44.06C(iii) hereof:

(A)

if the RTS Ready for Occupancy Conditions have not been satisfied (or deemed
satisfied) as provided herein by the date which is sixty (60) days following the
RTS Target Delivery Date solely by reason of Landlord not diligently and good
faith causing the RTS Contractor to timely perform the RTS  Build-out Work, then
as liquidated damages for such delay, and not as a penalty, the RTS Rent
Commencement Date shall, subject to the provisions of clauses (B) and (C) of
this Section 44.06C(i), be deferred by one and one half (1½) for each day from
and after such sixtieth (60th)day until the RTS Ready for Occupancy Conditions
have been satisfied (or deemed satisfied) as provided herein;





258













(B)

if the RTS Ready for Occupancy Conditions have not been satisfied (or deemed
satisfied) as provided herein by the date which is one hundred twenty (120) days
following the RTS Target Delivery Date solely by reason of Landlord not
diligently and good faith causing the RTS Contractor to timely perform the RTS
Build-out Work, then as liquidated damages for such delay, and not as a penalty,
the deferral of the RTS Rent Commencement Date described in clause (A) of this
Section 44.06C(i) shall, subject to the provisions of clause (C) of this Section
44.06C(i), from and after such date, be increased to two (2) days for each day
from and after such 120th day until the Ready for Occupancy Conditions have been
satisfied (or deemed satisfied) as provided herein; and

(C)

if the RTS Ready for Occupancy Conditions have not been satisfied (or deemed
satisfied) as provided herein by the date which is three hundred sixty five
(365) days following the RTS Target Delivery Date solely by reason of Landlord
not diligently and good faith causing the RTS Contractor to timely perform the
RTS Work, then as liquidated damages for such delay, and not as a penalty, the
deferral of the RTS Rent Commencement Date described in clause (B) of this
Section 44.06C(i) shall, from and after such date, be increased to three (3)
days for each day from and after such 365th day until the Ready for Occupancy
Conditions have been satisfied (or deemed satisfied) as provided herein.

(ii)

It is specifically understood and agreed that solely for purposes of determining
the number of days of deferral of the RTS Rent Commencement Date that Tenant may
be entitled to under Section 44.06C(i) hereof and/or as a result of any Landlord
Delay as provided in Section 2.02N hereof or Force Majeure delays, the parties
expressly agree that delays arising from failure to satisfy the Ready for
Occupancy Conditions by the applicable dates set forth in Section 44.06C(i)
hereof or on account of Landlord Delays or Force Majeure, are not intended to be
cumulative (or “double counted”), and that if any of the delays referred to
therein occur simultaneously or occur simultaneously with any Landlord Delays or
Force Majeure delays, then to the extent of such simultaneous occurrence such
delays shall be deemed to run concurrently and not consecutively.

(iii)

The RTS Target Delivery Date shall be extended (A) on a day-for-day basis for
each day of (1) Tenant Delay and (2) Force Majeure delays; it being agreed,
however, that any such extension of such dates is not intended to be cumulative
(or “double counted”), and that if more than one Tenant Delay or more than one
Force Majeure event would actually delay Landlord in satisfying the RTS Ready
for Occupancy Conditions, but such events and the delays caused by them occur
simultaneously, then, to the extent of such simultaneous occurrence, such delays
(whether caused by Tenant Delays, by Force Majeure or both) shall be deemed to
run concurrently and not consecutively and (B) for a commercially reasonable
period of time in the event that RTS Contractor is replaced because the RTS
Contractor (1) has either defaulted beyond the expiration of any applicable
notice or cure period under the construction contract for the RTS Build-out Work
or declared bankruptcy or (2) in the reasonable, good





259













faith opinion of Landlord is not performing the RTS Build-out Work consistent
with the requirements under this Lease.  In the event Landlord elects to replace
the RTS Contractor, Landlord shall give Tenant prior notice thereof and any
replacement RTS Contractor shall be subject to the approval of Tenant, which
approval shall not be unreasonably withheld.  

(iv)

The liquidated damages provided herein shall be Tenant’s sole and exclusive
remedies in the event that Landlord fails to satisfy the Ready for Occupancy
Conditions.

44.07

RTS Work Costs

A.

Not later than ninety (90) days after the RTS Build-out Work has been
Substantially Completed in accordance with the terms hereof, Landlord shall
furnish Tenant with a detailed statement (the “RTS Work Costs Statement”) of the
final RTS Work Costs.

B.

If Tenant disputes whether items included in the RTS Work Costs Statement are
properly included in the RTS Work Costs, Tenant, upon notice given within thirty
(30) days following delivery of the RTS Work Costs Statement may elect to have
an Approved Examiner designated (in such notice) by Tenant examine such of
Landlord’s books and records as are relevant to the RTS Work Costs Statement,
together with reasonable supporting data therefor, such examination to occur
during Business Hours and upon at least five (5) Business Days’ prior notice to
Landlord, and which shall commence not later than ninety (90) days following the
date of Tenant’s notice, as such date may be extended on a day for day basis to
the extent Landlord delays Tenant’s access to such books and records following
Tenant’s request therefor or due to Force Majeure.  As a condition to Tenant’s
right to review any such books and records Tenant shall enter into a
confidentiality agreement substantially in the same form and content as the
Confidentiality Agreement.  If Tenant shall not give such notice within such
ninety (90) day period, then the RTS Work Costs Statement shall be conclusive
and binding upon Tenant.  

C.

Pending confirmation of the RTS Work Costs and/or the resolution or any dispute
with respect thereto, Tenant shall pay the RTS Fixed Rent Temporary Rate.  If
Landlord and Tenant are unable to resolve any disagreements concerning the RTS
Work Costs Statement within ten (10) days of Tenant’s notice of objection(s),
Landlord or Tenant may refer the issue to arbitration in accordance with Section
25.01 hereof.

44.08

Window Washing Equipment.  Landlord and Tenant agree to designate mutually
acceptable space, each party acting reasonably and in good faith, on the roof in
which the window washing rigs or other equipment will be stored so that the
same, to the maximum extent reasonably possible, will not be visible from
Tenant’s Roof Top Space and, to the extent visible, such visibility shall be
minimized to the maximum extent reasonably possible; it being acknowledged that
during any period during which such window washings rigs or other equipment are
being used to clean the Building the same may be in open view of Tenant’s Roof
Top Space.  In the event that Tenant has scheduled an event on Tenant’s Roof Top
Space on a day on which Landlord has scheduled the use of any window washing
rigs or other equipment located on the roof which are visible from Tenant’s Roof
Top Space, Landlord shall, upon





260













receipt of a written request at least (2) Business Days in advance of such
scheduled event, use commercially reasonable efforts to reschedule such use to
an alternative date and Landlord agrees to cooperate with Tenant and/or
temporarily store such equipment out of sight of Tenant’s Roof Top Space.
 Tenant acknowledges that the davit arms intended to be installed at the
Building with respect to any window washing rigs will be permanently attached to
Building areas and may be visible from Tenant’s Roof Top Space and Landlord
shall not have liability to Tenant on account thereof.

44.09

Use Limitations and Guidelines.

A.

Subject to the terms hereof, Tenant shall have exclusive use of the Tenant’s
Roof Top Space.  Tenant’s Roof Top Space shall only be permitted to be used  by
RTS Users as provided in and subject to the terms of this Section 44.09
(collectively, the “RTS Guidelines”).

B.

Landlord reserves the right, upon reasonable notice (which notice may be oral),
or in an emergency at any time, to have access to, and the use of, Tenant’s Roof
Top Space to maintain, repair and inspect same or the structural components of
the roof of the Building as well as any Building equipment located on the roof
of the Building.  Subject to the provisions of Section 44.08 hereof, Tenant
acknowledges that Landlord may place or shall have placed equipment on any
portion of the roof of the Building outside of Tenant’s Roof Top Space and that
Landlord will have no liability to Tenant with respect to or relating to such
equipment and the servicing thereof, provided that Landlord shall provide
reasonable sound attenuation and visual screening for such equipment.

C.

Tenant agrees that Tenant’s Roof Top Space shall only be permitted to be used
for general offices purposes, conference rooms, presentation areas, lounge
areas, corporate events, dining areas and, subject to compliance with the RTS
Guidelines, ancillary purposes reasonably related to any of the foregoing.  At
all times Tenant’s Roof Top Space shall comply with all Legal Requirements,
including any limitations contained in the RTS TCO (or any permanent certificate
of occupancy thereafter issued), and the provisions hereof.

D.

Tenant agrees that it shall not (i) enclose any portion of Tenant’s Roof Top
Space outside of the Enclosed Roof Top Space except as otherwise shown on the
RTS Final CDs or as otherwise may be expressly permitted hereunder; (ii) permit
any cooking in any portion of Tenant’s Roof Top Space; (iii) permit any lodging
on any portion of Tenant’s Roof Top Space; or (iv) place, hang, affix or
otherwise attach anything on the ledges or railings of the Building, the curtain
wall of the Building, any Building common areas, including the roof mezzanine,
or on the perimeter of Tenant’s Roof Top Space.  

E.

Tenant’s use of Tenant’s Roof Top Space is expressly subject to the following
additional terms and conditions:  

(i)

Tenant covenants that its use of Tenant’s Roof Top Space will at all times
comply with all Legal Requirements.  Tenant shall obtain all permits (other than
the RTS TCO) and licenses required by any Governmental Authority with respect to
Tenant’s use of Tenant’s Roof Top Space, renew all such permits and licenses as
and when required by applicable Legal Requirements and pay





261













promptly as and when due all taxes, license, permit and other fees or charges
imposed in respect thereof.  

(ii)

Tenant shall comply with all Building requirements which, in the reasonable
judgment of Landlord, are necessary or advisable to assure the safety of all
persons and property which may be adversely affected by Tenant’s use of Tenant’s
Roof Top Space.  Tenant shall reasonably cooperate (at no cost to Landlord) in
connection with Landlord’s obligations in respect of Tenant’s Roof Top Space.

(iii)

Except as otherwise included in the RTS Build-out Work, Landlord shall have no
independent obligation to provide any safety features with respect to Tenant’s
Roof Top Space and Landlord’s not doing so shall not vitiate to any extent any
obligation of Tenant to indemnify Landlord hereunder or as otherwise provided
for herein.

(iv)

Tenant acknowledges that its use of Tenant’s Roof Top Space is at its sole risk
and Tenant acknowledges that Landlord shall not provide any security, or patrol
Tenant’s Roof Top Space or any other portion of the roof the Building in any way
whatsoever.

(v)

Tenant agrees not to move or locate on the outdoor portion of Tenant’s Roof Top
Space any property whatsoever without providing Landlord with prior notice,
including, any furniture, furnishings, or equipment.  In no event shall any
satellite dish, antenna or other communications equipment be permitted to be
installed in Tenant’s Roof Top Space except that Tenant shall be permitted to
install a direct tv (or equivalent) satellite dish within Tenant’s Roof Top
Space in a location mutually agreed upon by Landlord and Tenant (each acting
reasonably and in good faith).  

(vi)

Tenant and the RTS Users shall not be permitted to use any portion of Tenant’s
Roof Top Space that does not have installed on it approved decking and Tenant
shall be responsible for any damage caused to the roof or the Building as a
result of any violation of this provision.  

(vii)

Tenant agrees not to place persons or property on Tenant’s Roof Top Space in
excess of the authorized load permitted thereon based on the design therefor as
part of the RTS Build-out Work.  Tenant shall not use loudspeakers or other
sound amplification systems or equipment on Tenant’s Roof Top Space.

(viii)

Tenant covenants that the use of Tenant’s Roof Top Space will in no way
interfere with the proper functioning of the Base Systems or any other systems
installed on the roof of the Building.

(ix)

Subject to the provision of Section 6.01A(iii) hereof, Tenant, at its sole cost
and expense shall be required to use Landlord’s cleaning contractor for the
cleaning of Tenant’s Roof Top Space (and, if leased by Tenant hereunder, the





262













51st Floor Space) and for the proper removal of any items advertently or
inadvertently left on Tenant’s Roof Top Space by RTS Users.

(x)

Tenant covenants that Tenant’s Roof Top Space shall be used by RTS Users only in
a safe and sanitary manner and in a manner which does not unreasonable disturb
the quiet enjoyment of other tenants and occupants in the Building and at no
time shall the number of persons on Tenant’s Roof Top Space exceed the load for
which the same was designed for as part of the RTS Build-out Work.  

(xi)

Tenant shall not charge or be paid a fee in connection with the use of Tenant’s
Roof Top Space.

(xii)

Insurance required to be maintained by Tenant hereunder shall expressly cover
the use of Tenant’s Roof Top Space and the RTS Shuttle Elevator by all of the
RTS Users and shall, by endorsement or other comparable written instrument,
specifically acknowledge or reference coverage for Tenant’s and RTS Users’ use
of Tenant’s Roof Top Space and the RTS Shuttle Elevator and Tenant shall secure
and keep in full force and effect such supplementary insurance with respect to
its use of the Tenant’s Roof Top Space as Landlord may reasonably require.  

(xiii)

Tenant shall be liable for the actions or omissions of all of the RTS Users.  In
no event shall any matter whatsoever be dropped or thrown from Tenant’s Roof Top
Space.

(xiv)

Tenant shall not permit Tenant’s Roof Top Space to be used by film companies,
television companies or communications companies for any commercial or other
purpose; however, it is agreed that Tenant shall be entitled to entertain its
clients on Tenant’s Roof Top Space subject to and in accordance with the terms
hereof.

(xv)

Subject to the provisions of Section 16.07 hereof, Tenant agrees to defend,
indemnify and hold harmless Landlord from and against any and all loss, cost,
damage, liability and expense (including, without limitation, reasonable
attorneys’ fees and disbursements) which Landlord may sustain, in whole or in
part arising out of, attributable to or resulting from Tenant’s or any RTS Roof
User’s use of Tenant’s Roof Top Space or the RTS Shuttle Elevator, including
damage from any leaks caused by Tenant’s use of Tenant’s Roof Top Space.

(xvi)

If a condition exists giving rise to a repair which affects Tenant’s Roof Top
Space that shall constitute an emergency involving imminent threat to person or
property, then Landlord may suspend Tenant’s use of Tenant’s Roof Top Space
until such emergency has been eliminated.  

(xvii)

Tenant shall at all times keep the drains on Tenant’s Roof Top Space free of
leaves and debris so as to prevent any blockage.





263













(xviii)

Any Tenant Changes that Tenant is permitted to make hereunder with respect to
Tenant’s Roof Top Space, the RTS Shuttle Elevator and, if leased by Tenant
hereunder, the 51st Floor Space shall (i) be deemed a Major Alteration if it
involves, in any manner, the infrastructure, MEP, or structural components of
the Roof Top Space, the RTS Shuttle Elevator and/or the decking of the space
outside of the Enclosed Roof Top Space or would otherwise constitute a Major
Alteration hereunder and all other Tenant Changes to Tenant’s Roof Top Space
shall be deemed a Material Alteration hereunder unless such Tenant Change is
limited solely to the Enclosed Roof Top Space and would fall within the category
of Permitted Tenant Changes pursuant to Section 13.01B hereof, (ii) not impair
or invalidate any warranty or guaranty Landlord has with respect to Tenant’s
Roof Top Space, the RTS Build-out Work, the Base Building Work or any other
portion of the roof of the Building, and (iii) be performed by Tenant in
accordance with all applicable provisions of this Lease and applicable Legal
Requirements.

(xix)

Tenant and Landlord agree to use commercially reasonable efforts to agree upon
mutually acceptable landscape and planter guidelines for Tenant’s Roof Top
Space.  Landlord shall not have any liability to Tenant with respect to any
plantings on Tenant’s Roof Top Space.  

(xx)

No furniture, furnishings, or related installations on Tenant’s Roof Top Space
shall exceed the height of the parapet wall or guard rails, as applicable of the
Roof Top Garden Space or be visible from the street.  All such furniture,
furnishings, or related installations shall be installed in such a manner so
that they are securely affixed to the roof decking or movable.  All movable
furniture and installations must be stored in the Enclosed Roof Top Space or
such other enclosed space within Tenant’s Roof Top Space designated for such
purpose whenever not in use.

(xxi)

Tenant shall comply with all such further precautions and safeguards, if any,
proscribed by the Condominium and/or  reasonably required by Landlord or
Landlord’s insurance company from time to time with respect to Tenant’s use of
Tenant’s Roof Top Space and the RTS Shuttle Elevator.

[end of Agreement, signatures follow on the next page.]





264













IN WITNESS WHEREOF, Landlord and Tenant have respectively signed and sealed this
Lease as of the date first above written.

LANDLORD:




FC EIGHTH AVE., LLC
a Delaware limited liability company


By:

FC 42 Hotel LLC,

a Delaware limited liability

company, its managing member
By:

FCDT Corp., a New York corporation, its managing member




By: /s/ Bruce C. Ratner

Name: Bruce C. Ratner

Title:   President




TENANT:


LEGG MASON, INC.
a Maryland corporation


By:

/s/ Timothy C. Scheve

Name: Timothy C.  Scheve

Title:   Senior Executive Vice President





265













Exhibit C

Rentable Square Feet of Floors




The Rentable Square Footage set forth below shall be deemed to be the Rentable
Square Footage for the Office Space during the Initial Term of the Lease.







Floor

Rentable Square Feet

35*

31,753

45

30,524

46

32,545

47

32,545

48

32,545

49

32,545

50

32,545

  




*Rentable Square Footage of floor 35 shall be deemed to be the Rentable Square
Footage for such floor only until the Outside Short Term Expansion Exercise
Date.




For informational purposes only the RSF of the Unit as of the Execution Date
only is 705,733 for purposes of calculating Tenant’s Proportionate Tax Share and
700,133 Tenant’s Proportionate Operating Expense Share





1
















ASSIGNMENT AND ASSUMPTION OF LEASE







THIS ASSIGNMENT AND ASSUMPTION OF LEASE (this “Assignment”) is made as of the
16th day of August, 2006, between LEGG MASON, INC. (“Assignor”) and CAM NORTH
AMERICA, LLC D/B/A CLEARBRIDGE ADVISORS (“Assignee”).




W I T N E S S E T H

WHEREAS, FC EIGHTH AVE., LLC (“Landlord”), and Assignor, as tenant, entered into
that certain Lease, dated as of August 16, 2006, pursuant to which Landlord
leased to Assignor the 45th through 50th floors and certain rooftop space (the
“Premises”) in the building known as 620 Eighth Avenue, New York, New York (the
“Lease”); and

WHEREAS, Assignor desires to assign to Assignee all of Assignor’s right, title
and interest as tenant under the Lease, and Assignee desires to accept such
assignment and assume all of the obligations and liabilities of Assignor as
tenant under the Lease arising from and after the Effective Date.

NOW THEREFORE, in consideration of the sum of Ten Dollars ($10) and other good
and valuable consideration paid by Assignee to Assignor, the mutual receipt and
legal sufficiency of which are hereby acknowledged, the parties hereto hereby
agree as follows:

1.

Capitalized terms used but not defined herein shall have the meanings ascribed
thereto in the Lease.

2.

Effective as of the date hereof (the “Effective Date”), Assignor hereby assigns,
transfers and conveys to Assignee and its successors and assigns, all of its
right, title and interest as tenant under the Lease.  

3.

Effective as of the Effective Date, Assignee hereby accepts the foregoing
assignment and assumes the due performance of all of the obligations and
liabilities of Assignor as tenant under the Lease and agrees to be bound by all
of the obligations, covenants, terms, provisions and conditions contained in the
Lease on the part of the tenant therein to be performed and observed from and
after the Effective Date.

4.

This Assignment is upon and subject to all of the applicable terms of the Lease.
 This Assignment may not be modified orally but only by a writing signed by the
party against whom enforcement thereof is sought.  Waivers of any terms or
conditions of this Assignment must be in writing, signed by the party against
whom such waiver is sought to be enforced.  No waiver by either party of any
breach hereunder shall be deemed a waiver of any other or subsequent breach.
 All prior agreements and understandings between the parties hereto regarding
the subject matter hereof are merged herein.  This Assignment shall be binding
upon and shall inure to the benefit of the parties hereto and their respective
successors and assigns.  This Assignment and the rights and obligations of the
parties hereunder shall be governed by and construed, and all controversies and
disputes arising under or relating to this Agreement shall be resolved, in
accordance with the internal substantive laws of the State of New York
applicable to





1













agreements made and to be wholly performed with such state.  This Assignment may
be executed in two or more counterparts, each of which will constitute an
original and all of which, when taken together, will constitute one Assignment.

IN WITNESS WHEREOF, Assignor and Assignee have executed this Assignment as of
the date first above written.

ASSIGNOR:

   

LEGG MASON, INC.

 

By:  /s/ Timothy C. Scheve

Name: Timothy C. Scheve

Title:    Senior Executive Vice President

   

ASSIGNEE:

 

CAM NORTH AMERICA, LLC

D/B/A CLEARBRIDGE ADVISORS,

 

By:  /s/ Terrence Murphy

Name:  Terrence Murphy

Title:    Chief Administrative Officer








2













ASSIGNOR'S ACKNOWLEDGMENT







STATE OF MARYLAND                             )

)  SS.:

COUNTY/CITY OF BALTIMORE CITY

)




On the 21st day of August in the year 2006, before me, the undersigned, a Notary
Public in and for said state, personally appeared Timothy Scheve     ,
personally known to me or proved to me on the basis of satisfactory evidence to
be the individual whose name is subscribed to the within instrument and
acknowledged to me that he/she executed the same in his/her capacity, and that
by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.







/s/ Amy L. Pater     
Notary Public




My commission expires: 9/9/06







ASSIGNEE'S ACKNOWLEDGMENT







STATE OF NEW YORK                               )

)  SS.:

COUNTY/CITY OF NEW YORK                )




On the 22nd day of August in the year 2006, before me, the undersigned, a Notary
Public in and for said state, personally appeared Terrence Murphy
     personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he/she executed the same in his/her capacity, and
that by his/her signature on the instrument, the individual, or the person upon
behalf of which the individual acted, executed the instrument.







/s/Barbara Brooke Manning

Notary Public




My commission expires: 7/27/10





3





